              Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 1 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                           1 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 638-7196     (504) 939-4997                     Outbound     08/10/2017 06:23:45   08/10/2017 06:23:45       0          Text Detail 198    0        0
(504) 939-4997     (504) 638-7196                      Inbound     08/10/2017 06:24:54   08/10/2017 06:24:54       0          Text Detail 196    0        0
(504) 638-7196     (504) 939-4997                     Outbound     08/10/2017 06:25:45   08/10/2017 06:25:45       0          Text Detail 197    0        0
(504) 939-4997     (504) 638-7196                      Inbound     08/10/2017 06:26:12   08/10/2017 06:26:12       0          Text Detail 198    0        0
(504) 939-4997     (504) 638-7196                      Inbound     08/10/2017 06:26:30   08/10/2017 06:26:30       0          Text Detail 196    0        0
(504) 638-7196     (504) 939-4997                     Outbound     08/10/2017 06:27:02   08/10/2017 06:27:02       0          Text Detail 196    0        0
(504) 939-4997     (504) 638-7196                      Inbound     08/10/2017 06:29:08   08/10/2017 06:29:08       0          Text Detail 195    0        0
(504) 939-4997     (504) 638-7196    (504) 638-7196   Inbound      08/10/2017 07:27:45   08/10/2017 07:28:20       35           Voice     210  25697    20000
(504) 758-5389     (504) 638-7196    (504) 638-7196  Routed_Call   08/10/2017 07:28:07   08/10/2017 07:28:36       29           Voice     210    0        0
(504) 758-5389     (504) 638-7196         -302      Undetermined   08/10/2017 07:28:07   08/10/2017 07:28:30       23           Voice     210    0        0
(504) 758-5389   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/10/2017 07:28:07   08/10/2017 07:28:36       29           Voice     210    0        0
(504) 758-5389   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/10/2017 07:39:52   08/10/2017 07:40:22       30           Voice     210    0        0
(504) 758-5389     (504) 638-7196    (504) 638-7196  Routed_Call   08/10/2017 07:39:52   08/10/2017 07:40:22       30           Voice     210    0        0
(504) 758-5389     (504) 638-7196         -396      Undetermined   08/10/2017 07:39:52   08/10/2017 07:40:17       25           Voice     210    0        0
(504) 912-0208   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/10/2017 07:40:59   08/10/2017 07:41:28       29           Voice     210    0        0
(504) 333-9478     (504) 638-7196         -119        Inbound      08/10/2017 07:43:51   08/10/2017 07:44:14       23           Voice     210  25688    25682
(504) 333-9478          -119         (504) 638-7196  Routed_Call   08/10/2017 07:43:51   08/10/2017 07:44:14       23           Voice     210    0        0
(504) 343-2794          -867         (504) 638-7196  Routed_Call   08/10/2017 08:35:46   08/10/2017 08:36:18       32           Voice     210    0        0
(504) 343-2794     (504) 638-7196         -867        Inbound      08/10/2017 08:35:46   08/10/2017 08:36:18       32           Voice     210  15515    15515
(504) 758-5389     (504) 638-7196    (504) 638-7196   Inbound      08/10/2017 08:46:51   08/10/2017 08:47:14       23           Voice     210  25515    25515
(504) 758-5389          -353         (504) 638-7196  Routed_Call   08/10/2017 08:50:00   08/10/2017 08:53:18      198           Voice     210    0        0
(504) 758-5389     (504) 638-7196         -353        Inbound      08/10/2017 08:50:01   08/10/2017 08:53:18      197           Voice     210  25515    25515
(504) 638-7196     (504) 343-2794    (504) 343-2794   Outbound     08/10/2017 09:19:08   08/10/2017 09:19:23       15           Voice     210  15521    15521
(504) 715-5539     (504) 638-7196         -853        Inbound      08/10/2017 09:35:59   08/10/2017 09:36:57       58           Voice     210  35546    25546
(504) 715-5539          -853         (504) 638-7196  Routed_Call   08/10/2017 09:35:59   08/10/2017 09:36:57       58           Voice     210    0        0
(504) 317-6788          -381         (504) 638-7196  Routed_Call   08/10/2017 09:59:44   08/10/2017 10:02:40      176           Voice     210  35591    25591
(504) 317-6788     (504) 638-7196         -381        Inbound      08/10/2017 09:59:46   08/10/2017 10:02:40      174           Voice     210  25540    25540
(504) 228-7902     (504) 638-7196         -819        Inbound      08/10/2017 10:44:23   08/10/2017 10:48:18      235           Voice     210  35556    25542
(504) 228-7902          -819         (504) 638-7196  Routed_Call   08/10/2017 10:44:23   08/10/2017 10:48:18      235           Voice     210    0        0
(504) 228-7902     (504) 638-7196    (504) 638-7196   Inbound      08/10/2017 10:49:47   08/10/2017 10:51:32      105           Voice     210  15546    15529
    -9343          (504) 638-7196                      Inbound     08/10/2017 11:33:04   08/10/2017 11:33:04       0          Text Detail 196    0        0
(504) 516-5074     (504) 638-7196                      Inbound     08/10/2017 11:49:15   08/10/2017 11:49:15       0          Text Detail 196    0        0
    -9343          (504) 638-7196                      Inbound     08/10/2017 11:56:44   08/10/2017 11:56:44       0          Text Detail 196    0        0
(504) 758-5389     (504) 638-7196    (504) 638-7196   Inbound      08/10/2017 12:03:24   08/10/2017 12:04:27       63           Voice     210  15735    15735
(504) 516-5074     (504) 638-7196                      Inbound     08/10/2017 12:31:57   08/10/2017 12:31:57       0          Text Detail 196    0        0
(504) 912-0208   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/10/2017 12:32:20   08/10/2017 12:33:05       45           Voice     210    0        0
(504) 912-0208     (504) 638-7196    (504) 638-7196  Routed_Call   08/10/2017 12:32:20   08/10/2017 12:33:05       45           Voice     210    0        0
(504) 912-0208     (504) 638-7196         -597      Undetermined   08/10/2017 12:32:21   08/10/2017 12:32:49       28           Voice     210    0        0
(504) 228-7902          -706         (504) 638-7196  Routed_Call   08/10/2017 12:43:03   08/10/2017 12:43:51       48           Voice     210    0        0
(504) 228-7902     (504) 638-7196         -706        Inbound      08/10/2017 12:43:04   08/10/2017 12:43:50       46           Voice     210  25731    25731
(504) 516-5074          -365         (504) 638-7196  Routed_Call   08/10/2017 12:47:06   08/10/2017 12:48:00       54           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -365        Inbound      08/10/2017 12:47:06   08/10/2017 12:48:00       54           Voice     210  25731    25731
(864) 594-4702   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/10/2017 12:56:12   08/10/2017 12:56:44       32           Voice     210    0        0
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     08/10/2017 13:23:40   08/10/2017 13:23:57       17           Voice     210  15730    15730
(504) 410-4593          -242         (504) 638-7196  Routed_Call   08/10/2017 13:25:54   08/10/2017 13:27:04       70           Voice     210    0        0
(504) 410-4593     (504) 638-7196         -242        Inbound      08/10/2017 13:25:55   08/10/2017 13:27:04       69           Voice     210  15730    15730
(504) 638-7196     (504) 228-7902    (504) 228-7902   Outbound     08/10/2017 13:27:37   08/10/2017 13:27:53       16           Voice     210  15730    15730
(504) 228-7902     (504) 638-7196    (504) 638-7196   Inbound      08/10/2017 13:28:05   08/10/2017 13:28:51       46           Voice     210  15730    15730
(504) 638-7196     (504) 628-3593    (504) 628-3593   Outbound     08/10/2017 13:31:01   08/10/2017 13:31:52       51           Voice     210  35730    25730
(678) 852-4367     (504) 638-7196    (504) 638-7196  Routed_Call   08/10/2017 13:42:30   08/10/2017 13:43:03       33           Voice     210    0        0
(678) 852-4367     (504) 638-7196    (504) 638-7196  Routed_Call   08/10/2017 13:42:30   08/10/2017 13:43:03       33           Voice     210    0        0
(678) 852-4367     (504) 638-7196         -857      Undetermined   08/10/2017 13:42:30   08/10/2017 13:42:58       28           Voice     210    0        0
(504) 758-5389     (504) 638-7196    (504) 638-7196  Routed_Call   08/10/2017 13:57:30   08/10/2017 13:58:03       33           Voice     210    0        0
(504) 758-5389   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/10/2017 13:57:30   08/10/2017 13:58:03       33           Voice     210    0        0
(504) 758-5389     (504) 638-7196         -242      Undetermined   08/10/2017 13:57:31   08/10/2017 13:57:59       28           Voice     210    0        0
(504) 516-5074     (504) 638-7196                      Inbound     08/10/2017 14:12:07   08/10/2017 14:12:07       0          Text Detail 196    0        0
(504) 638-7196     (504) 516-5074                     Outbound     08/10/2017 14:12:46   08/10/2017 14:12:46       0          Text Detail 196    0        0
(504) 516-5074     (504) 638-7196                      Inbound     08/10/2017 14:13:04   08/10/2017 14:13:04       0          Text Detail 196    0        0
(504) 906-8069   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/10/2017 14:21:43   08/10/2017 14:22:04       21           Voice     210    0        0
(504) 906-8069     (504) 638-7196    (504) 638-7196  Routed_Call   08/10/2017 14:21:43   08/10/2017 14:22:04       21           Voice     210    0        0
(504) 906-8069     (504) 638-7196         -494      Undetermined   08/10/2017 14:21:44   08/10/2017 14:22:00       16           Voice     210    0        0
(504) 912-0208          -867         (504) 638-7196  Routed_Call   08/10/2017 14:44:08   08/10/2017 14:45:17       69           Voice     210    0        0
(504) 912-0208     (504) 638-7196         -867        Inbound      08/10/2017 14:44:09   08/10/2017 14:45:17       68           Voice     210  35515    15521
(504) 758-5389     (504) 638-7196    (504) 638-7196   Inbound      08/10/2017 15:36:54   08/10/2017 15:44:39      465           Voice     210  15536    25540
(504) 638-7196     (504) 912-0208    (504) 912-0208   Outbound     08/10/2017 16:24:38   08/10/2017 16:25:07       29           Voice     210  25540    25540
(504) 912-0208     (504) 638-7196    (504) 638-7196   Inbound      08/10/2017 16:25:07   08/10/2017 16:26:39       92           Voice     210  25540    25540
(504) 638-7196     (504) 578-6734       578-6734      Outbound     08/10/2017 16:43:43   08/10/2017 16:43:53       10           Voice     210  35515    35515
(504) 638-7196     (504) 578-6734       578-6734      Outbound     08/10/2017 16:44:14   08/10/2017 16:44:49       35           Voice     210  25515    25515
(504) 317-6788           -30         (504) 638-7196  Routed_Call   08/10/2017 17:19:34   08/10/2017 17:19:57       23           Voice     210  14701    14701
(504) 317-6788     (504) 638-7196          -30      Undetermined   08/10/2017 17:19:37   08/10/2017 17:19:57       20           Voice     210    0        0
(504) 715-5539   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/10/2017 17:20:37   08/10/2017 17:21:08       31           Voice     210    0        0
(504) 715-5539     (504) 638-7196         -625      Undetermined   08/10/2017 17:20:37   08/10/2017 17:21:04       27           Voice     210    0        0
(504) 715-5539     (504) 638-7196    (504) 638-7196  Routed_Call   08/10/2017 17:20:37   08/10/2017 17:21:08       31           Voice     210    0        0
(504) 638-7196     (504) 715-5539    (504) 715-5539   Outbound     08/10/2017 17:21:23   08/10/2017 17:22:26       63           Voice     210  35705    35705
    -9343          (504) 638-7196                      Inbound     08/10/2017 17:24:44   08/10/2017 17:24:44       0          Text Detail 196    0        0
(504) 516-5074     (504) 638-7196                      Inbound     08/10/2017 17:53:41   08/10/2017 17:53:41       0          Text Detail 196    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/10/2017 18:23:03   08/10/2017 18:24:49      106           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   08/10/2017 18:44:44   08/10/2017 18:45:15       31           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/10/2017 18:44:44   08/10/2017 18:45:15       31           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -329      Undetermined   08/10/2017 18:44:45   08/10/2017 18:45:13       28           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/10/2017 18:47:08   08/10/2017 18:47:39       31           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/10/2017 18:48:52   08/10/2017 18:49:23       31           Voice     210    0        0
(504) 312-1683     (504) 638-7196         -161        Inbound      08/10/2017 20:03:47   08/10/2017 20:06:08      141           Voice     210  35705    35705
(504) 312-1683          -161         (504) 638-7196  Routed_Call   08/10/2017 20:03:47   08/10/2017 20:06:08      141           Voice     210    0        0
(504) 638-7196     (504) 312-1683    (504) 312-1683   Outbound     08/10/2017 20:06:25   08/10/2017 20:08:33      128           Voice     210  35705    35705
(504) 638-7196     (504) 450-0675                     Outbound     08/10/2017 20:44:22   08/10/2017 20:44:22       0          Text Detail 198    0        0




SPRINT CORPORATION

                                                                                                                                                                   2
              Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 2 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                           2 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
    -9343          (504) 638-7196                      Inbound     08/10/2017 21:25:00   08/10/2017 21:25:00       0          Text Detail 196    0        0
(504) 255-6690     (504) 638-7196    (504) 638-7196  Routed_Call   08/10/2017 21:52:21   08/10/2017 21:52:57       36           Voice     210    0        0
(504) 255-6690   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/10/2017 21:52:21   08/10/2017 21:52:57       36           Voice     210    0        0
(504) 255-6690     (504) 638-7196         -220      Undetermined   08/10/2017 21:52:22   08/10/2017 21:52:52       30           Voice     210    0        0
(504) 565-6915   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/10/2017 22:24:15   08/10/2017 22:25:01       46           Voice     210  35694    35688
(504) 565-6915     (504) 638-7196    (504) 638-7196  Routed_Call   08/10/2017 22:24:15   08/10/2017 22:25:01       46           Voice     210  35694    35688
(504) 565-6915     (504) 638-7196         -200      Undetermined   08/10/2017 22:24:17   08/10/2017 22:24:47       30           Voice     210    0        0
(504) 638-7196     (504) 516-5074                     Outbound     08/11/2017 04:23:35   08/11/2017 04:23:35       0          Text Detail 196    0        0
(504) 758-5389     (504) 638-7196    (504) 638-7196   Inbound      08/11/2017 07:41:31   08/11/2017 07:44:32      181           Voice     210  35705    35705
(504) 715-5539          -256         (504) 638-7196  Routed_Call   08/11/2017 07:51:49   08/11/2017 07:52:29       40           Voice     210    0        0
(504) 715-5539     (504) 638-7196         -256        Inbound      08/11/2017 07:51:50   08/11/2017 07:52:29       39           Voice     210  35706    35706
(504) 312-1683     (504) 638-7196    (504) 638-7196   Inbound      08/11/2017 08:10:20   08/11/2017 08:10:42       22           Voice     210  35564    15564
(504) 638-7196     (504) 312-1683    (504) 312-1683   Outbound     08/11/2017 08:17:55   08/11/2017 08:18:23       28           Voice     210  15544    15544
(504) 715-5539          -510         (504) 638-7196  Routed_Call   08/11/2017 08:18:10   08/11/2017 08:18:52       42           Voice     210    0        0
(504) 715-5539     (504) 638-7196         -510        Inbound      08/11/2017 08:18:10   08/11/2017 08:18:52       42           Voice     210  15544    15544
(504) 758-5389     (504) 638-7196    (504) 638-7196   Inbound      08/11/2017 08:35:35   08/11/2017 08:38:31      176           Voice     210  15544    25554
(504) 343-2794          -785         (504) 638-7196  Routed_Call   08/11/2017 08:39:49   08/11/2017 08:40:17       28           Voice     210    0        0
(504) 343-2794     (504) 638-7196         -785        Inbound      08/11/2017 08:39:49   08/11/2017 08:40:17       28           Voice     210  25539    25539
(504) 758-5389     (504) 638-7196    (504) 638-7196   Inbound      08/11/2017 08:53:24   08/11/2017 08:56:14      170           Voice     210  25543    25543
(504) 628-3593     (504) 638-7196   (1504) 638-7196   Inbound      08/11/2017 09:01:13   08/11/2017 09:03:23      130           Voice     210  25543    20000
(504) 715-5539          -997         (504) 638-7196  Routed_Call   08/11/2017 09:23:56   08/11/2017 09:24:23       27           Voice     210    0        0
(504) 715-5539     (504) 638-7196         -997        Inbound      08/11/2017 09:23:56   08/11/2017 09:24:22       26           Voice     210  25543    25543
(504) 758-5389     (504) 638-7196    (504) 638-7196  Routed_Call   08/11/2017 09:29:34   08/11/2017 09:30:05       31           Voice     210    0        0
(504) 758-5389     (504) 638-7196         -423      Undetermined   08/11/2017 09:29:34   08/11/2017 09:30:02       28           Voice     210    0        0
(504) 758-5389   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/11/2017 09:29:34   08/11/2017 09:30:05       31           Voice     210    0        0
    -3333          (504) 638-7196                      Inbound     08/11/2017 09:38:14   08/11/2017 09:38:14       0          Text Detail 193    0        0
(504) 638-7196     (504) 343-2794                     Outbound     08/11/2017 09:39:43   08/11/2017 09:39:43       0          Text Detail 196    0        0
(504) 638-7196     (504) 254-3361   (1504) 254-3361   Outbound     08/11/2017 10:40:17   08/11/2017 10:40:53       36           Voice     210  35546    25532
(504) 251-4719          -548            638-7196     Routed_Call   08/11/2017 11:19:37   08/11/2017 11:22:09      152           Voice     210  35515    35515
(504) 251-4719     (504) 638-7196         -548        Inbound      08/11/2017 11:19:38   08/11/2017 11:22:09      151           Voice     210  35705    35705
(504) 638-7196     (504) 309-3860       309-3860      Outbound     08/11/2017 11:22:26   08/11/2017 11:23:06       40           Voice     210  35705    35705
(504) 327-0746     (504) 638-7196         -449      Undetermined   08/11/2017 11:37:08   08/11/2017 11:37:21       13           Voice     210    0        0
(504) 327-0746          -449         (504) 638-7196  Routed_Call   08/11/2017 11:37:08   08/11/2017 11:37:21       13           Voice     210    0        0
    -9343          (504) 638-7196                      Inbound     08/11/2017 12:46:41   08/11/2017 12:46:41       0          Text Detail 196    0        0
(504) 228-7902   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/11/2017 13:05:39   08/11/2017 13:05:54       15           Voice     210    0        0
(504) 251-4719   (6245000) 000-0202     638-7196     Routed_Call   08/11/2017 13:17:02   08/11/2017 13:17:10       8            Voice     210  25538    25538
(504) 251-4719   (6245000) 000-0202     638-7196     Routed_Call   08/11/2017 13:18:40   08/11/2017 13:18:46       6            Voice     210  15504    15504
(504) 758-5389   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/11/2017 13:45:55   08/11/2017 13:46:42       47           Voice     210    0        0
(504) 251-4719          -885            638-7196     Routed_Call   08/11/2017 13:50:24   08/11/2017 13:51:21       57           Voice     210  34521    34521
(504) 251-4719     (504) 638-7196         -885        Inbound      08/11/2017 13:50:26   08/11/2017 13:51:21       55           Voice     210  15521    15521
(504) 638-7196     (504) 309-3860       309-3860      Outbound     08/11/2017 13:51:39   08/11/2017 13:52:12       33           Voice     210  35515    35515
(504) 638-7196     (504) 251-4719    (504) 251-4719   Outbound     08/11/2017 13:52:17   08/11/2017 13:52:44       27           Voice     210  35515    35515
(504) 309-3860          -739         (504) 638-7196  Routed_Call   08/11/2017 14:06:09   08/11/2017 14:06:50       41           Voice     210    0        0
(504) 309-3860     (504) 638-7196         -739        Inbound      08/11/2017 14:06:10   08/11/2017 14:06:50       40           Voice     210  35515    35515
(504) 638-7196     (504) 309-3860    (504) 309-3860   Outbound     08/11/2017 14:07:04   08/11/2017 14:09:06      122           Voice     210  35515    35515
(504) 234-1107     (504) 638-7196         -905        Inbound      08/11/2017 14:20:38   08/11/2017 14:22:52      134           Voice     210  35515    15521
(504) 234-1107          -905         (504) 638-7196  Routed_Call   08/11/2017 14:20:38   08/11/2017 14:22:51      133           Voice     210    0        0
(205) 335-9549          -179         (504) 638-7196  Routed_Call   08/11/2017 14:27:20   08/11/2017 14:30:05      165           Voice     210    0        0
(205) 335-9549     (504) 638-7196         -179        Inbound      08/11/2017 14:27:21   08/11/2017 14:30:05      164           Voice     210  15521    15521
(504) 638-7196     (504) 270-3855    (504) 270-3855   Outbound     08/11/2017 16:03:55   08/11/2017 16:04:24       29           Voice     210  25586    15590
(504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      08/11/2017 16:09:53   08/11/2017 16:11:01       68           Voice     210  15590    15590
(504) 579-3373     (504) 638-7196    (504) 638-7196  Routed_Call   08/11/2017 16:14:03   08/11/2017 16:14:37       34           Voice     210    0        0
(504) 579-3373   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/11/2017 16:14:03   08/11/2017 16:14:37       34           Voice     210    0        0
(504) 579-3373     (504) 638-7196         -842      Undetermined   08/11/2017 16:14:04   08/11/2017 16:14:30       26           Voice     210    0        0
(504) 638-7196     (504) 579-3373       579-3373      Outbound     08/11/2017 16:19:31   08/11/2017 16:20:33       62           Voice     210  15590    15590
(504) 638-7196     (504) 450-0675    (504) 450-0675   Outbound     08/11/2017 16:28:57   08/11/2017 16:29:15       18           Voice     210  15590    15590
(504) 638-7196     (504) 450-0675    (504) 450-0675   Outbound     08/11/2017 16:29:23   08/11/2017 16:29:41       18           Voice     210  15590    15590
(504) 758-5389           -55         (504) 638-7196  Routed_Call   08/11/2017 16:31:02   08/11/2017 16:33:47      165           Voice     210    0        0
(504) 758-5389     (504) 638-7196          -55        Inbound      08/11/2017 16:31:02   08/11/2017 16:33:47      165           Voice     210  15590    35583
(504) 270-3855          -714         (504) 638-7196  Routed_Call   08/11/2017 17:30:57   08/11/2017 17:31:38       41           Voice     210    0        0
(504) 270-3855     (504) 638-7196         -714        Inbound      08/11/2017 17:30:57   08/11/2017 17:31:38       41           Voice     210  35515    35515
(504) 410-4593     (504) 638-7196    (504) 638-7196   Inbound      08/11/2017 17:40:05   08/11/2017 17:40:39       34           Voice     210  25677    25677
(504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      08/11/2017 17:45:45   08/11/2017 17:46:48       63           Voice     210  15515    15515
(504) 638-7196     (504) 410-4593    (504) 410-4593   Outbound     08/11/2017 17:46:53   08/11/2017 17:47:12       19           Voice     210  15515    15515
(504) 270-3855          -737         (504) 638-7196  Routed_Call   08/11/2017 18:13:44   08/11/2017 18:14:33       49           Voice     210    0        0
(504) 270-3855     (504) 638-7196         -737        Inbound      08/11/2017 18:13:45   08/11/2017 18:14:33       48           Voice     210  35697    15697
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     08/11/2017 19:34:36   08/11/2017 19:35:04       28           Voice     210  35705    35705
(504) 638-7196     (504) 858-1183                     Outbound     08/11/2017 20:29:35   08/11/2017 20:29:35       0          Text Detail 197    0        0
(504) 638-7196     (504) 858-1183                     Outbound     08/11/2017 20:30:22   08/11/2017 20:30:22       0          Text Detail 198    0        0
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     08/11/2017 20:34:58   08/11/2017 20:36:02       64           Voice     210  25700    25700
(504) 516-5074          -389         (504) 638-7196  Routed_Call   08/11/2017 20:42:28   08/11/2017 20:42:53       25           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -389        Inbound      08/11/2017 20:42:28   08/11/2017 20:42:53       25           Voice     210  15697    25700
(504) 858-1183     (504) 638-7196         -901        Inbound      08/11/2017 20:56:52   08/11/2017 20:57:19       27           Voice     210  15515    15515
(504) 858-1183          -901         (504) 638-7196  Routed_Call   08/11/2017 20:56:52   08/11/2017 20:57:19       27           Voice     210    0        0
(504) 638-7196     (504) 858-1183    (504) 858-1183   Outbound     08/11/2017 20:57:32   08/11/2017 20:58:18       46           Voice     210  15515    15515
(504) 300-2020   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/11/2017 21:13:29   08/11/2017 21:14:01       32           Voice     210  35515    35515
(504) 638-7196     (504) 300-2020    (504) 300-2020   Outbound     08/11/2017 21:14:04   08/11/2017 21:14:42       38           Voice     210  15515    15515
(504) 858-1183          -630         (504) 638-7196  Routed_Call   08/11/2017 21:27:56   08/11/2017 21:29:03       67           Voice     210    0        0
(504) 858-1183     (504) 638-7196         -630        Inbound      08/11/2017 21:27:56   08/11/2017 21:29:03       67           Voice     210  15515    35515
(504) 858-1183          -566         (504) 638-7196  Routed_Call   08/11/2017 22:05:12   08/11/2017 22:06:04       52           Voice     210    0        0
(504) 858-1183     (504) 638-7196         -566        Inbound      08/11/2017 22:05:13   08/11/2017 22:06:04       51           Voice     210  15521    35515
(205) 335-9549     (504) 638-7196    (504) 638-7196   Inbound      08/11/2017 22:06:36   08/11/2017 22:06:55       19           Voice     210  35515    35515
(205) 335-9549     (504) 638-7196    (504) 638-7196   Inbound      08/11/2017 22:32:31   08/11/2017 22:34:05       94           Voice     210  35515    35515
(504) 638-7196     (504) 496-5125                     Outbound     08/12/2017 07:11:05   08/12/2017 07:11:05       0          Text Detail 198    0        0
(504) 496-5125     (504) 638-7196                      Inbound     08/12/2017 07:17:24   08/12/2017 07:17:24       0          Text Detail 195    0        0
(504) 638-7196     (504) 496-5125                     Outbound     08/12/2017 07:18:42   08/12/2017 07:18:42       0          Text Detail 196    0        0




SPRINT CORPORATION
              Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 3 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                           3 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 496-5125     (504) 638-7196                      Inbound     08/12/2017 07:19:29   08/12/2017 07:19:29       0          Text Detail 197    0        0
(504) 758-5389          -442         (504) 638-7196  Routed_Call   08/12/2017 07:53:56   08/12/2017 07:54:36       40           Voice     210    0        0
(504) 758-5389     (504) 638-7196         -442        Inbound      08/12/2017 07:53:56   08/12/2017 07:54:36       40           Voice     210  15705    35705
(504) 496-5125     (504) 638-7196                      Inbound     08/12/2017 07:57:17   08/12/2017 07:57:17       0          Text Detail 195    0        0
(504) 638-7196     (504) 496-5125                     Outbound     08/12/2017 08:02:41   08/12/2017 08:02:41       0          Text Detail 196    0        0
(504) 496-5125     (504) 638-7196                      Inbound     08/12/2017 08:08:01   08/12/2017 08:08:01       0          Text Detail 197    0        0
(504) 638-7196     (504) 496-5125                     Outbound     08/12/2017 08:11:13   08/12/2017 08:11:13       0          Text Detail 195    0        0
(504) 496-5125     (504) 638-7196                      Inbound     08/12/2017 08:25:34   08/12/2017 08:25:34       0          Text Detail 197    0        0
(504) 343-2794     (504) 638-7196                      Inbound     08/12/2017 08:36:50   08/12/2017 08:36:50       0          Text Detail 196    0        0
(504) 638-7196     (504) 343-2794                     Outbound     08/12/2017 08:37:24   08/12/2017 08:37:24       0          Text Detail 196    0        0
(504) 496-5125     (504) 638-7196                      Inbound     08/12/2017 08:55:04   08/12/2017 08:55:04       0          Text Detail 197    0        0
(504) 638-7196     (504) 496-5125                     Outbound     08/12/2017 08:55:58   08/12/2017 08:55:58       0          Text Detail 196    0        0
(504) 638-7196     (504) 628-3593    (504) 628-3593   Outbound     08/12/2017 09:12:05   08/12/2017 09:13:40       95           Voice     210  35705    35705
(504) 638-7196     (504) 758-5389   (1504) 758-5389   Outbound     08/12/2017 09:14:07   08/12/2017 09:15:59      112           Voice     210  35705    35705
(504) 638-7196     (504) 228-7902    (504) 228-7902   Outbound     08/12/2017 09:16:13   08/12/2017 09:27:53      700           Voice     210  15705    35705
(504) 638-7196     (504) 758-5389   (1504) 758-5389   Outbound     08/12/2017 09:28:21   08/12/2017 09:30:01      100           Voice     210  35705    35705
(504) 271-1062     (504) 638-7196    (504) 638-7196   Inbound      08/12/2017 09:45:28   08/12/2017 09:46:26       58           Voice     210  35705    35705
(504) 496-5125     (504) 638-7196                      Inbound     08/12/2017 09:48:37   08/12/2017 09:48:37       0          Text Detail 195    0        0
(504) 638-7196     (504) 496-5125                     Outbound     08/12/2017 09:49:09   08/12/2017 09:49:09       0          Text Detail 198    0        0
(504) 295-7022          -964         (504) 638-7196  Routed_Call   08/12/2017 09:58:40   08/12/2017 09:59:29       49           Voice     210  24551    24551
(504) 295-7022     (504) 638-7196         -964        Inbound      08/12/2017 09:58:42   08/12/2017 09:59:29       47           Voice     210  35705    35705
(504) 496-5125     (504) 638-7196                      Inbound     08/12/2017 10:03:59   08/12/2017 10:03:59       0          Text Detail 198    0        0
(504) 496-5125     (504) 638-7196                      Inbound     08/12/2017 10:04:26   08/12/2017 10:04:26       0          Text Detail 198    0        0
(504) 638-7196     (504) 496-5125                     Outbound     08/12/2017 10:09:41   08/12/2017 10:09:41       0          Text Detail 198    0        0
(504) 638-7196     (504) 858-1183                     Outbound     08/12/2017 10:24:10   08/12/2017 10:24:10       0          Text Detail 195    0        0
(504) 758-5389          -380         (504) 638-7196  Routed_Call   08/12/2017 10:25:38   08/12/2017 10:26:06       28           Voice     210    0        0
(504) 758-5389     (504) 638-7196         -380      Undetermined   08/12/2017 10:25:39   08/12/2017 10:26:06       27           Voice     210    0        0
(504) 715-5539          -820         (504) 638-7196  Routed_Call   08/12/2017 10:29:24   08/12/2017 10:29:27       3            Voice     210    0        0
(504) 715-5539     (504) 638-7196         -820       Routed_Call   08/12/2017 10:29:24   08/12/2017 10:29:27       3            Voice     210    0        0
(504) 343-2794          -300         (504) 638-7196  Routed_Call   08/12/2017 10:29:33   08/12/2017 10:30:12       39           Voice     210    0        0
(504) 343-2794     (504) 638-7196         -300        Inbound      08/12/2017 10:29:33   08/12/2017 10:30:12       39           Voice     210  35705    35705
(504) 638-7196     (205) 335-9549    (205) 335-9549   Outbound     08/12/2017 11:22:40   08/12/2017 11:23:10       30           Voice     210  15688    15688
(504) 496-5125     (504) 638-7196                      Inbound     08/12/2017 12:17:06   08/12/2017 12:17:06       0          Text Detail 198    0        0
(504) 638-7196     (504) 496-5125                     Outbound     08/12/2017 12:19:05   08/12/2017 12:19:05       0          Text Detail 197    0        0
(504) 496-5125     (504) 638-7196                      Inbound     08/12/2017 12:20:25   08/12/2017 12:20:25       0          Text Detail 198    0        0
(504) 638-7196     (504) 496-5125                     Outbound     08/12/2017 12:21:13   08/12/2017 12:21:13       0          Text Detail 198    0        0
(504) 496-5125     (504) 638-7196                      Inbound     08/12/2017 12:34:48   08/12/2017 12:34:48       0          Text Detail 196    0        0
(504) 858-1183     (504) 638-7196    (504) 638-7196   Inbound      08/12/2017 12:46:23   08/12/2017 12:49:14      171           Voice     210  35705    35705
(504) 638-7196     (504) 205-7695    (504) 205-7695   Outbound     08/12/2017 13:27:55   08/12/2017 13:28:53       58           Voice     210  35581    35581
(504) 333-9478          -206         (504) 638-7196  Routed_Call   08/12/2017 13:30:33   08/12/2017 13:31:01       28           Voice     210    0        0
(504) 333-9478     (504) 638-7196         -206        Inbound      08/12/2017 13:30:34   08/12/2017 13:31:01       27           Voice     210  35581    35581
(504) 410-4593          -153         (504) 638-7196  Routed_Call   08/12/2017 13:31:22   08/12/2017 13:31:56       34           Voice     210    0        0
(504) 410-4593     (504) 638-7196         -153        Inbound      08/12/2017 13:31:23   08/12/2017 13:31:56       33           Voice     210  35581    35581
(504) 205-7695     (504) 638-7196    (504) 638-7196   Inbound      08/12/2017 13:39:04   08/12/2017 13:39:36       32           Voice     210  15581    15581
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      08/12/2017 13:39:28   08/12/2017 13:40:18       50           Voice     210  15581    10000
(504) 205-7695          -675         (504) 638-7196  Routed_Call   08/12/2017 13:46:06   08/12/2017 13:46:27       21           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -675        Inbound      08/12/2017 13:46:07   08/12/2017 13:46:27       20           Voice     210  25577    25577
(504) 205-7695     (504) 638-7196    (504) 638-7196   Inbound      08/12/2017 14:01:28   08/12/2017 14:05:12      224           Voice     210  25577    15577
(504) 205-7695          -492         (504) 638-7196  Routed_Call   08/12/2017 14:15:08   08/12/2017 14:15:20       12           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -492        Inbound      08/12/2017 14:15:08   08/12/2017 14:15:20       12           Voice     210  15577    35573
(504) 205-7695          -248         (504) 638-7196  Routed_Call   08/12/2017 14:27:26   08/12/2017 14:28:33       67           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -248        Inbound      08/12/2017 14:27:27   08/12/2017 14:28:33       66           Voice     210  15577    15577
(504) 205-7695          -859         (504) 638-7196  Routed_Call   08/12/2017 14:30:05   08/12/2017 14:31:15       70           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -859        Inbound      08/12/2017 14:30:05   08/12/2017 14:31:15       70           Voice     210  15577    25577
(504) 638-7196     (205) 335-9549    (205) 335-9549   Outbound     08/12/2017 14:43:10   08/12/2017 14:44:25       75           Voice     210  35515    35515
(504) 858-1183          -866         (504) 638-7196  Routed_Call   08/12/2017 15:35:30   08/12/2017 15:36:02       32           Voice     210    0        0
(504) 858-1183     (504) 638-7196         -866        Inbound      08/12/2017 15:35:30   08/12/2017 15:36:02       32           Voice     210  15521    15521
(504) 638-7196     (504) 858-1183    (504) 858-1183   Outbound     08/12/2017 16:04:20   08/12/2017 16:05:24       64           Voice     210  15521    15521
(850) 221-5116     (504) 638-7196    (504) 638-7196  Routed_Call   08/12/2017 16:26:41   08/12/2017 16:27:13       32           Voice     210    0        0
(850) 221-5116   (6245000) 000-0202  (504) 638-7196  Routed_Call   08/12/2017 16:26:41   08/12/2017 16:27:13       32           Voice     210    0        0
(850) 221-5116     (504) 638-7196         -752      Undetermined   08/12/2017 16:26:42   08/12/2017 16:27:09       27           Voice     210    0        0
(504) 638-7196     (504) 858-1183    (504) 858-1183   Outbound     08/12/2017 16:28:47   08/12/2017 16:29:19       32           Voice     210  15677    15677
(504) 638-7196     (504) 270-8049   (1504) 270-8049   Outbound     08/12/2017 17:05:44   08/12/2017 17:05:53       9            Voice     210  35682    35682
(504) 270-8049          -599         (504) 638-7196  Routed_Call   08/12/2017 17:05:53   08/12/2017 17:06:27       34           Voice     210    0        0
(504) 270-8049     (504) 638-7196         -599        Inbound      08/12/2017 17:05:53   08/12/2017 17:06:27       34           Voice     210  35682    35682
(504) 317-6788     (504) 638-7196    (504) 638-7196  Routed_Call   08/12/2017 17:49:20   08/12/2017 17:49:54       34           Voice     210  25542    25504
(504) 317-6788   (6245000) 000-0202  (504) 638-7196  Routed_Call   08/12/2017 17:49:20   08/12/2017 17:49:54       34           Voice     210  25542    25504
(504) 317-6788     (504) 638-7196         -837      Undetermined   08/12/2017 17:49:23   08/12/2017 17:49:50       27           Voice     210    0        0
(504) 638-7196                       (504) 317-6788   Outbound     08/12/2017 17:50:58   08/12/2017 17:50:59       1            Voice     210  35682    35682
(504) 312-1590          -930         (504) 638-7196  Routed_Call   08/12/2017 17:51:12   08/12/2017 17:51:47       35           Voice     210  15677    15677
(504) 312-1590     (504) 638-7196         -930      Undetermined   08/12/2017 17:51:14   08/12/2017 17:51:48       34           Voice     210    0        0
(504) 228-7902     (504) 638-7196         -112        Inbound      08/12/2017 19:13:00   08/12/2017 19:16:29      209           Voice     210  35682    35682
(504) 228-7902          -112         (504) 638-7196  Routed_Call   08/12/2017 19:13:00   08/12/2017 19:16:29      209           Voice     210    0        0
(504) 638-7196     (504) 858-1183                     Outbound     08/12/2017 19:16:30   08/12/2017 19:16:30       0          Text Detail 195    0        0
(504) 638-7196     (504) 333-9478    (504) 333-9478   Outbound     08/12/2017 19:50:04   08/12/2017 19:50:36       32           Voice     210  35559    35559
(504) 638-7196     (504) 333-9478    (504) 333-9478   Outbound     08/12/2017 19:50:40   08/12/2017 19:51:07       27           Voice     210  35559    35559
(504) 333-9478     (504) 638-7196         -965        Inbound      08/12/2017 19:51:45   08/12/2017 19:52:07       22           Voice     210  35559    35559
(504) 333-9478          -965         (504) 638-7196  Routed_Call   08/12/2017 19:51:45   08/12/2017 19:52:07       22           Voice     210    0        0
(504) 638-7196     (504) 858-1183    (504) 858-1183   Outbound     08/12/2017 20:12:56   08/12/2017 20:13:25       29           Voice     210  35559    35559
(504) 638-7196     (205) 335-9549    (205) 335-9549   Outbound     08/12/2017 20:13:33   08/12/2017 20:13:43       10           Voice     210  35559    35559
(504) 858-1183   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/12/2017 20:13:38   08/12/2017 20:13:50       12           Voice     210    0        0
(504) 858-1183     (504) 638-7196    (504) 638-7196  Routed_Call   08/12/2017 20:13:38   08/12/2017 20:13:50       12           Voice     210    0        0
(504) 858-1183     (504) 638-7196         -527      Undetermined   08/12/2017 20:14:00   08/12/2017 20:14:24       24           Voice     210    0        0
(504) 858-1183          -527         (504) 638-7196  Routed_Call   08/12/2017 20:14:00   08/12/2017 20:14:24       24           Voice     210    0        0
(504) 858-1183   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/12/2017 20:18:04   08/12/2017 20:18:33       29           Voice     210    0        0
(504) 858-1183     (504) 638-7196    (504) 638-7196  Routed_Call   08/12/2017 20:18:04   08/12/2017 20:18:33       29           Voice     210    0        0




SPRINT CORPORATION
              Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 4 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                           4 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 858-1183     (504) 638-7196          -17      Undetermined   08/12/2017 20:18:04   08/12/2017 20:18:29       25           Voice     210    0        0
(985) 210-4304     (504) 638-7196                      Inbound     08/12/2017 20:20:32   08/12/2017 20:20:32       0          Text Detail 196    0        0
(504) 638-7196     (985) 210-4304                     Outbound     08/12/2017 20:21:14   08/12/2017 20:21:14       0          Text Detail 195    0        0
(985) 210-4304     (504) 638-7196                      Inbound     08/12/2017 20:22:18   08/12/2017 20:22:18       0          Text Detail 197    0        0
(504) 638-7196     (985) 210-4304                     Outbound     08/12/2017 20:24:22   08/12/2017 20:24:22       0          Text Detail 197    0        0
(504) 516-5074     (504) 638-7196         -986      Undetermined   08/12/2017 20:25:31   08/12/2017 20:26:00       29           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   08/12/2017 20:25:31   08/12/2017 20:26:03       32           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/12/2017 20:25:31   08/12/2017 20:26:03       32           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   08/12/2017 20:41:06   08/12/2017 20:41:35       29           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -462      Undetermined   08/12/2017 20:41:06   08/12/2017 20:41:31       25           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/12/2017 20:41:06   08/12/2017 20:41:35       29           Voice     210    0        0
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     08/12/2017 20:51:15   08/12/2017 20:54:22      187           Voice     210  35705    35705
(504) 638-7196     (504) 723-4477   (1504) 723-4477   Outbound     08/12/2017 20:56:22   08/12/2017 20:56:53       31           Voice     210  35705    35705
(504) 723-4477     (504) 638-7196         -184        Inbound      08/12/2017 20:57:56   08/12/2017 20:58:51       55           Voice     210  35705    15705
(504) 723-4477          -184         (504) 638-7196  Routed_Call   08/12/2017 20:57:56   08/12/2017 20:58:51       55           Voice     210    0        0
(504) 638-7196     (504) 723-4477    (504) 723-4477   Outbound     08/12/2017 21:41:01   08/12/2017 21:41:17       16           Voice     210  35705    35705
(504) 638-7196     (504) 858-1183                     Outbound     08/12/2017 22:11:32   08/12/2017 22:11:32       0          Text Detail 195    0        0
(504) 858-1183     (504) 638-7196                      Inbound     08/12/2017 22:20:24   08/12/2017 22:20:24       0          Text Detail 196    0        0
(504) 638-7196     (504) 516-5074                     Outbound     08/12/2017 22:44:26   08/12/2017 22:44:26       0          Text Detail 196    0        0
(504) 209-5530     (504) 638-7196                      Inbound     08/12/2017 22:49:48   08/12/2017 22:49:48       0          Text Detail 196    0        0
(504) 209-5530     (504) 638-7196                      Inbound     08/12/2017 22:53:38   08/12/2017 22:53:38       0          Text Detail 197    0        0
(504) 638-7196     (504) 209-5530                     Outbound     08/12/2017 22:54:58   08/12/2017 22:54:58       0          Text Detail 197    0        0
(504) 209-5530     (504) 638-7196                      Inbound     08/12/2017 22:55:41   08/12/2017 22:55:41       0          Text Detail 195    0        0
(504) 516-5074     (504) 638-7196                      Inbound     08/12/2017 23:05:33   08/12/2017 23:05:33       0          Text Detail 196    0        0
(504) 516-5074     (504) 638-7196                      Inbound     08/12/2017 23:06:07   08/12/2017 23:06:07       0          Text Detail 196    0        0
(504) 638-7196     (504) 516-5074                     Outbound     08/12/2017 23:06:35   08/12/2017 23:06:35       0          Text Detail 197    0        0
(850) 221-5116          -682         (504) 638-7196  Routed_Call   08/12/2017 23:09:50   08/12/2017 23:09:56       6            Voice     210    0        0
(850) 221-5116     (504) 638-7196         -682       Routed_Call   08/12/2017 23:09:51   08/12/2017 23:09:56       5            Voice     210    0        0
(504) 209-5530     (504) 638-7196                      Inbound     08/12/2017 23:25:11   08/12/2017 23:25:11       0          Text Detail 195    0        0
(504) 209-5530          -925         (504) 638-7196  Routed_Call   08/12/2017 23:42:50   08/12/2017 23:43:53       63           Voice     210  14577    14577
(504) 209-5530     (504) 638-7196         -925        Inbound      08/12/2017 23:42:52   08/12/2017 23:43:52       60           Voice     210  35644    35644
(504) 209-5530          -193         (504) 638-7196  Routed_Call   08/12/2017 23:48:53   08/12/2017 23:49:30       37           Voice     210  15577    35573
(504) 209-5530     (504) 638-7196         -193        Inbound      08/12/2017 23:48:55   08/12/2017 23:49:30       35           Voice     210  35644    35644
(504) 516-5074          -569         (504) 638-7196  Routed_Call   08/13/2017 00:08:34   08/13/2017 00:09:05       31           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -569        Inbound      08/13/2017 00:08:34   08/13/2017 00:09:05       31           Voice     210  35677    25677
(504) 209-5530     (504) 638-7196    (504) 638-7196  Routed_Call   08/13/2017 00:22:46   08/13/2017 00:23:06       20           Voice     210  15577    15577
(504) 209-5530   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/13/2017 00:22:46   08/13/2017 00:23:06       20           Voice     210  15577    15577
(504) 209-5530     (504) 638-7196         -376      Undetermined   08/13/2017 00:22:48   08/13/2017 00:23:02       14           Voice     210    0        0
(504) 209-5530   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/13/2017 00:27:11   08/13/2017 00:27:20       9            Voice     210  15577    15577
(504) 209-5530   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/13/2017 00:27:30   08/13/2017 00:27:34       4            Voice     210  15577    15577
(504) 209-5530   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/13/2017 00:28:21   08/13/2017 00:28:27       6            Voice     210  15577    15577
(504) 209-5530   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/13/2017 00:28:31   08/13/2017 00:28:35       4            Voice     210  15577    15577
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/13/2017 00:37:18   08/13/2017 00:37:21       3            Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/13/2017 00:39:19   08/13/2017 00:39:22       3            Voice     210    0        0
    -9329          (504) 638-7196                      Inbound     08/13/2017 09:32:07   08/13/2017 09:32:07       0          Text Detail 196    0        0
    -3333          (504) 638-7196                      Inbound     08/13/2017 10:24:40   08/13/2017 10:24:40       0          Text Detail 193    0        0
    -3333          (504) 638-7196                      Inbound     08/13/2017 10:24:41   08/13/2017 10:24:41       0          Text Detail 193    0        0
    -3333          (504) 638-7196                      Inbound     08/13/2017 10:24:49   08/13/2017 10:24:49       0          Text Detail 193    0        0
    -3333          (504) 638-7196                      Inbound     08/13/2017 10:24:50   08/13/2017 10:24:50       0          Text Detail 193    0        0
    -3333          (504) 638-7196                      Inbound     08/13/2017 10:27:54   08/13/2017 10:27:54       0          Text Detail 193    0        0
    -3333          (504) 638-7196                      Inbound     08/13/2017 10:27:55   08/13/2017 10:27:55       0          Text Detail 193    0        0
    -3333          (504) 638-7196                      Inbound     08/13/2017 10:28:19   08/13/2017 10:28:19       0          Text Detail 193    0        0
    -3333          (504) 638-7196                      Inbound     08/13/2017 11:06:56   08/13/2017 11:06:56       0          Text Detail 193    0        0
    -3333          (504) 638-7196                      Inbound     08/13/2017 11:06:57   08/13/2017 11:06:57       0          Text Detail 193    0        0
    -3333          (504) 638-7196                      Inbound     08/13/2017 11:12:23   08/13/2017 11:12:23       0          Text Detail 193    0        0
(504) 638-7196     (504) 858-1183                     Outbound     08/13/2017 12:28:04   08/13/2017 12:28:04       0          Text Detail 195    0        0
(678) 257-3214     (504) 638-7196                      Inbound     08/13/2017 13:10:17   08/13/2017 13:10:17       0          Text Detail 196    0        0
(504) 644-8099     (504) 638-7196    (504) 638-7196   Inbound      08/13/2017 13:34:01   08/13/2017 13:34:42       41           Voice     210  25720    10000
(504) 858-1183          -819         (504) 638-7196  Routed_Call   08/13/2017 14:12:22   08/13/2017 14:14:37      135           Voice     210    0        0
(504) 858-1183     (504) 638-7196         -819        Inbound      08/13/2017 14:12:22   08/13/2017 14:14:37      135           Voice     210  35705    35705
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      08/13/2017 14:42:24   08/13/2017 14:42:59       35           Voice     210  15705    30000
(504) 516-5074          -534         (504) 638-7196  Routed_Call   08/13/2017 14:48:27   08/13/2017 14:50:00       93           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -534        Inbound      08/13/2017 14:48:27   08/13/2017 14:50:00       93           Voice     210  35705    35705
    -3333          (504) 638-7196                      Inbound     08/13/2017 14:49:19   08/13/2017 14:49:19       0          Text Detail 193    0        0
(504) 638-7196     (504) 228-7902                     Outbound     08/13/2017 14:54:01   08/13/2017 14:54:01       0          Text Detail 195    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      08/13/2017 14:54:17   08/13/2017 14:54:54       37           Voice     210  35705    35705
(504) 496-5125     (504) 638-7196    (504) 638-7196   Inbound      08/13/2017 15:34:00   08/13/2017 15:35:14       74           Voice     210  35705    35705
(504) 491-6418          -127         (504) 638-7196  Routed_Call   08/13/2017 15:44:10   08/13/2017 15:44:35       25           Voice     210    0        0
(504) 491-6418     (504) 638-7196         -127      Undetermined   08/13/2017 15:44:10   08/13/2017 15:44:35       25           Voice     210    0        0
(504) 228-7902     (504) 638-7196         -681        Inbound      08/13/2017 15:54:51   08/13/2017 15:59:55      304           Voice     210  35705    35705
(504) 228-7902          -681         (504) 638-7196  Routed_Call   08/13/2017 15:54:51   08/13/2017 15:59:55      304           Voice     210    0        0
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     08/13/2017 16:17:32   08/13/2017 16:18:33       61           Voice     210  35705    35705
(504) 516-5074     (504) 638-7196         -924        Inbound      08/13/2017 16:23:55   08/13/2017 16:24:22       27           Voice     210  35705    35705
(504) 516-5074          -924         (504) 638-7196  Routed_Call   08/13/2017 16:23:55   08/13/2017 16:24:22       27           Voice     210    0        0
(601) 466-9211     (504) 638-7196    (504) 638-7196  Routed_Call   08/13/2017 16:54:22   08/13/2017 16:54:53       31           Voice     210    0        0
(601) 466-9211   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/13/2017 16:54:22   08/13/2017 16:54:53       31           Voice     210    0        0
(601) 466-9211     (504) 638-7196         -657      Undetermined   08/13/2017 16:54:23   08/13/2017 16:54:48       25           Voice     210    0        0
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      08/13/2017 16:55:31   08/13/2017 16:55:57       26           Voice     210  35705    30000
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      08/13/2017 17:12:23   08/13/2017 17:12:48       25           Voice     210  35705    30000
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     08/13/2017 17:15:42   08/13/2017 17:16:57       75           Voice     210  35705    35705
(504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      08/13/2017 17:19:48   08/13/2017 17:20:22       34           Voice     210  35705    35705
(205) 335-9549          -672         (504) 638-7196  Routed_Call   08/13/2017 17:43:41   08/13/2017 17:45:25      104           Voice     210    0        0
(205) 335-9549     (504) 638-7196         -672        Inbound      08/13/2017 17:43:41   08/13/2017 17:45:25      104           Voice     210  25564    35573
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     08/13/2017 17:50:27   08/13/2017 17:50:42       15           Voice     210  35573    35573
(504) 638-7196     (504) 450-0675                     Outbound     08/13/2017 17:57:14   08/13/2017 17:57:14       0          Text Detail 196    0        0
(504) 638-7196     (504) 343-2794   (1504) 343-2794   Outbound     08/13/2017 18:58:45   08/13/2017 18:59:27       42           Voice     210  35515    15521




SPRINT CORPORATION
              Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 5 of 61
10/11/2019-3:27 PM                                                    Call Records For PTN 5046387196                                                           5 of 61




CALLING_NBR        CALLED_NBR         DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 565-8024          -335           (504) 638-7196  Routed_Call   08/13/2017 19:50:55   08/13/2017 19:52:19       84           Voice     210    0        0
(504) 565-8024     (504) 638-7196           -335        Inbound      08/13/2017 19:50:55   08/13/2017 19:52:19       84           Voice     210  35515    35515
(504) 205-7695     (504) 638-7196      (504) 638-7196   Inbound      08/13/2017 20:10:08   08/13/2017 20:12:53      165           Voice     210  35515    35515
(504) 300-2020     (504) 638-7196      (504) 638-7196   Inbound      08/13/2017 20:50:18   08/13/2017 20:51:16       58           Voice     210  35515    10000
(504) 343-2794          -322           (504) 638-7196  Routed_Call   08/13/2017 21:03:33   08/13/2017 21:04:41       68           Voice     210    0        0
(504) 343-2794     (504) 638-7196           -322        Inbound      08/13/2017 21:03:34   08/13/2017 21:04:41       67           Voice     210  15521    15521
    -3333          (504) 638-7196                        Inbound     08/13/2017 21:07:30   08/13/2017 21:07:30       0          Text Detail 193    0        0
    -3333          (504) 638-7196                        Inbound     08/13/2017 21:07:31   08/13/2017 21:07:31       0          Text Detail 193    0        0
(504) 638-7196     (504) 410-4593     (1504) 410-4593   Outbound     08/13/2017 21:08:15   08/13/2017 21:08:49       34           Voice     210  25682    25682
(504) 638-7196     (504) 343-2794                       Outbound     08/13/2017 21:08:46   08/13/2017 21:08:46       0          Text Detail 195    0        0
(504) 291-2976   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/13/2017 21:25:33   08/13/2017 21:26:23       50           Voice     210    0        0
(504) 291-2976     (504) 638-7196      (504) 638-7196  Routed_Call   08/13/2017 21:25:33   08/13/2017 21:26:23       50           Voice     210    0        0
(504) 291-2976     (504) 638-7196           -655      Undetermined   08/13/2017 21:25:33   08/13/2017 21:25:59       26           Voice     210    0        0
(504) 343-2794     (504) 638-7196           -183        Inbound      08/13/2017 21:50:04   08/13/2017 21:54:44      280           Voice     210  35705    35705
(504) 343-2794          -183           (504) 638-7196  Routed_Call   08/13/2017 21:50:04   08/13/2017 21:54:44      280           Voice     210    0        0
(504) 758-5389          -157           (504) 638-7196  Routed_Call   08/14/2017 07:36:48   08/14/2017 07:39:51      183           Voice     210    0        0
(504) 758-5389     (504) 638-7196           -157        Inbound      08/14/2017 07:36:48   08/14/2017 07:39:51      183           Voice     210  35705    35705
(504) 915-5315          -599           (504) 638-7196  Routed_Call   08/14/2017 07:57:06   08/14/2017 07:59:22      136           Voice     210  35523    35523
(504) 915-5315     (504) 638-7196           -599        Inbound      08/14/2017 07:57:08   08/14/2017 07:59:22      134           Voice     210  35705    35705
(504) 638-7196     (504) 343-2794     (1504) 343-2794   Outbound     08/14/2017 08:29:22   08/14/2017 08:29:51       29           Voice     210  35515    35515
(504) 343-2794          -981           (504) 638-7196  Routed_Call   08/14/2017 08:30:21   08/14/2017 08:30:40       19           Voice     210    0        0
(504) 343-2794     (504) 638-7196           -981        Inbound      08/14/2017 08:30:21   08/14/2017 08:30:40       19           Voice     210  15521    15521
(601) 347-1649          -526          (1504) 638-7196  Routed_Call   08/14/2017 08:33:20   08/14/2017 08:39:33      373           Voice     210  25734    25734
(601) 347-1649     (504) 638-7196           -526        Inbound      08/14/2017 08:33:22   08/14/2017 08:39:33      371           Voice     210  15521    15521
(504) 723-4477          -924           (504) 638-7196  Routed_Call   08/14/2017 09:01:10   08/14/2017 09:01:55       45           Voice     210    0        0
(504) 723-4477     (504) 638-7196           -924        Inbound      08/14/2017 09:01:11   08/14/2017 09:01:55       44           Voice     210  25515    25515
(504) 638-7196     (504) 241-3339     (1504) 241-3339   Outbound     08/14/2017 09:04:03   08/14/2017 09:05:22       79           Voice     210  25515    25515
(504) 644-8099     (504) 638-7196      (504) 638-7196   Inbound      08/14/2017 09:20:12   08/14/2017 09:21:12       60           Voice     210  25515    20000
(504) 628-1280          -282           (504) 638-7196  Routed_Call   08/14/2017 09:28:41   08/14/2017 09:31:53      192           Voice     210  24535    24535
(504) 628-1280     (504) 638-7196           -282        Inbound      08/14/2017 09:28:43   08/14/2017 09:31:53      190           Voice     210  15515    15515
(504) 638-7196     (504) 228-7902      (504) 228-7902   Outbound     08/14/2017 09:34:26   08/14/2017 09:35:02       36           Voice     210  15515    15515
(504) 228-7902     (504) 638-7196            -33        Inbound      08/14/2017 09:35:32   08/14/2017 09:35:56       24           Voice     210  15515    15515
(504) 228-7902           -33           (504) 638-7196  Routed_Call   08/14/2017 09:35:32   08/14/2017 09:35:56       24           Voice     210    0        0
(504) 458-1200          -306           (504) 638-7196  Routed_Call   08/14/2017 10:12:59   08/14/2017 10:14:05       66           Voice     210    0        0
(504) 458-1200     (504) 638-7196           -306        Inbound      08/14/2017 10:13:00   08/14/2017 10:14:05       65           Voice     210  15559    15559
(504) 939-4997     (504) 638-7196      (504) 638-7196   Inbound      08/14/2017 10:21:22   08/14/2017 10:22:21       59           Voice     210  25551    20000
(239) 410-5171   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/14/2017 10:30:46   08/14/2017 10:31:04       18           Voice     210  35514    35525
(504) 758-5389     (504) 638-7196      (504) 638-7196   Inbound      08/14/2017 10:32:08   08/14/2017 10:35:11      183           Voice     210  15535    25535
    -9343          (504) 638-7196                        Inbound     08/14/2017 10:48:17   08/14/2017 10:48:17       0          Text Detail 196    0        0
(504) 638-7196     (504) 628-3593      (504) 628-3593   Outbound     08/14/2017 10:57:56   08/14/2017 10:58:53       57           Voice     210  35531    25526
(504) 628-3593     (504) 638-7196      (504) 638-7196   Inbound      08/14/2017 11:01:41   08/14/2017 11:02:50       69           Voice     210  25642    20000
(504) 638-7196     (504) 245-1861     (1504) 245-1861   Outbound     08/14/2017 11:14:00   08/14/2017 11:15:09       69           Voice     210  15677    35682
(504) 638-7196     (504) 228-7902      (504) 228-7902   Outbound     08/14/2017 11:22:19   08/14/2017 11:22:46       27           Voice     210  35682    35682
(504) 628-3593   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/14/2017 11:46:17   08/14/2017 11:47:04       47           Voice     210  35591    35591
(504) 228-7902          -420           (504) 638-7196  Routed_Call   08/14/2017 11:47:51   08/14/2017 11:50:47      176           Voice     210    0        0
(504) 228-7902     (504) 638-7196           -420        Inbound      08/14/2017 11:47:51   08/14/2017 11:50:47      176           Voice     210  35515    15515
(504) 271-1062   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/14/2017 11:48:06   08/14/2017 11:48:17       11           Voice     210    0        0
(504) 628-3593     (504) 638-7196      (504) 638-7196   Inbound      08/14/2017 12:05:00   08/14/2017 12:05:51       51           Voice     210  35515    30000
(504) 638-7196     (504) 228-7902                       Outbound     08/14/2017 12:24:25   08/14/2017 12:24:25       0          Text Detail 196    0        0
(504) 228-7902     (504) 638-7196                        Inbound     08/14/2017 12:30:05   08/14/2017 12:30:05       0          Text Detail 196    0        0
(504) 516-5074          -203           (504) 638-7196  Routed_Call   08/14/2017 12:45:10   08/14/2017 12:46:12       62           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -203        Inbound      08/14/2017 12:45:10   08/14/2017 12:46:12       62           Voice     210  35515    15521
(337) 519-3411   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/14/2017 12:53:58   08/14/2017 12:54:33       35           Voice     210    0        0
(337) 519-3411     (504) 638-7196            -33      Undetermined   08/14/2017 12:53:58   08/14/2017 12:54:24       26           Voice     210    0        0
(337) 519-3411     (504) 638-7196      (504) 638-7196  Routed_Call   08/14/2017 12:53:58   08/14/2017 12:54:33       35           Voice     210    0        0
(504) 906-8069          -487           (504) 638-7196  Routed_Call   08/14/2017 12:57:38   08/14/2017 12:58:23       45           Voice     210    0        0
(504) 906-8069     (504) 638-7196           -487        Inbound      08/14/2017 12:57:39   08/14/2017 12:58:23       44           Voice     210  15521    15521
(504) 349-6465     (504) 638-7196           -499        Inbound      08/14/2017 13:15:52   08/14/2017 13:17:22       90           Voice     210  15521    15521
(504) 349-6465          -499           (504) 638-7196  Routed_Call   08/14/2017 13:15:52   08/14/2017 13:17:22       90           Voice     210    0        0
(504) 333-9478     (504) 638-7196      (504) 638-7196   Inbound      08/14/2017 13:45:09   08/14/2017 13:45:51       42           Voice     210  15521    15521
(504) 912-0208          -515           (504) 638-7196  Routed_Call   08/14/2017 13:56:28   08/14/2017 14:02:39      371           Voice     210    0        0
(504) 912-0208     (504) 638-7196           -515        Inbound      08/14/2017 13:56:28   08/14/2017 14:02:39      371           Voice     210  35515    35515
(504) 458-1473     (504) 638-7196           -780        Inbound      08/14/2017 14:08:59   08/14/2017 14:10:01       62           Voice     210  15521    35515
(504) 458-1473          -780           (504) 638-7196  Routed_Call   08/14/2017 14:08:59   08/14/2017 14:10:01       62           Voice     210    0        0
    -9343          (504) 638-7196                        Inbound     08/14/2017 14:43:32   08/14/2017 14:43:32       0          Text Detail 196    0        0
(504) 205-7695     (504) 638-7196      (504) 638-7196  Routed_Call   08/14/2017 15:42:45   08/14/2017 15:43:32       47           Voice     210    0        0
(504) 205-7695     (504) 638-7196           -272      Undetermined   08/14/2017 15:42:45   08/14/2017 15:43:12       27           Voice     210    0        0
(504) 205-7695   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/14/2017 15:42:45   08/14/2017 15:43:32       47           Voice     210    0        0
(225) 573-7118           -41           (504) 638-7196  Routed_Call   08/14/2017 15:49:52   08/14/2017 15:50:18       26           Voice     210    0        0
(225) 573-7118     (504) 638-7196            -41      Undetermined   08/14/2017 15:49:53   08/14/2017 15:50:18       25           Voice     210    0        0
(504) 638-7196     (504) 228-7902                       Outbound     08/14/2017 16:06:10   08/14/2017 16:06:10       0          Text Detail 197    0        0
(504) 516-5074   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/14/2017 16:41:38   08/14/2017 16:42:07       29           Voice     210    0        0
(504) 638-7196     (504) 906-5781      (504) 906-5781   Outbound     08/14/2017 17:06:31   08/14/2017 17:07:52       81           Voice     210  35705    35705
    -9343          (504) 638-7196                        Inbound     08/14/2017 18:47:54   08/14/2017 18:47:54       0          Text Detail 196    0        0
(225) 573-7118   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/14/2017 19:47:05   08/14/2017 19:47:54       49           Voice     210    0        0
(415) 697-3294     (504) 638-7196                        Inbound     08/14/2017 19:48:40   08/14/2017 19:48:40       0          Text Detail 196    0        0
(504) 638-7196     (415) 697-3294                       Outbound     08/14/2017 19:49:08   08/14/2017 19:49:08       0          Text Detail 196    0        0
(415) 697-3294     (504) 638-7196                        Inbound     08/14/2017 19:49:09   08/14/2017 19:49:09       0          Text Detail 196    0        0
(504) 228-7902          -887           (504) 638-7196  Routed_Call   08/14/2017 19:51:21   08/14/2017 19:52:11       50           Voice     210    0        0
(504) 228-7902     (504) 638-7196           -887        Inbound      08/14/2017 19:51:22   08/14/2017 19:52:11       49           Voice     210  35705    35705
(504) 228-7902     (504) 638-7196           -341        Inbound      08/14/2017 19:54:04   08/14/2017 20:00:24      380           Voice     210  35705    35705
(504) 228-7902          -341           (504) 638-7196  Routed_Call   08/14/2017 19:54:04   08/14/2017 20:00:24      380           Voice     210    0        0
(504) 228-7902     (504) 638-7196      (504) 638-7196   Inbound      08/14/2017 20:14:07   08/14/2017 20:15:53      106           Voice     210  35705    35705
(504) 516-5074          -619           (504) 638-7196  Routed_Call   08/14/2017 20:27:33   08/14/2017 20:28:40       67           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -619        Inbound      08/14/2017 20:27:33   08/14/2017 20:28:40       67           Voice     210  15705    35705
(504) 317-6788           -47           (504) 638-7196  Routed_Call   08/14/2017 20:28:30   08/14/2017 20:29:49       79           Voice     210  35544    35544




SPRINT CORPORATION
              Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 6 of 61
10/11/2019-3:27 PM                                                    Call Records For PTN 5046387196                                                           6 of 61




CALLING_NBR        CALLED_NBR         DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 317-6788     (504) 638-7196            -47        Inbound      08/14/2017 20:28:32   08/14/2017 20:29:48       76           Voice     210  35705    35705
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/14/2017 20:30:12   08/14/2017 20:31:08       56           Voice     210  35705    35705
(504) 209-5530   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/14/2017 22:38:31   08/14/2017 22:39:05       34           Voice     210  15577    35573
(504) 209-5530     (504) 638-7196      (504) 638-7196  Routed_Call   08/14/2017 22:38:31   08/14/2017 22:39:05       34           Voice     210  15577    35573
(504) 209-5530     (504) 638-7196           -773      Undetermined   08/14/2017 22:38:33   08/14/2017 22:39:02       29           Voice     210    0        0
(504) 209-5530          -999           (504) 638-7196  Routed_Call   08/14/2017 22:39:09   08/14/2017 22:39:52       43           Voice     210  35573    35573
(504) 209-5530     (504) 638-7196           -999        Inbound      08/14/2017 22:39:11   08/14/2017 22:39:51       40           Voice     210  35705    35705
(504) 758-5389          -795           (504) 638-7196  Routed_Call   08/15/2017 08:38:50   08/15/2017 08:39:37       47           Voice     210    0        0
(504) 758-5389     (504) 638-7196           -795        Inbound      08/15/2017 08:38:50   08/15/2017 08:39:37       47           Voice     210  15521    15521
(504) 638-7196     (504) 458-1473     (1504) 458-1473   Outbound     08/15/2017 09:17:05   08/15/2017 09:17:43       38           Voice     210  25549    25549
(504) 638-7196     (504) 458-1473     (1504) 458-1473   Outbound     08/15/2017 10:31:17   08/15/2017 10:31:47       30           Voice     210  25549    25549
(504) 638-7196     (504) 628-7600      (504) 628-7600   Outbound     08/15/2017 10:32:10   08/15/2017 10:33:34       84           Voice     210  25549    25549
    -9343          (504) 638-7196                        Inbound     08/15/2017 11:22:04   08/15/2017 11:22:04       0          Text Detail 196    0        0
(504) 628-7600     (504) 638-7196      (504) 638-7196   Inbound      08/15/2017 11:43:20   08/15/2017 11:47:13      233           Voice     210  15529    15521
(504) 450-0675          -397           (504) 638-7196  Routed_Call   08/15/2017 12:05:51   08/15/2017 12:05:55       4            Voice     210  35551    35551
(504) 450-0675     (504) 638-7196           -397       Routed_Call   08/15/2017 12:05:54   08/15/2017 12:05:55       1            Voice     210    0        0
(504) 628-7600     (504) 638-7196      (504) 638-7196   Inbound      08/15/2017 12:11:17   08/15/2017 12:12:06       49           Voice     210  15521    15521
(504) 450-0675          -253           (504) 638-7196  Routed_Call   08/15/2017 12:14:55   08/15/2017 12:15:17       22           Voice     210  15577    15577
(504) 450-0675     (504) 638-7196           -253        Inbound      08/15/2017 12:14:57   08/15/2017 12:15:17       20           Voice     210  15521    15521
(504) 271-1062   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/15/2017 12:21:22   08/15/2017 12:22:04       42           Voice     210    0        0
(504) 271-1062     (504) 638-7196      (504) 638-7196  Routed_Call   08/15/2017 12:21:22   08/15/2017 12:22:04       42           Voice     210    0        0
(504) 271-1062     (504) 638-7196           -370      Undetermined   08/15/2017 12:21:22   08/15/2017 12:21:49       27           Voice     210    0        0
    -9343          (504) 638-7196                        Inbound     08/15/2017 12:26:50   08/15/2017 12:26:50       0          Text Detail 196    0        0
(985) 520-4261   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/15/2017 13:25:35   08/15/2017 13:26:50       75           Voice     210    0        0
(504) 638-8276     (504) 638-7196           -405      Undetermined   08/15/2017 13:41:39   08/15/2017 13:42:06       27           Voice     210    0        0
(504) 638-8276   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/15/2017 13:41:39   08/15/2017 13:42:18       39           Voice     210    0        0
(504) 638-8276     (504) 638-7196      (504) 638-7196  Routed_Call   08/15/2017 13:41:39   08/15/2017 13:42:18       39           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -216        Inbound      08/15/2017 13:59:36   08/15/2017 14:00:55       79           Voice     210  17028    37028
(504) 516-5074          -216           (504) 638-7196  Routed_Call   08/15/2017 13:59:36   08/15/2017 14:00:55       79           Voice     210    0        0
(504) 638-7196     (337) 201-4637                       Outbound     08/15/2017 14:24:50   08/15/2017 14:24:50       0          Text Detail 197    0        0
(337) 201-4637     (504) 638-7196                        Inbound     08/15/2017 14:25:42   08/15/2017 14:25:42       0          Text Detail 196    0        0
(504) 638-7196     (337) 201-4637                       Outbound     08/15/2017 14:26:38   08/15/2017 14:26:38       0          Text Detail 195    0        0
(337) 201-4637     (504) 638-7196                        Inbound     08/15/2017 14:28:40   08/15/2017 14:28:40       0          Text Detail 196    0        0
(504) 638-7196     (337) 201-4637                       Outbound     08/15/2017 14:29:14   08/15/2017 14:29:14       0          Text Detail 198    0        0
(337) 201-4637     (504) 638-7196                        Inbound     08/15/2017 14:29:27   08/15/2017 14:29:27       0          Text Detail 196    0        0
(504) 251-4719     (504) 638-7196      (504) 638-7196   Inbound      08/15/2017 14:32:23   08/15/2017 14:37:59      336           Voice     210  37031    27033
(504) 516-5074     (504) 638-7196                        Inbound     08/15/2017 15:00:58   08/15/2017 15:00:58       0          Text Detail 196    0        0
(504) 638-7196     (504) 516-5074                       Outbound     08/15/2017 15:01:36   08/15/2017 15:01:36       0          Text Detail 197    0        0
    -9343          (504) 638-7196                        Inbound     08/15/2017 15:03:58   08/15/2017 15:03:58       0          Text Detail 196    0        0
(337) 201-4637          -925           (504) 638-7196  Routed_Call   08/15/2017 15:40:53   08/15/2017 15:41:40       47           Voice     210    0        0
(337) 201-4637     (504) 638-7196           -925        Inbound      08/15/2017 15:40:53   08/15/2017 15:41:40       47           Voice     210  37035    37035
(504) 516-5074     (504) 638-7196      (504) 638-7196  Routed_Call   08/15/2017 16:03:17   08/15/2017 16:03:58       41           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/15/2017 16:03:17   08/15/2017 16:03:58       41           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -891      Undetermined   08/15/2017 16:03:18   08/15/2017 16:03:45       27           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -508        Inbound      08/15/2017 16:34:45   08/15/2017 16:36:21       96           Voice     210  37035    37035
(504) 516-5074          -508           (504) 638-7196  Routed_Call   08/15/2017 16:34:45   08/15/2017 16:36:21       96           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -953       Routed_Call   08/15/2017 16:37:10   08/15/2017 16:37:11       1            Voice     210    0        0
(504) 516-5074          -953           (504) 638-7196  Routed_Call   08/15/2017 16:37:10   08/15/2017 16:37:11       1            Voice     210    0        0
(636) 565-9273          -784           (504) 638-7196  Routed_Call   08/15/2017 17:20:36   08/15/2017 17:20:44       8            Voice     210    0        0
(636) 565-9273     (504) 638-7196           -784      Undetermined   08/15/2017 17:20:36   08/15/2017 17:20:44       8            Voice     210    0        0
(504) 758-5389           -17           (504) 638-7196  Routed_Call   08/15/2017 17:37:00   08/15/2017 17:40:25      205           Voice     210    0        0
(504) 758-5389     (504) 638-7196            -17        Inbound      08/15/2017 17:37:01   08/15/2017 17:40:25      204           Voice     210  36035    36035
(504) 638-7196     (337) 578-1421      (337) 578-1421   Outbound     08/15/2017 18:06:54   08/15/2017 18:07:00       6            Voice     210  36035    36035
(504) 638-7196     (337) 579-3116      (337) 579-3116   Outbound     08/15/2017 18:07:31   08/15/2017 18:07:38       7            Voice     210  36035    36035
(504) 638-7196     (337) 579-3917      (337) 579-3917   Outbound     08/15/2017 18:08:04   08/15/2017 18:08:12       8            Voice     210  16034    36035
(504) 638-7196     (337) 579-3916      (337) 579-3916   Outbound     08/15/2017 18:08:27   08/15/2017 18:08:35       8            Voice     210  36035    36035
(337) 251-3079   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/15/2017 18:25:40   08/15/2017 18:26:13       33           Voice     210  37034    37034
(337) 251-3079     (504) 638-7196      (504) 638-7196  Routed_Call   08/15/2017 18:25:40   08/15/2017 18:26:13       33           Voice     210  37034    37034
(337) 251-3079     (504) 638-7196           -486      Undetermined   08/15/2017 18:25:42   08/15/2017 18:26:11       29           Voice     210    0        0
(504) 333-9478     (504) 638-7196           -636        Inbound      08/15/2017 18:40:57   08/15/2017 18:41:13       16           Voice     210  36029    36029
(504) 333-9478          -636           (504) 638-7196  Routed_Call   08/15/2017 18:40:57   08/15/2017 18:41:13       16           Voice     210    0        0
(504) 638-7196     (504) 300-2020      (504) 300-2020   Outbound     08/15/2017 18:41:43   08/15/2017 18:42:07       24           Voice     210  36029    36029
(504) 300-2020   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/15/2017 18:42:20   08/15/2017 18:42:26       6            Voice     210  15579    15579
(504) 638-7196     (504) 333-9478      (504) 333-9478   Outbound     08/15/2017 18:42:22   08/15/2017 18:43:03       41           Voice     210  36029    26029
(504) 300-2020     (504) 638-7196      (504) 638-7196   Inbound      08/15/2017 18:42:35   08/15/2017 18:43:04       29           Voice     210  36029    20000
(504) 638-7196     (504) 333-9478      (504) 333-9478   Outbound     08/15/2017 18:43:03   08/15/2017 18:43:05       2            Voice     210  10000    10000
(601) 466-9211   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/15/2017 19:12:13   08/15/2017 19:12:47       34           Voice     210    0        0
(601) 466-9211     (504) 638-7196      (504) 638-7196  Routed_Call   08/15/2017 19:12:13   08/15/2017 19:12:47       34           Voice     210    0        0
(601) 466-9211     (504) 638-7196           -295      Undetermined   08/15/2017 19:12:13   08/15/2017 19:12:41       28           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/15/2017 19:15:46   08/15/2017 19:16:30       44           Voice     210    0        0
(337) 201-4637          -757           (504) 638-7196  Routed_Call   08/15/2017 19:26:23   08/15/2017 19:28:00       97           Voice     210    0        0
(337) 201-4637     (504) 638-7196           -757        Inbound      08/15/2017 19:26:23   08/15/2017 19:28:00       97           Voice     210  34610    34610
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/15/2017 19:46:53   08/15/2017 19:47:49       56           Voice     210  34572    34572
(504) 638-7196     (504) 205-7695      (504) 205-7695   Outbound     08/15/2017 19:48:06   08/15/2017 19:51:14      188           Voice     210  34572    24572
(504) 516-5074     (504) 638-7196                        Inbound     08/15/2017 19:58:59   08/15/2017 19:58:59       0          Text Detail 196    0        0
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/15/2017 20:10:13   08/15/2017 20:10:26       13           Voice     210  34569    34569
(504) 906-8069          -362           (504) 638-7196  Routed_Call   08/15/2017 20:27:41   08/15/2017 20:28:58       77           Voice     210    0        0
(504) 906-8069     (504) 638-7196           -362        Inbound      08/15/2017 20:27:42   08/15/2017 20:28:58       76           Voice     210  34577    24576
(504) 205-7695     (504) 638-7196           -715        Inbound      08/15/2017 21:11:12   08/15/2017 21:11:53       41           Voice     210  34521    14521
(504) 205-7695          -715           (504) 638-7196  Routed_Call   08/15/2017 21:11:12   08/15/2017 21:11:53       41           Voice     210    0        0
(504) 638-7196     (504) 237-5875     (1504) 237-5875   Outbound     08/15/2017 21:33:53   08/15/2017 21:34:18       25           Voice     210  34515    34515
(504) 300-7118          -917           (504) 638-7196  Routed_Call   08/15/2017 22:02:25   08/15/2017 22:02:54       29           Voice     210    0        0
(504) 300-7118     (504) 638-7196           -917        Inbound      08/15/2017 22:02:25   08/15/2017 22:02:54       29           Voice     210  24515    24515
(830) 385-3798     (504) 638-7196                        Inbound     08/16/2017 07:04:54   08/16/2017 07:04:54       0          Text Detail 196    0        0
(830) 385-3798     (504) 638-7196                        Inbound     08/16/2017 07:04:55   08/16/2017 07:04:55       0          Text Detail 196    0        0
    -9343          (504) 638-7196                        Inbound     08/16/2017 07:39:39   08/16/2017 07:39:39       0          Text Detail 196    0        0




SPRINT CORPORATION
              Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 7 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                           7 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 638-7196     (504) 628-3593                     Outbound     08/16/2017 07:39:42   08/16/2017 07:39:42       0          Text Detail 198    0        0
(830) 385-3798   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/16/2017 08:01:46   08/16/2017 08:02:17       31           Voice     210    0        0
(830) 385-3798     (504) 638-7196    (504) 638-7196  Routed_Call   08/16/2017 08:01:46   08/16/2017 08:02:17       31           Voice     210    0        0
(830) 385-3798     (504) 638-7196         -483      Undetermined   08/16/2017 08:01:47   08/16/2017 08:02:14       27           Voice     210    0        0
(205) 335-9549     (504) 638-7196    (504) 638-7196   Inbound      08/16/2017 08:03:07   08/16/2017 08:07:04      237           Voice     210  14701    24706
(504) 638-7196     (830) 385-3798    (830) 385-3798   Outbound     08/16/2017 08:07:06   08/16/2017 08:08:42       96           Voice     210  24711    24706
(504) 638-7196     (205) 335-9549    (205) 335-9549   Outbound     08/16/2017 08:10:08   08/16/2017 08:25:44      936           Voice     210  14701    24706
(504) 638-7196     (504) 628-3593    (504) 628-3593   Outbound     08/16/2017 08:26:36   08/16/2017 08:30:10      214           Voice     210  24711    24711
(504) 638-7196     (504) 228-7902    (504) 228-7902   Outbound     08/16/2017 08:30:50   08/16/2017 08:38:46      476           Voice     210  24711    24711
(504) 638-7196     (504) 628-3593    (504) 628-3593   Outbound     08/16/2017 08:38:53   08/16/2017 08:39:24       31           Voice     210  14701    14701
(504) 228-7902   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/16/2017 08:39:09   08/16/2017 08:39:40       31           Voice     210    0        0
(504) 228-7902     (504) 638-7196    (504) 638-7196  Routed_Call   08/16/2017 08:39:09   08/16/2017 08:39:40       31           Voice     210    0        0
(504) 628-3593     (504) 638-7196    (504) 638-7196   Inbound      08/16/2017 08:40:30   08/16/2017 08:44:02      212           Voice     210  14701    20000
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      08/16/2017 09:04:25   08/16/2017 09:10:59      394           Voice     210  24706    10000
(504) 638-7196     (504) 758-5389    (504) 758-5389   Outbound     08/16/2017 09:14:47   08/16/2017 09:18:10      203           Voice     210  24706    14701
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     08/16/2017 09:38:24   08/16/2017 09:39:30       66           Voice     210  34706    34706
(504) 638-7196     (504) 644-8099   (1504) 644-8099   Outbound     08/16/2017 10:48:51   08/16/2017 10:50:43      112           Voice     210  24540    24540
(504) 638-7196     (504) 228-7902    (504) 228-7902   Outbound     08/16/2017 10:51:01   08/16/2017 10:51:38       37           Voice     210  24540    24540
(504) 228-7902          -684         (504) 638-7196  Routed_Call   08/16/2017 10:52:02   08/16/2017 10:56:41      279           Voice     210    0        0
(504) 228-7902     (504) 638-7196         -684        Inbound      08/16/2017 10:52:02   08/16/2017 10:56:41      279           Voice     210  24540    24540
    -9343          (504) 638-7196                      Inbound     08/16/2017 11:15:27   08/16/2017 11:15:27       0          Text Detail 196    0        0
(504) 516-5074     (504) 638-7196         -943        Inbound      08/16/2017 11:28:30   08/16/2017 11:29:09       39           Voice     210  24706    14701
(504) 516-5074          -943         (504) 638-7196  Routed_Call   08/16/2017 11:28:30   08/16/2017 11:29:09       39           Voice     210    0        0
(504) 638-7196     (504) 948-5617    (504) 948-5617   Outbound     08/16/2017 11:29:52   08/16/2017 11:30:36       44           Voice     210  24711    24711
(504) 516-5074     (504) 638-7196         -925        Inbound      08/16/2017 11:44:51   08/16/2017 11:45:40       49           Voice     210  14701    24711
(504) 516-5074          -925         (504) 638-7196  Routed_Call   08/16/2017 11:44:51   08/16/2017 11:45:40       49           Voice     210    0        0
(504) 912-0208          -907         (504) 638-7196  Routed_Call   08/16/2017 11:54:57   08/16/2017 11:57:01      124           Voice     210    0        0
(504) 912-0208     (504) 638-7196         -907        Inbound      08/16/2017 11:54:58   08/16/2017 11:57:01      123           Voice     210  24711    24711
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      08/16/2017 12:08:01   08/16/2017 12:08:31       30           Voice     210  24706    20000
(504) 271-1062     (504) 638-7196    (504) 638-7196  Routed_Call   08/16/2017 12:14:48   08/16/2017 12:15:27       39           Voice     210    0        0
(504) 271-1062   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/16/2017 12:14:48   08/16/2017 12:15:27       39           Voice     210    0        0
(504) 271-1062     (504) 638-7196         -393       Routed_Call   08/16/2017 12:14:48   08/16/2017 12:15:23       35           Voice     210    0        0
(504) 312-1590          -121         (504) 638-7196  Routed_Call   08/16/2017 12:19:12   08/16/2017 12:19:38       26           Voice     210  35574    35574
(504) 312-1590     (504) 638-7196         -121      Undetermined   08/16/2017 12:19:14   08/16/2017 12:19:38       24           Voice     210    0        0
(504) 948-5617     (504) 638-7196    (504) 638-7196   Inbound      08/16/2017 12:35:08   08/16/2017 12:36:03       55           Voice     210  24711    20000
(504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      08/16/2017 13:15:15   08/16/2017 13:16:16       61           Voice     210  24711    24711
    -3344          (504) 638-7196                      Inbound     08/16/2017 13:42:19   08/16/2017 13:42:19       0          Text Detail 196    0        0
(504) 912-0208          -323         (504) 638-7196  Routed_Call   08/16/2017 13:44:29   08/16/2017 13:48:48      259           Voice     210    0        0
(504) 912-0208     (504) 638-7196         -323        Inbound      08/16/2017 13:44:29   08/16/2017 13:48:48      259           Voice     210  24706    24706
(504) 912-0208     (504) 638-7196    (504) 638-7196   Inbound      08/16/2017 13:50:15   08/16/2017 13:53:07      172           Voice     210  24711    24711
(504) 638-7196     (504) 317-6788    (504) 317-6788   Outbound     08/16/2017 13:54:24   08/16/2017 13:57:05      161           Voice     210  24711    14701
(504) 638-7196     (601) 466-9211    (601) 466-9211   Outbound     08/16/2017 13:57:17   08/16/2017 13:59:28      131           Voice     210  24711    24706
(504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      08/16/2017 14:13:05   08/16/2017 14:14:03       58           Voice     210  24711    24711
(504) 638-7196     (504) 948-5617    (504) 948-5617   Outbound     08/16/2017 14:15:12   08/16/2017 14:15:35       23           Voice     210  35705    35705
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     08/16/2017 14:40:37   08/16/2017 14:41:00       23           Voice     210  25700    25700
(504) 638-7196     (504) 300-2020                     Outbound     08/16/2017 14:47:41   08/16/2017 14:47:41       0          Text Detail 196    0        0
(504) 300-7118     (504) 638-7196          -70        Inbound      08/16/2017 15:12:28   08/16/2017 15:12:56       28           Voice     210  35515    15521
(504) 300-7118           -70         (504) 638-7196  Routed_Call   08/16/2017 15:12:28   08/16/2017 15:12:56       28           Voice     210    0        0
(504) 638-7196     (504) 666-6620       666-6620      Outbound     08/16/2017 15:25:01   08/16/2017 15:27:24      143           Voice     210  15521    15521
(504) 205-7695          -631         (504) 638-7196  Routed_Call   08/16/2017 15:27:05   08/16/2017 15:28:25       80           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -631        Inbound      08/16/2017 15:27:05   08/16/2017 15:28:25       80           Voice     210  15521    15521
(504) 948-5617     (504) 638-7196    (504) 638-7196   Inbound      08/16/2017 15:45:36   08/16/2017 15:46:01       25           Voice     210  15521    10000
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      08/16/2017 15:46:38   08/16/2017 15:47:00       22           Voice     210  35515    30000
(504) 912-0208     (504) 638-7196    (504) 638-7196   Inbound      08/16/2017 16:05:21   08/16/2017 16:07:02      101           Voice     210  15521    15521
(504) 638-7196     (504) 439-0927    (504) 439-0927   Outbound     08/16/2017 16:14:21   08/16/2017 16:15:05       44           Voice     210  35515    35515
(504) 701-4135     (504) 638-7196                      Inbound     08/16/2017 17:13:33   08/16/2017 17:13:33       0          Text Detail 195    0        0
(504) 701-4135     (504) 638-7196                      Inbound     08/16/2017 17:14:16   08/16/2017 17:14:16       0          Text Detail 198    0        0
(225) 573-7118           -87         (504) 638-7196  Routed_Call   08/16/2017 17:16:17   08/16/2017 17:29:52      815           Voice     210    0        0
(225) 573-7118     (504) 638-7196          -87        Inbound      08/16/2017 17:16:18   08/16/2017 17:29:52      814           Voice     210  35515    35515
(504) 638-7196     (504) 701-4135                     Outbound     08/16/2017 17:21:24   08/16/2017 17:21:24       0          Text Detail 197    0        0
(504) 516-5074     (504) 638-7196                      Inbound     08/16/2017 17:32:27   08/16/2017 17:32:27       0          Text Detail 196    0        0
(504) 638-7196     (504) 516-5074                     Outbound     08/16/2017 17:33:11   08/16/2017 17:33:11       0          Text Detail 196    0        0
(504) 565-6915          -893         (504) 638-7196  Routed_Call   08/16/2017 17:49:34   08/16/2017 17:51:00       86           Voice     210  25677    25677
(504) 565-6915     (504) 638-7196         -893        Inbound      08/16/2017 17:49:36   08/16/2017 17:50:59       83           Voice     210  15521    15521
(205) 335-9549     (504) 638-7196    (504) 638-7196   Inbound      08/16/2017 18:12:30   08/16/2017 18:12:46       16           Voice     210  35515    35515
(205) 335-9549     (504) 638-7196    (504) 638-7196   Inbound      08/16/2017 18:12:59   08/16/2017 18:14:42      103           Voice     210  15521    15521
(205) 335-9549     (504) 638-7196    (504) 638-7196   Inbound      08/16/2017 18:38:36   08/16/2017 18:38:53       17           Voice     210  15521    35515
(504) 638-7196     (205) 335-9549    (205) 335-9549   Outbound     08/16/2017 18:39:21   08/16/2017 18:41:06      105           Voice     210  15521    25521
(504) 638-7196                       (205) 335-9549   Outbound     08/16/2017 18:55:02   08/16/2017 18:55:03       1            Voice     210  15522    15522
(504) 638-7196     (504) 900-5395    (504) 900-5395   Outbound     08/16/2017 18:55:15   08/16/2017 18:55:16       1            Voice     210  15522    15522
(504) 638-7196     (504) 300-2020    (504) 300-2020   Outbound     08/16/2017 18:55:24   08/16/2017 18:55:31       7            Voice     210  35680    35680
(504) 638-7196     (504) 300-2020    (504) 300-2020   Outbound     08/16/2017 18:55:34   08/16/2017 18:55:40       6            Voice     210  35680    35680
(504) 638-7196     (504) 333-9478   (1504) 333-9478   Outbound     08/16/2017 18:56:10   08/16/2017 18:57:06       56           Voice     210  25522    15522
(504) 638-7196                       (918) 781-9031   Outbound     08/16/2017 19:01:31   08/16/2017 19:01:32       1            Voice     210  25522    25522
(504) 312-1683     (504) 638-7196         -243        Inbound      08/16/2017 19:06:09   08/16/2017 19:09:27      198           Voice     210  25522    15522
(504) 312-1683          -243         (504) 638-7196  Routed_Call   08/16/2017 19:06:09   08/16/2017 19:09:27      198           Voice     210    0        0
(504) 333-9478     (504) 638-7196    (504) 638-7196 Undetermined   08/16/2017 19:11:21   08/16/2017 19:11:46       25           Voice     210    0        0
(504) 333-9478     (504) 638-7196    (504) 638-7196 Undetermined   08/16/2017 19:12:04   08/16/2017 19:12:22       18           Voice     210    0        0
(504) 638-7196     (504) 333-9478   (1504) 333-9478   Outbound     08/16/2017 19:13:14   08/16/2017 19:14:20       66           Voice     210  25522    15522
(504) 333-9478          -887         (504) 638-7196  Routed_Call   08/16/2017 19:55:51   08/16/2017 19:56:14       23           Voice     210    0        0
(504) 333-9478     (504) 638-7196         -887        Inbound      08/16/2017 19:55:52   08/16/2017 19:56:14       22           Voice     210  15522    15522
(504) 942-6591   (6245000) 000-0202     638-7196     Routed_Call   08/16/2017 20:14:46   08/16/2017 20:15:23       37           Voice     210  15529    15529
(504) 942-6591     (504) 638-7196       638-7196     Routed_Call   08/16/2017 20:14:46   08/16/2017 20:15:23       37           Voice     210  15529    15529
(504) 942-6591     (504) 638-7196         -692      Undetermined   08/16/2017 20:14:48   08/16/2017 20:15:14       26           Voice     210    0        0
(504) 516-5074          -548         (504) 638-7196  Routed_Call   08/16/2017 21:43:09   08/16/2017 21:43:24       15           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -548        Inbound      08/16/2017 21:43:10   08/16/2017 21:43:24       14           Voice     210  35515    35515




SPRINT CORPORATION
              Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 8 of 61
10/11/2019-3:27 PM                                                    Call Records For PTN 5046387196                                                           8 of 61




CALLING_NBR        CALLED_NBR         DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
    -3333          (504) 638-7196                        Inbound     08/17/2017 00:53:28   08/17/2017 00:53:28       0          Text Detail 193    0        0
    -3333          (504) 638-7196                        Inbound     08/17/2017 00:53:29   08/17/2017 00:53:29       0          Text Detail 193    0        0
(504) 343-2794     (504) 638-7196           -396        Inbound      08/17/2017 07:52:43   08/17/2017 07:53:23       40           Voice     210  14576    34551
(504) 343-2794          -396           (504) 638-7196  Routed_Call   08/17/2017 07:52:43   08/17/2017 07:53:23       40           Voice     210    0        0
(504) 912-0208          -551           (504) 638-7196  Routed_Call   08/17/2017 10:38:39   08/17/2017 10:41:22      163           Voice     210    0        0
(504) 912-0208     (504) 638-7196           -551        Inbound      08/17/2017 10:38:39   08/17/2017 10:41:22      163           Voice     210  24706    24706
(504) 516-5074   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/17/2017 11:13:27   08/17/2017 11:14:01       34           Voice     210    0        0
(504) 516-5074     (504) 638-7196      (504) 638-7196  Routed_Call   08/17/2017 11:13:27   08/17/2017 11:14:01       34           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -820      Undetermined   08/17/2017 11:13:28   08/17/2017 11:13:53       25           Voice     210    0        0
(504) 516-5074     (504) 638-7196            -36        Inbound      08/17/2017 11:21:17   08/17/2017 11:23:42      145           Voice     210  34688    34688
(504) 516-5074           -36           (504) 638-7196  Routed_Call   08/17/2017 11:21:17   08/17/2017 11:23:42      145           Voice     210    0        0
(504) 912-0208           -35           (504) 638-7196  Routed_Call   08/17/2017 11:40:17   08/17/2017 11:40:56       39           Voice     210    0        0
(504) 912-0208     (504) 638-7196            -35        Inbound      08/17/2017 11:40:18   08/17/2017 11:40:56       38           Voice     210  14520    14520
(504) 271-1062     (504) 638-7196           -176        Inbound      08/17/2017 11:50:50   08/17/2017 11:53:05      135           Voice     210  24556    24551
(504) 271-1062          -176           (504) 638-7196  Routed_Call   08/17/2017 11:50:50   08/17/2017 11:53:06      136           Voice     210    0        0
(504) 327-0746     (504) 638-7196      (504) 638-7196   Inbound      08/17/2017 12:51:07   08/17/2017 12:52:00       53           Voice     210  24529    24529
(504) 948-5617     (504) 638-7196      (504) 638-7196   Inbound      08/17/2017 12:57:44   08/17/2017 12:58:42       58           Voice     210  24529    20000
(504) 638-7196     (504) 948-5617      (504) 948-5617   Outbound     08/17/2017 13:10:46   08/17/2017 13:11:19       33           Voice     210  34516    34516
(504) 327-0746     (504) 638-7196      (504) 638-7196   Inbound      08/17/2017 13:27:13   08/17/2017 13:27:38       25           Voice     210  14577    14577
    -9329          (504) 638-7196                        Inbound     08/17/2017 13:34:07   08/17/2017 13:34:07       0          Text Detail 541    0        0
(504) 205-7405          -196           (504) 638-7196  Routed_Call   08/17/2017 14:03:50   08/17/2017 14:04:29       39           Voice     210    0        0
(504) 205-7405     (504) 638-7196           -196        Inbound      08/17/2017 14:03:51   08/17/2017 14:04:30       39           Voice     210  14577    14577
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/17/2017 15:07:37   08/17/2017 15:08:20       43           Voice     210  24576    34580
(504) 343-8070           -95              638-7196     Routed_Call   08/17/2017 15:58:02   08/17/2017 15:58:04       2            Voice     210  35591    35591
(504) 343-8070     (504) 638-7196            -95       Routed_Call   08/17/2017 15:58:04   08/17/2017 15:58:04       0            Voice     210    0        0
(504) 343-8070          -799              638-7196     Routed_Call   08/17/2017 16:00:06   08/17/2017 16:01:36       90           Voice     210  35591    25591
(504) 343-8070     (504) 638-7196           -799        Inbound      08/17/2017 16:00:08   08/17/2017 16:01:36       88           Voice     210  14551    14551
(504) 516-5074     (504) 638-7196           -616        Inbound      08/17/2017 16:03:33   08/17/2017 16:03:59       26           Voice     210  24551    24551
(504) 516-5074          -616           (504) 638-7196  Routed_Call   08/17/2017 16:03:33   08/17/2017 16:03:59       26           Voice     210    0        0
(504) 758-5389     (504) 638-7196      (504) 638-7196   Inbound      08/17/2017 16:15:31   08/17/2017 16:20:11      280           Voice     210  34551    14551
(504) 300-7118     (504) 638-7196           -505        Inbound      08/17/2017 16:24:59   08/17/2017 16:25:32       33           Voice     210  34551    14551
(504) 300-7118          -505           (504) 638-7196  Routed_Call   08/17/2017 16:24:59   08/17/2017 16:25:32       33           Voice     210    0        0
(504) 628-3593     (504) 638-7196      (504) 638-7196   Inbound      08/17/2017 16:31:25   08/17/2017 16:33:04       99           Voice     210  14551    10000
(504) 638-7196     (504) 628-3593      (504) 628-3593   Outbound     08/17/2017 17:27:11   08/17/2017 17:27:42       31           Voice     210  34530    34530
(504) 638-7196     (504) 300-7118      (504) 300-7118   Outbound     08/17/2017 17:34:55   08/17/2017 17:35:28       33           Voice     210  24516    24516
(504) 638-7196     (504) 628-3593      (504) 628-3593   Outbound     08/17/2017 17:35:30   08/17/2017 17:36:06       36           Voice     210  24516    24516
(504) 638-7196     (504) 300-7118      (504) 300-7118   Outbound     08/17/2017 17:36:09   08/17/2017 17:36:37       28           Voice     210  24516    24516
(504) 638-7196     (504) 628-3593      (504) 628-3593   Outbound     08/17/2017 17:36:40   08/17/2017 17:37:16       36           Voice     210  24516    24516
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/17/2017 17:39:11   08/17/2017 17:39:22       11           Voice     210  14521    14521
(504) 638-7196     (504) 516-5074                       Outbound     08/17/2017 18:21:00   08/17/2017 18:21:00       0          Text Detail 195    0        0
(504) 516-5074     (504) 638-7196      (504) 638-7196  Routed_Call   08/17/2017 18:47:23   08/17/2017 18:47:55       32           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -948      Undetermined   08/17/2017 18:47:23   08/17/2017 18:47:52       29           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/17/2017 18:47:23   08/17/2017 18:47:55       32           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/17/2017 19:19:05   08/17/2017 19:19:35       30           Voice     210    0        0
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/17/2017 19:19:52   08/17/2017 19:20:00       8            Voice     210  14701    14701
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/17/2017 19:20:03   08/17/2017 19:20:12       9            Voice     210  24711    24711
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/17/2017 19:20:15   08/17/2017 19:20:23       8            Voice     210  24711    24711
(504) 300-7118     (504) 638-7196      (504) 638-7196  Routed_Call   08/17/2017 19:24:36   08/17/2017 19:25:28       52           Voice     210    0        0
(504) 300-7118   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/17/2017 19:24:36   08/17/2017 19:25:28       52           Voice     210    0        0
(504) 300-7118     (504) 638-7196           -229      Undetermined   08/17/2017 19:24:37   08/17/2017 19:25:04       27           Voice     210    0        0
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/17/2017 19:26:07   08/17/2017 19:27:02       55           Voice     210  24711    24711
(504) 516-5074     (504) 638-7196                        Inbound     08/17/2017 22:48:20   08/17/2017 22:48:20       0          Text Detail 541    0        0
(504) 516-5074     (504) 638-7196                        Inbound     08/17/2017 22:48:29   08/17/2017 22:48:29       0          Text Detail 541    0        0
    -9343          (504) 638-7196                        Inbound     08/17/2017 23:25:28   08/17/2017 23:25:28       0          Text Detail 541    0        0
(504) 343-2794     (504) 638-7196      (504) 638-7196   Inbound      08/18/2017 07:51:59   08/18/2017 07:52:30       31           Voice     210  24711    24711
    -9230          (504) 638-7196                        Inbound     08/18/2017 08:11:25   08/18/2017 08:11:25       0          Text Detail 195    0        0
(205) 335-9549     (504) 638-7196           -860        Inbound      08/18/2017 08:59:27   08/18/2017 09:03:29      242           Voice     210  14516    14516
(205) 335-9549          -860           (504) 638-7196  Routed_Call   08/18/2017 08:59:27   08/18/2017 09:03:29      242           Voice     210    0        0
(504) 638-7196     (888) 295-4039      (504) 343-2794   Outbound     08/18/2017 09:10:58   08/18/2017 09:11:03       5            Voice     210  14521    14521
(504) 758-5389     (504) 638-7196            -44        Inbound      08/18/2017 09:50:32   08/18/2017 09:53:31      179           Voice     210  34571    34569
(504) 758-5389           -44           (504) 638-7196  Routed_Call   08/18/2017 09:50:32   08/18/2017 09:53:31      179           Voice     210    0        0
(504) 628-3593     (504) 638-7196      (504) 638-7196   Inbound      08/18/2017 09:59:37   08/18/2017 10:00:38       61           Voice     210  34569    30000
(504) 758-5389     (504) 638-7196      (504) 638-7196   Inbound      08/18/2017 10:13:25   08/18/2017 10:14:49       84           Voice     210  34569    24571
(504) 377-7943            -3           (504) 638-7196  Routed_Call   08/18/2017 10:41:02   08/18/2017 10:42:08       66           Voice     210    0        0
(504) 377-7943     (504) 638-7196             -3         Inbound     08/18/2017 10:41:03   08/18/2017 10:42:08       65           Voice     210  34569    34569
(504) 758-5389          -514           (504) 638-7196  Routed_Call   08/18/2017 10:54:30   08/18/2017 10:55:23       53           Voice     210    0        0
(504) 758-5389     (504) 638-7196           -514        Inbound      08/18/2017 10:54:30   08/18/2017 10:55:23       53           Voice     210  34571    34566
(504) 228-1713     (504) 638-7196           -163        Inbound      08/18/2017 11:34:03   08/18/2017 11:35:20       77           Voice     210  24711    14701
(504) 228-1713          -163           (504) 638-7196  Routed_Call   08/18/2017 11:34:03   08/18/2017 11:35:20       77           Voice     210    0        0
(504) 638-7196     (888) 295-4039      (504) 628-3593   Outbound     08/18/2017 11:37:44   08/18/2017 11:40:49      185           Voice     210  14701    14701
(504) 638-7196     (866) 275-1411     (1866) 275-1411   Outbound     08/18/2017 11:49:59   08/18/2017 11:57:34      455           Voice     210  24711    14701
(504) 228-1713     (504) 638-7196                        Inbound     08/18/2017 12:29:17   08/18/2017 12:29:17       0          Text Detail 198    0        0
(504) 638-7196     (504) 228-1713                       Outbound     08/18/2017 12:34:47   08/18/2017 12:34:47       0          Text Detail 196    0        0
(504) 450-0675          -148           (504) 638-7196  Routed_Call   08/18/2017 12:49:11   08/18/2017 12:51:02      111           Voice     210  34515    34515
(504) 450-0675     (504) 638-7196           -148        Inbound      08/18/2017 12:49:13   08/18/2017 12:51:02      109           Voice     210  24711    24711
(504) 228-1713          -275          (1504) 638-7196  Routed_Call   08/18/2017 12:52:33   08/18/2017 12:53:26       53           Voice     210  24674    24674
(504) 228-1713     (504) 638-7196           -275        Inbound      08/18/2017 12:52:35   08/18/2017 12:53:26       51           Voice     210  24711    24711
(504) 638-7196     (504) 723-4477     (1504) 723-4477   Outbound     08/18/2017 12:54:15   08/18/2017 12:54:53       38           Voice     210  24711    24706
(504) 638-7196     (830) 385-3798      (830) 385-3798   Outbound     08/18/2017 13:14:06   08/18/2017 13:15:48      102           Voice     210  24711    24711
(830) 385-3798          -350           (504) 638-7196  Routed_Call   08/18/2017 13:19:24   08/18/2017 13:20:04       40           Voice     210    0        0
(830) 385-3798     (504) 638-7196           -350        Inbound      08/18/2017 13:19:25   08/18/2017 13:20:04       39           Voice     210  24711    24706
(504) 271-1062     (504) 638-7196      (504) 638-7196 Undetermined   08/18/2017 13:20:03   08/18/2017 13:20:04       1            Voice     210    0        0
(504) 271-1062     (504) 638-7196      (504) 638-7196 Undetermined   08/18/2017 13:20:04   08/18/2017 13:20:12       8            Voice     210    0        0
(504) 516-5074     (504) 638-7196      (504) 638-7196   Inbound      08/18/2017 13:20:19   08/18/2017 13:23:05      166           Voice     210  24706    24706
(504) 228-7902     (504) 638-7196      (504) 638-7196   Inbound      08/18/2017 13:35:02   08/18/2017 13:37:20      138           Voice     210  24700    34688
(504) 638-7196     (504) 228-1713     (1504) 228-1713   Outbound     08/18/2017 13:43:00   08/18/2017 13:43:27       27           Voice     210  14515    14515




SPRINT CORPORATION
              Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 9 of 61
10/11/2019-3:27 PM                                                    Call Records For PTN 5046387196                                                           9 of 61




CALLING_NBR        CALLED_NBR         DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 758-5389     (504) 638-7196      (504) 638-7196   Inbound      08/18/2017 13:46:57   08/18/2017 13:48:30       93           Voice     210  24513    24513
(504) 638-7196     (504) 758-5389      (504) 758-5389   Outbound     08/18/2017 14:01:22   08/18/2017 14:05:24      242           Voice     210  14515    14515
(504) 638-7196     (504) 343-2794      (504) 343-2794   Outbound     08/18/2017 14:14:10   08/18/2017 14:14:37       27           Voice     210  14521    14521
(504) 516-5074          -579           (504) 638-7196  Routed_Call   08/18/2017 14:35:56   08/18/2017 14:36:44       48           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -579        Inbound      08/18/2017 14:35:56   08/18/2017 14:36:44       48           Voice     210  34569    34569
(504) 343-2794          -812           (504) 638-7196  Routed_Call   08/18/2017 14:52:52   08/18/2017 14:53:05       13           Voice     210    0        0
(504) 343-2794     (504) 638-7196           -812        Inbound      08/18/2017 14:52:53   08/18/2017 14:53:05       12           Voice     210  34569    34569
(504) 205-7695     (504) 638-7196      (504) 638-7196   Inbound      08/18/2017 14:53:40   08/18/2017 14:54:57       77           Voice     210  34569    34569
(504) 343-2794     (504) 638-7196      (504) 638-7196  Routed_Call   08/18/2017 14:53:51   08/18/2017 14:53:55       4            Voice     210    0        0
(504) 343-2794   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/18/2017 14:53:51   08/18/2017 14:53:55       4            Voice     210    0        0
(504) 343-2794          -990           (504) 638-7196  Routed_Call   08/18/2017 14:54:53   08/18/2017 14:55:20       27           Voice     210    0        0
(504) 343-2794     (504) 638-7196           -990        Inbound      08/18/2017 14:54:53   08/18/2017 14:55:21       28           Voice     210  34569    34569
(504) 638-7196     (504) 228-7902                       Outbound     08/18/2017 14:55:45   08/18/2017 14:55:45       0          Text Detail 196    0        0
(504) 638-7196     (504) 327-0746      (504) 327-0746   Outbound     08/18/2017 14:58:16   08/18/2017 15:01:35      199           Voice     210  34569    34569
(504) 638-7196     (504) 228-7902      (504) 228-7902   Outbound     08/18/2017 15:02:12   08/18/2017 15:02:18       6            Voice     210  34569    34569
(504) 638-7196     (504) 228-7902      (504) 228-7902   Outbound     08/18/2017 15:02:24   08/18/2017 15:02:29       5            Voice     210  34569    34569
(504) 638-7196     (504) 758-5389     (1504) 758-5389   Outbound     08/18/2017 15:03:06   08/18/2017 15:16:54      828           Voice     210  34569    34569
(504) 638-7196     (504) 255-6690      (504) 255-6690   Outbound     08/18/2017 15:19:30   08/18/2017 15:20:47       77           Voice     210  34569    34569
(504) 638-7196     (504) 466-8362         466-8362      Outbound     08/18/2017 15:21:13   08/18/2017 15:21:44       31           Voice     210  34569    34569
(504) 638-7196     (504) 453-1159         453-1159      Outbound     08/18/2017 15:22:00   08/18/2017 15:24:00      120           Voice     210  34569    34569
(504) 638-7196     (504) 758-5389     (1504) 758-5389   Outbound     08/18/2017 15:24:07   08/18/2017 15:26:49      162           Voice     210  34569    34569
(504) 638-7196     (504) 205-7695      (504) 205-7695   Outbound     08/18/2017 15:36:37   08/18/2017 15:37:19       42           Voice     210  14581    14581
(504) 638-7196     (504) 255-6690      (504) 255-6690   Outbound     08/18/2017 15:37:22   08/18/2017 15:37:26       4            Voice     210  14581    14581
(504) 638-7196     (504) 205-7695      (504) 205-7695   Outbound     08/18/2017 15:37:53   08/18/2017 15:38:18       25           Voice     210  14581    14581
    -9329          (504) 638-7196                        Inbound     08/18/2017 15:47:05   08/18/2017 15:47:05       0          Text Detail 541    0        0
(504) 228-7902          -645           (504) 638-7196  Routed_Call   08/18/2017 15:56:00   08/18/2017 15:56:52       52           Voice     210    0        0
(504) 228-7902     (504) 638-7196           -645        Inbound      08/18/2017 15:56:01   08/18/2017 15:56:52       51           Voice     210  14504    14504
(504) 638-7196     (504) 228-7902      (504) 228-7902   Outbound     08/18/2017 15:56:56   08/18/2017 16:09:24      748           Voice     210  24538    34515
(504) 638-7196     (504) 228-7902      (504) 228-7902   Outbound     08/18/2017 16:10:56   08/18/2017 16:10:59       3            Voice     210  14521    14521
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/18/2017 16:12:14   08/18/2017 16:13:06       52           Voice     210  34515    34515
(504) 638-7196     (504) 343-2794      (504) 343-2794   Outbound     08/18/2017 16:18:49   08/18/2017 16:19:12       23           Voice     210  14529    14521
(504) 458-1473          -119           (504) 638-7196  Routed_Call   08/18/2017 17:18:19   08/18/2017 17:19:37       78           Voice     210    0        0
(504) 458-1473     (504) 638-7196           -119        Inbound      08/18/2017 17:18:20   08/18/2017 17:19:37       77           Voice     210  24711    24711
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/18/2017 17:54:37   08/18/2017 17:54:57       20           Voice     210  25700    25700
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/18/2017 17:55:28   08/18/2017 17:55:36       8            Voice     210  35700    35700
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/18/2017 17:55:40   08/18/2017 17:56:05       25           Voice     210  25700    25700
    -9099          (504) 638-7196                        Inbound     08/18/2017 18:05:40   08/18/2017 18:05:40       0          Text Detail 541    0        0
(504) 701-4135          -816           (504) 638-7196  Routed_Call   08/18/2017 19:15:37   08/18/2017 19:16:26       49           Voice     210  34515    34515
(504) 701-4135     (504) 638-7196           -816        Inbound      08/18/2017 19:15:40   08/18/2017 19:16:26       46           Voice     210  35515    35515
(504) 701-4135          -505           (504) 638-7196  Routed_Call   08/18/2017 19:18:14   08/18/2017 19:18:56       42           Voice     210  34515    14521
(504) 701-4135     (504) 638-7196           -505        Inbound      08/18/2017 19:18:16   08/18/2017 19:18:55       39           Voice     210  35515    35515
(504) 638-7196     (504) 410-4593     (1504) 410-4593   Outbound     08/18/2017 20:03:50   08/18/2017 20:04:46       56           Voice     210  35515    35515
(504) 541-7355     (504) 638-7196           -456        Inbound      08/18/2017 20:56:27   08/18/2017 20:57:15       48           Voice     210  15521    15521
(504) 541-7355          -456           (504) 638-7196  Routed_Call   08/18/2017 20:56:27   08/18/2017 20:57:15       48           Voice     210    0        0
(504) 881-2875   (6245000) 000-0202       638-7196     Routed_Call   08/19/2017 00:01:52   08/19/2017 00:02:24       32           Voice     210  24564    24564
(504) 881-2875     (504) 638-7196         638-7196     Routed_Call   08/19/2017 00:01:52   08/19/2017 00:02:24       32           Voice     210  24564    24564
(504) 881-2875     (504) 638-7196           -434      Undetermined   08/19/2017 00:01:54   08/19/2017 00:02:19       25           Voice     210    0        0
(504) 881-2875     (504) 638-7196         638-7196     Routed_Call   08/19/2017 00:07:50   08/19/2017 00:08:26       36           Voice     210  35566    35566
(504) 881-2875   (6245000) 000-0202       638-7196     Routed_Call   08/19/2017 00:07:50   08/19/2017 00:08:26       36           Voice     210  35566    35566
(504) 881-2875     (504) 638-7196            -67      Undetermined   08/19/2017 00:07:52   08/19/2017 00:08:22       30           Voice     210    0        0
(504) 516-5074     (504) 638-7196                        Inbound     08/19/2017 02:01:00   08/19/2017 02:01:00       0          Text Detail 541    0        0
(504) 939-4997     (504) 638-7196      (504) 638-7196   Inbound      08/19/2017 08:00:30   08/19/2017 08:01:22       52           Voice     210  35705    30000
(504) 638-7196     (504) 462-0249                       Outbound     08/19/2017 08:03:26   08/19/2017 08:03:26       0          Text Detail 196    0        0
(504) 638-7196     (504) 462-0249                       Outbound     08/19/2017 08:03:27   08/19/2017 08:03:27       0          Text Detail 198    0        0
(504) 638-7196     (504) 462-0249                       Outbound     08/19/2017 08:03:31   08/19/2017 08:03:31       0          Text Detail 196    0        0
(504) 638-7196     (504) 462-0249                       Outbound     08/19/2017 08:03:31   08/19/2017 08:03:31       0          Text Detail 195    0        0
(504) 638-7196     (504) 462-0249                       Outbound     08/19/2017 08:03:56   08/19/2017 08:03:56       0          Text Detail 196    0        0
(504) 343-2794     (504) 638-7196      (504) 638-7196   Inbound      08/19/2017 08:39:06   08/19/2017 08:39:41       35           Voice     210  35705    35705
(504) 638-7196     (504) 758-5389     (1504) 758-5389   Outbound     08/19/2017 08:56:06   08/19/2017 08:57:30       84           Voice     210  35705    35705
(504) 638-7196     (504) 912-0208      (504) 912-0208   Outbound     08/19/2017 09:04:42   08/19/2017 09:05:33       51           Voice     210  35705    35705
(504) 758-5389          -769           (504) 638-7196  Routed_Call   08/19/2017 09:15:10   08/19/2017 09:16:07       57           Voice     210    0        0
(504) 758-5389     (504) 638-7196           -769        Inbound      08/19/2017 09:15:10   08/19/2017 09:16:07       57           Voice     210  35705    35705
(504) 638-7196     (504) 758-5389      (504) 758-5389   Outbound     08/19/2017 09:40:51   08/19/2017 09:40:59       8            Voice     210  35705    35705
(504) 638-7196     (504) 758-5389      (504) 758-5389   Outbound     08/19/2017 09:41:15   08/19/2017 09:52:32      677           Voice     210  35705    35705
(504) 271-1062     (504) 638-7196      (504) 638-7196  Routed_Call   08/19/2017 09:42:30   08/19/2017 09:43:05       35           Voice     210    0        0
(504) 271-1062   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/19/2017 09:42:30   08/19/2017 09:43:05       35           Voice     210    0        0
(504) 271-1062     (504) 638-7196           -310      Undetermined   08/19/2017 09:42:30   08/19/2017 09:42:53       23           Voice     210    0        0
(504) 638-7196     (504) 462-0249                       Outbound     08/19/2017 10:02:41   08/19/2017 10:02:41       0          Text Detail 196    0        0
(504) 758-5389          -978           (504) 638-7196  Routed_Call   08/19/2017 10:05:26   08/19/2017 10:10:18      292           Voice     210    0        0
(504) 758-5389     (504) 638-7196           -978        Inbound      08/19/2017 10:05:26   08/19/2017 10:10:18      292           Voice     210  35705    35705
(504) 638-7196     (504) 462-0249                       Outbound     08/19/2017 10:15:37   08/19/2017 10:15:37       0          Text Detail 197    0        0
(504) 758-5389     (504) 638-7196      (504) 638-7196   Inbound      08/19/2017 10:41:52   08/19/2017 10:42:39       47           Voice     210  35705    35705
(504) 758-5389          -512           (504) 638-7196  Routed_Call   08/19/2017 10:43:34   08/19/2017 10:45:04       90           Voice     210    0        0
(504) 758-5389     (504) 638-7196           -512        Inbound      08/19/2017 10:43:34   08/19/2017 10:45:04       90           Voice     210  15705    35705
(504) 638-7196     (504) 466-8362         466-8362      Outbound     08/19/2017 11:30:52   08/19/2017 11:31:24       32           Voice     210  15581    35581
(504) 638-7196     (504) 453-1159         453-1159      Outbound     08/19/2017 11:31:30   08/19/2017 11:33:05       95           Voice     210  15581    25577
(504) 638-7196     (504) 610-8207         610-8207      Outbound     08/19/2017 11:33:19   08/19/2017 11:34:53       94           Voice     210  25577    25577
(504) 638-7196     (504) 205-7695      (504) 205-7695   Outbound     08/19/2017 11:58:42   08/19/2017 11:59:28       46           Voice     210  15581    15581
(504) 205-7695          -138           (504) 638-7196  Routed_Call   08/19/2017 12:00:36   08/19/2017 12:02:42      126           Voice     210    0        0
(504) 205-7695     (504) 638-7196           -138        Inbound      08/19/2017 12:00:37   08/19/2017 12:02:42      125           Voice     210  25573    35571
(504) 205-7695          -974           (504) 638-7196  Routed_Call   08/19/2017 12:03:13   08/19/2017 12:03:50       37           Voice     210    0        0
(504) 205-7695     (504) 638-7196           -974        Inbound      08/19/2017 12:03:14   08/19/2017 12:03:50       36           Voice     210  35571    35571
(504) 638-7196     (504) 228-7902                       Outbound     08/19/2017 12:22:54   08/19/2017 12:22:54       0          Text Detail 196    0        0
(504) 638-7196     (504) 228-7902      (504) 228-7902   Outbound     08/19/2017 12:30:39   08/19/2017 12:31:06       27           Voice     210  35569    35569
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/19/2017 13:01:36   08/19/2017 13:03:30      114           Voice     210  25571    35571
(504) 638-7196     (504) 723-4477     (1504) 723-4477   Outbound     08/19/2017 13:05:13   08/19/2017 13:07:37      144           Voice     210  35571    25564




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 10 of 61
10/11/2019-3:27 PM                                                    Call Records For PTN 5046387196                                                          10 of 61




CALLING_NBR          CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 638-7196       (504) 715-5539    (504) 715-5539   Outbound     08/19/2017 13:14:43   08/19/2017 13:16:45      122           Voice     210  15515    15515
(504) 638-7196       (504) 228-7902    (504) 228-7902   Outbound     08/19/2017 13:22:34   08/19/2017 13:22:43       9            Voice     210  35677    35677
(504) 205-7695       (504) 638-7196         -312        Inbound      08/19/2017 13:27:36   08/19/2017 13:28:26       50           Voice     210  15515    25515
(504) 205-7695            -312         (504) 638-7196  Routed_Call   08/19/2017 13:27:36   08/19/2017 13:28:27       51           Voice     210    0        0
(504) 638-7196       (504) 516-5074    (504) 516-5074   Outbound     08/19/2017 13:28:37   08/19/2017 13:29:39       62           Voice     210  15515    15515
    -9343            (504) 638-7196                      Inbound     08/19/2017 13:43:05   08/19/2017 13:43:05       0          Text Detail 541    0        0
(504) 205-7695            -631         (504) 638-7196  Routed_Call   08/19/2017 13:45:15   08/19/2017 13:45:33       18           Voice     210    0        0
(504) 205-7695       (504) 638-7196         -631        Inbound      08/19/2017 13:45:15   08/19/2017 13:45:33       18           Voice     210  15515    15515
(504) 450-0675            -737        (1504) 638-7196  Routed_Call   08/19/2017 14:00:33   08/19/2017 14:01:13       40           Voice     210  14551    14551
(504) 450-0675       (504) 638-7196         -737        Inbound      08/19/2017 14:00:35   08/19/2017 14:01:12       37           Voice     210  25577    25577
(601) 466-9211       (504) 638-7196    (504) 638-7196   Inbound      08/19/2017 14:32:31   08/19/2017 14:33:30       59           Voice     210  15577    15577
(504) 638-7196       (504) 994-6654    (504) 994-6654   Outbound     08/19/2017 14:43:50   08/19/2017 14:45:24       94           Voice     210  25531    25531
(504) 638-7196                         (504) 205-7695   Outbound     08/19/2017 14:50:16   08/19/2017 14:50:17       1            Voice     210  25531    25531
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/19/2017 14:50:23   08/19/2017 14:53:54      211           Voice     210  25531    25531
(504) 638-7196     (504) 333-9478     (1504) 333-9478   Outbound     08/19/2017 14:56:56   08/19/2017 14:57:33       37           Voice     210  35540    35540
(504) 462-0249     (504) 638-7196                        Inbound     08/19/2017 15:02:03   08/19/2017 15:02:03       0          Text Detail 541    0        0
(504) 606-5055          -455           (504) 638-7196  Routed_Call   08/19/2017 15:05:15   08/19/2017 15:06:28       73           Voice     210    0        0
(504) 606-5055     (504) 638-7196           -455        Inbound      08/19/2017 15:05:16   08/19/2017 15:06:28       72           Voice     210  25542    25504
(504) 638-7196     (504) 628-3593      (504) 628-3593   Outbound     08/19/2017 15:07:19   08/19/2017 15:09:26      127           Voice     210  35546    15529
(504) 628-3593     (504) 638-7196      (504) 638-7196   Inbound      08/19/2017 15:09:33   08/19/2017 15:09:48       15           Voice     210  25521    20000
(504) 638-7196     (504) 758-5389      (504) 758-5389   Outbound     08/19/2017 15:11:27   08/19/2017 15:14:28      181           Voice     210  15521    35515
(504) 462-0249     (504) 638-7196                        Inbound     08/19/2017 15:14:57   08/19/2017 15:14:57       0          Text Detail 541    0        0
(504) 638-7196     (830) 385-3798      (830) 385-3798   Outbound     08/19/2017 15:18:14   08/19/2017 15:18:22       8            Voice     210  25682    25682
(504) 638-7196     (830) 385-3798      (830) 385-3798   Outbound     08/19/2017 15:18:28   08/19/2017 15:18:35       7            Voice     210  25682    25682
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/19/2017 15:38:10   08/19/2017 15:39:07       57           Voice     210  35705    35705
(504) 228-7902          -444           (504) 638-7196  Routed_Call   08/19/2017 15:41:52   08/19/2017 15:44:03      131           Voice     210    0        0
(504) 228-7902     (504) 638-7196           -444        Inbound      08/19/2017 15:41:53   08/19/2017 15:44:03      130           Voice     210  35705    35705
(504) 228-7902           -39           (504) 638-7196  Routed_Call   08/19/2017 15:51:36   08/19/2017 15:53:10       94           Voice     210    0        0
(504) 228-7902     (504) 638-7196            -39        Inbound      08/19/2017 15:51:37   08/19/2017 15:53:10       93           Voice     210  35705    35705
(504) 638-7196     (504) 312-1683      (504) 312-1683   Outbound     08/19/2017 15:53:53   08/19/2017 15:55:10       77           Voice     210  35705    35705
(504) 228-7902           -83           (504) 638-7196  Routed_Call   08/19/2017 15:57:36   08/19/2017 15:58:20       44           Voice     210    0        0
(504) 228-7902     (504) 638-7196            -83        Inbound      08/19/2017 15:57:36   08/19/2017 15:58:20       44           Voice     210  35705    35705
(504) 516-5074          -451           (504) 638-7196  Routed_Call   08/19/2017 18:16:33   08/19/2017 18:17:09       36           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -451        Inbound      08/19/2017 18:16:34   08/19/2017 18:17:09       35           Voice     210  35705    35705
(504) 516-5074          -894           (504) 638-7196  Routed_Call   08/19/2017 18:31:05   08/19/2017 18:32:01       56           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -894        Inbound      08/19/2017 18:31:05   08/19/2017 18:32:01       56           Voice     210  35705    35705
(504) 758-5389     (504) 638-7196           -254        Inbound      08/19/2017 18:36:21   08/19/2017 18:37:22       61           Voice     210  35705    35705
(504) 758-5389          -254           (504) 638-7196  Routed_Call   08/19/2017 18:36:21   08/19/2017 18:37:23       62           Voice     210    0        0
(504) 209-5530     (504) 638-7196                        Inbound     08/19/2017 19:11:00   08/19/2017 19:11:00       0          Text Detail 198    0        0
(504) 758-5389          -932           (504) 638-7196  Routed_Call   08/19/2017 19:45:57   08/19/2017 19:46:55       58           Voice     210    0        0
(504) 758-5389     (504) 638-7196           -932        Inbound      08/19/2017 19:45:57   08/19/2017 19:46:55       58           Voice     210  15705    35705
(504) 209-5530   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/19/2017 20:10:08   08/19/2017 20:10:43       35           Voice     210  15577    15577
(504) 209-5530     (504) 638-7196      (504) 638-7196  Routed_Call   08/19/2017 20:10:08   08/19/2017 20:10:43       35           Voice     210  15577    15577
(504) 209-5530     (504) 638-7196            -69      Undetermined   08/19/2017 20:10:11   08/19/2017 20:10:38       27           Voice     210    0        0
(504) 202-4202     (504) 638-7196      (504) 638-7196  Routed_Call   08/19/2017 20:21:38   08/19/2017 20:22:13       35           Voice     210  34516    34516
(504) 202-4202   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/19/2017 20:21:38   08/19/2017 20:22:13       35           Voice     210  34516    34516
(504) 202-4202     (504) 638-7196           -106      Undetermined   08/19/2017 20:21:40   08/19/2017 20:22:09       29           Voice     210    0        0
(337) 201-4637   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/19/2017 21:55:33   08/19/2017 21:56:05       32           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -594        Inbound      08/20/2017 07:48:05   08/20/2017 07:48:31       26           Voice     210  35705    35705
(504) 516-5074          -594           (504) 638-7196  Routed_Call   08/20/2017 07:48:05   08/20/2017 07:48:31       26           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/20/2017 07:48:36   08/20/2017 07:48:51       15           Voice     210    0        0
(504) 516-5074     (504) 638-7196      (504) 638-7196  Routed_Call   08/20/2017 07:48:36   08/20/2017 07:48:51       15           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -838       Routed_Call   08/20/2017 07:48:37   08/20/2017 07:48:48       11           Voice     210    0        0
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/20/2017 07:48:38   08/20/2017 07:48:46       8            Voice     210  35705    35705
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/20/2017 07:48:53   08/20/2017 07:49:44       51           Voice     210  35705    35705
(504) 638-7196     (504) 312-1683      (504) 312-1683   Outbound     08/20/2017 07:49:52   08/20/2017 07:50:31       39           Voice     210  35705    35705
(504) 638-7196     (504) 228-7902      (504) 228-7902   Outbound     08/20/2017 07:50:43   08/20/2017 07:51:23       40           Voice     210  35705    35705
(504) 312-1683   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/20/2017 07:50:53   08/20/2017 07:50:59       6            Voice     210    0        0
(504) 312-1683     (504) 638-7196      (504) 638-7196  Routed_Call   08/20/2017 07:50:53   08/20/2017 07:50:59       6            Voice     210    0        0
(504) 312-1683     (504) 638-7196      (504) 638-7196  Routed_Call   08/20/2017 07:51:03   08/20/2017 07:51:09       6            Voice     210    0        0
(504) 312-1683   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/20/2017 07:51:03   08/20/2017 07:51:09       6            Voice     210    0        0
(504) 312-1683     (504) 638-7196           -779      Undetermined   08/20/2017 07:51:21   08/20/2017 07:51:22       1            Voice     210    0        0
(504) 312-1683          -779           (504) 638-7196  Routed_Call   08/20/2017 07:51:21   08/20/2017 07:52:12       51           Voice     210    0        0
(504) 312-1683     (504) 638-7196           -779        Inbound      08/20/2017 07:51:22   08/20/2017 07:52:11       49           Voice     210  35705    35705
(504) 228-7902     (504) 638-7196            -95      Undetermined   08/20/2017 07:51:35   08/20/2017 07:51:58       23           Voice     210    0        0
(504) 228-7902     (504) 638-7196      (504) 638-7196  Routed_Call   08/20/2017 07:51:35   08/20/2017 07:52:09       34           Voice     210    0        0
(504) 228-7902   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/20/2017 07:51:35   08/20/2017 07:52:09       34           Voice     210    0        0
(504) 638-7196     (504) 228-7902      (504) 228-7902   Outbound     08/20/2017 07:52:17   08/20/2017 07:53:37       80           Voice     210  15705    35705
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/20/2017 08:07:30   08/20/2017 08:07:47       17           Voice     210  35700    35700
(504) 312-1683     (504) 638-7196           -489        Inbound      08/20/2017 08:17:51   08/20/2017 08:18:50       59           Voice     210  25700    35700
(504) 312-1683          -489           (504) 638-7196  Routed_Call   08/20/2017 08:17:51   08/20/2017 08:18:50       59           Voice     210    0        0
(504) 758-5389     (504) 638-7196      (504) 638-7196   Inbound      08/20/2017 10:07:12   08/20/2017 10:07:55       43           Voice     210  15544    15544
(504) 638-7196     (504) 312-1683      (504) 312-1683   Outbound     08/20/2017 10:15:01   08/20/2017 10:15:23       22           Voice     210  15544    15544
(504) 516-5074          -191           (504) 638-7196  Routed_Call   08/20/2017 10:26:16   08/20/2017 10:26:34       18           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -191        Inbound      08/20/2017 10:26:16   08/20/2017 10:26:34       18           Voice     210  15544    15544
(504) 758-5389          -239           (504) 638-7196  Routed_Call   08/20/2017 10:31:54   08/20/2017 10:32:41       47           Voice     210    0        0
(504) 758-5389     (504) 638-7196           -239        Inbound      08/20/2017 10:31:55   08/20/2017 10:32:41       46           Voice     210  15544    15544
(504) 638-7196     (504) 327-0746      (504) 327-0746   Outbound     08/20/2017 10:32:57   08/20/2017 10:33:58       61           Voice     210  35539    15544
(504) 638-7196     (504) 758-5389     (1504) 758-5389   Outbound     08/20/2017 10:34:08   08/20/2017 10:34:34       26           Voice     210  15544    15544
(504) 327-0746           -31           (504) 638-7196  Routed_Call   08/20/2017 11:13:19   08/20/2017 11:14:06       47           Voice     210    0        0
(504) 327-0746     (504) 638-7196            -31        Inbound      08/20/2017 11:13:19   08/20/2017 11:14:06       47           Voice     210  25544    25544
(504) 758-5389     (504) 638-7196           -976        Inbound      08/20/2017 11:15:02   08/20/2017 11:15:22       20           Voice     210  25544    25544
(504) 758-5389          -976           (504) 638-7196  Routed_Call   08/20/2017 11:15:02   08/20/2017 11:15:22       20           Voice     210    0        0
(504) 638-7196     (504) 333-9478     (1504) 333-9478   Outbound     08/20/2017 11:15:37   08/20/2017 11:15:51       14           Voice     210  25544    25544
(504) 327-0746     (504) 638-7196            -89       Routed_Call   08/20/2017 11:49:21   08/20/2017 11:49:22       1            Voice     210    0        0
(504) 327-0746           -89           (504) 638-7196  Routed_Call   08/20/2017 11:49:21   08/20/2017 11:49:22       1            Voice     210    0        0




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 11 of 61
10/11/2019-3:27 PM                                                Call Records For PTN 5046387196                                                          11 of 61




CALLING_NBR      CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 638-7196   (504) 312-1683    (504) 312-1683   Outbound     08/20/2017 11:50:17   08/20/2017 11:51:06       49           Voice     210  35539    15544
(504) 327-0746   (504) 638-7196         -462      Undetermined   08/20/2017 11:50:39   08/20/2017 11:51:02       23           Voice     210    0        0
(504) 327-0746   (504) 638-7196    (504) 638-7196  Routed_Call   08/20/2017 11:50:39   08/20/2017 11:51:06       27           Voice     210    0        0
(504) 327-0746 (6245000) 000-0202 (504) 638-7196   Routed_Call   08/20/2017 11:50:39   08/20/2017 11:51:06       27           Voice     210    0        0
(504) 638-7196   (504) 327-0746    (504) 327-0746   Outbound     08/20/2017 11:51:14   08/20/2017 11:58:18      424           Voice     210  15544    15567
(504) 312-1683   (504) 638-7196         -248        Inbound      08/20/2017 12:01:51   08/20/2017 12:02:21       30           Voice     210  35583    35583
(504) 312-1683        -248         (504) 638-7196  Routed_Call   08/20/2017 12:01:51   08/20/2017 12:02:22       31           Voice     210    0        0
(504) 209-5530        -845         (504) 638-7196  Routed_Call   08/20/2017 12:05:12   08/20/2017 12:05:54       42           Voice     210  25546    35546
(504) 209-5530   (504) 638-7196         -845        Inbound      08/20/2017 12:05:15   08/20/2017 12:05:54       39           Voice     210  15591    15591
(504) 228-7902   (504) 638-7196    (504) 638-7196   Inbound      08/20/2017 12:50:43   08/20/2017 12:55:42      299           Voice     210  35515    35515
(504) 228-7902   (504) 638-7196    (504) 638-7196   Inbound      08/20/2017 13:48:59   08/20/2017 13:50:12       73           Voice     210  35705    35705
(504) 638-7196   (504) 516-5074    (504) 516-5074   Outbound     08/20/2017 13:53:42   08/20/2017 13:54:20       38           Voice     210  35705    35705
(504) 516-5074        -687         (504) 638-7196  Routed_Call   08/20/2017 13:56:42   08/20/2017 13:57:00       18           Voice     210    0        0
(504) 516-5074   (504) 638-7196         -687        Inbound      08/20/2017 13:56:43   08/20/2017 13:57:00       17           Voice     210  35705    35705
(504) 638-7196   (504) 516-5074                     Outbound     08/20/2017 14:33:09   08/20/2017 14:33:09       0          Text Detail 197    0        0
(504) 638-7196   (504) 516-5074    (504) 516-5074   Outbound     08/20/2017 15:35:50   08/20/2017 15:36:10       20           Voice     210  25700    25700
(504) 638-7196   (504) 450-0675                     Outbound     08/20/2017 15:40:52   08/20/2017 15:40:52       0          Text Detail 197    0        0
(504) 628-3593   (504) 638-7196    (504) 638-7196   Inbound      08/20/2017 16:47:27   08/20/2017 16:50:35      188           Voice     210  15521    10000
(504) 564-6117   (504) 638-7196         -289        Inbound      08/20/2017 18:28:59   08/20/2017 18:29:23       24           Voice     210  35515    35515
(504) 564-6117        -289         (504) 638-7196  Routed_Call   08/20/2017 18:28:59   08/20/2017 18:29:23       24           Voice     210    0        0
(504) 638-7196   (504) 516-5074    (504) 516-5074   Outbound     08/20/2017 18:29:31   08/20/2017 18:29:56       25           Voice     210  35515    35515
(504) 638-7196   (504) 564-6117    (504) 564-6117   Outbound     08/20/2017 18:52:56   08/20/2017 18:53:32       36           Voice     210  35515    35515
(504) 312-1590        -639         (504) 638-7196  Routed_Call   08/20/2017 19:02:48   08/20/2017 19:03:51       63           Voice     210  15634    15634
(504) 312-1590   (504) 638-7196         -639        Inbound      08/20/2017 19:02:50   08/20/2017 19:03:51       61           Voice     210  35515    15521
(504) 460-4452        -631         (504) 638-7196  Routed_Call   08/20/2017 19:13:55   08/20/2017 19:15:23       88           Voice     210    0        0
(504) 460-4452   (504) 638-7196         -631        Inbound      08/20/2017 19:13:56   08/20/2017 19:15:23       87           Voice     210  35515    35515
(504) 460-9319   (504) 638-7196         -523        Inbound      08/20/2017 19:32:19   08/20/2017 19:33:44       85           Voice     210  35515    35515
(504) 460-9319        -523         (504) 638-7196  Routed_Call   08/20/2017 19:32:19   08/20/2017 19:33:44       85           Voice     210    0        0
(504) 638-7196   (504) 460-9319    (504) 460-9319   Outbound     08/20/2017 19:43:12   08/20/2017 19:43:39       27           Voice     210  15530    15530
(504) 638-7196   (504) 205-2363    (504) 205-2363   Outbound     08/20/2017 20:10:04   08/20/2017 20:10:29       25           Voice     210  15521    15521
(504) 343-2794        -919         (504) 638-7196  Routed_Call   08/20/2017 20:11:27   08/20/2017 20:12:35       68           Voice     210    0        0
(504) 343-2794   (504) 638-7196         -919        Inbound      08/20/2017 20:11:28   08/20/2017 20:12:35       67           Voice     210  35515    35515
(504) 638-7196   (504) 516-5074                     Outbound     08/20/2017 20:59:55   08/20/2017 20:59:55       0          Text Detail 195    0        0
(504) 343-2794        -506         (504) 638-7196  Routed_Call   08/20/2017 22:22:56   08/20/2017 22:22:58       2            Voice     210    0        0
(504) 343-2794   (504) 638-7196         -506       Routed_Call   08/20/2017 22:22:57   08/20/2017 22:22:58       1            Voice     210    0        0
(504) 516-5074   (504) 638-7196                      Inbound     08/21/2017 02:00:28   08/21/2017 02:00:28       0          Text Detail 541    0        0
(504) 758-5389        -579         (504) 638-7196  Routed_Call   08/21/2017 07:03:35   08/21/2017 07:05:14       99           Voice     210    0        0
(504) 758-5389   (504) 638-7196         -579        Inbound      08/21/2017 07:03:35   08/21/2017 07:05:14       99           Voice     210  35705    35705
(504) 638-7196   (504) 343-2794    (504) 343-2794   Outbound     08/21/2017 08:27:09   08/21/2017 08:27:33       24           Voice     210  35515    35515
(504) 638-7196   (504) 606-5055   (1504) 606-5055   Outbound     08/21/2017 10:21:47   08/21/2017 10:22:29       42           Voice     210  25575    25575
(504) 606-5055        -891         (504) 638-7196  Routed_Call   08/21/2017 10:36:59   08/21/2017 10:38:06       67           Voice     210    0        0
(504) 606-5055   (504) 638-7196         -891        Inbound      08/21/2017 10:37:00   08/21/2017 10:38:06       66           Voice     210  25546    35546
(504) 271-1062        -892         (504) 638-7196  Routed_Call   08/21/2017 10:59:00   08/21/2017 10:59:41       41           Voice     210    0        0
(504) 271-1062   (504) 638-7196         -892        Inbound      08/21/2017 10:59:01   08/21/2017 10:59:41       40           Voice     210  25521    25521
(504) 255-6690   (504) 638-7196         -218        Inbound      08/21/2017 11:05:10   08/21/2017 11:05:53       43           Voice     210  25521    25521
(504) 255-6690        -218         (504) 638-7196  Routed_Call   08/21/2017 11:05:10   08/21/2017 11:05:53       43           Voice     210    0        0
(504) 948-5617   (504) 638-7196    (504) 638-7196   Inbound      08/21/2017 12:04:23   08/21/2017 12:05:14       51           Voice     210  15521    10000
(504) 638-7196   (504) 758-5389    (504) 758-5389   Outbound     08/21/2017 13:04:25   08/21/2017 13:04:30       5            Voice     210  15514    15514
(504) 758-5389 (6245000) 000-0202 (504) 638-7196   Routed_Call   08/21/2017 13:04:26   08/21/2017 13:04:36       10           Voice     210    0        0
(504) 758-5389   (504) 638-7196         -649        Inbound      08/21/2017 13:04:41   08/21/2017 13:07:58      197           Voice     210  15515    15515
(504) 758-5389        -649         (504) 638-7196  Routed_Call   08/21/2017 13:04:41   08/21/2017 13:07:58      197           Voice     210    0        0
(504) 638-7196   (601) 303-6496   (1601) 303-6496   Outbound     08/21/2017 13:08:15   08/21/2017 13:10:33      138           Voice     210  15515    15515
(504) 343-2794        -410         (504) 638-7196  Routed_Call   08/21/2017 13:32:38   08/21/2017 13:33:01       23           Voice     210    0        0
(504) 343-2794   (504) 638-7196         -410        Inbound      08/21/2017 13:32:38   08/21/2017 13:33:01       23           Voice     210  15515    15515
(504) 516-5074        -805         (504) 638-7196  Routed_Call   08/21/2017 13:44:54   08/21/2017 13:45:41       47           Voice     210    0        0
(504) 516-5074   (504) 638-7196         -805        Inbound      08/21/2017 13:44:54   08/21/2017 13:45:41       47           Voice     210  15515    15515
(504) 638-7196   (504) 343-2794    (504) 343-2794   Outbound     08/21/2017 14:48:11   08/21/2017 14:48:44       33           Voice     210  35682    35682
(504) 638-7196   (601) 303-6496                     Outbound     08/21/2017 14:52:23   08/21/2017 14:52:23       0          Text Detail 197    0        0
(504) 832-2050   (504) 638-7196          -48        Inbound      08/21/2017 15:29:23   08/21/2017 15:29:50       27           Voice     210  15521    15521
(504) 832-2050         -48         (504) 638-7196  Routed_Call   08/21/2017 15:29:23   08/21/2017 15:29:50       27           Voice     210    0        0
(504) 228-7902 (6245000) 000-0202 (504) 638-7196   Routed_Call   08/21/2017 22:44:57   08/21/2017 22:45:31       34           Voice     210    0        0
(504) 638-7196   (205) 335-9549                     Outbound     08/22/2017 07:32:43   08/22/2017 07:32:43       0          Text Detail 195    0        0
(504) 343-2794         -93         (504) 638-7196  Routed_Call   08/22/2017 08:19:38   08/22/2017 08:20:34       56           Voice     210    0        0
(504) 343-2794   (504) 638-7196          -93        Inbound      08/22/2017 08:19:38   08/22/2017 08:20:34       56           Voice     210  34706    24706
(504) 638-7196   (504) 228-7902    (504) 228-7902   Outbound     08/22/2017 08:37:18   08/22/2017 08:41:14      236           Voice     210  24711    24706
(504) 638-7196   (504) 255-6690    (504) 255-6690   Outbound     08/22/2017 08:41:40   08/22/2017 08:42:38       58           Voice     210  24711    24706
(504) 638-7196   (504) 228-7902    (504) 228-7902   Outbound     08/22/2017 08:45:53   08/22/2017 08:46:22       29           Voice     210  24711    24711
(504) 606-5055   (504) 638-7196         -344        Inbound      08/22/2017 09:52:00   08/22/2017 09:52:55       55           Voice     210  24711    24711
(504) 606-5055        -344         (504) 638-7196  Routed_Call   08/22/2017 09:52:00   08/22/2017 09:52:55       55           Voice     210    0        0
(504) 638-7196   (601) 303-6496   (1601) 303-6496   Outbound     08/22/2017 10:15:11   08/22/2017 10:15:54       43           Voice     210  24706    24706
(504) 255-6690   (504) 638-7196    (504) 638-7196   Inbound      08/22/2017 10:16:50   08/22/2017 10:17:18       28           Voice     210  24706    14701
(504) 638-1151   (504) 638-7196         -180        Inbound      08/22/2017 10:17:14   08/22/2017 10:17:47       33           Voice     210  14701    14701
(504) 638-1151        -180         (504) 638-7196  Routed_Call   08/22/2017 10:17:14   08/22/2017 10:17:47       33           Voice     210    0        0
(504) 638-7196   (504) 343-2794    (504) 343-2794   Outbound     08/22/2017 11:20:36   08/22/2017 11:21:11       35           Voice     210  24549    24549
(504) 638-7196   (504) 343-2794    (504) 343-2794   Outbound     08/22/2017 11:21:29   08/22/2017 11:22:13       44           Voice     210  24549    24549
(504) 343-2794        -524         (504) 638-7196  Routed_Call   08/22/2017 11:49:31   08/22/2017 11:50:00       29           Voice     210    0        0
(504) 343-2794   (504) 638-7196         -524        Inbound      08/22/2017 11:49:32   08/22/2017 11:50:00       28           Voice     210  14583    14583
(504) 701-4135   (504) 638-7196                      Inbound     08/22/2017 12:08:37   08/22/2017 12:08:37       0          Text Detail 198    0        0
(504) 638-7196   (504) 701-4135                     Outbound     08/22/2017 12:09:45   08/22/2017 12:09:45       0          Text Detail 197    0        0
(504) 638-7196   (504) 906-5781    (504) 906-5781   Outbound     08/22/2017 12:17:33   08/22/2017 12:18:03       30           Voice     210  14583    14583
(601) 303-6496   (504) 638-7196         -616        Inbound      08/22/2017 12:20:59   08/22/2017 12:22:05       66           Voice     210  14583    14583
(601) 303-6496        -616         (504) 638-7196  Routed_Call   08/22/2017 12:20:59   08/22/2017 12:22:05       66           Voice     210    0        0
(205) 335-9549   (504) 638-7196                      Inbound     08/22/2017 12:31:16   08/22/2017 12:31:16       0          Text Detail 541    0        0
    -3333        (504) 638-7196                      Inbound     08/22/2017 12:31:24   08/22/2017 12:31:24       0          Text Detail 541    0        0
    -3333        (504) 638-7196                      Inbound     08/22/2017 12:31:27   08/22/2017 12:31:27       0          Text Detail 541    0        0
    -3333        (504) 638-7196                      Inbound     08/22/2017 12:31:30   08/22/2017 12:31:30       0          Text Detail 541    0        0




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 12 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                          12 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 638-7196     (504) 906-5781    (504) 906-5781   Outbound     08/22/2017 12:35:33   08/22/2017 12:35:57       24           Voice     210  24529    24529
(504) 410-4593          -244         (504) 638-7196  Routed_Call   08/22/2017 12:48:49   08/22/2017 12:49:11       22           Voice     210    0        0
(504) 410-4593     (504) 638-7196         -244       Routed_Call   08/22/2017 12:48:49   08/22/2017 12:49:11       22           Voice     210    0        0
(504) 271-1062   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/22/2017 13:13:16   08/22/2017 13:13:49       33           Voice     210    0        0
(504) 271-1062     (504) 638-7196         -699      Undetermined   08/22/2017 13:13:16   08/22/2017 13:13:41       25           Voice     210    0        0
(504) 271-1062     (504) 638-7196    (504) 638-7196  Routed_Call   08/22/2017 13:13:16   08/22/2017 13:13:49       33           Voice     210    0        0
(504) 410-4593     (504) 638-7196         -154        Inbound      08/22/2017 13:15:12   08/22/2017 13:15:38       26           Voice     210  24711    24711
(504) 410-4593          -154         (504) 638-7196  Routed_Call   08/22/2017 13:15:12   08/22/2017 13:15:38       26           Voice     210    0        0
(504) 701-4135     (504) 638-7196                      Inbound     08/22/2017 16:15:39   08/22/2017 16:15:39       0          Text Detail 195    0        0
(504) 638-7196     (504) 701-4135                     Outbound     08/22/2017 16:17:29   08/22/2017 16:17:29       0          Text Detail 197    0        0
(504) 516-5074          -285         (504) 638-7196  Routed_Call   08/22/2017 16:55:52   08/22/2017 16:58:22      150           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -285        Inbound      08/22/2017 16:55:53   08/22/2017 16:58:22      149           Voice     210  24564    24564
(504) 948-5617     (504) 638-7196    (504) 638-7196   Inbound      08/22/2017 17:13:29   08/22/2017 17:14:12       43           Voice     210  24504    20000
    -9343          (504) 638-7196                      Inbound     08/22/2017 17:13:49   08/22/2017 17:13:49       0          Text Detail 541    0        0
(504) 638-7196     (504) 410-4593   (1504) 410-4593   Outbound     08/22/2017 17:16:08   08/22/2017 17:16:44       36           Voice     210  34546    15504
(504) 638-7196     (337) 201-4637                     Outbound     08/22/2017 17:24:46   08/22/2017 17:24:46       0          Text Detail 196    0        0
(844) 770-4875           -94         (504) 638-7196  Routed_Call   08/22/2017 17:45:16   08/22/2017 17:45:55       39           Voice     210    0        0
(844) 770-4875     (504) 638-7196          -94      Undetermined   08/22/2017 17:45:16   08/22/2017 17:45:55       39           Voice     210    0        0
(504) 638-7196     (337) 201-4637    (337) 201-4637   Outbound     08/22/2017 18:12:28   08/22/2017 18:12:59       31           Voice     210  15530    15530
(337) 201-4637     (504) 638-7196         -350        Inbound      08/22/2017 18:13:20   08/22/2017 18:14:39       79           Voice     210  15530    15530
(337) 201-4637          -350         (504) 638-7196  Routed_Call   08/22/2017 18:13:20   08/22/2017 18:14:39       79           Voice     210    0        0
(504) 638-7196     (337) 201-4637                     Outbound     08/22/2017 18:15:01   08/22/2017 18:15:01       0          Text Detail 196    0        0
(337) 201-4637          -222         (504) 638-7196  Routed_Call   08/22/2017 18:16:00   08/22/2017 18:17:18       78           Voice     210    0        0
(337) 201-4637     (504) 638-7196         -222        Inbound      08/22/2017 18:16:00   08/22/2017 18:17:18       78           Voice     210  15530    15530
(504) 410-4593     (504) 638-7196         -195        Inbound      08/22/2017 18:27:17   08/22/2017 18:27:44       27           Voice     210  15530    15530
(504) 410-4593          -195         (504) 638-7196  Routed_Call   08/22/2017 18:27:17   08/22/2017 18:27:44       27           Voice     210    0        0
(504) 410-4593     (504) 638-7196    (504) 638-7196   Inbound      08/22/2017 18:28:32   08/22/2017 18:29:13       41           Voice     210  15530    15530
(504) 638-7196     (504) 564-2011       564-2011      Outbound     08/22/2017 18:29:24   08/22/2017 18:29:59       35           Voice     210  15530    15530
(504) 638-7196     (504) 564-2011       564-2011      Outbound     08/22/2017 18:33:19   08/22/2017 18:33:40       21           Voice     210  25520    25520
(504) 638-7196     (337) 201-4637    (337) 201-4637   Outbound     08/22/2017 18:33:51   08/22/2017 18:33:58       7            Voice     210  25520    25520
(877) 618-3516     (504) 638-7196          -11      Undetermined   08/22/2017 18:49:34   08/22/2017 18:49:59       25           Voice     210    0        0
(877) 618-3516   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/22/2017 18:49:34   08/22/2017 18:50:04       30           Voice     210    0        0
(877) 618-3516     (504) 638-7196    (504) 638-7196  Routed_Call   08/22/2017 18:49:34   08/22/2017 18:50:04       30           Voice     210    0        0
(504) 410-4593     (504) 638-7196    (504) 638-7196 Undetermined   08/22/2017 19:05:13   08/22/2017 19:05:23       10           Voice     210    0        0
(504) 638-7196     (504) 410-4593    (504) 410-4593   Outbound     08/22/2017 19:05:33   08/22/2017 19:06:00       27           Voice     210  25520    25520
(504) 638-7196     (877) 618-3516    (877) 618-3516   Outbound     08/22/2017 19:06:04   08/22/2017 19:07:35       91           Voice     210  35516    35516
(504) 906-8069     (504) 638-7196    (504) 638-7196   Inbound      08/22/2017 19:36:19   08/22/2017 19:36:59       40           Voice     210  35516    35516
(877) 618-3516   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/22/2017 19:41:21   08/22/2017 19:41:52       31           Voice     210    0        0
(877) 618-3516     (504) 638-7196         -242      Undetermined   08/22/2017 19:41:21   08/22/2017 19:41:47       26           Voice     210    0        0
(877) 618-3516     (504) 638-7196    (504) 638-7196  Routed_Call   08/22/2017 19:41:21   08/22/2017 19:41:52       31           Voice     210    0        0
(504) 638-7196                       (281) 736-0903   Outbound     08/22/2017 19:43:34   08/22/2017 19:43:35       1            Voice     210  35516    35516
(504) 205-7695     (504) 638-7196         -737        Inbound      08/22/2017 19:55:09   08/22/2017 19:56:06       57           Voice     210  15521    15521
(504) 205-7695          -737         (504) 638-7196  Routed_Call   08/22/2017 19:55:09   08/22/2017 19:56:06       57           Voice     210    0        0
(504) 638-7196     (504) 343-2794   (1504) 343-2794   Outbound     08/22/2017 20:03:59   08/22/2017 20:05:35       96           Voice     210  35515    35515
(504) 638-7196     (504) 205-2363    (504) 205-2363   Outbound     08/22/2017 20:06:27   08/22/2017 20:07:02       35           Voice     210  35515    35515
(337) 201-4637     (504) 638-7196                      Inbound     08/22/2017 22:22:11   08/22/2017 22:22:11       0          Text Detail 541    0        0
(337) 201-4637     (504) 638-7196                      Inbound     08/22/2017 23:12:33   08/22/2017 23:12:33       0          Text Detail 541    0        0
(337) 201-4637     (504) 638-7196                      Inbound     08/22/2017 23:13:54   08/22/2017 23:13:54       0          Text Detail 541    0        0
(504) 638-7196     (504) 343-2794   (1504) 343-2794   Outbound     08/23/2017 08:20:20   08/23/2017 08:20:52       32           Voice     210  35682    35682
(504) 343-2794          -790         (504) 638-7196  Routed_Call   08/23/2017 08:44:23   08/23/2017 08:44:54       31           Voice     210    0        0
(504) 343-2794     (504) 638-7196         -790        Inbound      08/23/2017 08:44:23   08/23/2017 08:44:54       31           Voice     210  35682    35682
(504) 638-7196     (504) 343-2794   (1504) 343-2794   Outbound     08/23/2017 09:11:05   08/23/2017 09:11:38       33           Voice     210  24513    24513
(601) 466-9211   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/23/2017 10:10:21   08/23/2017 10:10:56       35           Voice     210    0        0
(601) 466-9211     (504) 638-7196    (504) 638-7196  Routed_Call   08/23/2017 10:10:21   08/23/2017 10:10:56       35           Voice     210    0        0
(601) 466-9211     (504) 638-7196         -393      Undetermined   08/23/2017 10:10:21   08/23/2017 10:10:49       28           Voice     210    0        0
(504) 638-7196     (601) 303-6496                     Outbound     08/23/2017 12:07:53   08/23/2017 12:07:53       0          Text Detail 197    0        0
(504) 758-5389     (504) 638-7196         -830        Inbound      08/23/2017 12:13:56   08/23/2017 12:14:48       52           Voice     210  14515    14515
(504) 758-5389          -830         (504) 638-7196  Routed_Call   08/23/2017 12:13:56   08/23/2017 12:14:48       52           Voice     210    0        0
(504) 758-5389     (504) 638-7196    (504) 638-7196   Inbound      08/23/2017 12:16:08   08/23/2017 12:17:08       60           Voice     210  14515    14515
(504) 271-1062     (504) 638-7196         -347        Inbound      08/23/2017 12:38:17   08/23/2017 12:39:05       48           Voice     210  24513    24513
(504) 271-1062          -347         (504) 638-7196  Routed_Call   08/23/2017 12:38:17   08/23/2017 12:39:05       48           Voice     210    0        0
(504) 343-2794           -39         (504) 638-7196  Routed_Call   08/23/2017 13:17:25   08/23/2017 13:17:53       28           Voice     210    0        0
(504) 343-2794     (504) 638-7196          -39        Inbound      08/23/2017 13:17:25   08/23/2017 13:17:53       28           Voice     210  14677    14677
(504) 343-2794          -235         (504) 638-7196  Routed_Call   08/23/2017 13:25:06   08/23/2017 13:25:42       36           Voice     210    0        0
(504) 343-2794     (504) 638-7196         -235        Inbound      08/23/2017 13:25:06   08/23/2017 13:25:42       36           Voice     210  34677    34677
(504) 715-5539          -750         (504) 638-7196  Routed_Call   08/23/2017 13:29:52   08/23/2017 13:31:10       78           Voice     210    0        0
(504) 715-5539     (504) 638-7196         -750        Inbound      08/23/2017 13:29:53   08/23/2017 13:31:10       77           Voice     210  14515    14515
(504) 638-7196     (205) 335-9549                     Outbound     08/23/2017 14:07:28   08/23/2017 14:07:28       0          Text Detail 195    0        0
(601) 466-9211     (504) 638-7196    (504) 638-7196  Routed_Call   08/23/2017 14:40:22   08/23/2017 14:40:57       35           Voice     210    0        0
(601) 466-9211     (504) 638-7196         -228      Undetermined   08/23/2017 14:40:22   08/23/2017 14:40:49       27           Voice     210    0        0
(601) 466-9211   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/23/2017 14:40:22   08/23/2017 14:40:57       35           Voice     210    0        0
(504) 638-7196     (601) 466-9211    (601) 466-9211   Outbound     08/23/2017 14:41:44   08/23/2017 14:43:22       98           Voice     210  14682    34682
(504) 343-2794     (504) 638-7196    (504) 638-7196   Inbound      08/23/2017 14:45:29   08/23/2017 14:46:32       63           Voice     210  34677    34677
(601) 466-9211          -522         (504) 638-7196  Routed_Call   08/23/2017 14:52:55   08/23/2017 14:53:48       53           Voice     210    0        0
(601) 466-9211     (504) 638-7196         -522        Inbound      08/23/2017 14:52:56   08/23/2017 14:53:48       52           Voice     210  14515    14515
(504) 758-5389     (504) 638-7196         -671        Inbound      08/23/2017 14:57:25   08/23/2017 15:01:30      245           Voice     210  14515    14515
(504) 758-5389          -671         (504) 638-7196  Routed_Call   08/23/2017 14:57:25   08/23/2017 15:01:30      245           Voice     210    0        0
(225) 228-6229          -510         (504) 638-7196  Routed_Call   08/23/2017 15:21:09   08/23/2017 15:21:35       26           Voice     210    0        0
(225) 228-6229     (504) 638-7196         -510        Inbound      08/23/2017 15:21:10   08/23/2017 15:21:35       25           Voice     210  14515    14515
(225) 228-6229     (504) 638-7196         -304      Undetermined   08/23/2017 15:21:21   08/23/2017 15:21:31       10           Voice     210    0        0
(225) 228-6229          -304         (504) 638-7196  Routed_Call   08/23/2017 15:21:21   08/23/2017 15:21:31       10           Voice     210    0        0
(504) 351-1267          -574         (504) 638-7196  Routed_Call   08/23/2017 15:44:43   08/23/2017 15:45:22       39           Voice     210  14711    14711
(504) 351-1267     (504) 638-7196         -574        Inbound      08/23/2017 15:44:45   08/23/2017 15:45:22       37           Voice     210  14682    14682
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     08/23/2017 16:32:12   08/23/2017 16:33:24       72           Voice     210  14701    14701
(504) 638-7196     (504) 255-6690                     Outbound     08/23/2017 17:28:00   08/23/2017 17:28:00       0          Text Detail 196    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      08/23/2017 17:29:23   08/23/2017 17:31:09      106           Voice     210  24706    24711




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 13 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                          13 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 228-7902   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/23/2017 18:21:51   08/23/2017 18:22:25       34           Voice     210    0        0
(504) 638-7196     (504) 228-7902    (504) 228-7902   Outbound     08/23/2017 18:22:25   08/23/2017 18:24:30      125           Voice     210  24706    24706
(504) 638-7196                       (504) 516-5074   Outbound     08/23/2017 18:25:16   08/23/2017 18:25:16       0            Voice     210  24706    24706
(504) 638-7196     (504) 255-6690    (504) 255-6690   Outbound     08/23/2017 18:25:22   08/23/2017 18:26:03       41           Voice     210  14701    14701
(504) 638-7196     (504) 228-7902    (504) 228-7902   Outbound     08/23/2017 18:26:48   08/23/2017 18:27:10       22           Voice     210  24711    24711
(504) 638-7196     (504) 205-7405                     Outbound     08/23/2017 18:36:55   08/23/2017 18:36:55       0          Text Detail 195    0        0
(205) 335-9549     (504) 638-7196                      Inbound     08/23/2017 19:06:10   08/23/2017 19:06:10       0          Text Detail 541    0        0
    -3333          (504) 638-7196                      Inbound     08/23/2017 19:06:21   08/23/2017 19:06:21       0          Text Detail 541    0        0
    -3333          (504) 638-7196                      Inbound     08/23/2017 19:06:41   08/23/2017 19:06:41       0          Text Detail 541    0        0
(504) 638-7196     (504) 205-7405                     Outbound     08/23/2017 19:07:50   08/23/2017 19:07:50       0          Text Detail 195    0        0
(504) 228-7902     (504) 638-7196    (504) 638-7196   Inbound      08/23/2017 19:31:52   08/23/2017 19:35:11      199           Voice     210  24706    24711
(504) 326-0513          -491         (504) 638-7196  Routed_Call   08/23/2017 19:38:24   08/23/2017 19:39:14       50           Voice     210    0        0
(504) 326-0513     (504) 638-7196         -491        Inbound      08/23/2017 19:38:24   08/23/2017 19:39:14       50           Voice     210  24706    24706
(504) 228-7902          -233         (504) 638-7196  Routed_Call   08/23/2017 19:39:02   08/23/2017 19:39:03       1            Voice     210    0        0
(504) 228-7902     (504) 638-7196         -233      Undetermined   08/23/2017 19:39:02   08/23/2017 19:39:03       1            Voice     210    0        0
(504) 205-7405     (504) 638-7196                      Inbound     08/23/2017 23:36:14   08/23/2017 23:36:14       0          Text Detail 541    0        0
(504) 205-7405     (504) 638-7196                      Inbound     08/23/2017 23:37:21   08/23/2017 23:37:21       0          Text Detail 541    0        0
(504) 205-7405     (504) 638-7196                      Inbound     08/24/2017 00:08:34   08/24/2017 00:08:34       0          Text Detail 541    0        0
(504) 715-5539          -468         (504) 638-7196  Routed_Call   08/24/2017 07:37:09   08/24/2017 07:37:43       34           Voice     210    0        0
(504) 715-5539     (504) 638-7196         -468        Inbound      08/24/2017 07:37:09   08/24/2017 07:37:43       34           Voice     210  14551    14551
(504) 939-4997     (504) 638-7196                      Inbound     08/24/2017 07:38:27   08/24/2017 07:38:27       0          Text Detail 195    0        0
(504) 638-7196     (504) 939-4997                     Outbound     08/24/2017 07:39:31   08/24/2017 07:39:31       0          Text Detail 195    0        0
(504) 939-4997     (504) 638-7196                      Inbound     08/24/2017 07:41:18   08/24/2017 07:41:18       0          Text Detail 197    0        0
(504) 343-2794          -207         (504) 638-7196  Routed_Call   08/24/2017 08:52:56   08/24/2017 08:53:42       46           Voice     210    0        0
(504) 343-2794     (504) 638-7196         -207        Inbound      08/24/2017 08:52:56   08/24/2017 08:53:42       46           Voice     210  14539    14539
(504) 758-5389          -934         (504) 638-7196  Routed_Call   08/24/2017 09:21:57   08/24/2017 09:24:11      134           Voice     210    0        0
(504) 758-5389     (504) 638-7196         -934        Inbound      08/24/2017 09:21:57   08/24/2017 09:24:11      134           Voice     210  14539    14539
(504) 638-7196     (601) 660-0264   (1601) 660-0264   Outbound     08/24/2017 09:25:54   08/24/2017 09:26:29       35           Voice     210  14539    14539
(504) 758-5389     (504) 638-7196    (504) 638-7196  Routed_Call   08/24/2017 09:25:59   08/24/2017 09:26:07       8            Voice     210    0        0
(504) 758-5389   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/24/2017 09:25:59   08/24/2017 09:26:07       8            Voice     210    0        0
(844) 770-4875     (504) 638-7196         -455        Inbound      08/24/2017 09:41:41   08/24/2017 09:42:05       24           Voice     210  24566    24566
(844) 770-4875          -455         (504) 638-7196  Routed_Call   08/24/2017 09:41:41   08/24/2017 09:42:05       24           Voice     210    0        0
(504) 327-0746     (504) 638-7196    (504) 638-7196   Inbound      08/24/2017 09:42:29   08/24/2017 09:44:00       91           Voice     210  24566    24565
(504) 715-5539   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/24/2017 09:43:14   08/24/2017 09:43:44       30           Voice     210    0        0
(504) 638-7196     (504) 715-5539    (504) 715-5539   Outbound     08/24/2017 09:44:06   08/24/2017 09:45:22       76           Voice     210  34565    14564
(601) 660-0264     (504) 638-7196    (504) 638-7196   Inbound      08/24/2017 09:48:27   08/24/2017 09:49:02       35           Voice     210  24521    14521
(504) 715-5539          -320         (504) 638-7196  Routed_Call   08/24/2017 10:19:52   08/24/2017 10:20:20       28           Voice     210    0        0
(504) 715-5539     (504) 638-7196         -320        Inbound      08/24/2017 10:19:52   08/24/2017 10:20:20       28           Voice     210  24513    24513
(504) 228-7902          -243         (504) 638-7196  Routed_Call   08/24/2017 11:50:42   08/24/2017 11:55:27      285           Voice     210    0        0
(504) 228-7902     (504) 638-7196         -243        Inbound      08/24/2017 11:50:43   08/24/2017 11:55:27      284           Voice     210  14682    14677
(504) 638-7196     (504) 343-2794    (504) 343-2794   Outbound     08/24/2017 12:24:36   08/24/2017 12:24:58       22           Voice     210  14515    14515
(504) 638-7196     (504) 343-2794    (504) 343-2794   Outbound     08/24/2017 12:28:14   08/24/2017 12:28:38       24           Voice     210  14515    14515
(504) 628-3593     (504) 638-7196    (504) 638-7196   Inbound      08/24/2017 12:30:44   08/24/2017 12:31:38       54           Voice     210  14515    10000
(504) 228-1713          -107        (1504) 638-7196  Routed_Call   08/24/2017 12:59:39   08/24/2017 13:01:13       94           Voice     210  25580    25580
(504) 228-1713     (504) 638-7196         -107        Inbound      08/24/2017 12:59:40   08/24/2017 13:01:13       93           Voice     210  24513    24513
(504) 638-7196     (504) 343-2794    (504) 343-2794   Outbound     08/24/2017 13:58:01   08/24/2017 13:58:38       37           Voice     210  14515    14515
(504) 638-7196     (601) 660-0264    (601) 660-0264   Outbound     08/24/2017 13:58:45   08/24/2017 14:14:52      967           Voice     210  34515    14516
(504) 638-7196     (504) 300-7118                     Outbound     08/24/2017 14:03:06   08/24/2017 14:03:06       0          Text Detail 198    0        0
(504) 638-7196     (504) 300-7118                     Outbound     08/24/2017 14:03:48   08/24/2017 14:03:48       0          Text Detail 195    0        0
(504) 638-7196     (504) 628-3593    (504) 628-3593   Outbound     08/24/2017 14:15:08   08/24/2017 14:17:07      119           Voice     210  15521    15521
(504) 628-3593   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/24/2017 14:17:39   08/24/2017 14:17:58       19           Voice     210  25633    25633
(504) 638-7196     (504) 343-2794    (504) 343-2794   Outbound     08/24/2017 14:17:52   08/24/2017 14:17:59       7            Voice     210  35515    35515
(504) 628-3593   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/24/2017 14:18:06   08/24/2017 14:18:12       6            Voice     210  25633    25633
(504) 638-7196     (504) 228-7902    (504) 228-7902   Outbound     08/24/2017 14:18:07   08/24/2017 14:18:09       2            Voice     210  35515    35515
(504) 638-7196                       (504) 228-7902   Outbound     08/24/2017 14:18:15   08/24/2017 14:18:16       1            Voice     210  35515    35515
(504) 628-3593     (504) 638-7196    (504) 638-7196   Inbound      08/24/2017 14:19:28   08/24/2017 14:19:52       24           Voice     210  15521    10000
(504) 939-0971     (504) 638-7196    (504) 638-7196   Inbound      08/24/2017 14:36:59   08/24/2017 14:41:47      288           Voice     210  35515    10000
(504) 638-7196     (504) 701-9080    (504) 701-9080   Outbound     08/24/2017 14:43:54   08/24/2017 14:44:45       51           Voice     210  25521    15529
(504) 701-9080     (504) 638-7196         -450        Inbound      08/24/2017 14:45:01   08/24/2017 14:45:24       23           Voice     210  15532    15532
(504) 701-9080          -450         (504) 638-7196  Routed_Call   08/24/2017 14:45:01   08/24/2017 14:45:24       23           Voice     210    0        0
(504) 300-7118     (504) 638-7196    (504) 638-7196  Routed_Call   08/24/2017 14:46:07   08/24/2017 14:46:41       34           Voice     210    0        0
(504) 300-7118   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/24/2017 14:46:07   08/24/2017 14:46:41       34           Voice     210    0        0
(504) 300-7118     (504) 638-7196         -143      Undetermined   08/24/2017 14:46:08   08/24/2017 14:46:37       29           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -487        Inbound      08/24/2017 14:49:32   08/24/2017 14:49:58       26           Voice     210  35542    35542
(504) 205-7695          -487         (504) 638-7196  Routed_Call   08/24/2017 14:49:32   08/24/2017 14:49:58       26           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -381        Inbound      08/24/2017 14:51:53   08/24/2017 14:52:27       34           Voice     210  25540    25540
(504) 205-7695          -381         (504) 638-7196  Routed_Call   08/24/2017 14:51:53   08/24/2017 14:52:27       34           Voice     210    0        0
(504) 758-5389     (504) 638-7196         -941        Inbound      08/24/2017 14:52:24   08/24/2017 14:56:33      249           Voice     210  25540    25540
(504) 758-5389          -941         (504) 638-7196  Routed_Call   08/24/2017 14:52:24   08/24/2017 14:56:32      248           Voice     210    0        0
(504) 638-7196     (504) 300-7118   (1504) 300-7118   Outbound     08/24/2017 15:03:22   08/24/2017 15:03:28       6            Voice     210  15576    15576
(504) 638-7196     (504) 327-0746    (504) 327-0746   Outbound     08/24/2017 15:10:49   08/24/2017 15:11:17       28           Voice     210  15577    15577
(504) 638-7196     (504) 205-7695    (504) 205-7695   Outbound     08/24/2017 15:18:04   08/24/2017 15:18:40       36           Voice     210  35573    35573
(504) 205-7695     (504) 638-7196    (504) 638-7196   Inbound      08/24/2017 15:20:08   08/24/2017 15:20:58       50           Voice     210  25546    15546
(504) 205-7695     (504) 638-7196         -272        Inbound      08/24/2017 15:24:32   08/24/2017 15:25:04       32           Voice     210  15521    15521
(504) 205-7695          -272         (504) 638-7196  Routed_Call   08/24/2017 15:24:32   08/24/2017 15:25:04       32           Voice     210    0        0
(504) 327-0746          -128         (504) 638-7196  Routed_Call   08/24/2017 15:26:27   08/24/2017 15:27:17       50           Voice     210    0        0
(504) 327-0746     (504) 638-7196         -128        Inbound      08/24/2017 15:26:27   08/24/2017 15:27:17       50           Voice     210  15521    15521
(504) 638-7196     (504) 300-7118    (504) 300-7118   Outbound     08/24/2017 15:27:26   08/24/2017 15:28:00       34           Voice     210  35515    35515
(504) 638-7196     (504) 205-7695                     Outbound     08/24/2017 15:35:55   08/24/2017 15:35:55       0          Text Detail 198    0        0
(504) 205-7695     (504) 638-7196    (504) 638-7196   Inbound      08/24/2017 15:37:53   08/24/2017 15:38:16       23           Voice     210  35515    35515
(504) 205-7695     (504) 638-7196    (504) 638-7196  Routed_Call   08/24/2017 15:46:17   08/24/2017 15:47:01       44           Voice     210    0        0
(504) 205-7695   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/24/2017 15:46:17   08/24/2017 15:47:01       44           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -373      Undetermined   08/24/2017 15:46:17   08/24/2017 15:46:57       40           Voice     210    0        0
(504) 205-7695     (504) 638-7196    (504) 638-7196  Routed_Call   08/24/2017 15:48:05   08/24/2017 15:48:37       32           Voice     210    0        0
(504) 205-7695   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/24/2017 15:48:05   08/24/2017 15:48:37       32           Voice     210    0        0
(504) 205-7695     (504) 638-7196          -91      Undetermined   08/24/2017 15:48:06   08/24/2017 15:48:36       30           Voice     210    0        0




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 14 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                          14 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 205-7695   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/24/2017 15:49:40   08/24/2017 15:50:10       30           Voice     210    0        0
(504) 638-7196     (504) 300-7118    (504) 300-7118   Outbound     08/24/2017 15:51:16   08/24/2017 15:51:41       25           Voice     210  15521    15521
(504) 205-7695   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/24/2017 15:54:01   08/24/2017 15:54:31       30           Voice     210    0        0
(504) 205-7695     (504) 638-7196    (504) 638-7196  Routed_Call   08/24/2017 15:54:01   08/24/2017 15:54:31       30           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -228      Undetermined   08/24/2017 15:54:02   08/24/2017 15:54:28       26           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -287      Undetermined   08/24/2017 15:55:32   08/24/2017 15:56:01       29           Voice     210    0        0
(504) 205-7695     (504) 638-7196    (504) 638-7196  Routed_Call   08/24/2017 15:55:32   08/24/2017 15:56:04       32           Voice     210    0        0
(504) 205-7695   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/24/2017 15:55:32   08/24/2017 15:56:04       32           Voice     210    0        0
(504) 236-9048     (504) 638-7196       638-7196     Routed_Call   08/24/2017 15:56:23   08/24/2017 15:56:56       33           Voice     210  35573    35573
(504) 236-9048   (6245000) 000-0202     638-7196     Routed_Call   08/24/2017 15:56:23   08/24/2017 15:56:56       33           Voice     210  35573    35573
(504) 236-9048     (504) 638-7196          -14      Undetermined   08/24/2017 15:56:25   08/24/2017 15:56:51       26           Voice     210    0        0
(504) 638-7196     (504) 205-7695    (504) 205-7695   Outbound     08/24/2017 15:57:01   08/24/2017 15:57:37       36           Voice     210  35515    35515
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/24/2017 15:57:12   08/24/2017 15:57:38       26           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   08/24/2017 15:57:12   08/24/2017 15:57:38       26           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -900      Undetermined   08/24/2017 15:57:13   08/24/2017 15:57:36       23           Voice     210    0        0
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     08/24/2017 15:57:42   08/24/2017 15:59:09       87           Voice     210  35515    35515
(504) 205-7695     (504) 638-7196         -646        Inbound      08/24/2017 16:06:01   08/24/2017 16:06:44       43           Voice     210  15521    35515
(504) 205-7695          -646         (504) 638-7196  Routed_Call   08/24/2017 16:06:01   08/24/2017 16:06:44       43           Voice     210    0        0
(504) 205-7695   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/24/2017 16:09:54   08/24/2017 16:09:57       3            Voice     210    0        0
(504) 205-7695   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/24/2017 16:10:23   08/24/2017 16:10:27       4            Voice     210    0        0
(504) 205-7695   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/24/2017 16:12:12   08/24/2017 16:12:16       4            Voice     210    0        0
(504) 205-7695   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/24/2017 16:13:28   08/24/2017 16:13:32       4            Voice     210    0        0
(504) 205-7695     (504) 638-7196    (504) 638-7196   Inbound      08/24/2017 16:16:27   08/24/2017 16:18:24      117           Voice     210  35515    14521
(504) 205-7695     (504) 638-7196    (504) 638-7196   Inbound      08/24/2017 16:18:26   08/24/2017 16:18:40       14           Voice     210  14521    14521
(504) 638-7196     (504) 300-7118    (504) 300-7118   Outbound     08/24/2017 16:19:31   08/24/2017 16:20:17       46           Voice     210  14521    34515
(504) 205-7695          -757         (504) 638-7196  Routed_Call   08/24/2017 16:24:13   08/24/2017 16:25:00       47           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -757        Inbound      08/24/2017 16:24:13   08/24/2017 16:25:00       47           Voice     210  14521    14521
(504) 205-7695     (504) 638-7196          -40      Undetermined   08/24/2017 16:25:05   08/24/2017 16:25:31       26           Voice     210    0        0
(504) 205-7695   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/24/2017 16:25:05   08/24/2017 16:25:41       36           Voice     210    0        0
(504) 205-7695     (504) 638-7196    (504) 638-7196  Routed_Call   08/24/2017 16:25:05   08/24/2017 16:25:41       36           Voice     210    0        0
(504) 205-7695          -903         (504) 638-7196  Routed_Call   08/24/2017 16:25:59   08/24/2017 16:26:32       33           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -903      Undetermined   08/24/2017 16:26:00   08/24/2017 16:26:32       32           Voice     210    0        0
(504) 205-7695     (504) 638-7196    (504) 638-7196  Routed_Call   08/24/2017 16:30:45   08/24/2017 16:31:17       32           Voice     210    0        0
(504) 205-7695   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/24/2017 16:30:45   08/24/2017 16:31:17       32           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -197      Undetermined   08/24/2017 16:30:46   08/24/2017 16:31:15       29           Voice     210    0        0
(504) 205-7695   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/24/2017 16:35:29   08/24/2017 16:35:51       22           Voice     210    0        0
(504) 205-7695          -546         (504) 638-7196  Routed_Call   08/24/2017 16:47:37   08/24/2017 16:47:55       18           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -546        Inbound      08/24/2017 16:47:37   08/24/2017 16:47:55       18           Voice     210  15521    15521
(504) 205-7695     (504) 638-7196    (504) 638-7196   Inbound      08/24/2017 17:00:51   08/24/2017 17:01:16       25           Voice     210  35546    35546
(504) 638-7196     (504) 485-1545                     Outbound     08/24/2017 17:03:11   08/24/2017 17:03:11       0          Text Detail 198    0        0
(504) 939-0971     (504) 638-7196    (504) 638-7196   Inbound      08/24/2017 17:06:49   08/24/2017 17:07:34       45           Voice     210  35573    30000
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     08/24/2017 17:23:56   08/24/2017 17:24:50       54           Voice     210  35573    35573
(504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      08/24/2017 17:40:32   08/24/2017 17:40:50       18           Voice     210  35530    35530
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     08/24/2017 17:50:53   08/24/2017 17:51:15       22           Voice     210  15521    15521
(504) 638-7196     (504) 333-9478   (1504) 333-9478   Outbound     08/24/2017 18:18:11   08/24/2017 18:18:36       25           Voice     210  35705    35705
(504) 300-7118     (504) 638-7196                      Inbound     08/24/2017 19:02:21   08/24/2017 19:02:21       0          Text Detail 541    0        0
(504) 300-7118     (504) 638-7196                      Inbound     08/24/2017 19:03:21   08/24/2017 19:03:21       0          Text Detail 541    0        0
(504) 300-7118     (504) 638-7196                      Inbound     08/24/2017 19:04:01   08/24/2017 19:04:01       0          Text Detail 541    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/24/2017 20:03:36   08/24/2017 20:04:08       32           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/24/2017 20:04:15   08/24/2017 20:04:49       34           Voice     210    0        0
(504) 205-7695     (504) 638-7196                      Inbound     08/24/2017 20:15:54   08/24/2017 20:15:54       0          Text Detail 541    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      08/24/2017 20:27:01   08/24/2017 20:29:24      143           Voice     210  35705    35705
(504) 205-7695     (504) 638-7196                      Inbound     08/24/2017 20:37:03   08/24/2017 20:37:03       0          Text Detail 541    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/24/2017 20:37:39   08/24/2017 20:38:28       49           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -797      Undetermined   08/24/2017 20:37:39   08/24/2017 20:38:06       27           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   08/24/2017 20:37:39   08/24/2017 20:38:28       49           Voice     210    0        0
(601) 466-9211   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/24/2017 21:17:58   08/24/2017 21:18:33       35           Voice     210    0        0
(601) 466-9211     (504) 638-7196    (504) 638-7196  Routed_Call   08/24/2017 21:17:58   08/24/2017 21:18:33       35           Voice     210    0        0
(601) 466-9211     (504) 638-7196         -788      Undetermined   08/24/2017 21:17:59   08/24/2017 21:18:28       29           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -117        Inbound      08/24/2017 21:27:05   08/24/2017 21:27:28       23           Voice     210  35705    35705
(504) 516-5074          -117         (504) 638-7196  Routed_Call   08/24/2017 21:27:05   08/24/2017 21:27:28       23           Voice     210    0        0
(504) 777-6331     (504) 638-7196         -439        Inbound      08/24/2017 21:27:57   08/24/2017 21:28:16       19           Voice     210  35705    35705
(504) 777-6331          -439         (504) 638-7196  Routed_Call   08/24/2017 21:27:57   08/24/2017 21:28:16       19           Voice     210    0        0
(601) 466-9211   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/24/2017 21:38:02   08/24/2017 21:38:37       35           Voice     210    0        0
(601) 466-9211     (504) 638-7196         -401      Undetermined   08/24/2017 21:38:02   08/24/2017 21:38:32       30           Voice     210    0        0
(601) 466-9211     (504) 638-7196    (504) 638-7196  Routed_Call   08/24/2017 21:38:02   08/24/2017 21:38:37       35           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/24/2017 23:05:02   08/24/2017 23:05:31       29           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   08/24/2017 23:05:02   08/24/2017 23:05:31       29           Voice     210    0        0
(504) 516-5074     (504) 638-7196          -19      Undetermined   08/24/2017 23:05:03   08/24/2017 23:05:29       26           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/24/2017 23:05:40   08/24/2017 23:06:13       33           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   08/24/2017 23:47:53   08/24/2017 23:48:24       31           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -998      Undetermined   08/24/2017 23:47:53   08/24/2017 23:48:19       26           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/24/2017 23:47:53   08/24/2017 23:48:24       31           Voice     210    0        0
    -9343          (504) 638-7196                      Inbound     08/25/2017 00:38:27   08/25/2017 00:38:27       0          Text Detail 541    0        0
(504) 516-5074     (504) 638-7196                      Inbound     08/25/2017 03:06:31   08/25/2017 03:06:31       0          Text Detail 541    0        0
(504) 638-7196     (504) 516-5074                     Outbound     08/25/2017 06:19:07   08/25/2017 06:19:07       0          Text Detail 196    0        0
(504) 638-7196     (504) 715-5539    (504) 715-5539   Outbound     08/25/2017 07:53:52   08/25/2017 07:54:33       41           Voice     210  35537    35537
(504) 343-2794     (504) 638-7196          -74        Inbound      08/25/2017 07:58:10   08/25/2017 07:58:35       25           Voice     210  15576    15576
(504) 343-2794           -74         (504) 638-7196  Routed_Call   08/25/2017 07:58:10   08/25/2017 07:58:35       25           Voice     210    0        0
(601) 466-9211          -742         (504) 638-7196  Routed_Call   08/25/2017 08:01:56   08/25/2017 08:03:58      122           Voice     210    0        0
(601) 466-9211     (504) 638-7196         -742        Inbound      08/25/2017 08:01:57   08/25/2017 08:03:58      121           Voice     210  35540    35540
(504) 638-7196     (504) 715-5539    (504) 715-5539   Outbound     08/25/2017 08:09:54   08/25/2017 08:10:09       15           Voice     210  25551    25551
(504) 638-7196     (601) 466-9211    (601) 466-9211   Outbound     08/25/2017 08:10:14   08/25/2017 08:10:20       6            Voice     210  25551    25551
(601) 466-9211          -246         (504) 638-7196  Routed_Call   08/25/2017 08:10:24   08/25/2017 08:11:52       88           Voice     210    0        0
(601) 466-9211     (504) 638-7196         -246        Inbound      08/25/2017 08:10:25   08/25/2017 08:11:52       87           Voice     210  25551    25551
(504) 638-7196     (504) 343-2794    (504) 343-2794   Outbound     08/25/2017 08:37:28   08/25/2017 08:37:54       26           Voice     210  35515    35515




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 15 of 61
10/11/2019-3:27 PM                                                   Call Records For PTN 5046387196                                                          15 of 61




CALLING_NBR         CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
 (504) 758-5389     (504) 638-7196         -831        Inbound      08/25/2017 09:06:18   08/25/2017 09:08:34      136           Voice     210  25565    35555
 (504) 758-5389          -831         (504) 638-7196  Routed_Call   08/25/2017 09:06:18   08/25/2017 09:08:34      136           Voice     210    0        0
 (504) 655-3802           -52         (504) 638-7196  Routed_Call   08/25/2017 09:38:05   08/25/2017 09:39:11       66           Voice     210    0        0
 (504) 655-3802     (504) 638-7196          -52        Inbound      08/25/2017 09:38:05   08/25/2017 09:39:11       66           Voice     210  35589    35589
 (504) 638-7196     (504) 628-3593    (504) 628-3593   Outbound     08/25/2017 09:45:43   08/25/2017 09:46:22       39           Voice     210  35589    35589
 (504) 628-3593     (504) 638-7196    (504) 638-7196   Inbound      08/25/2017 09:47:52   08/25/2017 09:48:45       53           Voice     210  35591    30000
 (504) 638-7196     (504) 906-8069                     Outbound     08/25/2017 09:48:58   08/25/2017 09:48:58       0          Text Detail 197    0        0
 (504) 205-7695          -579         (504) 638-7196  Routed_Call   08/25/2017 10:09:04   08/25/2017 10:09:47       43           Voice     210    0        0
 (504) 205-7695     (504) 638-7196         -579        Inbound      08/25/2017 10:09:04   08/25/2017 10:09:47       43           Voice     210  15591    35591
 (504) 638-7196     (504) 628-3593    (504) 628-3593   Outbound     08/25/2017 10:10:16   08/25/2017 10:10:45       29           Voice     210  35591    35591
 (504) 638-7196     (504) 312-1590    (504) 312-1590   Outbound     08/25/2017 10:11:54   08/25/2017 10:11:59       5            Voice     210  35591    35591
 (504) 638-7196     (504) 312-1590    (504) 312-1590   Outbound     08/25/2017 10:12:25   08/25/2017 10:13:13       48           Voice     210  35591    25591
 (504) 628-3593     (504) 638-7196    (504) 638-7196   Inbound      08/25/2017 10:32:42   08/25/2017 10:33:14       32           Voice     210  35591    30000
 (504) 638-7196     (504) 205-7695                     Outbound     08/25/2017 10:44:49   08/25/2017 10:44:49       0          Text Detail 198    0        0
 (504) 205-7695     (504) 638-7196    (504) 638-7196   Inbound      08/25/2017 10:45:37   08/25/2017 10:46:03       26           Voice     210  35591    35591
 (504) 638-7196     (504) 312-1590    (504) 312-1590   Outbound     08/25/2017 10:56:10   08/25/2017 10:56:42       32           Voice     210  35591    35591
 (601) 466-9211     (504) 638-7196    (504) 638-7196   Inbound      08/25/2017 10:58:51   08/25/2017 10:59:19       28           Voice     210  15591    15591
 (504) 638-7196     (504) 312-1590    (504) 312-1590   Outbound     08/25/2017 11:08:22   08/25/2017 11:09:00       38           Voice     210  35591    35591
 (504) 638-7196     (504) 628-3593    (504) 628-3593   Outbound     08/25/2017 11:09:28   08/25/2017 11:10:25       57           Voice     210  15591    15591
 (504) 638-7196     (504) 628-3593    (504) 628-3593   Outbound     08/25/2017 11:18:28   08/25/2017 11:18:34       6            Voice     210  15591    15591
 (504) 638-7196     (504) 628-3593    (504) 628-3593   Outbound     08/25/2017 11:19:18   08/25/2017 11:19:40       22           Voice     210  15591    15591
 (504) 638-7196     (504) 628-3593    (504) 628-3593   Outbound     08/25/2017 11:29:50   08/25/2017 11:30:23       33           Voice     210  25588    25588
 (504) 638-7196     (504) 628-3593    (504) 628-3593   Outbound     08/25/2017 11:31:08   08/25/2017 11:31:33       25           Voice     210  25588    25588
 (504) 628-3593     (504) 638-7196    (504) 638-7196   Inbound      08/25/2017 11:34:33   08/25/2017 11:34:59       26           Voice     210  25588    20000
 (504) 638-7196     (504) 312-1590    (504) 312-1590   Outbound     08/25/2017 11:35:04   08/25/2017 11:40:50      346           Voice     210  25588    25588
(1866) 957-3764   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/25/2017 11:35:28   08/25/2017 11:37:04       96           Voice     210    0        0
(1866) 957-3764     (504) 638-7196    (504) 638-7196  Routed_Call   08/25/2017 11:35:28   08/25/2017 11:37:04       96           Voice     210    0        0
 (504) 638-7196     (504) 628-3593                     Outbound     08/25/2017 11:38:42   08/25/2017 11:38:42       0          Text Detail 198    0        0
 (504) 205-7695   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/25/2017 11:40:41   08/25/2017 11:41:09       28           Voice     210    0        0
 (504) 205-7695     (504) 638-7196    (504) 638-7196  Routed_Call   08/25/2017 11:40:41   08/25/2017 11:41:09       28           Voice     210    0        0
 (504) 205-7695     (504) 638-7196          -69      Undetermined   08/25/2017 11:40:41   08/25/2017 11:41:04       23           Voice     210    0        0
 (504) 271-1062   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/25/2017 11:45:46   08/25/2017 11:46:19       33           Voice     210    0        0
 (504) 271-1062     (504) 638-7196         -481      Undetermined   08/25/2017 11:45:46   08/25/2017 11:46:13       27           Voice     210    0        0
 (504) 271-1062     (504) 638-7196    (504) 638-7196  Routed_Call   08/25/2017 11:45:46   08/25/2017 11:46:19       33           Voice     210    0        0
 (504) 205-7695     (504) 638-7196    (504) 638-7196 Undetermined   08/25/2017 12:03:07   08/25/2017 12:03:30       23           Voice     210    0        0
 (504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/25/2017 12:13:21   08/25/2017 12:13:55       34           Voice     210    0        0
 (504) 228-1713          -185        (1504) 638-7196  Routed_Call   08/25/2017 12:17:43   08/25/2017 12:18:18       35           Voice     210  15720    15720
 (504) 228-1713     (504) 638-7196         -185        Inbound      08/25/2017 12:17:44   08/25/2017 12:18:18       34           Voice     210  35589    35589
 (504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   08/25/2017 12:25:57   08/25/2017 12:26:29       32           Voice     210    0        0
 (504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/25/2017 12:25:57   08/25/2017 12:26:29       32           Voice     210    0        0
 (504) 516-5074     (504) 638-7196         -767      Undetermined   08/25/2017 12:25:58   08/25/2017 12:26:25       27           Voice     210    0        0
 (504) 638-7196     (504) 628-3593    (504) 628-3593   Outbound     08/25/2017 12:26:53   08/25/2017 12:27:27       34           Voice     210  35589    25589
 (504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      08/25/2017 12:32:04   08/25/2017 12:32:42       38           Voice     210  35591    35591
 (504) 638-7196     (504) 628-3593    (504) 628-3593   Outbound     08/25/2017 12:33:07   08/25/2017 12:33:40       33           Voice     210  35589    35589
 (504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      08/25/2017 12:44:51   08/25/2017 12:45:32       41           Voice     210  35589    35589
 (504) 638-7196     (504) 628-3593    (504) 628-3593   Outbound     08/25/2017 12:50:42   08/25/2017 12:51:10       28           Voice     210  35589    35589
 (504) 638-7196     (504) 382-8959       382-8959      Outbound     08/25/2017 12:51:34   08/25/2017 12:52:44       70           Voice     210  35589    25589
 (504) 628-3593     (504) 638-7196    (504) 638-7196   Inbound      08/25/2017 12:54:30   08/25/2017 12:55:06       36           Voice     210  35589    30000
 (504) 209-5530   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/25/2017 13:04:05   08/25/2017 13:04:39       34           Voice     210    0        0
 (504) 209-5530     (504) 638-7196    (504) 638-7196  Routed_Call   08/25/2017 13:04:05   08/25/2017 13:04:39       34           Voice     210    0        0
 (504) 209-5530     (504) 638-7196         -488      Undetermined   08/25/2017 13:04:06   08/25/2017 13:04:33       27           Voice     210    0        0
 (504) 758-5389          -385         (504) 638-7196  Routed_Call   08/25/2017 13:22:20   08/25/2017 13:23:10       50           Voice     210    0        0
 (504) 758-5389     (504) 638-7196         -385        Inbound      08/25/2017 13:22:20   08/25/2017 13:23:11       51           Voice     210  35589    35589
 (504) 758-5389     (504) 638-7196    (504) 638-7196   Inbound      08/25/2017 13:24:23   08/25/2017 13:24:46       23           Voice     210  35589    35589
 (504) 758-5389     (504) 638-7196    (504) 638-7196   Inbound      08/25/2017 13:53:53   08/25/2017 13:56:03      130           Voice     210  35590    35590
 (504) 939-0971     (504) 638-7196                      Inbound     08/25/2017 13:54:29   08/25/2017 13:54:29       0          Text Detail 198    0        0
 (504) 638-7196     (504) 939-0971                     Outbound     08/25/2017 13:55:51   08/25/2017 13:55:51       0          Text Detail 197    0        0
 (504) 638-7196     (504) 516-5074                     Outbound     08/25/2017 13:56:18   08/25/2017 13:56:18       0          Text Detail 198    0        0
 (504) 939-0971     (504) 638-7196                      Inbound     08/25/2017 13:56:27   08/25/2017 13:56:27       0          Text Detail 195    0        0
 (504) 638-7196     (504) 758-5389    (504) 758-5389   Outbound     08/25/2017 14:01:56   08/25/2017 14:07:09      313           Voice     210  25588    35587
 (504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/25/2017 14:04:17   08/25/2017 14:04:43       26           Voice     210    0        0
 (504) 655-3802     (504) 638-7196    (504) 638-7196   Inbound      08/25/2017 14:11:05   08/25/2017 14:12:38       93           Voice     210  25548    15548
 (601) 347-1649           -91         (504) 638-7196  Routed_Call   08/25/2017 14:14:42   08/25/2017 14:15:24       42           Voice     210  25892    25892
 (601) 347-1649     (504) 638-7196          -91        Inbound      08/25/2017 14:14:44   08/25/2017 14:15:24       40           Voice     210  25526    25526
 (504) 948-5617     (504) 638-7196    (504) 638-7196   Inbound      08/25/2017 14:28:00   08/25/2017 14:28:27       27           Voice     210  35631    10000
 (504) 638-7196     (504) 758-5389    (504) 758-5389   Outbound     08/25/2017 14:34:19   08/25/2017 14:35:17       58           Voice     210  25629    25631
 (504) 758-5389     (504) 638-7196    (504) 638-7196   Inbound      08/25/2017 14:39:43   08/25/2017 14:40:06       23           Voice     210  25629    25629
 (504) 638-7196     (504) 382-8959       382-8959      Outbound     08/25/2017 14:47:31   08/25/2017 14:48:02       31           Voice     210  35632    35632
 (504) 205-7695          -709         (504) 638-7196  Routed_Call   08/25/2017 14:48:51   08/25/2017 14:49:23       32           Voice     210    0        0
 (504) 205-7695     (504) 638-7196         -709      Undetermined   08/25/2017 14:48:52   08/25/2017 14:49:23       31           Voice     210    0        0
 (504) 906-8069     (504) 638-7196                      Inbound     08/25/2017 14:49:50   08/25/2017 14:49:50       0          Text Detail 541    0        0
 (504) 638-7196     (504) 382-8959       382-8959      Outbound     08/25/2017 14:52:41   08/25/2017 14:53:12       31           Voice     210  15639    35640
 (504) 939-0971   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/25/2017 14:53:06   08/25/2017 14:53:11       5            Voice     210  35542    35542
 (504) 939-0971   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/25/2017 14:53:33   08/25/2017 14:54:05       32           Voice     210  35536    35536
 (504) 638-7196     (504) 628-3593                     Outbound     08/25/2017 15:14:56   08/25/2017 15:14:56       0          Text Detail 196    0        0
 (504) 205-7695   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/25/2017 15:19:28   08/25/2017 15:20:12       44           Voice     210    0        0
 (504) 205-7695     (504) 638-7196         -397      Undetermined   08/25/2017 15:19:28   08/25/2017 15:19:54       26           Voice     210    0        0
 (504) 205-7695     (504) 638-7196    (504) 638-7196  Routed_Call   08/25/2017 15:19:28   08/25/2017 15:20:12       44           Voice     210    0        0
 (504) 205-7695     (504) 638-7196         -304      Undetermined   08/25/2017 15:21:17   08/25/2017 15:21:46       29           Voice     210    0        0
 (504) 205-7695     (504) 638-7196    (504) 638-7196  Routed_Call   08/25/2017 15:21:17   08/25/2017 15:22:09       52           Voice     210    0        0
 (504) 205-7695   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/25/2017 15:21:17   08/25/2017 15:22:09       52           Voice     210    0        0
 (504) 939-0971     (504) 638-7196                      Inbound     08/25/2017 15:25:31   08/25/2017 15:25:31       0          Text Detail 197    0        0
 (504) 638-7196     (504) 939-0971                     Outbound     08/25/2017 15:27:09   08/25/2017 15:27:09       0          Text Detail 195    0        0
 (504) 939-0971     (504) 638-7196                      Inbound     08/25/2017 15:27:34   08/25/2017 15:27:34       0          Text Detail 197    0        0
     -9343          (504) 638-7196                      Inbound     08/25/2017 15:37:03   08/25/2017 15:37:03       0          Text Detail 541    0        0
 (601) 347-1649          -825         (504) 638-7196  Routed_Call   08/25/2017 15:39:04   08/25/2017 15:39:06       2            Voice     210  25892    25892




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 16 of 61
10/11/2019-3:27 PM                                                    Call Records For PTN 5046387196                                                          16 of 61




CALLING_NBR        CALLED_NBR         DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(601) 347-1649     (504) 638-7196           -825       Routed_Call   08/25/2017 15:39:05   08/25/2017 15:39:06       1            Voice     210    0        0
(504) 382-8959          -769           (504) 638-7196  Routed_Call   08/25/2017 15:39:15   08/25/2017 15:42:28      193           Voice     210  25560    25572
(504) 382-8959     (504) 638-7196           -769        Inbound      08/25/2017 15:39:16   08/25/2017 15:42:28      192           Voice     210  35515    15516
    -9343          (504) 638-7196                        Inbound     08/25/2017 15:46:18   08/25/2017 15:46:18       0          Text Detail 541    0        0
(504) 638-7196     (830) 385-3798                       Outbound     08/25/2017 15:47:57   08/25/2017 15:47:57       0          Text Detail 196    0        0
(504) 638-7196     (504) 655-6703         655-6703      Outbound     08/25/2017 16:23:18   08/25/2017 16:23:56       38           Voice     210  15521    15521
(504) 628-3593     (504) 638-7196      (504) 638-7196   Inbound      08/25/2017 17:05:04   08/25/2017 17:06:26       82           Voice     210  35705    30000
(504) 628-3593     (504) 638-7196      (504) 638-7196   Inbound      08/25/2017 17:07:22   08/25/2017 17:08:16       54           Voice     210  35705    30000
(504) 516-5074   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/25/2017 17:58:19   08/25/2017 17:58:50       31           Voice     210    0        0
(504) 516-5074     (504) 638-7196      (504) 638-7196  Routed_Call   08/25/2017 17:58:19   08/25/2017 17:58:50       31           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -230      Undetermined   08/25/2017 17:58:19   08/25/2017 17:58:47       28           Voice     210    0        0
(504) 516-5074     (504) 638-7196                        Inbound     08/25/2017 18:05:25   08/25/2017 18:05:25       0          Text Detail 541    0        0
(504) 516-5074   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/25/2017 18:27:28   08/25/2017 18:27:56       28           Voice     210    0        0
(504) 939-0971   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/25/2017 18:29:25   08/25/2017 18:29:59       34           Voice     210  35556    35556
    -9343          (504) 638-7196                        Inbound     08/25/2017 19:20:11   08/25/2017 19:20:11       0          Text Detail 541    0        0
    -9343          (504) 638-7196                        Inbound     08/25/2017 19:22:08   08/25/2017 19:22:08       0          Text Detail 541    0        0
(504) 516-5074     (504) 638-7196                        Inbound     08/25/2017 19:45:12   08/25/2017 19:45:12       0          Text Detail 541    0        0
(504) 948-5617   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/25/2017 20:29:17   08/25/2017 20:29:48       31           Voice     210  35694    35694
(504) 638-7196     (504) 516-5074                       Outbound     08/25/2017 20:44:21   08/25/2017 20:44:21       0          Text Detail 198    0        0
(281) 736-0903   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/25/2017 20:45:09   08/25/2017 20:45:42       33           Voice     210  35694    35694
(504) 638-7196     (504) 516-5074                       Outbound     08/25/2017 20:46:18   08/25/2017 20:46:18       0          Text Detail 197    0        0
(830) 385-3798     (504) 638-7196                        Inbound     08/25/2017 20:46:26   08/25/2017 20:46:26       0          Text Detail 541    0        0
(830) 385-3798     (504) 638-7196                        Inbound     08/25/2017 20:46:52   08/25/2017 20:46:52       0          Text Detail 541    0        0
(504) 638-7196     (504) 516-5074                       Outbound     08/25/2017 20:46:59   08/25/2017 20:46:59       0          Text Detail 195    0        0
(830) 385-3798     (504) 638-7196                        Inbound     08/25/2017 20:50:51   08/25/2017 20:50:51       0          Text Detail 541    0        0
    -3333          (504) 638-7196                        Inbound     08/25/2017 20:55:20   08/25/2017 20:55:20       0          Text Detail 541    0        0
(504) 516-5074     (504) 638-7196           -567        Inbound      08/25/2017 21:47:41   08/25/2017 21:50:09      148           Voice     210  35705    35705
(504) 516-5074          -567           (504) 638-7196  Routed_Call   08/25/2017 21:47:41   08/25/2017 21:50:09      148           Voice     210    0        0
(504) 516-5074     (504) 638-7196                        Inbound     08/25/2017 22:00:10   08/25/2017 22:00:10       0          Text Detail 541    0        0
(504) 516-5074          -749           (504) 638-7196  Routed_Call   08/25/2017 22:30:08   08/25/2017 22:32:36      148           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -749        Inbound      08/25/2017 22:30:09   08/25/2017 22:32:36      147           Voice     210  35705    35705
(830) 385-3798     (504) 638-7196                        Inbound     08/25/2017 23:32:46   08/25/2017 23:32:46       0          Text Detail 541    0        0
(504) 756-9071          -351           (504) 638-7196  Routed_Call   08/26/2017 00:40:43   08/26/2017 00:40:45       2            Voice     210    0        0
(504) 756-9071     (504) 638-7196           -351       Routed_Call   08/26/2017 00:40:43   08/26/2017 00:40:45       2            Voice     210    0        0
(504) 516-5074     (504) 638-7196                        Inbound     08/26/2017 01:45:46   08/26/2017 01:45:46       0          Text Detail 541    0        0
(504) 638-7196     (504) 628-3593                       Outbound     08/26/2017 06:42:09   08/26/2017 06:42:09       0          Text Detail 197    0        0
(504) 628-3593     (504) 638-7196     (1504) 638-7196   Inbound      08/26/2017 07:42:44   08/26/2017 07:43:36       52           Voice     210  35705    30000
(504) 343-2794     (504) 638-7196      (504) 638-7196   Inbound      08/26/2017 08:10:06   08/26/2017 08:10:29       23           Voice     210  35705    35705
(504) 638-7196     (504) 906-8069                       Outbound     08/26/2017 08:36:07   08/26/2017 08:36:07       0          Text Detail 195    0        0
(504) 638-7196     (504) 906-8069                       Outbound     08/26/2017 08:46:31   08/26/2017 08:46:31       0          Text Detail 197    0        0
(504) 756-9071          -234           (504) 638-7196  Routed_Call   08/26/2017 08:51:28   08/26/2017 08:52:50       82           Voice     210    0        0
(504) 756-9071     (504) 638-7196           -234        Inbound      08/26/2017 08:51:29   08/26/2017 08:52:50       81           Voice     210  35705    35705
(504) 638-7196     (504) 628-3593      (504) 628-3593   Outbound     08/26/2017 08:59:25   08/26/2017 09:01:28      123           Voice     210  35705    35705
(504) 638-7196     (504) 343-2794      (504) 343-2794   Outbound     08/26/2017 09:11:37   08/26/2017 09:12:13       36           Voice     210  35705    35705
(504) 516-5074          -723           (504) 638-7196  Routed_Call   08/26/2017 09:16:58   08/26/2017 09:18:07       69           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -723        Inbound      08/26/2017 09:16:59   08/26/2017 09:18:07       68           Voice     210  25706    25706
(504) 638-7196     (504) 628-3593                       Outbound     08/26/2017 09:17:43   08/26/2017 09:17:43       0          Text Detail 195    0        0
(504) 638-7196     (504) 628-3593                       Outbound     08/26/2017 09:27:28   08/26/2017 09:27:28       0          Text Detail 195    0        0
(504) 638-7196     (504) 343-2794      (504) 343-2794   Outbound     08/26/2017 09:27:36   08/26/2017 09:27:53       17           Voice     210  35515    35515
(504) 628-3593     (504) 638-7196                        Inbound     08/26/2017 10:02:49   08/26/2017 10:02:49       0          Text Detail 197    0        0
(504) 638-7196     (504) 628-3593                       Outbound     08/26/2017 10:03:17   08/26/2017 10:03:17       0          Text Detail 196    0        0
(504) 638-7196     (504) 628-3593      (504) 628-3593   Outbound     08/26/2017 10:08:16   08/26/2017 10:08:49       33           Voice     210  35589    35591
(504) 638-7196     (504) 628-3593      (504) 628-3593   Outbound     08/26/2017 10:10:09   08/26/2017 10:10:40       31           Voice     210  35591    35591
(504) 628-3593     (504) 638-7196      (504) 638-7196   Inbound      08/26/2017 10:21:58   08/26/2017 10:22:44       46           Voice     210  35589    30000
(504) 628-3593     (504) 638-7196      (504) 638-7196   Inbound      08/26/2017 10:26:53   08/26/2017 10:27:10       17           Voice     210  35589    30000
(504) 628-3593     (504) 638-7196      (504) 638-7196   Inbound      08/26/2017 11:01:41   08/26/2017 11:02:08       27           Voice     210  35589    30000
(504) 638-7196     (830) 385-3798                       Outbound     08/26/2017 11:27:03   08/26/2017 11:27:03       0          Text Detail 198    0        0
(504) 948-5617     (504) 638-7196      (504) 638-7196   Inbound      08/26/2017 11:37:44   08/26/2017 11:39:10       86           Voice     210  35591    30000
(504) 271-1062     (504) 638-7196           -748      Undetermined   08/26/2017 11:59:11   08/26/2017 11:59:38       27           Voice     210    0        0
(504) 271-1062     (504) 638-7196      (504) 638-7196  Routed_Call   08/26/2017 11:59:11   08/26/2017 11:59:56       45           Voice     210    0        0
(504) 271-1062   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/26/2017 11:59:11   08/26/2017 11:59:56       45           Voice     210    0        0
(504) 638-7196     (504) 606-5055     (1504) 606-5055   Outbound     08/26/2017 12:09:58   08/26/2017 12:10:33       35           Voice     210  35589    35589
(504) 638-7196     (504) 343-2794                       Outbound     08/26/2017 12:12:36   08/26/2017 12:12:36       0          Text Detail 197    0        0
(504) 638-7196     (504) 606-5055     (1504) 606-5055   Outbound     08/26/2017 12:20:21   08/26/2017 12:21:12       51           Voice     210  24589    24589
(830) 385-3798          -234           (504) 638-7196  Routed_Call   08/26/2017 12:29:49   08/26/2017 12:31:30      101           Voice     210    0        0
(830) 385-3798     (504) 638-7196           -234        Inbound      08/26/2017 12:29:49   08/26/2017 12:31:30      101           Voice     210  24591    24591
(504) 606-5055            -9           (504) 638-7196  Routed_Call   08/26/2017 12:51:55   08/26/2017 12:51:56       1            Voice     210    0        0
(504) 606-5055     (504) 638-7196             -9       Routed_Call   08/26/2017 12:51:56   08/26/2017 12:51:56       0            Voice     210    0        0
(504) 948-5617     (504) 638-7196      (504) 638-7196   Inbound      08/26/2017 13:04:35   08/26/2017 13:05:26       51           Voice     210  14521    30000
(504) 343-5161     (504) 638-7196      (504) 638-7196   Inbound      08/26/2017 13:06:06   08/26/2017 13:07:10       64           Voice     210  14521    14521
(504) 906-8069     (504) 638-7196                        Inbound     08/26/2017 13:38:00   08/26/2017 13:38:00       0          Text Detail 541    0        0
(504) 516-5074          -674           (504) 638-7196  Routed_Call   08/26/2017 13:41:51   08/26/2017 13:41:55       4            Voice     210    0        0
(504) 516-5074     (504) 638-7196           -674      Undetermined   08/26/2017 13:41:52   08/26/2017 13:41:55       3            Voice     210    0        0
(504) 516-5074     (504) 638-7196           -848        Inbound      08/26/2017 13:42:02   08/26/2017 13:43:15       73           Voice     210  14529    14529
(504) 516-5074          -848           (504) 638-7196  Routed_Call   08/26/2017 13:42:02   08/26/2017 13:43:15       73           Voice     210    0        0
(504) 906-8069     (504) 638-7196                        Inbound     08/26/2017 13:47:36   08/26/2017 13:47:36       0          Text Detail 541    0        0
(504) 516-5074     (504) 638-7196      (504) 638-7196   Inbound      08/26/2017 13:48:49   08/26/2017 13:49:13       24           Voice     210  14529    14529
(504) 516-5074          -440           (504) 638-7196  Routed_Call   08/26/2017 13:49:17   08/26/2017 13:49:44       27           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -440        Inbound      08/26/2017 13:49:18   08/26/2017 13:49:44       26           Voice     210  14521    14521
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/26/2017 13:58:34   08/26/2017 13:58:57       23           Voice     210  24700    24700
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/26/2017 13:59:06   08/26/2017 13:59:10       4            Voice     210  24700    24700
    -3333          (504) 638-7196                        Inbound     08/26/2017 14:25:51   08/26/2017 14:25:51       0          Text Detail 541    0        0
(504) 638-7196     (985) 710-1952                       Outbound     08/26/2017 15:00:07   08/26/2017 15:00:07       0          Text Detail 198    0        0
(504) 756-9071   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/26/2017 15:09:10   08/26/2017 15:09:45       35           Voice     210    0        0
(504) 756-9071     (504) 638-7196      (504) 638-7196  Routed_Call   08/26/2017 15:09:10   08/26/2017 15:09:45       35           Voice     210    0        0
(504) 756-9071     (504) 638-7196           -589      Undetermined   08/26/2017 15:09:10   08/26/2017 15:09:40       30           Voice     210    0        0




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 17 of 61
10/11/2019-3:27 PM                                                    Call Records For PTN 5046387196                                                          17 of 61




CALLING_NBR        CALLED_NBR         DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 756-9071   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/26/2017 15:11:09   08/26/2017 15:11:41       32           Voice     210    0        0
(504) 756-9071     (504) 638-7196      (504) 638-7196  Routed_Call   08/26/2017 15:11:09   08/26/2017 15:11:41       32           Voice     210    0        0
(504) 756-9071     (504) 638-7196            -29      Undetermined   08/26/2017 15:11:10   08/26/2017 15:11:37       27           Voice     210    0        0
(504) 628-3593     (504) 638-7196      (504) 638-7196   Inbound      08/26/2017 15:18:07   08/26/2017 15:18:39       32           Voice     210  24711    20000
(504) 758-5389          -316           (504) 638-7196  Routed_Call   08/26/2017 15:48:13   08/26/2017 15:57:42      569           Voice     210    0        0
(504) 758-5389     (504) 638-7196           -316        Inbound      08/26/2017 15:48:14   08/26/2017 15:57:42      568           Voice     210  24711    24711
    -9343          (504) 638-7196                        Inbound     08/26/2017 15:59:56   08/26/2017 15:59:56       0          Text Detail 541    0        0
(830) 385-3798     (504) 638-7196                        Inbound     08/26/2017 16:16:12   08/26/2017 16:16:12       0          Text Detail 541    0        0
(504) 715-5539     (504) 638-7196      (504) 638-7196   Inbound      08/26/2017 16:38:16   08/26/2017 16:39:46       90           Voice     210  24711    24711
(504) 638-7196     (985) 710-1952                       Outbound     08/26/2017 16:53:52   08/26/2017 16:53:52       0          Text Detail 197    0        0
(504) 638-7196     (985) 710-1952                       Outbound     08/26/2017 17:12:28   08/26/2017 17:12:28       0          Text Detail 196    0        0
(504) 638-7196     (504) 333-9478     (1504) 333-9478   Outbound     08/26/2017 17:16:23   08/26/2017 17:16:40       17           Voice     210  24706    24706
(504) 638-7196     (504) 715-5539      (504) 715-5539   Outbound     08/26/2017 17:54:10   08/26/2017 17:54:46       36           Voice     210  24540    24540
(224) 802-0043     (504) 638-7196           -416      Undetermined   08/26/2017 19:16:32   08/26/2017 19:16:39       7            Voice     210    0        0
(224) 802-0043          -416           (504) 638-7196  Routed_Call   08/26/2017 19:16:32   08/26/2017 19:16:39       7            Voice     210    0        0
(504) 638-7196     (504) 451-5617         451-5617      Outbound     08/26/2017 19:49:44   08/26/2017 19:50:11       27           Voice     210  14521    14521
(504) 638-7196     (504) 578-6734         578-6734      Outbound     08/26/2017 19:50:52   08/26/2017 19:55:45      293           Voice     210  14521    14521
(504) 638-7196     (504) 515-3735         515-3735      Outbound     08/26/2017 19:56:04   08/26/2017 19:56:18       14           Voice     210  35515    35515
(504) 638-7196     (504) 515-3537         515-3537      Outbound     08/26/2017 19:56:25   08/26/2017 19:56:57       32           Voice     210  15521    15521
(504) 638-7196     (504) 515-3735         515-3735      Outbound     08/26/2017 19:57:04   08/26/2017 19:57:20       16           Voice     210  15521    15521
(504) 756-9071   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/26/2017 20:29:18   08/26/2017 20:29:51       33           Voice     210    0        0
(504) 333-9478          -658           (504) 638-7196  Routed_Call   08/26/2017 20:36:08   08/26/2017 20:36:20       12           Voice     210    0        0
(504) 333-9478     (504) 638-7196           -658        Inbound      08/26/2017 20:36:08   08/26/2017 20:36:20       12           Voice     210  35515    35515
(504) 516-5074     (504) 638-7196      (504) 638-7196   Inbound      08/26/2017 20:38:32   08/26/2017 20:39:16       44           Voice     210  35515    35515
(504) 756-9071   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/26/2017 20:46:40   08/26/2017 20:47:33       53           Voice     210    0        0
(504) 756-9071     (504) 638-7196      (504) 638-7196  Routed_Call   08/26/2017 20:46:40   08/26/2017 20:47:33       53           Voice     210    0        0
(504) 756-9071     (504) 638-7196           -443      Undetermined   08/26/2017 20:46:40   08/26/2017 20:47:30       50           Voice     210    0        0
(504) 756-9071     (504) 638-7196      (504) 638-7196  Routed_Call   08/26/2017 20:54:56   08/26/2017 20:55:32       36           Voice     210    0        0
(504) 756-9071     (504) 638-7196            -20      Undetermined   08/26/2017 20:54:56   08/26/2017 20:55:26       30           Voice     210    0        0
(504) 756-9071   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/26/2017 20:54:56   08/26/2017 20:55:32       36           Voice     210    0        0
(504) 756-9071     (504) 638-7196      (504) 638-7196  Routed_Call   08/26/2017 21:00:56   08/26/2017 21:01:52       56           Voice     210    0        0
(504) 756-9071   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/26/2017 21:00:56   08/26/2017 21:01:52       56           Voice     210    0        0
(504) 756-9071     (504) 638-7196           -579      Undetermined   08/26/2017 21:00:57   08/26/2017 21:01:24       27           Voice     210    0        0
(504) 291-2976     (504) 638-7196           -507      Undetermined   08/26/2017 21:28:03   08/26/2017 21:28:32       29           Voice     210    0        0
(504) 291-2976   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/26/2017 21:28:03   08/26/2017 21:28:40       37           Voice     210    0        0
(504) 291-2976     (504) 638-7196      (504) 638-7196  Routed_Call   08/26/2017 21:28:03   08/26/2017 21:28:40       37           Voice     210    0        0
(504) 291-2976          -612           (504) 638-7196  Routed_Call   08/26/2017 21:31:49   08/26/2017 21:31:53       4            Voice     210    0        0
(504) 291-2976     (504) 638-7196           -612       Routed_Call   08/26/2017 21:31:50   08/26/2017 21:31:53       3            Voice     210    0        0
(504) 291-2976   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/26/2017 21:36:38   08/26/2017 21:37:12       34           Voice     210    0        0
(985) 710-1952     (504) 638-7196                        Inbound     08/26/2017 21:46:09   08/26/2017 21:46:09       0          Text Detail 541    0        0
(985) 710-1952     (504) 638-7196                        Inbound     08/26/2017 21:54:27   08/26/2017 21:54:27       0          Text Detail 541    0        0
(985) 710-1952     (504) 638-7196                        Inbound     08/26/2017 21:54:58   08/26/2017 21:54:58       0          Text Detail 541    0        0
(504) 516-5074     (504) 638-7196      (504) 638-7196  Routed_Call   08/26/2017 23:47:45   08/26/2017 23:48:17       32           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/26/2017 23:47:45   08/26/2017 23:48:17       32           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -891      Undetermined   08/26/2017 23:47:45   08/26/2017 23:48:14       29           Voice     210    0        0
(504) 333-9478   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/27/2017 00:06:38   08/27/2017 00:07:10       32           Voice     210    0        0
(504) 333-9478     (504) 638-7196           -834      Undetermined   08/27/2017 00:06:38   08/27/2017 00:07:05       27           Voice     210    0        0
(504) 333-9478     (504) 638-7196      (504) 638-7196  Routed_Call   08/27/2017 00:06:38   08/27/2017 00:07:10       32           Voice     210    0        0
(504) 516-5074     (504) 638-7196      (504) 638-7196  Routed_Call   08/27/2017 00:56:08   08/27/2017 00:56:41       33           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/27/2017 00:56:08   08/27/2017 00:56:41       33           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -564      Undetermined   08/27/2017 00:56:09   08/27/2017 00:56:35       26           Voice     210    0        0
    -9343          (504) 638-7196                        Inbound     08/27/2017 01:01:51   08/27/2017 01:01:51       0          Text Detail 541    0        0
(504) 516-5074     (504) 638-7196      (504) 638-7196  Routed_Call   08/27/2017 01:29:43   08/27/2017 01:30:17       34           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/27/2017 01:29:43   08/27/2017 01:30:17       34           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -824      Undetermined   08/27/2017 01:29:44   08/27/2017 01:30:12       28           Voice     210    0        0
(504) 975-3565   (6245000) 000-0202   (1504) 638-7196  Routed_Call   08/27/2017 01:55:54   08/27/2017 01:56:33       39           Voice     210  35525    35525
(504) 975-3565     (504) 638-7196     (1504) 638-7196  Routed_Call   08/27/2017 01:55:54   08/27/2017 01:56:33       39           Voice     210  35525    35525
(504) 975-3565     (504) 638-7196           -350      Undetermined   08/27/2017 01:55:55   08/27/2017 01:56:24       29           Voice     210    0        0
(504) 975-3565   (6245000) 000-0202   (1504) 638-7196  Routed_Call   08/27/2017 01:56:38   08/27/2017 01:57:10       32           Voice     210  35525    25520
(504) 975-3565     (504) 638-7196     (1504) 638-7196  Routed_Call   08/27/2017 01:56:38   08/27/2017 01:57:10       32           Voice     210  35525    25520
(504) 975-3565     (504) 638-7196           -411      Undetermined   08/27/2017 01:56:40   08/27/2017 01:57:05       25           Voice     210    0        0
(504) 756-9071     (504) 638-7196      (504) 638-7196  Routed_Call   08/27/2017 08:57:56   08/27/2017 08:58:27       31           Voice     210    0        0
(504) 756-9071   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/27/2017 08:57:56   08/27/2017 08:58:27       31           Voice     210    0        0
(504) 756-9071     (504) 638-7196            -75      Undetermined   08/27/2017 08:57:57   08/27/2017 08:58:22       25           Voice     210    0        0
(504) 756-9071   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/27/2017 11:32:43   08/27/2017 11:33:14       31           Voice     210    0        0
(504) 300-2020     (504) 638-7196      (504) 638-7196   Inbound      08/27/2017 12:33:59   08/27/2017 12:35:37       98           Voice     210  35705    30000
(504) 638-7196     (504) 516-5074                       Outbound     08/27/2017 13:12:26   08/27/2017 13:12:26       0          Text Detail 197    0        0
(504) 241-0016   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/27/2017 13:14:24   08/27/2017 13:14:56       32           Voice     210    0        0
(504) 241-0016     (504) 638-7196      (504) 638-7196  Routed_Call   08/27/2017 13:14:24   08/27/2017 13:14:56       32           Voice     210    0        0
(504) 241-0016     (504) 638-7196           -527      Undetermined   08/27/2017 13:14:25   08/27/2017 13:14:53       28           Voice     210    0        0
(504) 241-0016   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/27/2017 13:18:27   08/27/2017 13:18:58       31           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -769        Inbound      08/27/2017 13:21:38   08/27/2017 13:24:36      178           Voice     210  35705    35705
(504) 516-5074          -769           (504) 638-7196  Routed_Call   08/27/2017 13:21:38   08/27/2017 13:24:36      178           Voice     210    0        0
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/27/2017 14:11:31   08/27/2017 14:12:17       46           Voice     210  35700    25700
(504) 258-6752          -459           (504) 638-7196  Routed_Call   08/27/2017 14:55:53   08/27/2017 14:56:11       18           Voice     210    0        0
(504) 258-6752     (504) 638-7196           -459        Inbound      08/27/2017 14:55:54   08/27/2017 14:56:11       17           Voice     210  25559    25559
(504) 756-9071     (504) 638-7196           -941      Undetermined   08/27/2017 15:00:55   08/27/2017 15:01:23       28           Voice     210    0        0
(504) 756-9071     (504) 638-7196      (504) 638-7196  Routed_Call   08/27/2017 15:00:55   08/27/2017 15:01:30       35           Voice     210    0        0
(504) 756-9071   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/27/2017 15:00:55   08/27/2017 15:01:30       35           Voice     210    0        0
(504) 516-5074     (504) 638-7196      (504) 638-7196   Inbound      08/27/2017 15:25:46   08/27/2017 15:26:17       31           Voice     210  15564    15564
(504) 516-5074           -63           (504) 638-7196  Routed_Call   08/27/2017 15:26:38   08/27/2017 15:27:01       23           Voice     210    0        0
(504) 516-5074     (504) 638-7196            -63      Undetermined   08/27/2017 15:26:39   08/27/2017 15:27:01       22           Voice     210    0        0
(504) 756-9071          -387           (504) 638-7196  Routed_Call   08/27/2017 15:30:44   08/27/2017 15:32:31      107           Voice     210    0        0
(504) 756-9071     (504) 638-7196           -387        Inbound      08/27/2017 15:30:45   08/27/2017 15:32:31      106           Voice     210  15564    15564
(504) 578-4654     (504) 638-7196           -608      Undetermined   08/27/2017 15:53:58   08/27/2017 15:54:38       40           Voice     210    0        0
(504) 578-4654     (504) 638-7196      (504) 638-7196  Routed_Call   08/27/2017 15:53:58   08/27/2017 15:54:40       42           Voice     210    0        0




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 18 of 61
10/11/2019-3:27 PM                                                    Call Records For PTN 5046387196                                                          18 of 61




CALLING_NBR        CALLED_NBR         DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 578-4654   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/27/2017 15:53:58   08/27/2017 15:54:40       42           Voice     210    0        0
(504) 516-5074           -55           (504) 638-7196  Routed_Call   08/27/2017 16:31:05   08/27/2017 16:31:34       29           Voice     210    0        0
(504) 516-5074     (504) 638-7196            -55        Inbound      08/27/2017 16:31:05   08/27/2017 16:31:34       29           Voice     210  25516    15521
(504) 516-5074     (504) 638-7196           -594        Inbound      08/27/2017 19:37:14   08/27/2017 19:38:31       77           Voice     210  35705    35705
(504) 516-5074          -594           (504) 638-7196  Routed_Call   08/27/2017 19:37:14   08/27/2017 19:38:31       77           Voice     210    0        0
(504) 756-9071     (504) 638-7196           -676        Inbound      08/27/2017 20:08:27   08/27/2017 20:09:43       76           Voice     210  35705    35705
(504) 756-9071          -676           (504) 638-7196  Routed_Call   08/27/2017 20:08:27   08/27/2017 20:09:43       76           Voice     210    0        0
(601) 347-1649     (504) 638-7196                        Inbound     08/28/2017 08:15:24   08/28/2017 08:15:24       0          Text Detail 197    0        0
(504) 638-7196     (504) 295-7022     (1504) 295-7022   Outbound     08/28/2017 09:14:54   08/28/2017 09:15:22       28           Voice     210  25892    25892
(504) 715-5539     (504) 638-7196           -947        Inbound      08/28/2017 09:33:43   08/28/2017 09:34:22       39           Voice     210  25892    25892
(504) 715-5539          -947           (504) 638-7196  Routed_Call   08/28/2017 09:33:43   08/28/2017 09:34:22       39           Voice     210    0        0
(504) 756-9071     (504) 638-7196           -478      Undetermined   08/28/2017 09:36:01   08/28/2017 09:36:31       30           Voice     210    0        0
(504) 756-9071     (504) 638-7196      (504) 638-7196  Routed_Call   08/28/2017 09:36:01   08/28/2017 09:36:36       35           Voice     210    0        0
(504) 756-9071   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/28/2017 09:36:01   08/28/2017 09:36:36       35           Voice     210    0        0
(504) 756-9071     (504) 638-7196      (504) 638-7196  Routed_Call   08/28/2017 10:05:02   08/28/2017 10:05:38       36           Voice     210    0        0
(504) 756-9071   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/28/2017 10:05:02   08/28/2017 10:05:38       36           Voice     210    0        0
(504) 756-9071     (504) 638-7196           -350      Undetermined   08/28/2017 10:05:03   08/28/2017 10:05:32       29           Voice     210    0        0
(504) 758-5389   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/28/2017 10:09:15   08/28/2017 10:09:32       17           Voice     210    0        0
(504) 638-7196     (504) 315-8558     (1504) 315-8558   Outbound     08/28/2017 10:43:54   08/28/2017 10:44:21       27           Voice     210  25892    25892
(504) 638-7196     (504) 570-3382                       Outbound     08/28/2017 10:45:29   08/28/2017 10:45:29       0          Text Detail 198    0        0
(504) 638-7196     (504) 570-3382                       Outbound     08/28/2017 10:55:34   08/28/2017 10:55:34       0          Text Detail 195    0        0
(504) 638-7196     (504) 570-3382                       Outbound     08/28/2017 10:55:35   08/28/2017 10:55:35       0          Text Detail 196    0        0
(504) 758-5389     (504) 638-7196      (504) 638-7196   Inbound      08/28/2017 11:04:42   08/28/2017 11:06:37      115           Voice     210  25892    25892
(504) 638-3275     (504) 638-7196           -652      Undetermined   08/28/2017 11:06:06   08/28/2017 11:06:30       24           Voice     210    0        0
(504) 638-3275     (504) 638-7196      (504) 638-7196  Routed_Call   08/28/2017 11:06:06   08/28/2017 11:06:33       27           Voice     210    0        0
(504) 638-3275   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/28/2017 11:06:06   08/28/2017 11:06:33       27           Voice     210    0        0
(504) 638-7196     (601) 660-0264     (1601) 660-0264   Outbound     08/28/2017 11:08:13   08/28/2017 11:08:46       33           Voice     210  25892    25892
(504) 516-5074   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/28/2017 12:14:31   08/28/2017 12:14:44       13           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -902      Undetermined   08/28/2017 12:14:31   08/28/2017 12:14:42       11           Voice     210    0        0
(504) 516-5074     (504) 638-7196      (504) 638-7196  Routed_Call   08/28/2017 12:14:31   08/28/2017 12:14:44       13           Voice     210    0        0
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/28/2017 12:15:08   08/28/2017 12:16:12       64           Voice     210  15746    35746
(864) 594-4702   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/28/2017 12:18:16   08/28/2017 12:18:55       39           Voice     210    0        0
(864) 594-4702     (504) 638-7196      (504) 638-7196  Routed_Call   08/28/2017 12:18:16   08/28/2017 12:18:55       39           Voice     210    0        0
(864) 594-4702     (504) 638-7196           -224      Undetermined   08/28/2017 12:18:17   08/28/2017 12:18:44       27           Voice     210    0        0
(504) 638-7196     (504) 906-8069                       Outbound     08/28/2017 12:38:48   08/28/2017 12:38:48       0          Text Detail 195    0        0
(504) 638-7196     (504) 906-8069                       Outbound     08/28/2017 12:38:59   08/28/2017 12:38:59       0          Text Detail 198    0        0
(504) 758-5389     (504) 638-7196           -489        Inbound      08/28/2017 12:57:20   08/28/2017 12:58:05       45           Voice     210  35705    35705
(504) 758-5389          -489           (504) 638-7196  Routed_Call   08/28/2017 12:57:20   08/28/2017 12:58:05       45           Voice     210    0        0
(504) 205-7695            -3           (504) 638-7196  Routed_Call   08/28/2017 13:00:13   08/28/2017 13:01:01       48           Voice     210    0        0
(504) 205-7695     (504) 638-7196             -3         Inbound     08/28/2017 13:00:14   08/28/2017 13:01:01       47           Voice     210  35705    35705
(504) 516-5074   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/28/2017 13:00:21   08/28/2017 13:00:43       22           Voice     210    0        0
(504) 516-5074     (504) 638-7196      (504) 638-7196  Routed_Call   08/28/2017 13:00:21   08/28/2017 13:00:43       22           Voice     210    0        0
(504) 516-5074     (504) 638-7196      (504) 638-7196  Routed_Call   08/28/2017 13:00:30   08/28/2017 13:00:58       28           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/28/2017 13:00:30   08/28/2017 13:00:58       28           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -563      Undetermined   08/28/2017 13:00:31   08/28/2017 13:00:54       23           Voice     210    0        0
(504) 516-5074          -621           (504) 638-7196  Routed_Call   08/28/2017 13:18:36   08/28/2017 13:20:07       91           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -621        Inbound      08/28/2017 13:18:37   08/28/2017 13:20:07       90           Voice     210  35682    35682
(504) 638-7196     (504) 205-7695      (504) 205-7695   Outbound     08/28/2017 13:28:20   08/28/2017 13:28:51       31           Voice     210  25504    35564
(504) 205-7695          -540           (504) 638-7196  Routed_Call   08/28/2017 13:30:46   08/28/2017 13:31:14       28           Voice     210    0        0
(504) 205-7695     (504) 638-7196           -540        Inbound      08/28/2017 13:30:46   08/28/2017 13:31:14       28           Voice     210  25564    25564
(504) 638-7196     (504) 205-7695      (504) 205-7695   Outbound     08/28/2017 13:36:24   08/28/2017 13:36:40       16           Voice     210  35581    15581
(504) 205-7695     (504) 638-7196      (504) 638-7196   Inbound      08/28/2017 13:37:49   08/28/2017 13:38:29       40           Voice     210  25577    25577
(504) 758-5389          -899           (504) 638-7196  Routed_Call   08/28/2017 13:43:20   08/28/2017 13:45:20      120           Voice     210    0        0
(504) 758-5389     (504) 638-7196           -899        Inbound      08/28/2017 13:43:21   08/28/2017 13:45:20      119           Voice     210  35573    35573
(601) 347-1649          -383           (504) 638-7196  Routed_Call   08/28/2017 14:02:33   08/28/2017 14:03:02       29           Voice     210  25535    25535
(601) 347-1649     (504) 638-7196           -383        Inbound      08/28/2017 14:02:35   08/28/2017 14:03:02       27           Voice     210  35573    35573
    -9343          (504) 638-7196                        Inbound     08/28/2017 14:09:31   08/28/2017 14:09:31       0          Text Detail 541    0        0
(504) 638-7196     (504) 758-5389      (504) 758-5389   Outbound     08/28/2017 14:11:31   08/28/2017 14:12:45       74           Voice     210  15577    15577
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/28/2017 14:13:37   08/28/2017 14:14:19       42           Voice     210  25564    25564
(504) 228-7902     (504) 638-7196      (504) 638-7196  Routed_Call   08/28/2017 14:13:45   08/28/2017 14:13:50       5            Voice     210    0        0
(504) 228-7902   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/28/2017 14:13:45   08/28/2017 14:13:50       5            Voice     210    0        0
(504) 228-7902     (504) 638-7196      (504) 638-7196  Routed_Call   08/28/2017 14:13:52   08/28/2017 14:14:28       36           Voice     210    0        0
(504) 228-7902     (504) 638-7196           -318      Undetermined   08/28/2017 14:13:52   08/28/2017 14:14:16       24           Voice     210    0        0
(504) 228-7902   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/28/2017 14:13:52   08/28/2017 14:14:28       36           Voice     210    0        0
(504) 638-7196     (504) 228-7902      (504) 228-7902   Outbound     08/28/2017 14:14:24   08/28/2017 14:18:58      274           Voice     210  25564    35532
(504) 516-5074     (504) 638-7196      (504) 638-7196   Inbound      08/28/2017 14:30:37   08/28/2017 14:31:09       32           Voice     210  15521    15521
(504) 300-2020     (504) 638-7196      (504) 638-7196   Inbound      08/28/2017 14:32:41   08/28/2017 14:33:49       68           Voice     210  35515    30000
(504) 258-6752     (504) 638-7196            -68        Inbound      08/28/2017 14:57:14   08/28/2017 14:57:48       34           Voice     210  35515    35515
(504) 258-6752           -68           (504) 638-7196  Routed_Call   08/28/2017 14:57:14   08/28/2017 14:57:48       34           Voice     210    0        0
(504) 638-7196     (504) 715-5539      (504) 715-5539   Outbound     08/28/2017 15:04:58   08/28/2017 15:05:30       32           Voice     210  15521    15521
(504) 715-5539          -484           (504) 638-7196  Routed_Call   08/28/2017 15:06:28   08/28/2017 15:06:56       28           Voice     210    0        0
(504) 715-5539     (504) 638-7196           -484        Inbound      08/28/2017 15:06:28   08/28/2017 15:06:56       28           Voice     210  15521    35515
(504) 638-7196     (504) 715-5539      (504) 715-5539   Outbound     08/28/2017 15:26:01   08/28/2017 15:26:18       17           Voice     210  25540    25540
(504) 715-5539     (504) 638-7196      (504) 638-7196   Inbound      08/28/2017 15:27:38   08/28/2017 15:28:33       55           Voice     210  25551    25551
(504) 715-5539     (504) 638-7196      (504) 638-7196   Inbound      08/28/2017 15:29:06   08/28/2017 15:29:46       40           Voice     210  25551    25551
(504) 228-7902     (504) 638-7196      (504) 638-7196   Inbound      08/28/2017 15:30:45   08/28/2017 15:31:52       67           Voice     210  25551    25551
(504) 638-7196     (504) 205-2363                       Outbound     08/28/2017 15:38:47   08/28/2017 15:38:47       0          Text Detail 195    0        0
(504) 638-7196     (504) 228-7902      (504) 228-7902   Outbound     08/28/2017 15:48:36   08/28/2017 15:50:15       99           Voice     210  35569    35569
(504) 858-0991     (504) 638-7196      (504) 638-7196   Inbound      08/28/2017 15:50:19   08/28/2017 15:51:10       51           Voice     210  35569    35569
(504) 570-3382     (504) 638-7196                        Inbound     08/28/2017 15:52:52   08/28/2017 15:52:52       0          Text Detail 541    0        0
(504) 570-3382     (504) 638-7196                        Inbound     08/28/2017 15:52:53   08/28/2017 15:52:53       0          Text Detail 541    0        0
(504) 570-3382     (504) 638-7196                        Inbound     08/28/2017 15:52:54   08/28/2017 15:52:54       0          Text Detail 541    0        0
(504) 638-7196     (504) 228-7902      (504) 228-7902   Outbound     08/28/2017 15:55:29   08/28/2017 15:58:59      210           Voice     210  35569    25571
(504) 638-7196     (504) 255-6690     (1504) 255-6690   Outbound     08/28/2017 16:03:01   08/28/2017 16:03:41       40           Voice     210  25571    25571
(504) 638-7196     (504) 255-6690     (1504) 255-6690   Outbound     08/28/2017 16:03:50   08/28/2017 16:04:18       28           Voice     210  35571    35571
(504) 570-3382     (504) 638-7196                        Inbound     08/28/2017 16:11:15   08/28/2017 16:11:15       0          Text Detail 541    0        0




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 19 of 61
10/11/2019-3:27 PM                                                    Call Records For PTN 5046387196                                                          19 of 61




CALLING_NBR        CALLED_NBR         DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
    -9343          (504) 638-7196                        Inbound     08/28/2017 16:18:55   08/28/2017 16:18:55       0          Text Detail 541    0        0
(504) 638-7196     (504) 758-5389      (504) 758-5389   Outbound     08/28/2017 16:21:22   08/28/2017 16:24:17      175           Voice     210  25577    25577
(504) 228-7902     (504) 638-7196      (504) 638-7196  Routed_Call   08/28/2017 16:23:32   08/28/2017 16:24:09       37           Voice     210    0        0
(504) 228-7902     (504) 638-7196           -345      Undetermined   08/28/2017 16:23:32   08/28/2017 16:23:56       24           Voice     210    0        0
(504) 228-7902   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/28/2017 16:23:32   08/28/2017 16:24:09       37           Voice     210    0        0
(504) 638-7196     (504) 228-7902     (1504) 228-7902   Outbound     08/28/2017 16:24:29   08/28/2017 16:24:34       5            Voice     210  25577    25577
(504) 638-7196     (504) 228-7902     (1504) 228-7902   Outbound     08/28/2017 16:31:44   08/28/2017 16:32:58       74           Voice     210  35573    25564
(504) 255-6690     (504) 638-7196           -911        Inbound      08/28/2017 16:32:48   08/28/2017 16:35:05      137           Voice     210  25564    15564
(504) 255-6690          -911           (504) 638-7196  Routed_Call   08/28/2017 16:32:48   08/28/2017 16:35:04      136           Voice     210    0        0
(504) 300-2020     (504) 638-7196      (504) 638-7196   Inbound      08/28/2017 16:46:14   08/28/2017 16:46:37       23           Voice     210  25515    20000
(504) 758-5389     (504) 638-7196      (504) 638-7196   Inbound      08/28/2017 16:48:48   08/28/2017 16:50:01       73           Voice     210  35515    35515
(504) 228-7902     (504) 638-7196      (504) 638-7196   Inbound      08/28/2017 16:53:54   08/28/2017 16:55:42      108           Voice     210  35515    35515
(504) 638-7196     (504) 315-8558     (1504) 315-8558   Outbound     08/28/2017 17:08:16   08/28/2017 17:09:22       66           Voice     210  24513    24513
(504) 516-5074          -365           (504) 638-7196  Routed_Call   08/28/2017 17:22:03   08/28/2017 17:22:51       48           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -365        Inbound      08/28/2017 17:22:03   08/28/2017 17:22:52       49           Voice     210  14521    14521
(504) 906-8069     (504) 638-7196                        Inbound     08/28/2017 17:36:37   08/28/2017 17:36:37       0          Text Detail 541    0        0
(504) 906-8069     (504) 638-7196                        Inbound     08/28/2017 17:39:11   08/28/2017 17:39:11       0          Text Detail 541    0        0
(504) 638-7196     (504) 300-2020      (504) 300-2020   Outbound     08/28/2017 17:55:42   08/28/2017 17:56:15       33           Voice     210  14529    14529
(504) 300-2020     (504) 638-7196      (504) 638-7196   Inbound      08/28/2017 17:58:34   08/28/2017 17:59:06       32           Voice     210  14521    30000
(504) 333-9478          -993           (504) 638-7196  Routed_Call   08/28/2017 18:02:22   08/28/2017 18:02:55       33           Voice     210    0        0
(504) 333-9478     (504) 638-7196           -993        Inbound      08/28/2017 18:02:23   08/28/2017 18:02:55       32           Voice     210  14521    14521
    -9343          (504) 638-7196                        Inbound     08/28/2017 18:14:28   08/28/2017 18:14:28       0          Text Detail 541    0        0
(504) 638-7196     (504) 343-2794                       Outbound     08/28/2017 19:27:07   08/28/2017 19:27:07       0          Text Detail 197    0        0
(601) 466-9211     (504) 638-7196           -367        Inbound      08/28/2017 19:29:12   08/28/2017 19:30:49       97           Voice     210  14521    34515
(601) 466-9211          -367           (504) 638-7196  Routed_Call   08/28/2017 19:29:12   08/28/2017 19:30:49       97           Voice     210    0        0
    -3333          (504) 638-7196                        Inbound     08/28/2017 20:00:32   08/28/2017 20:00:32       0          Text Detail 541    0        0
    -9343          (504) 638-7196                        Inbound     08/28/2017 20:24:08   08/28/2017 20:24:08       0          Text Detail 541    0        0
(504) 758-5389     (504) 638-7196           -628      Undetermined   08/28/2017 20:32:46   08/28/2017 20:33:14       28           Voice     210    0        0
(504) 758-5389     (504) 638-7196      (504) 638-7196  Routed_Call   08/28/2017 20:32:46   08/28/2017 20:33:17       31           Voice     210    0        0
(504) 758-5389   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/28/2017 20:32:46   08/28/2017 20:33:17       31           Voice     210    0        0
(504) 516-5074          -861           (504) 638-7196  Routed_Call   08/28/2017 21:43:20   08/28/2017 21:44:58       98           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -861        Inbound      08/28/2017 21:43:20   08/28/2017 21:44:58       98           Voice     210  24711    24711
(504) 241-0016          -676           (504) 638-7196  Routed_Call   08/28/2017 21:48:55   08/28/2017 21:49:29       34           Voice     210    0        0
(504) 241-0016     (504) 638-7196           -676        Inbound      08/28/2017 21:48:55   08/28/2017 21:49:29       34           Voice     210  24711    14701
(504) 343-2794     (504) 638-7196                        Inbound     08/29/2017 00:26:14   08/29/2017 00:26:14       0          Text Detail 541    0        0
(504) 758-5389     (504) 638-7196      (504) 638-7196   Inbound      08/29/2017 08:49:39   08/29/2017 08:55:14      335           Voice     210  35701    15701
(504) 638-7196     (504) 417-5498                       Outbound     08/29/2017 10:18:58   08/29/2017 10:18:58       0          Text Detail 196    0        0
(504) 638-7196     (504) 906-8069                       Outbound     08/29/2017 10:29:51   08/29/2017 10:29:51       0          Text Detail 195    0        0
(504) 638-7196     (504) 906-8069                       Outbound     08/29/2017 10:32:07   08/29/2017 10:32:07       0          Text Detail 197    0        0
(504) 906-8069     (504) 638-7196                        Inbound     08/29/2017 10:32:35   08/29/2017 10:32:35       0          Text Detail 194    0        0
(504) 650-0137     (504) 638-7196      (504) 638-7196   Inbound      08/29/2017 10:57:48   08/29/2017 10:58:40       52           Voice     210  35705    35705
(601) 466-9211     (504) 638-7196      (504) 638-7196   Inbound      08/29/2017 11:41:49   08/29/2017 11:44:54      185           Voice     210  35705    35705
(504) 570-3382     (504) 638-7196                        Inbound     08/29/2017 11:50:58   08/29/2017 11:50:58       0          Text Detail 541    0        0
(504) 570-3382     (504) 638-7196                        Inbound     08/29/2017 11:50:59   08/29/2017 11:50:59       0          Text Detail 541    0        0
(504) 638-7196     (504) 228-1713     (1504) 228-1713   Outbound     08/29/2017 12:15:29   08/29/2017 12:16:03       34           Voice     210  15701    15701
(504) 228-7902          -968           (504) 638-7196  Routed_Call   08/29/2017 13:00:23   08/29/2017 13:03:34      191           Voice     210    0        0
(504) 228-7902     (504) 638-7196           -968        Inbound      08/29/2017 13:00:23   08/29/2017 13:03:34      191           Voice     210  35705    35705
(504) 516-5074          -695           (504) 638-7196  Routed_Call   08/29/2017 13:08:09   08/29/2017 13:09:23       74           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -695        Inbound      08/29/2017 13:08:09   08/29/2017 13:09:23       74           Voice     210  35705    35705
(504) 516-5074          -415           (504) 638-7196  Routed_Call   08/29/2017 13:22:30   08/29/2017 13:23:02       32           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -415        Inbound      08/29/2017 13:22:31   08/29/2017 13:23:02       31           Voice     210  35705    35705
(504) 300-2020   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/29/2017 14:32:45   08/29/2017 14:33:17       32           Voice     210  15711    15711
(504) 300-2020     (504) 638-7196      (504) 638-7196   Inbound      08/29/2017 14:40:02   08/29/2017 14:40:58       56           Voice     210  35705    30000
(205) 335-9549          -162           (504) 638-7196  Routed_Call   08/29/2017 14:45:25   08/29/2017 14:52:39      434           Voice     210    0        0
(205) 335-9549     (504) 638-7196           -162        Inbound      08/29/2017 14:45:26   08/29/2017 14:52:39      433           Voice     210  35705    35705
(504) 271-1062     (504) 638-7196      (504) 638-7196  Routed_Call   08/29/2017 14:56:02   08/29/2017 14:56:52       50           Voice     210    0        0
(504) 271-1062   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/29/2017 14:56:02   08/29/2017 14:56:52       50           Voice     210    0        0
(504) 271-1062     (504) 638-7196           -919      Undetermined   08/29/2017 14:56:03   08/29/2017 14:56:31       28           Voice     210    0        0
    -3333          (504) 638-7196                        Inbound     08/29/2017 15:18:13   08/29/2017 15:18:13       0          Text Detail 541    0        0
(504) 906-8069     (504) 638-7196                        Inbound     08/29/2017 15:31:39   08/29/2017 15:31:39       0          Text Detail 541    0        0
(504) 516-5074          -110           (504) 638-7196  Routed_Call   08/29/2017 15:42:34   08/29/2017 15:43:43       69           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -110        Inbound      08/29/2017 15:42:35   08/29/2017 15:43:43       68           Voice     210  35705    35705
(504) 516-5074   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/29/2017 16:16:28   08/29/2017 16:16:59       31           Voice     210    0        0
(504) 516-5074     (504) 638-7196            -83      Undetermined   08/29/2017 16:16:28   08/29/2017 16:16:54       26           Voice     210    0        0
(504) 516-5074     (504) 638-7196      (504) 638-7196  Routed_Call   08/29/2017 16:16:28   08/29/2017 16:16:59       31           Voice     210    0        0
(504) 516-5074          -651           (504) 638-7196  Routed_Call   08/29/2017 16:17:03   08/29/2017 16:18:33       90           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -651        Inbound      08/29/2017 16:17:04   08/29/2017 16:18:33       89           Voice     210  35705    35705
(504) 516-5074          -856           (504) 638-7196  Routed_Call   08/29/2017 16:38:33   08/29/2017 16:38:57       24           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -856        Inbound      08/29/2017 16:38:33   08/29/2017 16:38:56       23           Voice     210  35705    35705
(504) 638-7196     (504) 205-7695      (504) 205-7695   Outbound     08/29/2017 16:40:57   08/29/2017 16:41:30       33           Voice     210  35705    35705
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/29/2017 16:41:43   08/29/2017 16:42:11       28           Voice     210  35705    35705
   72-9725         (504) 638-7196                        Inbound     08/29/2017 16:44:26   08/29/2017 16:44:26       0          Text Detail 541    0        0
   72-9725         (504) 638-7196                     Undetermined   08/29/2017 16:44:44   08/29/2017 16:44:44       0          Text Detail 544    0        0
(504) 516-5074          -141           (504) 638-7196  Routed_Call   08/29/2017 16:45:35   08/29/2017 16:46:36       61           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -141        Inbound      08/29/2017 16:45:35   08/29/2017 16:46:35       60           Voice     210  35706    35706
(504) 516-5074     (504) 638-7196           -997        Inbound      08/29/2017 16:48:38   08/29/2017 16:49:08       30           Voice     210  35688    25682
(504) 516-5074          -997           (504) 638-7196  Routed_Call   08/29/2017 16:48:38   08/29/2017 16:49:08       30           Voice     210    0        0
(504) 417-5498     (504) 638-7196                        Inbound     08/29/2017 16:49:06   08/29/2017 16:49:06       0          Text Detail 541    0        0
(504) 258-6752   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/29/2017 16:50:12   08/29/2017 16:50:52       40           Voice     210    0        0
(504) 814-9213   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/29/2017 16:51:17   08/29/2017 16:51:53       36           Voice     210    0        0
(504) 814-9213     (504) 638-7196           -170      Undetermined   08/29/2017 16:51:17   08/29/2017 16:51:45       28           Voice     210    0        0
(504) 814-9213     (504) 638-7196      (504) 638-7196  Routed_Call   08/29/2017 16:51:17   08/29/2017 16:51:53       36           Voice     210    0        0
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/29/2017 16:53:04   08/29/2017 16:53:20       16           Voice     210  25515    25515
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/29/2017 16:54:06   08/29/2017 16:54:27       21           Voice     210  25515    25515
(504) 638-7196     (504) 258-6752      (504) 258-6752   Outbound     08/29/2017 17:06:59   08/29/2017 17:07:38       39           Voice     210  15521    15521
(504) 258-6752          -553           (504) 638-7196  Routed_Call   08/29/2017 17:07:40   08/29/2017 17:08:14       34           Voice     210    0        0




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 20 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                          20 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 258-6752     (504) 638-7196         -553        Inbound      08/29/2017 17:07:41   08/29/2017 17:08:14       33           Voice     210  15521    15521
(504) 516-5074          -760         (504) 638-7196  Routed_Call   08/29/2017 17:14:02   08/29/2017 17:14:37       35           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -760        Inbound      08/29/2017 17:14:03   08/29/2017 17:14:37       34           Voice     210  35515    35515
(504) 516-5074           -42         (504) 638-7196  Routed_Call   08/29/2017 17:22:32   08/29/2017 17:23:05       33           Voice     210    0        0
(504) 516-5074     (504) 638-7196          -42        Inbound      08/29/2017 17:22:32   08/29/2017 17:23:05       33           Voice     210  15521    15521
(504) 516-5074     (504) 638-7196         -658      Undetermined   08/29/2017 17:23:23   08/29/2017 17:23:29       6            Voice     210    0        0
(504) 516-5074          -658         (504) 638-7196  Routed_Call   08/29/2017 17:23:23   08/29/2017 17:23:29       6            Voice     210    0        0
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     08/29/2017 17:23:38   08/29/2017 17:23:47       9            Voice     210  35515    35515
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     08/29/2017 17:23:52   08/29/2017 17:24:01       9            Voice     210  35515    35515
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     08/29/2017 17:28:50   08/29/2017 17:29:09       19           Voice     210  15521    35515
(504) 638-7196     (504) 906-8069                     Outbound     08/29/2017 18:19:13   08/29/2017 18:19:13       0          Text Detail 198    0        0
(601) 660-0264     (504) 638-7196         -932        Inbound      08/29/2017 18:19:42   08/29/2017 18:23:51      249           Voice     210  15521    15521
(601) 660-0264          -932         (504) 638-7196  Routed_Call   08/29/2017 18:19:42   08/29/2017 18:23:51      249           Voice     210    0        0
(504) 228-7902     (504) 638-7196         -389        Inbound      08/29/2017 18:39:35   08/29/2017 18:41:40      125           Voice     210  35515    15521
(504) 228-7902          -389         (504) 638-7196  Routed_Call   08/29/2017 18:39:35   08/29/2017 18:41:40      125           Voice     210    0        0
(504) 317-6788   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/29/2017 18:41:22   08/29/2017 18:41:51       29           Voice     210  35682    35682
(504) 317-6788     (504) 638-7196    (504) 638-7196  Routed_Call   08/29/2017 18:41:22   08/29/2017 18:41:51       29           Voice     210  35682    35682
(504) 317-6788     (504) 638-7196         -337      Undetermined   08/29/2017 18:41:23   08/29/2017 18:41:47       24           Voice     210    0        0
(504) 209-5530   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/29/2017 18:45:35   08/29/2017 18:46:13       38           Voice     210    0        0
(504) 209-5530     (504) 638-7196         -523       Routed_Call   08/29/2017 18:45:35   08/29/2017 18:46:10       35           Voice     210    0        0
(504) 209-5530     (504) 638-7196    (504) 638-7196  Routed_Call   08/29/2017 18:45:35   08/29/2017 18:46:13       38           Voice     210    0        0
    -9343          (504) 638-7196                      Inbound     08/29/2017 18:56:52   08/29/2017 18:56:52       0          Text Detail 541    0        0
(504) 906-8069   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/29/2017 18:59:21   08/29/2017 19:00:00       39           Voice     210    0        0
(504) 638-7196     (504) 317-6788    (504) 317-6788   Outbound     08/29/2017 19:19:37   08/29/2017 19:26:18      401           Voice     210  15521    15521
(504) 638-7196     (504) 906-8069    (504) 906-8069   Outbound     08/29/2017 19:26:32   08/29/2017 19:28:36      124           Voice     210  15521    15521
(337) 201-4637          -973         (504) 638-7196  Routed_Call   08/29/2017 20:27:42   08/29/2017 20:35:43      481           Voice     210    0        0
(337) 201-4637     (504) 638-7196         -973        Inbound      08/29/2017 20:27:42   08/29/2017 20:35:43      481           Voice     210  35705    35705
(504) 258-6752     (504) 638-7196                      Inbound     08/29/2017 21:06:23   08/29/2017 21:06:23       0          Text Detail 541    0        0
    -3333          (504) 638-7196                      Inbound     08/29/2017 22:39:23   08/29/2017 22:39:23       0          Text Detail 541    0        0
(504) 906-8069     (504) 638-7196                      Inbound     08/29/2017 23:09:19   08/29/2017 23:09:19       0          Text Detail 541    0        0
(504) 906-8069     (504) 638-7196                      Inbound     08/29/2017 23:19:53   08/29/2017 23:19:53       0          Text Detail 541    0        0
(504) 758-5389          -911         (504) 638-7196  Routed_Call   08/30/2017 06:28:12   08/30/2017 06:28:40       28           Voice     210    0        0
(504) 758-5389     (504) 638-7196         -911      Undetermined   08/30/2017 06:28:13   08/30/2017 06:28:40       27           Voice     210    0        0
(504) 758-5389           -49         (504) 638-7196  Routed_Call   08/30/2017 08:19:34   08/30/2017 08:20:53       79           Voice     210    0        0
(504) 758-5389     (504) 638-7196          -49        Inbound      08/30/2017 08:19:35   08/30/2017 08:20:53       78           Voice     210  35705    35705
(504) 343-2794     (504) 638-7196    (504) 638-7196   Inbound      08/30/2017 08:30:44   08/30/2017 08:32:37      113           Voice     210  35705    35705
(504) 975-3565          -967        (1504) 638-7196  Routed_Call   08/30/2017 10:02:32   08/30/2017 10:04:23      111           Voice     210  15568    25540
(504) 975-3565     (504) 638-7196         -967        Inbound      08/30/2017 10:02:34   08/30/2017 10:04:23      109           Voice     210  25515    15521
(504) 758-5389     (504) 638-7196    (504) 638-7196   Inbound      08/30/2017 10:14:12   08/30/2017 10:16:31      139           Voice     210  35515    35515
(504) 638-7196     (601) 402-1836    (601) 402-1836   Outbound     08/30/2017 10:16:48   08/30/2017 10:17:52       64           Voice     210  15521    15521
(504) 638-7196     (504) 758-5389    (504) 758-5389   Outbound     08/30/2017 10:18:05   08/30/2017 10:20:32      147           Voice     210  35515    35515
(504) 906-8069     (504) 638-7196    (504) 638-7196  Routed_Call   08/30/2017 10:18:22   08/30/2017 10:18:50       28           Voice     210    0        0
(504) 906-8069     (504) 638-7196         -242      Undetermined   08/30/2017 10:18:22   08/30/2017 10:18:45       23           Voice     210    0        0
(504) 906-8069   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/30/2017 10:18:22   08/30/2017 10:18:50       28           Voice     210    0        0
(504) 638-7196     (601) 402-1836    (601) 402-1836   Outbound     08/30/2017 10:20:38   08/30/2017 10:21:38       60           Voice     210  35515    35515
(504) 638-7196     (504) 758-5389    (504) 758-5389   Outbound     08/30/2017 10:21:50   08/30/2017 10:25:44      234           Voice     210  35515    35515
(601) 402-1836     (504) 638-7196    (504) 638-7196   Inbound      08/30/2017 10:22:30   08/30/2017 10:25:02      152           Voice     210  35515    35515
(504) 638-7196     (504) 758-5389    (504) 758-5389   Outbound     08/30/2017 10:25:48   08/30/2017 10:26:33       45           Voice     210  35515    35515
(504) 638-7196     (504) 906-8069    (504) 906-8069   Outbound     08/30/2017 10:27:18   08/30/2017 10:27:41       23           Voice     210  15521    15521
(504) 758-5389          -130         (504) 638-7196  Routed_Call   08/30/2017 10:28:27   08/30/2017 10:30:03       96           Voice     210    0        0
(504) 758-5389     (504) 638-7196         -130        Inbound      08/30/2017 10:28:28   08/30/2017 10:30:03       95           Voice     210  15521    35515
(504) 638-7196     (504) 236-1697       236-1697      Outbound     08/30/2017 10:45:50   08/30/2017 10:46:45       55           Voice     210  35515    35515
(504) 570-3382     (504) 638-7196                      Inbound     08/30/2017 10:50:06   08/30/2017 10:50:06       0          Text Detail 541    0        0
(504) 570-3382     (504) 638-7196                      Inbound     08/30/2017 10:50:07   08/30/2017 10:50:07       0          Text Detail 541    0        0
(504) 570-3382     (504) 638-7196                      Inbound     08/30/2017 10:50:08   08/30/2017 10:50:08       0          Text Detail 541    0        0
(504) 271-1062          -624         (504) 638-7196  Routed_Call   08/30/2017 10:53:21   08/30/2017 10:53:57       36           Voice     210    0        0
(504) 271-1062     (504) 638-7196         -624        Inbound      08/30/2017 10:53:22   08/30/2017 10:53:57       35           Voice     210  35515    35515
(504) 638-7196     (504) 228-7902    (504) 228-7902   Outbound     08/30/2017 11:17:39   08/30/2017 11:18:36       57           Voice     210  25571    35569
(985) 772-7133          -423         (504) 638-7196  Routed_Call   08/30/2017 11:47:10   08/30/2017 11:47:34       24           Voice     210    0        0
(985) 772-7133     (504) 638-7196         -423        Inbound      08/30/2017 11:47:11   08/30/2017 11:47:34       23           Voice     210  15564    15564
(504) 228-7902     (504) 638-7196         -605        Inbound      08/30/2017 12:50:03   08/30/2017 12:51:42       99           Voice     210  15521    15521
(504) 228-7902          -605         (504) 638-7196  Routed_Call   08/30/2017 12:50:03   08/30/2017 12:51:42       99           Voice     210    0        0
(504) 638-7196     (504) 906-8069                     Outbound     08/30/2017 12:54:56   08/30/2017 12:54:56       0          Text Detail 198    0        0
(504) 638-7196     (313) 598-0078    (313) 598-0078   Outbound     08/30/2017 13:00:42   08/30/2017 13:00:56       14           Voice     210  25515    25515
(504) 255-6690          -632         (504) 638-7196  Routed_Call   08/30/2017 13:12:12   08/30/2017 13:13:58      106           Voice     210    0        0
(504) 255-6690     (504) 638-7196         -632        Inbound      08/30/2017 13:12:12   08/30/2017 13:13:58      106           Voice     210  35705    35705
(504) 638-7196     (504) 912-0208    (504) 912-0208   Outbound     08/30/2017 13:37:28   08/30/2017 13:41:54      266           Voice     210  35705    35705
(504) 758-5389     (504) 638-7196    (504) 638-7196  Routed_Call   08/30/2017 13:40:39   08/30/2017 13:41:17       38           Voice     210    0        0
(504) 758-5389   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/30/2017 13:40:39   08/30/2017 13:41:17       38           Voice     210    0        0
(504) 758-5389     (504) 638-7196         -987      Undetermined   08/30/2017 13:40:39   08/30/2017 13:41:03       24           Voice     210    0        0
(504) 638-7196     (504) 758-5389   (1504) 758-5389   Outbound     08/30/2017 13:42:28   08/30/2017 13:50:05      457           Voice     210  35705    35705
(504) 638-7196     (504) 906-8069    (504) 906-8069   Outbound     08/30/2017 13:54:27   08/30/2017 13:54:37       10           Voice     210  35705    35705
(504) 638-7196     (504) 228-7902    (504) 228-7902   Outbound     08/30/2017 13:55:37   08/30/2017 14:19:20     1423           Voice     210  35705    35705
(504) 906-8069     (504) 638-7196         -659      Undetermined   08/30/2017 13:56:18   08/30/2017 13:56:42       24           Voice     210    0        0
(504) 906-8069     (504) 638-7196    (504) 638-7196  Routed_Call   08/30/2017 13:56:18   08/30/2017 13:56:47       29           Voice     210    0        0
(504) 906-8069   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/30/2017 13:56:18   08/30/2017 13:56:47       29           Voice     210    0        0
(504) 638-7196     (504) 228-7902                     Outbound     08/30/2017 14:06:52   08/30/2017 14:06:52       0          Text Detail 197    0        0
(504) 638-7196     (504) 906-8069    (504) 906-8069   Outbound     08/30/2017 14:19:37   08/30/2017 14:22:33      176           Voice     210  35705    35705
(504) 228-7902   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/30/2017 14:20:33   08/30/2017 14:21:01       28           Voice     210    0        0
(504) 228-7902     (504) 638-7196         -162      Undetermined   08/30/2017 14:20:33   08/30/2017 14:20:57       24           Voice     210    0        0
(504) 228-7902     (504) 638-7196    (504) 638-7196  Routed_Call   08/30/2017 14:20:33   08/30/2017 14:21:01       28           Voice     210    0        0
(504) 758-5389     (504) 638-7196         -824        Inbound      08/30/2017 14:22:03   08/30/2017 14:22:33       30           Voice     210  35705    35705
(504) 758-5389          -824         (504) 638-7196  Routed_Call   08/30/2017 14:22:03   08/30/2017 14:22:33       30           Voice     210    0        0
(504) 638-7196                       (504) 906-8069   Outbound     08/30/2017 14:22:33   08/30/2017 14:22:41       8            Voice     210  10000    10000
(504) 638-7196     (504) 758-5389    (504) 758-5389   Outbound     08/30/2017 14:22:33   08/30/2017 14:23:36       63           Voice     210  25706    35706
(504) 906-8069   (6245000) 000-0202 (504) 638-7196   Routed_Call   08/30/2017 14:23:01   08/30/2017 14:23:29       28           Voice     210    0        0




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 21 of 61
10/11/2019-3:27 PM                                                    Call Records For PTN 5046387196                                                          21 of 61




CALLING_NBR        CALLED_NBR         DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 906-8069     (504) 638-7196           -457      Undetermined   08/30/2017 14:23:01   08/30/2017 14:23:25       24           Voice     210    0        0
(504) 906-8069     (504) 638-7196      (504) 638-7196  Routed_Call   08/30/2017 14:23:01   08/30/2017 14:23:29       28           Voice     210    0        0
(504) 638-7196     (504) 906-8069      (504) 906-8069   Outbound     08/30/2017 14:23:39   08/30/2017 14:25:35      116           Voice     210  35706    15697
(504) 638-7196     (504) 228-7902      (504) 228-7902   Outbound     08/30/2017 14:26:12   08/30/2017 14:27:09       57           Voice     210  25694    35688
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/30/2017 14:27:25   08/30/2017 14:28:03       38           Voice     210  25682    25682
(504) 315-8558   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/30/2017 14:27:33   08/30/2017 14:27:36       3            Voice     210    0        0
(504) 315-8558     (504) 638-7196      (504) 638-7196  Routed_Call   08/30/2017 14:27:39   08/30/2017 14:27:44       5            Voice     210    0        0
(504) 315-8558   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/30/2017 14:27:39   08/30/2017 14:27:44       5            Voice     210    0        0
(504) 638-7196     (504) 315-8558     (1504) 315-8558   Outbound     08/30/2017 14:34:13   08/30/2017 14:34:41       28           Voice     210  35546    25546
(504) 516-5074     (504) 638-7196      (504) 638-7196   Inbound      08/30/2017 14:35:32   08/30/2017 14:36:34       62           Voice     210  35565    25565
(504) 638-7196     (504) 315-8558     (1504) 315-8558   Outbound     08/30/2017 14:39:12   08/30/2017 14:39:38       26           Voice     210  35569    35569
(504) 315-8558          -618           (504) 638-7196  Routed_Call   08/30/2017 14:46:55   08/30/2017 14:47:28       33           Voice     210    0        0
(504) 315-8558     (504) 638-7196           -618        Inbound      08/30/2017 14:46:56   08/30/2017 14:47:28       32           Voice     210  35569    35569
(504) 315-8558          -138           (504) 638-7196  Routed_Call   08/30/2017 14:47:33   08/30/2017 14:47:51       18           Voice     210    0        0
(504) 315-8558     (504) 638-7196           -138        Inbound      08/30/2017 14:47:34   08/30/2017 14:47:51       17           Voice     210  35569    35569
(504) 638-7196     (504) 228-7902      (504) 228-7902   Outbound     08/30/2017 15:03:57   08/30/2017 15:04:33       36           Voice     210  35569    35569
(504) 638-7196     (504) 228-7902      (504) 228-7902   Outbound     08/30/2017 15:22:48   08/30/2017 15:23:24       36           Voice     210  25571    25571
(504) 516-5074     (504) 638-7196      (504) 638-7196   Inbound      08/30/2017 15:57:59   08/30/2017 15:58:45       46           Voice     210  25571    25571
(504) 638-7196     (504) 255-6690      (504) 255-6690   Outbound     08/30/2017 16:00:00   08/30/2017 16:00:54       54           Voice     210  25571    25571
(504) 228-7902          -144           (504) 638-7196  Routed_Call   08/30/2017 16:32:12   08/30/2017 16:33:33       81           Voice     210    0        0
(504) 228-7902     (504) 638-7196           -144        Inbound      08/30/2017 16:32:13   08/30/2017 16:33:33       80           Voice     210  35573    25577
(504) 228-7902          -488           (504) 638-7196  Routed_Call   08/30/2017 16:40:03   08/30/2017 16:44:40      277           Voice     210    0        0
(504) 228-7902     (504) 638-7196           -488        Inbound      08/30/2017 16:40:03   08/30/2017 16:44:40      277           Voice     210  35577    25576
(601) 466-9211           -90           (504) 638-7196  Routed_Call   08/30/2017 16:45:33   08/30/2017 16:51:08      335           Voice     210    0        0
(601) 466-9211     (504) 638-7196            -90        Inbound      08/30/2017 16:45:34   08/30/2017 16:51:08      334           Voice     210  25576    25576
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/30/2017 16:51:20   08/30/2017 16:51:39       19           Voice     210  35580    35580
    -9343          (504) 638-7196                        Inbound     08/30/2017 17:41:17   08/30/2017 17:41:17       0          Text Detail 541    0        0
(504) 906-8069     (504) 638-7196                        Inbound     08/30/2017 17:57:17   08/30/2017 17:57:17       0          Text Detail 541    0        0
(504) 255-6690     (504) 638-7196           -470        Inbound      08/30/2017 18:09:03   08/30/2017 18:09:52       49           Voice     210  35515    35515
(504) 255-6690          -470           (504) 638-7196  Routed_Call   08/30/2017 18:09:03   08/30/2017 18:09:52       49           Voice     210    0        0
(504) 228-7902     (504) 638-7196                        Inbound     08/30/2017 18:21:25   08/30/2017 18:21:25       0          Text Detail 541    0        0
(504) 638-7196     (504) 906-8069      (504) 906-8069   Outbound     08/30/2017 18:33:29   08/30/2017 18:34:07       38           Voice     210  15521    15521
(504) 906-8069     (504) 638-7196      (504) 638-7196   Inbound      08/30/2017 18:34:10   08/30/2017 18:36:56      166           Voice     210  35515    35515
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/30/2017 19:58:19   08/30/2017 19:58:47       28           Voice     210  35515    35515
(504) 300-2020     (504) 638-7196      (504) 638-7196   Inbound      08/30/2017 20:45:29   08/30/2017 20:46:12       43           Voice     210  35705    30000
(504) 300-2020     (504) 638-7196      (504) 638-7196   Inbound      08/30/2017 20:46:11   08/30/2017 20:46:26       15           Voice     210  35705    30000
(504) 228-7902          -373           (504) 638-7196  Routed_Call   08/31/2017 08:20:59   08/31/2017 08:22:16       77           Voice     210    0        0
(504) 228-7902     (504) 638-7196           -373        Inbound      08/31/2017 08:20:59   08/31/2017 08:22:16       77           Voice     210  35705    35705
(504) 228-7902          -843           (504) 638-7196  Routed_Call   08/31/2017 09:25:43   08/31/2017 09:33:10      447           Voice     210    0        0
(504) 228-7902     (504) 638-7196           -843        Inbound      08/31/2017 09:25:44   08/31/2017 09:33:10      446           Voice     210  25682    35515
(504) 427-5965     (504) 638-7196      (504) 638-7196  Routed_Call   08/31/2017 09:30:21   08/31/2017 09:30:50       29           Voice     210    0        0
(504) 427-5965   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/31/2017 09:30:21   08/31/2017 09:30:50       29           Voice     210    0        0
(504) 427-5965     (504) 638-7196           -391      Undetermined   08/31/2017 09:30:22   08/31/2017 09:30:45       23           Voice     210    0        0
(504) 427-5965     (504) 638-7196      (504) 638-7196 Undetermined   08/31/2017 09:31:34   08/31/2017 09:31:55       21           Voice     210    0        0
(504) 638-7196     (504) 427-5965      (504) 427-5965   Outbound     08/31/2017 09:33:15   08/31/2017 09:33:42       27           Voice     210  35515    35515
(504) 228-7902     (504) 638-7196           -554        Inbound      08/31/2017 09:35:35   08/31/2017 09:36:55       80           Voice     210  15521    15521
(504) 228-7902          -554           (504) 638-7196  Routed_Call   08/31/2017 09:35:35   08/31/2017 09:36:55       80           Voice     210    0        0
(504) 570-3382     (504) 638-7196                        Inbound     08/31/2017 10:08:47   08/31/2017 10:08:47       0          Text Detail 541    0        0
(504) 570-3382     (504) 638-7196                        Inbound     08/31/2017 10:08:48   08/31/2017 10:08:48       0          Text Detail 541    0        0
(504) 638-7196     (504) 228-7902      (504) 228-7902   Outbound     08/31/2017 10:21:40   08/31/2017 10:27:39      359           Voice     210  35569    35569
(504) 255-6690           -93           (504) 638-7196  Routed_Call   08/31/2017 10:48:02   08/31/2017 10:48:53       51           Voice     210    0        0
(504) 255-6690     (504) 638-7196            -93        Inbound      08/31/2017 10:48:02   08/31/2017 10:48:53       51           Voice     210  25571    25571
(504) 638-7196     (504) 205-5180                       Outbound     08/31/2017 10:49:20   08/31/2017 10:49:20       0          Text Detail 197    0        0
(504) 349-6465          -920           (504) 638-7196  Routed_Call   08/31/2017 11:03:54   08/31/2017 11:07:01      187           Voice     210    0        0
(504) 349-6465     (504) 638-7196           -920        Inbound      08/31/2017 11:03:54   08/31/2017 11:07:01      187           Voice     210  35569    35569
(504) 638-7196     (504) 228-7902      (504) 228-7902   Outbound     08/31/2017 11:41:39   08/31/2017 11:42:01       22           Voice     210  15564    15564
(504) 638-7196     (504) 255-6690      (504) 255-6690   Outbound     08/31/2017 11:54:45   08/31/2017 11:55:26       41           Voice     210  35569    35569
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/31/2017 12:07:25   08/31/2017 12:08:07       42           Voice     210  35569    35569
(504) 327-0746     (504) 638-7196      (504) 638-7196   Inbound      08/31/2017 12:10:12   08/31/2017 12:23:51      819           Voice     210  35569    35569
(504) 638-7196     (504) 205-5180                       Outbound     08/31/2017 12:24:49   08/31/2017 12:24:49       0          Text Detail 198    0        0
(504) 638-7196     (504) 516-5074                       Outbound     08/31/2017 12:25:09   08/31/2017 12:25:09       0          Text Detail 196    0        0
(504) 638-7196     (504) 228-7902      (504) 228-7902   Outbound     08/31/2017 12:28:27   08/31/2017 12:33:43      316           Voice     210  35569    35571
(504) 638-7196     (504) 228-7902      (504) 228-7902   Outbound     08/31/2017 12:39:28   08/31/2017 12:39:50       22           Voice     210  35573    35573
(504) 638-7196     (601) 402-1836      (601) 402-1836   Outbound     08/31/2017 12:39:52   08/31/2017 12:40:32       40           Voice     210  35573    35573
(504) 939-4997     (504) 638-7196                        Inbound     08/31/2017 13:08:53   08/31/2017 13:08:53       0          Text Detail 196    0        0
(504) 638-7196     (504) 939-4997                       Outbound     08/31/2017 13:16:44   08/31/2017 13:16:44       0          Text Detail 196    0        0
(504) 939-4997     (504) 638-7196                        Inbound     08/31/2017 13:20:56   08/31/2017 13:20:56       0          Text Detail 196    0        0
(504) 638-7196     (504) 241-3339     (1504) 241-3339   Outbound     08/31/2017 13:41:04   08/31/2017 13:42:48      104           Voice     210  35569    35569
(504) 638-7196     (504) 205-7695      (504) 205-7695   Outbound     08/31/2017 13:44:05   08/31/2017 13:45:04       59           Voice     210  35569    35569
(504) 516-5074     (504) 638-7196           -296        Inbound      08/31/2017 13:50:05   08/31/2017 13:51:45      100           Voice     210  25581    25581
(504) 516-5074          -296           (504) 638-7196  Routed_Call   08/31/2017 13:50:05   08/31/2017 13:51:45      100           Voice     210    0        0
(504) 205-7695     (504) 638-7196            -57        Inbound      08/31/2017 13:52:33   08/31/2017 13:52:57       24           Voice     210  15581    15581
(504) 205-7695           -57           (504) 638-7196  Routed_Call   08/31/2017 13:52:33   08/31/2017 13:52:57       24           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -546        Inbound      08/31/2017 14:02:58   08/31/2017 14:03:45       47           Voice     210  15577    35573
(504) 516-5074          -546           (504) 638-7196  Routed_Call   08/31/2017 14:02:58   08/31/2017 14:03:45       47           Voice     210    0        0
(504) 228-7902          -474           (504) 638-7196  Routed_Call   08/31/2017 14:41:32   08/31/2017 14:43:52      140           Voice     210    0        0
(504) 228-7902     (504) 638-7196           -474        Inbound      08/31/2017 14:41:33   08/31/2017 14:43:52      139           Voice     210  35705    35705
(504) 516-5074     (504) 638-7196      (504) 638-7196  Routed_Call   08/31/2017 15:15:15   08/31/2017 15:15:46       31           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/31/2017 15:15:15   08/31/2017 15:15:46       31           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -992      Undetermined   08/31/2017 15:15:16   08/31/2017 15:15:43       27           Voice     210    0        0
(504) 460-4452     (504) 638-7196      (504) 638-7196   Inbound      08/31/2017 15:26:28   08/31/2017 15:27:26       58           Voice     210  35705    35705
(504) 460-4452          -861           (504) 638-7196  Routed_Call   08/31/2017 15:32:02   08/31/2017 15:32:44       42           Voice     210    0        0
(504) 460-4452     (504) 638-7196           -861        Inbound      08/31/2017 15:32:03   08/31/2017 15:32:44       41           Voice     210  35705    35705
(504) 638-7196     (504) 300-2020                       Outbound     08/31/2017 15:37:02   08/31/2017 15:37:02       0          Text Detail 196    0        0
(504) 516-5074          -393           (504) 638-7196  Routed_Call   08/31/2017 15:43:35   08/31/2017 15:44:53       78           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -393        Inbound      08/31/2017 15:43:36   08/31/2017 15:44:53       77           Voice     210  35705    35705




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 22 of 61
10/11/2019-3:27 PM                                                    Call Records For PTN 5046387196                                                          22 of 61




CALLING_NBR        CALLED_NBR         DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 343-5161     (504) 638-7196      (504) 638-7196   Inbound      08/31/2017 15:55:20   08/31/2017 15:56:50       90           Voice     210  35705    35705
(504) 205-5180     (504) 638-7196                        Inbound     08/31/2017 16:19:21   08/31/2017 16:19:21       0          Text Detail 541    0        0
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/31/2017 16:21:40   08/31/2017 16:22:16       36           Voice     210  35705    35705
    -8787          (504) 638-7196                        Inbound     08/31/2017 16:25:30   08/31/2017 16:25:30       0          Text Detail 541    0        0
(810) 728-2933     (810) 610-0125                     Undetermined   08/31/2017 16:25:38   08/31/2017 16:25:38       0          Text Detail 542    0        0
(504) 516-5074          -559           (504) 638-7196  Routed_Call   08/31/2017 16:28:06   08/31/2017 16:30:11      125           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -559        Inbound      08/31/2017 16:28:07   08/31/2017 16:30:11      124           Voice     210  25705    25705
(504) 228-7902          -801           (504) 638-7196  Routed_Call   08/31/2017 16:32:03   08/31/2017 16:33:11       68           Voice     210    0        0
(504) 228-7902     (504) 638-7196           -801        Inbound      08/31/2017 16:32:03   08/31/2017 16:33:11       68           Voice     210  15706    35706
(601) 466-9211          -716           (504) 638-7196  Routed_Call   08/31/2017 16:51:17   08/31/2017 16:53:05      108           Voice     210    0        0
(601) 466-9211     (504) 638-7196           -716        Inbound      08/31/2017 16:51:18   08/31/2017 16:53:05      107           Voice     210  15517    15517
(504) 460-4452          -385           (504) 638-7196  Routed_Call   08/31/2017 16:59:51   08/31/2017 17:00:37       46           Voice     210    0        0
(504) 460-4452     (504) 638-7196           -385        Inbound      08/31/2017 16:59:52   08/31/2017 17:00:37       45           Voice     210  15517    15517
(504) 228-1713          -645          (1504) 638-7196  Routed_Call   08/31/2017 18:36:03   08/31/2017 18:36:37       34           Voice     210  15583    15583
(504) 228-1713     (504) 638-7196           -645        Inbound      08/31/2017 18:36:05   08/31/2017 18:36:37       32           Voice     210  35515    35515
(504) 316-4437          -220           (504) 638-7196  Routed_Call   08/31/2017 18:42:58   08/31/2017 18:43:34       36           Voice     210  15514    15514
(504) 316-4437     (504) 638-7196           -220        Inbound      08/31/2017 18:43:00   08/31/2017 18:43:34       34           Voice     210  15521    15521
(504) 638-7196     (504) 452-7623      (504) 452-7623   Outbound     08/31/2017 18:44:20   08/31/2017 18:45:35       75           Voice     210  35515    35515
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/31/2017 18:45:47   08/31/2017 18:46:11       24           Voice     210  35515    35515
(504) 906-8069     (504) 638-7196      (504) 638-7196  Routed_Call   08/31/2017 19:25:09   08/31/2017 19:25:41       32           Voice     210    0        0
(504) 906-8069   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/31/2017 19:25:09   08/31/2017 19:25:41       32           Voice     210    0        0
(504) 906-8069     (504) 638-7196            -98      Undetermined   08/31/2017 19:25:09   08/31/2017 19:25:35       26           Voice     210    0        0
(504) 906-8069   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/31/2017 20:02:13   08/31/2017 20:02:54       41           Voice     210    0        0
(504) 638-7196     (504) 906-8069      (504) 906-8069   Outbound     08/31/2017 20:21:17   08/31/2017 20:25:22      245           Voice     210  35515    35515
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     08/31/2017 20:25:32   08/31/2017 20:26:12       40           Voice     210  35515    35515
    -3333          (504) 638-7196                        Inbound     08/31/2017 20:51:51   08/31/2017 20:51:51       0          Text Detail 195    0        0
(504) 638-7196     (504) 600-3344                       Outbound     08/31/2017 20:55:58   08/31/2017 20:55:58       0          Text Detail 196    0        0
(504) 906-8069   (6245000) 000-0202    (504) 638-7196  Routed_Call   08/31/2017 21:51:24   08/31/2017 21:51:58       34           Voice     210    0        0
(504) 906-8069          -328           (504) 638-7196  Routed_Call   08/31/2017 21:53:10   08/31/2017 21:55:03      113           Voice     210    0        0
(504) 906-8069     (504) 638-7196           -328        Inbound      08/31/2017 21:53:11   08/31/2017 21:55:03      112           Voice     210  35705    35705
(504) 906-8069     (504) 638-7196                        Inbound     08/31/2017 23:26:01   08/31/2017 23:26:01       0          Text Detail 541    0        0
(504) 906-8069     (504) 638-7196                        Inbound     09/01/2017 00:03:26   09/01/2017 00:03:26       0          Text Detail 541    0        0
(504) 906-8069     (504) 638-7196                        Inbound     09/01/2017 01:52:18   09/01/2017 01:52:18       0          Text Detail 541    0        0
(504) 638-7196     (504) 343-5161      (504) 343-5161   Outbound     09/01/2017 08:18:41   09/01/2017 08:19:10       29           Voice     210  15591    15591
(504) 343-5161     (504) 638-7196      (504) 638-7196   Inbound      09/01/2017 08:19:31   09/01/2017 08:19:56       25           Voice     210  15591    15591
(504) 758-5389     (504) 638-7196           -819        Inbound      09/01/2017 08:48:46   09/01/2017 08:57:10      504           Voice     210  35589    25589
(504) 758-5389          -819           (504) 638-7196  Routed_Call   09/01/2017 08:48:46   09/01/2017 08:57:10      504           Voice     210    0        0
(504) 349-6465     (504) 638-7196      (504) 638-7196   Inbound      09/01/2017 09:37:19   09/01/2017 09:37:43       24           Voice     210  25575    25575
(504) 638-7196     (504) 758-5389      (504) 758-5389   Outbound     09/01/2017 09:41:28   09/01/2017 09:41:29       1            Voice     210  25549    25549
(504) 638-7196     (504) 758-5389      (504) 758-5389   Outbound     09/01/2017 09:41:32   09/01/2017 09:42:51       79           Voice     210  25549    25549
(504) 638-7196     (504) 606-5055     (1504) 606-5055   Outbound     09/01/2017 09:43:14   09/01/2017 09:43:48       34           Voice     210  25549    25549
(504) 638-7196     (504) 758-5389      (504) 758-5389   Outbound     09/01/2017 09:46:17   09/01/2017 09:49:00      163           Voice     210  25549    25549
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     09/01/2017 09:49:34   09/01/2017 09:50:14       40           Voice     210  35549    35549
(504) 516-5074     (504) 638-7196           -997        Inbound      09/01/2017 09:50:34   09/01/2017 09:50:54       20           Voice     210  35549    35549
(504) 516-5074          -997           (504) 638-7196  Routed_Call   09/01/2017 09:50:34   09/01/2017 09:50:54       20           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -498        Inbound      09/01/2017 09:51:00   09/01/2017 09:52:17       77           Voice     210  35549    35549
(504) 516-5074          -498           (504) 638-7196  Routed_Call   09/01/2017 09:51:00   09/01/2017 09:52:16       76           Voice     210    0        0
(504) 606-5055          -148           (504) 638-7196  Routed_Call   09/01/2017 09:59:25   09/01/2017 10:00:10       45           Voice     210    0        0
(504) 606-5055     (504) 638-7196           -148        Inbound      09/01/2017 09:59:26   09/01/2017 10:00:10       44           Voice     210  25566    25566
(504) 205-7695     (504) 638-7196            -49        Inbound      09/01/2017 10:01:09   09/01/2017 10:01:48       39           Voice     210  35569    35569
(504) 205-7695           -49           (504) 638-7196  Routed_Call   09/01/2017 10:01:09   09/01/2017 10:01:48       39           Voice     210    0        0
(504) 228-7902     (504) 638-7196      (504) 638-7196   Inbound      09/01/2017 10:05:06   09/01/2017 10:10:20      314           Voice     210  35571    25577
(504) 228-7902          -238           (504) 638-7196  Routed_Call   09/01/2017 10:10:51   09/01/2017 10:10:55       4            Voice     210    0        0
(504) 228-7902     (504) 638-7196           -238       Routed_Call   09/01/2017 10:10:52   09/01/2017 10:10:55       3            Voice     210    0        0
(504) 570-3382     (504) 638-7196                        Inbound     09/01/2017 10:20:59   09/01/2017 10:20:59       0          Text Detail 541    0        0
(504) 628-3593     (504) 638-7196      (504) 638-7196   Inbound      09/01/2017 10:41:41   09/01/2017 10:48:06      385           Voice     210  25520    10000
(504) 300-2020     (504) 638-7196      (504) 638-7196   Inbound      09/01/2017 11:00:05   09/01/2017 11:00:34       29           Voice     210  25697    20000
(504) 638-7196     (504) 343-2794     (1504) 343-2794   Outbound     09/01/2017 11:00:39   09/01/2017 11:01:44       65           Voice     210  35701    35701
(504) 516-5074     (504) 638-7196      (504) 638-7196   Inbound      09/01/2017 11:27:12   09/01/2017 11:28:05       53           Voice     210  35705    35705
(504) 516-5074     (504) 638-7196      (504) 638-7196   Inbound      09/01/2017 12:02:23   09/01/2017 12:03:09       46           Voice     210  35705    35705
    -3333          (504) 638-7196                        Inbound     09/01/2017 12:32:38   09/01/2017 12:32:38       0          Text Detail 195    0        0
    -3333          (504) 638-7196                        Inbound     09/01/2017 12:32:39   09/01/2017 12:32:39       0          Text Detail 195    0        0
    -3333          (504) 638-7196                        Inbound     09/01/2017 12:32:42   09/01/2017 12:32:42       0          Text Detail 195    0        0
    -3333          (504) 638-7196                        Inbound     09/01/2017 12:32:43   09/01/2017 12:32:43       0          Text Detail 195    0        0
(504) 638-7196     (205) 335-9549                       Outbound     09/01/2017 12:47:00   09/01/2017 12:47:00       0          Text Detail 195    0        0
(504) 638-7196     (205) 335-9549                       Outbound     09/01/2017 12:50:49   09/01/2017 12:50:49       0          Text Detail 195    0        0
(504) 516-5074     (504) 638-7196      (504) 638-7196   Inbound      09/01/2017 13:00:33   09/01/2017 13:01:37       64           Voice     210  35705    35705
(504) 638-7196     (205) 335-9549                       Outbound     09/01/2017 13:07:07   09/01/2017 13:07:07       0          Text Detail 195    0        0
(504) 638-7196     (205) 335-9549                       Outbound     09/01/2017 13:14:31   09/01/2017 13:14:31       0          Text Detail 198    0        0
(504) 516-5074     (504) 638-7196      (504) 638-7196   Inbound      09/01/2017 13:19:52   09/01/2017 13:20:35       43           Voice     210  35705    35705
(504) 516-5074     (504) 638-7196      (504) 638-7196   Inbound      09/01/2017 13:22:27   09/01/2017 13:22:52       25           Voice     210  35705    35705
(504) 516-5074     (504) 638-7196      (504) 638-7196   Inbound      09/01/2017 13:22:57   09/01/2017 13:23:35       38           Voice     210  35705    35705
(504) 228-7902          -978           (504) 638-7196  Routed_Call   09/01/2017 13:27:58   09/01/2017 13:29:12       74           Voice     210    0        0
(504) 228-7902     (504) 638-7196           -978        Inbound      09/01/2017 13:27:58   09/01/2017 13:29:11       73           Voice     210  35705    35705
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     09/01/2017 14:01:40   09/01/2017 14:01:58       18           Voice     210  35706    35706
(504) 300-2020   (6245000) 000-0202    (504) 638-7196  Routed_Call   09/01/2017 14:37:10   09/01/2017 14:37:55       45           Voice     210  14521    24516
(504) 638-7196     (504) 300-2020      (504) 300-2020   Outbound     09/01/2017 14:48:52   09/01/2017 14:50:15       83           Voice     210  35515    35515
(504) 343-2794     (504) 638-7196                        Inbound     09/01/2017 14:56:21   09/01/2017 14:56:21       0          Text Detail 541    0        0
(504) 516-5074     (504) 638-7196           -164        Inbound      09/01/2017 15:17:06   09/01/2017 15:17:35       29           Voice     210  35515    35515
(504) 516-5074          -164           (504) 638-7196  Routed_Call   09/01/2017 15:17:06   09/01/2017 15:17:35       29           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -296        Inbound      09/01/2017 15:31:19   09/01/2017 15:31:36       17           Voice     210  35515    35515
(504) 516-5074          -296           (504) 638-7196  Routed_Call   09/01/2017 15:31:19   09/01/2017 15:31:36       17           Voice     210    0        0
(504) 638-7196                         (504) 628-3593   Outbound     09/01/2017 15:35:47   09/01/2017 15:35:47       0            Voice     210  35515    35515
(504) 638-7196                         (504) 228-7902   Outbound     09/01/2017 15:35:50   09/01/2017 15:35:51       1            Voice     210  35515    35515
(504) 638-7196       (504) 516-5074    (504) 516-5074   Outbound     09/01/2017 15:35:54   09/01/2017 15:36:10       16           Voice     210  35515    35515
(504) 638-7196       (504) 516-5074    (504) 516-5074   Outbound     09/01/2017 15:39:33   09/01/2017 15:39:49       16           Voice     210  35515    35515




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 23 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                          23 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 516-5074          -802         (504) 638-7196  Routed_Call   09/01/2017 15:40:24   09/01/2017 15:40:44       20           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -802        Inbound      09/01/2017 15:40:24   09/01/2017 15:40:44       20           Voice     210  35515    35515
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      09/01/2017 15:47:26   09/01/2017 15:50:48      202           Voice     210  35515    30000
(504) 516-5074          -756         (504) 638-7196  Routed_Call   09/01/2017 16:19:13   09/01/2017 16:19:34       21           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -756        Inbound      09/01/2017 16:19:13   09/01/2017 16:19:34       21           Voice     210  15521    15521
(504) 300-2020   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/01/2017 16:24:52   09/01/2017 16:25:32       40           Voice     210  34513    34513
(504) 638-7196     (504) 300-2020    (504) 300-2020   Outbound     09/01/2017 16:25:30   09/01/2017 16:26:37       67           Voice     210  35515    35515
(205) 335-9549     (504) 638-7196                      Inbound     09/01/2017 17:32:31   09/01/2017 17:32:31       0          Text Detail 541    0        0
(205) 335-9549     (504) 638-7196                      Inbound     09/01/2017 17:32:51   09/01/2017 17:32:51       0          Text Detail 541    0        0
(205) 335-9549     (504) 638-7196                      Inbound     09/01/2017 17:47:30   09/01/2017 17:47:30       0          Text Detail 541    0        0
(205) 335-9549     (504) 638-7196                      Inbound     09/01/2017 17:47:54   09/01/2017 17:47:54       0          Text Detail 541    0        0
(205) 335-9549     (504) 638-7196                      Inbound     09/01/2017 18:04:27   09/01/2017 18:04:27       0          Text Detail 541    0        0
(205) 335-9549     (504) 638-7196                      Inbound     09/01/2017 18:10:33   09/01/2017 18:10:33       0          Text Detail 541    0        0
(205) 335-9549     (504) 638-7196                      Inbound     09/01/2017 18:16:55   09/01/2017 18:16:55       0          Text Detail 541    0        0
(504) 638-7196     (504) 570-3382   (1504) 570-3382   Outbound     09/01/2017 19:04:41   09/01/2017 19:06:23      102           Voice     210  35515    14521
(504) 258-6752     (504) 638-7196    (504) 638-7196   Inbound      09/01/2017 19:26:48   09/01/2017 19:27:23       35           Voice     210  14521    14521
(504) 948-5617     (504) 638-7196    (504) 638-7196   Inbound      09/01/2017 20:43:34   09/01/2017 20:44:04       30           Voice     210  14521    10000
(504) 516-5074     (504) 638-7196         -824      Undetermined   09/01/2017 20:52:47   09/01/2017 20:53:14       27           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/01/2017 20:52:47   09/01/2017 20:53:31       44           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/01/2017 20:52:47   09/01/2017 20:53:31       44           Voice     210    0        0
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      09/01/2017 21:02:23   09/01/2017 21:02:49       26           Voice     210  14701    10000
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      09/01/2017 21:02:59   09/01/2017 21:03:50       51           Voice     210  24706    20000
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      09/01/2017 21:09:57   09/01/2017 21:10:23       26           Voice     210  24711    20000
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      09/01/2017 21:10:29   09/01/2017 21:10:48       19           Voice     210  24711    20000
(504) 638-7196     (504) 908-1785                     Outbound     09/01/2017 21:18:27   09/01/2017 21:18:27       0          Text Detail 196    0        0
(504) 516-5074          -625         (504) 638-7196  Routed_Call   09/01/2017 21:19:00   09/01/2017 21:19:28       28           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -625        Inbound      09/01/2017 21:19:01   09/01/2017 21:19:28       27           Voice     210  24711    24706
(504) 600-3344   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/01/2017 21:42:00   09/01/2017 21:42:32       32           Voice     210    0        0
(504) 600-3344     (504) 638-7196    (504) 638-7196  Routed_Call   09/01/2017 21:42:00   09/01/2017 21:42:32       32           Voice     210    0        0
(504) 600-3344     (504) 638-7196         -628      Undetermined   09/01/2017 21:42:01   09/01/2017 21:42:27       26           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/01/2017 22:39:45   09/01/2017 22:40:16       31           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/01/2017 22:39:45   09/01/2017 22:40:16       31           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -291      Undetermined   09/01/2017 22:39:46   09/01/2017 22:40:13       27           Voice     210    0        0
    -9343          (504) 638-7196                      Inbound     09/02/2017 00:53:30   09/02/2017 00:53:30       0          Text Detail 541    0        0
(504) 908-1785     (504) 638-7196                      Inbound     09/02/2017 02:17:53   09/02/2017 02:17:53       0          Text Detail 541    0        0
(614) 890-1025   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/02/2017 09:32:26   09/02/2017 09:32:55       29           Voice     210    0        0
(614) 890-1025     (504) 638-7196    (504) 638-7196  Routed_Call   09/02/2017 09:32:26   09/02/2017 09:32:55       29           Voice     210    0        0
(614) 890-1025     (504) 638-7196         -821      Undetermined   09/02/2017 09:32:26   09/02/2017 09:32:51       25           Voice     210    0        0
(504) 948-5617     (504) 638-7196    (504) 638-7196   Inbound      09/02/2017 09:52:39   09/02/2017 09:53:29       50           Voice     210  14515    10000
(504) 638-7196     (504) 228-7902    (504) 228-7902   Outbound     09/02/2017 10:45:49   09/02/2017 10:51:28      339           Voice     210  24571    24571
(504) 638-7196     (504) 205-7695    (504) 205-7695   Outbound     09/02/2017 10:55:57   09/02/2017 10:56:37       40           Voice     210  34571    24571
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/02/2017 10:58:01   09/02/2017 10:59:35       94           Voice     210  34566    24565
(504) 638-7196     (504) 333-9478   (1504) 333-9478   Outbound     09/02/2017 11:03:37   09/02/2017 11:03:51       14           Voice     210  24532    14532
(504) 333-9478          -749         (504) 638-7196  Routed_Call   09/02/2017 11:05:21   09/02/2017 11:06:11       50           Voice     210    0        0
(504) 333-9478     (504) 638-7196         -749        Inbound      09/02/2017 11:05:21   09/02/2017 11:06:11       50           Voice     210  24521    24521
(504) 333-9478     (504) 638-7196    (504) 638-7196   Inbound      09/02/2017 11:06:14   09/02/2017 11:07:03       49           Voice     210  14521    14521
(504) 205-7695          -203         (504) 638-7196  Routed_Call   09/02/2017 11:08:05   09/02/2017 11:08:38       33           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -203        Inbound      09/02/2017 11:08:05   09/02/2017 11:08:38       33           Voice     210  24516    24516
(504) 333-9478          -962         (504) 638-7196  Routed_Call   09/02/2017 11:09:05   09/02/2017 11:09:24       19           Voice     210    0        0
(504) 333-9478     (504) 638-7196         -962        Inbound      09/02/2017 11:09:06   09/02/2017 11:09:24       18           Voice     210  14525    14525
(504) 638-7196     (504) 948-5617    (504) 948-5617   Outbound     09/02/2017 11:11:00   09/02/2017 11:11:19       19           Voice     210  34516    34516
(504) 638-7196     (614) 890-1025    (614) 890-1025   Outbound     09/02/2017 11:11:28   09/02/2017 11:12:08       40           Voice     210  34516    34516
(504) 333-9478          -604         (504) 638-7196  Routed_Call   09/02/2017 11:21:03   09/02/2017 11:21:21       18           Voice     210    0        0
(504) 333-9478     (504) 638-7196         -604        Inbound      09/02/2017 11:21:03   09/02/2017 11:21:21       18           Voice     210  24538    24538
(504) 210-5143          -115         (504) 638-7196  Routed_Call   09/02/2017 11:26:38   09/02/2017 11:27:29       51           Voice     210  25639    15642
(504) 210-5143     (504) 638-7196         -115        Inbound      09/02/2017 11:26:40   09/02/2017 11:27:29       49           Voice     210  24559    24559
(504) 638-7196     (504) 205-7695    (504) 205-7695   Outbound     09/02/2017 11:27:59   09/02/2017 11:28:27       28           Voice     210  24559    24559
(504) 570-3382     (504) 638-7196                      Inbound     09/02/2017 11:29:39   09/02/2017 11:29:39       0          Text Detail 541    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/02/2017 11:29:40   09/02/2017 11:29:40       0          Text Detail 541    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/02/2017 11:29:41   09/02/2017 11:29:41       0          Text Detail 541    0        0
(504) 516-5074          -155         (504) 638-7196  Routed_Call   09/02/2017 11:41:30   09/02/2017 11:42:01       31           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -155        Inbound      09/02/2017 11:41:30   09/02/2017 11:42:01       31           Voice     210  14581    14581
(504) 205-7695     (504) 638-7196    (504) 638-7196   Inbound      09/02/2017 11:44:13   09/02/2017 11:44:52       39           Voice     210  24577    24577
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/02/2017 12:12:01   09/02/2017 12:13:09       68           Voice     210  24577    24577
(504) 638-7196     (504) 333-9478    (504) 333-9478   Outbound     09/02/2017 12:16:38   09/02/2017 12:17:24       46           Voice     210  14581    14581
(504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      09/02/2017 12:21:30   09/02/2017 12:22:02       32           Voice     210  24573    24573
(504) 638-7196     (504) 210-5143    (504) 210-5143   Outbound     09/02/2017 12:23:13   09/02/2017 12:24:03       50           Voice     210  14581    14581
(504) 516-5074     (504) 638-7196         -251        Inbound      09/02/2017 12:27:45   09/02/2017 12:28:10       25           Voice     210  24564    24564
(504) 516-5074          -251         (504) 638-7196  Routed_Call   09/02/2017 12:27:45   09/02/2017 12:28:10       25           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -697        Inbound      09/02/2017 12:32:07   09/02/2017 12:32:24       17           Voice     210  34559    34559
(504) 516-5074          -697         (504) 638-7196  Routed_Call   09/02/2017 12:32:07   09/02/2017 12:32:24       17           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/02/2017 12:32:47   09/02/2017 12:33:24       37           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/02/2017 12:32:47   09/02/2017 12:33:24       37           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -822       Routed_Call   09/02/2017 12:32:48   09/02/2017 12:32:59       11           Voice     210    0        0
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/02/2017 12:32:50   09/02/2017 12:32:58       8            Voice     210  34559    34559
(504) 516-5074     (504) 638-7196         -246        Inbound      09/02/2017 12:33:30   09/02/2017 12:33:55       25           Voice     210  34559    34559
(504) 516-5074          -246         (504) 638-7196  Routed_Call   09/02/2017 12:33:30   09/02/2017 12:33:55       25           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      09/02/2017 12:38:12   09/02/2017 12:38:18       6            Voice     210  34559    34559
(504) 205-7695     (504) 638-7196         -298        Inbound      09/02/2017 12:49:38   09/02/2017 12:49:53       15           Voice     210  34559    34559
(504) 205-7695          -298         (504) 638-7196  Routed_Call   09/02/2017 12:49:38   09/02/2017 12:49:53       15           Voice     210    0        0
(504) 638-7196     (504) 210-5143    (504) 210-5143   Outbound     09/02/2017 12:52:14   09/02/2017 12:52:45       31           Voice     210  24564    24564
(504) 210-5143          -526         (504) 638-7196  Routed_Call   09/02/2017 12:53:17   09/02/2017 12:53:56       39           Voice     210  25577    25577
(504) 210-5143     (504) 638-7196         -526        Inbound      09/02/2017 12:53:19   09/02/2017 12:53:56       37           Voice     210  24577    24577
(504) 271-1062     (504) 638-7196         -877        Inbound      09/02/2017 12:58:39   09/02/2017 13:01:39      180           Voice     210  14581    14581
(504) 271-1062          -877         (504) 638-7196  Routed_Call   09/02/2017 12:58:39   09/02/2017 13:01:39      180           Voice     210    0        0
(504) 948-5617   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/02/2017 13:00:05   09/02/2017 13:00:34       29           Voice     210  34516    34516




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 24 of 61
10/11/2019-3:27 PM                                                Call Records For PTN 5046387196                                                          24 of 61




CALLING_NBR      CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 638-7196   (504) 205-7695    (504) 205-7695   Outbound     09/02/2017 13:01:51   09/02/2017 13:02:26       35           Voice     210  14581    14581
(504) 638-7196   (504) 271-1062    (504) 271-1062   Outbound     09/02/2017 13:04:09   09/02/2017 13:04:10       1            Voice     210  14581    14581
(504) 638-7196   (504) 210-5143    (504) 210-5143   Outbound     09/02/2017 13:04:17   09/02/2017 13:04:53       36           Voice     210  14581    14581
(504) 205-7695   (504) 638-7196         -234        Inbound      09/02/2017 13:11:06   09/02/2017 13:11:54       48           Voice     210  24577    24577
(504) 205-7695        -234         (504) 638-7196  Routed_Call   09/02/2017 13:11:06   09/02/2017 13:11:54       48           Voice     210    0        0
(504) 210-5143        -783         (504) 638-7196  Routed_Call   09/02/2017 13:45:22   09/02/2017 13:46:43       81           Voice     210  25577    25577
(504) 210-5143   (504) 638-7196         -783        Inbound      09/02/2017 13:45:23   09/02/2017 13:46:43       80           Voice     210  14523    14523
(504) 600-3344        -150         (504) 638-7196  Routed_Call   09/02/2017 13:53:39   09/02/2017 13:54:57       78           Voice     210    0        0
(504) 600-3344   (504) 638-7196         -150        Inbound      09/02/2017 13:53:40   09/02/2017 13:54:57       77           Voice     210  24685    24685
(504) 906-8069        -256         (504) 638-7196  Routed_Call   09/02/2017 14:01:37   09/02/2017 14:05:04      207           Voice     210    0        0
(504) 906-8069   (504) 638-7196         -256        Inbound      09/02/2017 14:01:38   09/02/2017 14:05:04      206           Voice     210  24702    24702
(504) 638-7196   (504) 333-9478   (1504) 333-9478   Outbound     09/02/2017 14:11:45   09/02/2017 14:12:22       37           Voice     210  24696    24696
(504) 638-7196   (504) 666-6620       666-6620      Outbound     09/02/2017 14:13:30   09/02/2017 14:15:19      109           Voice     210  24685    34696
(504) 638-7196   (504) 209-5530   (1504) 209-5530   Outbound     09/02/2017 14:34:18   09/02/2017 14:37:32      194           Voice     210  24711    24706
(504) 638-7196   (504) 493-0906       493-0906      Outbound     09/02/2017 15:07:41   09/02/2017 15:07:59       18           Voice     210  24711    24711
(504) 638-7196   (504) 493-0906       493-0906      Outbound     09/02/2017 15:08:19   09/02/2017 15:08:59       40           Voice     210  24711    24711
(504) 906-8069   (504) 638-7196    (504) 638-7196   Inbound      09/02/2017 15:09:02   09/02/2017 15:09:30       28           Voice     210  24711    24711
(504) 638-7196   (504) 493-0906       493-0906      Outbound     09/02/2017 15:11:25   09/02/2017 15:12:13       48           Voice     210  24711    24711
(866) 718-4777   (504) 638-7196    (504) 638-7196   Inbound      09/02/2017 15:23:59   09/02/2017 15:29:47      348           Voice     210  24711    24711
(504) 638-7196   (504) 209-3696       209-3696      Outbound     09/02/2017 15:47:03   09/02/2017 15:48:43      100           Voice     210  24711    24711
(504) 638-7196                        564-2011      Outbound     09/02/2017 16:06:28   09/02/2017 16:06:29       1            Voice     210  24711    24711
    -9343        (504) 638-7196                      Inbound     09/02/2017 16:33:23   09/02/2017 16:33:23       0          Text Detail 541    0        0
(504) 638-7196   (909) 552-3610    (909) 552-3610   Outbound     09/02/2017 17:44:19   09/02/2017 17:44:53       34           Voice     210  34515    34515
(504) 638-7196   (504) 564-2011       564-2011      Outbound     09/02/2017 18:56:00   09/02/2017 18:57:00       60           Voice     210  14521    14521
(504) 343-2794   (504) 638-7196    (504) 638-7196   Inbound      09/02/2017 19:24:31   09/02/2017 19:24:53       22           Voice     210  14521    14521
(504) 300-2020 (6245000) 000-0202 (504) 638-7196   Routed_Call   09/02/2017 19:55:05   09/02/2017 19:55:12       7            Voice     210  15516    15516
(504) 300-2020 (6245000) 000-0202 (504) 638-7196   Routed_Call   09/02/2017 19:55:19   09/02/2017 19:55:23       4            Voice     210  15516    15516
    -3333        (504) 638-7196                      Inbound     09/02/2017 20:42:00   09/02/2017 20:42:00       0          Text Detail 195    0        0
    -3333        (504) 638-7196                      Inbound     09/02/2017 20:42:01   09/02/2017 20:42:01       0          Text Detail 195    0        0
(504) 638-7196   (504) 600-3344                     Outbound     09/02/2017 20:43:07   09/02/2017 20:43:07       0          Text Detail 195    0        0
(504) 564-2011        -930         (504) 638-7196  Routed_Call   09/02/2017 21:22:54   09/02/2017 21:23:13       19           Voice     210    0        0
(504) 564-2011   (504) 638-7196         -930      Undetermined   09/02/2017 21:22:54   09/02/2017 21:23:13       19           Voice     210    0        0
(504) 638-7196   (504) 564-2011   (1504) 564-2011   Outbound     09/02/2017 21:43:21   09/02/2017 21:43:56       35           Voice     210  14701    14701
(504) 638-7196   (504) 450-0675                     Outbound     09/03/2017 06:06:04   09/03/2017 06:06:04       0          Text Detail 195    0        0
(601) 466-9211        -673         (504) 638-7196  Routed_Call   09/03/2017 10:02:17   09/03/2017 10:04:15      118           Voice     210    0        0
(601) 466-9211   (504) 638-7196         -673        Inbound      09/03/2017 10:02:18   09/03/2017 10:04:15      117           Voice     210  14551    14551
(504) 564-2011   (504) 638-7196         -850        Inbound      09/03/2017 10:21:18   09/03/2017 10:21:42       24           Voice     210  14577    14577
(504) 564-2011        -850         (504) 638-7196  Routed_Call   09/03/2017 10:21:18   09/03/2017 10:21:41       23           Voice     210    0        0
(504) 638-7196   (504) 564-2011    (504) 564-2011   Outbound     09/03/2017 10:31:08   09/03/2017 10:31:29       21           Voice     210  24520    24520
(504) 638-7196   (504) 948-5617    (504) 948-5617   Outbound     09/03/2017 10:37:14   09/03/2017 10:40:44      210           Voice     210  34516    14525
(504) 638-7196   (504) 948-5617    (504) 948-5617   Outbound     09/03/2017 10:43:35   09/03/2017 10:43:57       22           Voice     210  34516    34516
(504) 638-7196   (504) 205-7695    (504) 205-7695   Outbound     09/03/2017 11:17:08   09/03/2017 11:17:31       23           Voice     210  34516    34516
(504) 205-7695   (504) 638-7196    (504) 638-7196   Inbound      09/03/2017 11:26:12   09/03/2017 11:26:38       26           Voice     210  24520    24520
(504) 300-2020   (504) 638-7196    (504) 638-7196   Inbound      09/03/2017 11:38:08   09/03/2017 11:40:14      126           Voice     210  34546    10000
(504) 205-7695   (504) 638-7196         -847        Inbound      09/03/2017 11:40:54   09/03/2017 11:41:16       22           Voice     210  24564    24564
(504) 205-7695        -847         (504) 638-7196  Routed_Call   09/03/2017 11:40:54   09/03/2017 11:41:15       21           Voice     210    0        0
(504) 638-7196   (504) 516-5074                     Outbound     09/03/2017 11:45:37   09/03/2017 11:45:37       0          Text Detail 195    0        0
(504) 638-7196   (504) 516-5074                     Outbound     09/03/2017 11:46:37   09/03/2017 11:46:37       0          Text Detail 195    0        0
(504) 638-7196   (504) 516-5074    (504) 516-5074   Outbound     09/03/2017 12:07:25   09/03/2017 12:08:07       42           Voice     210  14577    14577
(504) 516-5074        -778         (504) 638-7196  Routed_Call   09/03/2017 12:13:28   09/03/2017 12:14:20       52           Voice     210    0        0
(504) 516-5074   (504) 638-7196         -778        Inbound      09/03/2017 12:13:29   09/03/2017 12:14:21       52           Voice     210  14577    14577
(504) 205-7695        -834         (504) 638-7196  Routed_Call   09/03/2017 12:20:28   09/03/2017 12:21:07       39           Voice     210    0        0
(504) 205-7695   (504) 638-7196         -834        Inbound      09/03/2017 12:20:29   09/03/2017 12:21:07       38           Voice     210  14577    14577
(504) 638-7196   (504) 516-5074    (504) 516-5074   Outbound     09/03/2017 12:29:50   09/03/2017 12:31:17       87           Voice     210  24564    24564
(504) 516-5074        -698         (504) 638-7196  Routed_Call   09/03/2017 12:33:05   09/03/2017 12:33:49       44           Voice     210    0        0
(504) 516-5074   (504) 638-7196         -698        Inbound      09/03/2017 12:33:05   09/03/2017 12:33:49       44           Voice     210  24564    24564
(601) 466-9211        -921         (504) 638-7196  Routed_Call   09/03/2017 12:36:09   09/03/2017 12:37:20       71           Voice     210    0        0
(601) 466-9211   (504) 638-7196         -921        Inbound      09/03/2017 12:36:10   09/03/2017 12:37:20       70           Voice     210  24564    24564
(601) 466-9211        -941         (504) 638-7196  Routed_Call   09/03/2017 12:38:43   09/03/2017 12:40:50      127           Voice     210    0        0
(601) 466-9211   (504) 638-7196         -941        Inbound      09/03/2017 12:38:44   09/03/2017 12:40:50      126           Voice     210  14577    14577
(504) 516-5074        -985         (504) 638-7196  Routed_Call   09/03/2017 12:55:20   09/03/2017 12:55:37       17           Voice     210    0        0
(504) 516-5074   (504) 638-7196         -985        Inbound      09/03/2017 12:55:20   09/03/2017 12:55:37       17           Voice     210  14581    14581
(504) 638-7196   (504) 205-7695    (504) 205-7695   Outbound     09/03/2017 13:02:12   09/03/2017 13:02:35       23           Voice     210  14581    14581
(504) 205-7695   (504) 638-7196          -80        Inbound      09/03/2017 13:14:25   09/03/2017 13:14:51       26           Voice     210  14581    14581
(504) 205-7695         -80         (504) 638-7196  Routed_Call   09/03/2017 13:14:25   09/03/2017 13:14:51       26           Voice     210    0        0
(504) 638-7196   (504) 516-5074    (504) 516-5074   Outbound     09/03/2017 13:23:59   09/03/2017 13:31:57      478           Voice     210  14581    14581
(504) 600-3344        -490         (504) 638-7196  Routed_Call   09/03/2017 14:00:36   09/03/2017 14:01:10       34           Voice     210    0        0
(504) 600-3344   (504) 638-7196         -490        Inbound      09/03/2017 14:00:36   09/03/2017 14:01:10       34           Voice     210  14575    14575
(504) 516-5074   (504) 638-7196    (504) 638-7196  Routed_Call   09/03/2017 14:12:43   09/03/2017 14:13:18       35           Voice     210    0        0
(504) 516-5074 (6245000) 000-0202 (504) 638-7196   Routed_Call   09/03/2017 14:12:43   09/03/2017 14:13:18       35           Voice     210    0        0
(504) 516-5074   (504) 638-7196         -890      Undetermined   09/03/2017 14:12:44   09/03/2017 14:13:10       26           Voice     210    0        0
(504) 638-7196   (504) 516-5074    (504) 516-5074   Outbound     09/03/2017 14:17:01   09/03/2017 14:17:17       16           Voice     210  24574    24574
(504) 638-7196   (504) 516-5074    (504) 516-5074   Outbound     09/03/2017 14:51:06   09/03/2017 14:51:25       19           Voice     210  34697    34697
(504) 908-1785        -117         (504) 638-7196  Routed_Call   09/03/2017 15:12:01   09/03/2017 15:12:41       40           Voice     210    0        0
(504) 908-1785   (504) 638-7196         -117        Inbound      09/03/2017 15:12:02   09/03/2017 15:12:41       39           Voice     210  24515    34515
(504) 300-2020   (504) 638-7196    (504) 638-7196   Inbound      09/03/2017 15:47:07   09/03/2017 15:48:17       70           Voice     210  14521    10000
(504) 638-7196   (504) 300-2020    (504) 300-2020   Outbound     09/03/2017 15:48:38   09/03/2017 15:49:19       41           Voice     210  34515    34515
(504) 600-3344         -84         (504) 638-7196  Routed_Call   09/03/2017 16:28:55   09/03/2017 16:29:40       45           Voice     210    0        0
(504) 600-3344   (504) 638-7196          -84        Inbound      09/03/2017 16:28:55   09/03/2017 16:29:40       45           Voice     210  14521    14521
(504) 600-3344   (504) 638-7196         -431       Routed_Call   09/03/2017 16:30:23   09/03/2017 16:30:25       2            Voice     210    0        0
(504) 600-3344        -431         (504) 638-7196  Routed_Call   09/03/2017 16:30:23   09/03/2017 16:30:25       2            Voice     210    0        0
(504) 516-5074   (504) 638-7196                      Inbound     09/03/2017 16:43:53   09/03/2017 16:43:53       0          Text Detail 541    0        0
(504) 516-5074   (504) 638-7196                      Inbound     09/03/2017 16:50:45   09/03/2017 16:50:45       0          Text Detail 541    0        0
(504) 948-5617   (504) 638-7196    (504) 638-7196   Inbound      09/03/2017 17:01:16   09/03/2017 17:02:06       50           Voice     210  14529    10000
(504) 205-7695   (504) 638-7196                      Inbound     09/03/2017 17:21:31   09/03/2017 17:21:31       0          Text Detail 541    0        0
(504) 516-5074   (504) 638-7196                      Inbound     09/03/2017 18:14:00   09/03/2017 18:14:00       0          Text Detail 541    0        0




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 25 of 61
10/11/2019-3:27 PM                                                    Call Records For PTN 5046387196                                                          25 of 61




CALLING_NBR        CALLED_NBR         DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 600-3344   (6245000) 000-0202    (504) 638-7196  Routed_Call   09/03/2017 18:14:01   09/03/2017 18:14:34       33           Voice     210    0        0
(504) 600-3344     (504) 638-7196           -585      Undetermined   09/03/2017 18:14:01   09/03/2017 18:14:30       29           Voice     210    0        0
(504) 600-3344     (504) 638-7196      (504) 638-7196  Routed_Call   09/03/2017 18:14:01   09/03/2017 18:14:34       33           Voice     210    0        0
(504) 516-5074     (504) 638-7196                        Inbound     09/03/2017 18:14:18   09/03/2017 18:14:18       0          Text Detail 541    0        0
(504) 300-2020   (6245000) 000-0202    (504) 638-7196  Routed_Call   09/03/2017 23:12:17   09/03/2017 23:12:47       30           Voice     210  15705    15705
(504) 638-7196     (504) 205-5180                       Outbound     09/04/2017 07:47:59   09/04/2017 07:47:59       0          Text Detail 197    0        0
(504) 638-7196     (504) 205-5180                       Outbound     09/04/2017 07:51:09   09/04/2017 07:51:09       0          Text Detail 197    0        0
(504) 319-5841          -978              638-7196     Routed_Call   09/04/2017 10:16:20   09/04/2017 10:17:36       76           Voice     210  24516    24516
(504) 319-5841     (504) 638-7196           -978        Inbound      09/04/2017 10:16:22   09/04/2017 10:17:36       74           Voice     210  35705    35705
(601) 466-9211     (504) 638-7196      (504) 638-7196  Routed_Call   09/04/2017 10:34:36   09/04/2017 10:35:16       40           Voice     210    0        0
(601) 466-9211   (6245000) 000-0202    (504) 638-7196  Routed_Call   09/04/2017 10:34:36   09/04/2017 10:35:16       40           Voice     210    0        0
(601) 466-9211     (504) 638-7196           -393      Undetermined   09/04/2017 10:34:37   09/04/2017 10:35:03       26           Voice     210    0        0
(504) 570-3382     (504) 638-7196                        Inbound     09/04/2017 10:38:25   09/04/2017 10:38:25       0          Text Detail 541    0        0
(504) 570-3382     (504) 638-7196                        Inbound     09/04/2017 10:38:26   09/04/2017 10:38:26       0          Text Detail 541    0        0
(504) 570-3382     (504) 638-7196                        Inbound     09/04/2017 10:38:27   09/04/2017 10:38:27       0          Text Detail 541    0        0
(601) 466-9211   (6245000) 000-0202    (504) 638-7196  Routed_Call   09/04/2017 12:06:51   09/04/2017 12:07:22       31           Voice     210    0        0
(601) 466-9211     (504) 638-7196           -439      Undetermined   09/04/2017 12:06:51   09/04/2017 12:07:18       27           Voice     210    0        0
(601) 466-9211     (504) 638-7196      (504) 638-7196  Routed_Call   09/04/2017 12:06:51   09/04/2017 12:07:22       31           Voice     210    0        0
(601) 466-9211     (504) 638-7196      (504) 638-7196  Routed_Call   09/04/2017 12:09:22   09/04/2017 12:09:51       29           Voice     210    0        0
(601) 466-9211     (504) 638-7196           -579      Undetermined   09/04/2017 12:09:22   09/04/2017 12:09:47       25           Voice     210    0        0
(601) 466-9211   (6245000) 000-0202    (504) 638-7196  Routed_Call   09/04/2017 12:09:22   09/04/2017 12:09:51       29           Voice     210    0        0
(504) 758-5389     (504) 638-7196           -240      Undetermined   09/04/2017 12:18:43   09/04/2017 12:19:10       27           Voice     210    0        0
(504) 758-5389   (6245000) 000-0202    (504) 638-7196  Routed_Call   09/04/2017 12:18:43   09/04/2017 12:19:16       33           Voice     210    0        0
(504) 758-5389     (504) 638-7196      (504) 638-7196  Routed_Call   09/04/2017 12:18:43   09/04/2017 12:19:16       33           Voice     210    0        0
(504) 205-5180     (504) 638-7196                        Inbound     09/04/2017 12:46:03   09/04/2017 12:46:03       0          Text Detail 541    0        0
(504) 205-5180     (504) 638-7196                        Inbound     09/04/2017 12:49:11   09/04/2017 12:49:11       0          Text Detail 541    0        0
(504) 205-5180     (504) 638-7196                        Inbound     09/04/2017 12:51:45   09/04/2017 12:51:45       0          Text Detail 541    0        0
(504) 516-5074           -86           (504) 638-7196  Routed_Call   09/04/2017 12:54:11   09/04/2017 12:55:21       70           Voice     210    0        0
(504) 516-5074     (504) 638-7196            -86        Inbound      09/04/2017 12:54:11   09/04/2017 12:55:21       70           Voice     210  15532    15532
(313) 598-0078   (6245000) 000-0202    (504) 638-7196  Routed_Call   09/04/2017 12:57:23   09/04/2017 12:58:48       85           Voice     210    0        0
(504) 638-7196     (504) 319-5841      (504) 319-5841   Outbound     09/04/2017 13:02:21   09/04/2017 13:02:49       28           Voice     210  15532    15532
(504) 638-7196     (504) 333-9478     (1504) 333-9478   Outbound     09/04/2017 13:18:07   09/04/2017 13:18:45       38           Voice     210  25682    25682
(504) 319-5841          -998           (504) 638-7196  Routed_Call   09/04/2017 13:40:22   09/04/2017 13:41:35       73           Voice     210  14516    14516
(504) 319-5841     (504) 638-7196           -998        Inbound      09/04/2017 13:40:24   09/04/2017 13:41:35       71           Voice     210  35705    35705
(504) 205-7695     (504) 638-7196      (504) 638-7196 Undetermined   09/04/2017 13:53:35   09/04/2017 13:53:59       24           Voice     210    0        0
(504) 319-5841          -392           (504) 638-7196  Routed_Call   09/04/2017 14:10:24   09/04/2017 14:12:38      134           Voice     210  14516    14516
(504) 319-5841     (504) 638-7196           -392        Inbound      09/04/2017 14:10:26   09/04/2017 14:12:38      132           Voice     210  35705    35705
    -9343          (504) 638-7196                        Inbound     09/04/2017 14:35:15   09/04/2017 14:35:15       0          Text Detail 541    0        0
(504) 205-7695          -623           (504) 638-7196  Routed_Call   09/04/2017 14:36:58   09/04/2017 14:37:29       31           Voice     210    0        0
(504) 205-7695     (504) 638-7196           -623        Inbound      09/04/2017 14:36:59   09/04/2017 14:37:29       30           Voice     210  35705    35705
(504) 300-2020     (504) 638-7196      (504) 638-7196   Inbound      09/04/2017 15:42:03   09/04/2017 15:42:44       41           Voice     210  35705    30000
(504) 300-2020     (504) 638-7196      (504) 638-7196   Inbound      09/04/2017 15:47:13   09/04/2017 15:47:54       41           Voice     210  35705    30000
(601) 466-9211     (504) 638-7196           -357      Undetermined   09/04/2017 16:12:54   09/04/2017 16:13:19       25           Voice     210    0        0
(601) 466-9211   (6245000) 000-0202    (504) 638-7196  Routed_Call   09/04/2017 16:12:54   09/04/2017 16:13:25       31           Voice     210    0        0
(601) 466-9211     (504) 638-7196      (504) 638-7196  Routed_Call   09/04/2017 16:12:54   09/04/2017 16:13:25       31           Voice     210    0        0
(504) 516-5074     (504) 638-7196      (504) 638-7196   Inbound      09/04/2017 16:51:13   09/04/2017 16:52:27       74           Voice     210  35705    35705
(504) 516-5074          -242           (504) 638-7196  Routed_Call   09/04/2017 17:29:05   09/04/2017 17:35:26      381           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -242        Inbound      09/04/2017 17:29:05   09/04/2017 17:35:26      381           Voice     210  35705    35705
(504) 516-5074   (6245000) 000-0202    (504) 638-7196  Routed_Call   09/04/2017 18:29:53   09/04/2017 18:30:24       31           Voice     210    0        0
(504) 516-5074     (504) 638-7196      (504) 638-7196  Routed_Call   09/04/2017 18:29:53   09/04/2017 18:30:24       31           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -245      Undetermined   09/04/2017 18:29:54   09/04/2017 18:30:22       28           Voice     210    0        0
(504) 564-2011     (504) 638-7196      (504) 638-7196   Inbound      09/04/2017 18:32:53   09/04/2017 18:33:30       37           Voice     210  35705    35705
(504) 300-2020     (504) 638-7196      (504) 638-7196   Inbound      09/04/2017 18:51:21   09/04/2017 18:52:26       65           Voice     210  35705    30000
(504) 638-7196     (504) 564-2011      (504) 564-2011   Outbound     09/04/2017 18:52:49   09/04/2017 18:53:14       25           Voice     210  35705    35705
(504) 758-5389          -283           (504) 638-7196  Routed_Call   09/04/2017 19:05:44   09/04/2017 19:07:48      124           Voice     210    0        0
(504) 758-5389     (504) 638-7196           -283        Inbound      09/04/2017 19:05:45   09/04/2017 19:07:48      123           Voice     210  35705    35705
(504) 319-5841          -726           (504) 638-7196  Routed_Call   09/04/2017 20:25:18   09/04/2017 20:25:36       18           Voice     210  15521    15521
(504) 319-5841     (504) 638-7196           -726      Undetermined   09/04/2017 20:25:20   09/04/2017 20:25:36       16           Voice     210    0        0
(337) 201-4637     (504) 638-7196      (504) 638-7196  Routed_Call   09/04/2017 23:03:35   09/04/2017 23:04:10       35           Voice     210    0        0
(337) 201-4637   (6245000) 000-0202    (504) 638-7196  Routed_Call   09/04/2017 23:03:35   09/04/2017 23:04:10       35           Voice     210    0        0
(337) 201-4637     (504) 638-7196           -172      Undetermined   09/04/2017 23:03:35   09/04/2017 23:04:02       27           Voice     210    0        0
(504) 638-7196     (504) 317-6788                       Outbound     09/05/2017 05:51:46   09/05/2017 05:51:46       0          Text Detail 196    0        0
(504) 317-6788     (504) 638-7196                        Inbound     09/05/2017 06:01:41   09/05/2017 06:01:41       0          Text Detail 195    0        0
(504) 638-7196     (504) 317-6788                       Outbound     09/05/2017 06:02:06   09/05/2017 06:02:06       0          Text Detail 197    0        0
(504) 758-5389     (504) 638-7196            -33        Inbound      09/05/2017 06:47:39   09/05/2017 06:49:51      132           Voice     210  35705    35705
(504) 758-5389           -33           (504) 638-7196  Routed_Call   09/05/2017 06:47:39   09/05/2017 06:49:51      132           Voice     210    0        0
(504) 758-5389     (504) 638-7196      (504) 638-7196   Inbound      09/05/2017 07:21:06   09/05/2017 07:21:45       39           Voice     210  35705    35705
(337) 201-4637          -661           (504) 638-7196  Routed_Call   09/05/2017 08:54:35   09/05/2017 08:55:02       27           Voice     210    0        0
(337) 201-4637     (504) 638-7196           -661      Undetermined   09/05/2017 08:54:36   09/05/2017 08:55:02       26           Voice     210    0        0
(504) 319-5841   (6245000) 000-0202    (504) 638-7196  Routed_Call   09/05/2017 08:59:38   09/05/2017 09:00:20       42           Voice     210  15577    15577
(504) 319-5841     (504) 638-7196      (504) 638-7196  Routed_Call   09/05/2017 08:59:38   09/05/2017 09:00:20       42           Voice     210  15577    15577
(504) 319-5841     (504) 638-7196            -33      Undetermined   09/05/2017 08:59:40   09/05/2017 09:00:05       25           Voice     210    0        0
(504) 939-4997   (6245000) 000-0202    (504) 638-7196  Routed_Call   09/05/2017 09:15:52   09/05/2017 09:16:27       35           Voice     210  35538    35538
(504) 638-7196     (504) 319-5841      (504) 319-5841   Outbound     09/05/2017 09:17:12   09/05/2017 09:17:17       5            Voice     210  25731    25731
(601) 466-9211     (504) 638-7196      (504) 638-7196   Inbound      09/05/2017 09:35:36   09/05/2017 09:36:52       76           Voice     210  15706    15706
(504) 638-7196     (337) 201-4637      (337) 201-4637   Outbound     09/05/2017 09:37:39   09/05/2017 09:37:59       20           Voice     210  15706    15706
(337) 201-4637          -460           (504) 638-7196  Routed_Call   09/05/2017 09:38:01   09/05/2017 09:41:25      204           Voice     210    0        0
(337) 201-4637     (504) 638-7196           -460        Inbound      09/05/2017 09:38:02   09/05/2017 09:41:25      203           Voice     210  15706    35688
(504) 638-7196     (504) 319-5841      (504) 319-5841   Outbound     09/05/2017 09:51:02   09/05/2017 09:51:45       43           Voice     210  35515    35515
(504) 638-7196     (504) 343-2794     (1504) 343-2794   Outbound     09/05/2017 09:51:57   09/05/2017 09:52:21       24           Voice     210  15521    15521
(504) 319-5841          -392           (504) 638-7196  Routed_Call   09/05/2017 10:00:36   09/05/2017 10:02:00       84           Voice     210  14516    14516
(504) 319-5841     (504) 638-7196           -392        Inbound      09/05/2017 10:00:38   09/05/2017 10:02:00       82           Voice     210  35515    35515
(504) 638-7196     (504) 458-1200     (1504) 458-1200   Outbound     09/05/2017 10:19:52   09/05/2017 10:20:16       24           Voice     210  35648    35648
(504) 758-5389          -577           (504) 638-7196  Routed_Call   09/05/2017 10:41:22   09/05/2017 10:45:52      270           Voice     210    0        0
(504) 758-5389     (504) 638-7196           -577        Inbound      09/05/2017 10:41:22   09/05/2017 10:45:52      270           Voice     210  35648    35648
(504) 915-9058            -9           (504) 638-7196  Routed_Call   09/05/2017 10:57:10   09/05/2017 10:58:06       56           Voice     210    0        0




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 26 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                          26 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 915-9058     (504) 638-7196           -9         Inbound     09/05/2017 10:57:10   09/05/2017 10:58:05       55           Voice     210  35648    35648
(504) 570-3382     (504) 638-7196                      Inbound     09/05/2017 11:00:36   09/05/2017 11:00:36       0          Text Detail 541    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/05/2017 11:00:37   09/05/2017 11:00:37       0          Text Detail 541    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/05/2017 11:00:38   09/05/2017 11:00:38       0          Text Detail 541    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      09/05/2017 11:03:51   09/05/2017 11:05:14       83           Voice     210  35648    35648
(504) 516-5074          -417         (504) 638-7196  Routed_Call   09/05/2017 11:06:20   09/05/2017 11:06:51       31           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -417        Inbound      09/05/2017 11:06:20   09/05/2017 11:06:51       31           Voice     210  35648    35648
(504) 516-5074          -600         (504) 638-7196  Routed_Call   09/05/2017 11:24:37   09/05/2017 11:25:18       41           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -600        Inbound      09/05/2017 11:24:38   09/05/2017 11:25:18       40           Voice     210  35648    35648
(504) 333-9478          -128         (504) 638-7196  Routed_Call   09/05/2017 11:30:54   09/05/2017 11:31:31       37           Voice     210    0        0
(504) 333-9478     (504) 638-7196         -128        Inbound      09/05/2017 11:30:55   09/05/2017 11:31:31       36           Voice     210  35648    35648
(504) 319-5841          -953         (504) 638-7196  Routed_Call   09/05/2017 12:35:52   09/05/2017 12:36:48       56           Voice     210  35531    35531
(504) 319-5841     (504) 638-7196         -953        Inbound      09/05/2017 12:35:54   09/05/2017 12:36:47       53           Voice     210  25515    15515
    -9343          (504) 638-7196                      Inbound     09/05/2017 13:00:19   09/05/2017 13:00:19       0          Text Detail 541    0        0
(504) 343-2794     (504) 638-7196    (504) 638-7196  Routed_Call   09/05/2017 13:07:30   09/05/2017 13:08:04       34           Voice     210    0        0
(504) 343-2794   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/05/2017 13:07:30   09/05/2017 13:08:04       34           Voice     210    0        0
(504) 343-2794     (504) 638-7196           -2      Undetermined   09/05/2017 13:07:30   09/05/2017 13:07:59       29           Voice     210    0        0
(504) 638-7196     (504) 343-2794    (504) 343-2794   Outbound     09/05/2017 13:13:50   09/05/2017 13:14:38       48           Voice     210  35705    35705
(504) 638-7196     (504) 606-5055   (1504) 606-5055   Outbound     09/05/2017 13:22:36   09/05/2017 13:23:27       51           Voice     210  35705    35705
(504) 327-0746          -739         (504) 638-7196  Routed_Call   09/05/2017 13:24:04   09/05/2017 13:45:11     1267           Voice     210    0        0
(504) 327-0746     (504) 638-7196         -739        Inbound      09/05/2017 13:24:04   09/05/2017 13:45:10     1266           Voice     210  35705    35705
(504) 458-1200   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/05/2017 13:35:16   09/05/2017 13:35:48       32           Voice     210    0        0
(504) 638-7196     (504) 458-1200    (504) 458-1200   Outbound     09/05/2017 13:45:25   09/05/2017 13:47:13      108           Voice     210  35705    35705
(504) 638-7196     (504) 343-2794    (504) 343-2794   Outbound     09/05/2017 13:52:38   09/05/2017 13:53:09       31           Voice     210  35705    25706
(504) 638-7196     (504) 319-5841    (504) 319-5841   Outbound     09/05/2017 14:05:54   09/05/2017 14:06:31       37           Voice     210  35515    35515
(504) 638-7196     (504) 319-5841    (504) 319-5841   Outbound     09/05/2017 14:12:51   09/05/2017 14:13:24       33           Voice     210  15529    35529
(504) 319-5841           -77         (504) 638-7196  Routed_Call   09/05/2017 14:39:27   09/05/2017 14:40:10       43           Voice     210  35515    35515
(504) 319-5841     (504) 638-7196          -77        Inbound      09/05/2017 14:39:29   09/05/2017 14:40:09       40           Voice     210  15529    25521
(504) 638-7196     (504) 205-7695    (504) 205-7695   Outbound     09/05/2017 14:52:46   09/05/2017 14:53:27       41           Voice     210  35515    15521
(504) 205-7695          -966         (504) 638-7196  Routed_Call   09/05/2017 14:56:43   09/05/2017 14:57:03       20           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -966        Inbound      09/05/2017 14:56:43   09/05/2017 14:57:03       20           Voice     210  35515    35515
(504) 205-7695          -669         (504) 638-7196  Routed_Call   09/05/2017 14:57:46   09/05/2017 14:58:05       19           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -669        Inbound      09/05/2017 14:57:46   09/05/2017 14:58:05       19           Voice     210  15521    15521
(504) 638-7196     (504) 205-7695    (504) 205-7695   Outbound     09/05/2017 15:13:54   09/05/2017 15:14:17       23           Voice     210  35573    25577
(504) 638-7196     (504) 758-5389    (504) 758-5389   Outbound     09/05/2017 15:15:40   09/05/2017 15:16:18       38           Voice     210  25577    25577
(504) 319-5841          -232         (504) 638-7196  Routed_Call   09/05/2017 16:34:08   09/05/2017 16:34:37       29           Voice     210  35515    35515
(504) 319-5841     (504) 638-7196         -232        Inbound      09/05/2017 16:34:10   09/05/2017 16:34:36       26           Voice     210  35515    15521
(504) 758-5389     (504) 638-7196    (504) 638-7196   Inbound      09/05/2017 16:54:49   09/05/2017 16:56:02       73           Voice     210  15521    15521
(504) 343-8070          -616            638-7196     Routed_Call   09/05/2017 18:32:05   09/05/2017 18:32:33       28           Voice     210  24682    24682
(504) 343-8070     (504) 638-7196         -616      Undetermined   09/05/2017 18:32:06   09/05/2017 18:32:33       27           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/05/2017 18:32:46   09/05/2017 18:33:04       18           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -152      Undetermined   09/05/2017 18:32:46   09/05/2017 18:33:00       14           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/05/2017 18:32:46   09/05/2017 18:33:04       18           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      09/05/2017 19:12:55   09/05/2017 19:13:56       61           Voice     210  15521    15521
(504) 564-2011     (504) 638-7196         -939      Undetermined   09/05/2017 19:58:21   09/05/2017 19:58:38       17           Voice     210    0        0
(504) 564-2011          -939         (504) 638-7196  Routed_Call   09/05/2017 19:58:21   09/05/2017 19:58:38       17           Voice     210    0        0
(504) 638-7196     (504) 564-2011    (504) 564-2011   Outbound     09/05/2017 19:58:43   09/05/2017 19:58:51       8            Voice     210  35515    35515
(504) 638-7196     (504) 564-2011    (504) 564-2011   Outbound     09/05/2017 19:59:04   09/05/2017 20:00:16       72           Voice     210  15521    15521
(504) 638-7196     (504) 715-5539    (504) 715-5539   Outbound     09/05/2017 20:01:19   09/05/2017 20:01:49       30           Voice     210  35515    15521
(504) 715-5539          -502         (504) 638-7196  Routed_Call   09/05/2017 20:04:11   09/05/2017 20:05:06       55           Voice     210    0        0
(504) 715-5539     (504) 638-7196         -502        Inbound      09/05/2017 20:04:12   09/05/2017 20:05:06       54           Voice     210  15529    15521
(844) 770-4875     (504) 638-7196         -312        Inbound      09/05/2017 20:52:54   09/05/2017 20:53:24       30           Voice     210  35705    35705
(844) 770-4875          -312         (504) 638-7196  Routed_Call   09/05/2017 20:52:54   09/05/2017 20:53:24       30           Voice     210    0        0
(504) 638-7196     (504) 343-2794   (1504) 343-2794   Outbound     09/06/2017 07:48:51   09/06/2017 07:49:20       29           Voice     210  35705    35705
(504) 343-2794     (504) 638-7196    (504) 638-7196   Inbound      09/06/2017 07:49:56   09/06/2017 07:50:17       21           Voice     210  15705    35705
(504) 758-5389     (504) 638-7196    (504) 638-7196   Inbound      09/06/2017 08:27:37   09/06/2017 08:28:11       34           Voice     210  35705    35705
(504) 758-5389          -858         (504) 638-7196  Routed_Call   09/06/2017 08:54:12   09/06/2017 08:58:41      269           Voice     210    0        0
(504) 758-5389     (504) 638-7196         -858        Inbound      09/06/2017 08:54:12   09/06/2017 08:58:41      269           Voice     210  25731    25731
(504) 638-7196     (504) 317-6788    (504) 317-6788   Outbound     09/06/2017 09:24:56   09/06/2017 09:25:32       36           Voice     210  25731    25731
(504) 758-5389     (504) 638-7196    (504) 638-7196   Inbound      09/06/2017 09:32:18   09/06/2017 09:36:56      278           Voice     210  15735    15735
(504) 638-7196     (504) 758-5389    (504) 758-5389   Outbound     09/06/2017 09:39:40   09/06/2017 09:40:54       74           Voice     210  25731    25731
(504) 638-7196     (504) 327-0746    (504) 327-0746   Outbound     09/06/2017 09:42:12   09/06/2017 09:43:09       57           Voice     210  25731    25731
(504) 758-5389     (504) 638-7196         -565        Inbound      09/06/2017 10:03:45   09/06/2017 10:05:16       91           Voice     210  25731    25731
(504) 758-5389          -565         (504) 638-7196  Routed_Call   09/06/2017 10:03:45   09/06/2017 10:05:16       91           Voice     210    0        0
(504) 638-7196     (504) 319-5841    (504) 319-5841   Outbound     09/06/2017 10:05:34   09/06/2017 10:06:25       51           Voice     210  15735    25731
(504) 638-7196     (504) 758-5389    (504) 758-5389   Outbound     09/06/2017 10:09:05   09/06/2017 10:10:35       90           Voice     210  25731    25731
(504) 638-7196     (504) 758-5389    (504) 758-5389   Outbound     09/06/2017 10:10:41   09/06/2017 10:11:49       68           Voice     210  25731    25731
(504) 638-7196     (504) 758-5389    (504) 758-5389   Outbound     09/06/2017 10:12:47   09/06/2017 10:13:16       29           Voice     210  25731    25731
(504) 638-7196     (504) 758-5389    (504) 758-5389   Outbound     09/06/2017 10:25:05   09/06/2017 10:33:09      484           Voice     210  25731    25731
(504) 758-5389     (504) 638-7196    (504) 638-7196   Inbound      09/06/2017 10:34:50   09/06/2017 10:37:18      148           Voice     210  25731    25731
(504) 758-5389     (504) 638-7196           -7         Inbound     09/06/2017 10:44:13   09/06/2017 10:45:01       48           Voice     210  25731    25731
(504) 758-5389            -7         (504) 638-7196  Routed_Call   09/06/2017 10:44:13   09/06/2017 10:45:01       48           Voice     210    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/06/2017 10:44:37   09/06/2017 10:44:37       0          Text Detail 541    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/06/2017 10:44:38   09/06/2017 10:44:38       0          Text Detail 541    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/06/2017 10:44:39   09/06/2017 10:44:39       0          Text Detail 541    0        0
(504) 939-4997   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/06/2017 10:47:04   09/06/2017 10:47:39       35           Voice     210  35538    35538
(504) 638-7196     (504) 758-5389    (504) 758-5389   Outbound     09/06/2017 10:47:49   09/06/2017 10:49:14       85           Voice     210  25731    25731
(504) 239-1529   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/06/2017 11:35:57   09/06/2017 11:37:52      115           Voice     210  15532    15532
(504) 239-1529     (504) 638-7196    (504) 638-7196  Routed_Call   09/06/2017 11:35:57   09/06/2017 11:37:52      115           Voice     210  15532    15532
(504) 239-1529     (504) 638-7196         -865      Undetermined   09/06/2017 11:35:59   09/06/2017 11:36:25       26           Voice     210    0        0
(504) 758-5389     (504) 638-7196         -236        Inbound      09/06/2017 11:39:04   09/06/2017 11:40:59      115           Voice     210  25731    35735
(504) 758-5389          -236         (504) 638-7196  Routed_Call   09/06/2017 11:39:04   09/06/2017 11:40:59      115           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -622        Inbound      09/06/2017 12:07:00   09/06/2017 12:07:35       35           Voice     210  15532    15532
(504) 205-7695          -622         (504) 638-7196  Routed_Call   09/06/2017 12:07:00   09/06/2017 12:07:35       35           Voice     210    0        0
(504) 638-7196     (504) 343-2794    (504) 343-2794   Outbound     09/06/2017 12:09:28   09/06/2017 12:09:52       24           Voice     210  15532    15532
(504) 638-7196     (504) 319-5841    (504) 319-5841   Outbound     09/06/2017 12:22:54   09/06/2017 12:23:33       39           Voice     210  15532    15532




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 27 of 61
10/11/2019-3:27 PM                                                Call Records For PTN 5046387196                                                          27 of 61




CALLING_NBR      CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 906-7302   (504) 638-7196       638-7196      Inbound      09/06/2017 12:32:19   09/06/2017 12:32:49       30           Voice     210  15520    10000
(504) 300-7118   (504) 638-7196    (504) 638-7196   Inbound      09/06/2017 12:45:40   09/06/2017 12:46:22       42           Voice     210  25513    35513
(504) 343-8070        -118            638-7196     Routed_Call   09/06/2017 13:18:25   09/06/2017 13:19:19       54           Voice     210  14556    14556
(504) 343-8070   (504) 638-7196         -118        Inbound      09/06/2017 13:18:26   09/06/2017 13:19:19       53           Voice     210  25705    25705
(504) 638-7196   (504) 343-2794    (504) 343-2794   Outbound     09/06/2017 13:51:07   09/06/2017 13:51:36       29           Voice     210  15521    15521
(504) 232-0329        -164         (504) 638-7196  Routed_Call   09/06/2017 14:01:49   09/06/2017 14:03:54      125           Voice     210  35590    35590
(504) 232-0329   (504) 638-7196         -164        Inbound      09/06/2017 14:01:51   09/06/2017 14:03:54      123           Voice     210  25566    25554
(504) 516-5074   (504) 638-7196         -225        Inbound      09/06/2017 14:09:43   09/06/2017 14:11:20       97           Voice     210  35590    25590
(504) 516-5074        -225         (504) 638-7196  Routed_Call   09/06/2017 14:09:43   09/06/2017 14:11:20       97           Voice     210    0        0
(504) 638-7196   (504) 343-2794    (504) 343-2794   Outbound     09/06/2017 14:17:29   09/06/2017 14:18:05       36           Voice     210  35591    35591
(504) 638-7196   (504) 327-0746    (504) 327-0746   Outbound     09/06/2017 14:20:25   09/06/2017 14:20:34       9            Voice     210  35591    35591
(504) 638-7196   (504) 327-0746    (504) 327-0746   Outbound     09/06/2017 14:20:43   09/06/2017 14:21:12       29           Voice     210  35591    35591
(741) 893-3524   (504) 638-7196    (504) 638-7196  Routed_Call   09/06/2017 14:21:00   09/06/2017 14:21:00       0            Voice     210    0        0
(741) 893-3524 (6245000) 000-0202 (504) 638-7196   Routed_Call   09/06/2017 14:21:00   09/06/2017 14:21:00       0            Voice     210    0        0
(741) 893-3524 (6245000) 000-0202 (504) 638-7196   Routed_Call   09/06/2017 14:21:01   09/06/2017 14:21:11       10           Voice     210    0        0
(504) 516-5074        -448         (504) 638-7196  Routed_Call   09/06/2017 14:35:55   09/06/2017 14:36:14       19           Voice     210    0        0
(504) 516-5074   (504) 638-7196         -448        Inbound      09/06/2017 14:35:55   09/06/2017 14:36:14       19           Voice     210  35554    15567
(504) 758-5389        -864         (504) 638-7196  Routed_Call   09/06/2017 14:40:20   09/06/2017 14:42:13      113           Voice     210    0        0
(504) 758-5389   (504) 638-7196         -864        Inbound      09/06/2017 14:40:21   09/06/2017 14:42:13      112           Voice     210  34546    15529
(504) 327-0746   (504) 638-7196         -869        Inbound      09/06/2017 15:05:18   09/06/2017 15:14:01      523           Voice     210  35705    35705
(504) 327-0746        -869         (504) 638-7196  Routed_Call   09/06/2017 15:05:18   09/06/2017 15:14:01      523           Voice     210    0        0
(504) 327-0746   (504) 638-7196         -956        Inbound      09/06/2017 15:15:17   09/06/2017 15:22:28      431           Voice     210  35705    35705
(504) 327-0746        -956         (504) 638-7196  Routed_Call   09/06/2017 15:15:17   09/06/2017 15:22:28      431           Voice     210    0        0
(504) 638-7196   (504) 758-5389    (504) 758-5389   Outbound     09/06/2017 15:22:41   09/06/2017 15:23:48       67           Voice     210  35705    35705
(504) 205-7695   (504) 638-7196         -159        Inbound      09/06/2017 15:24:55   09/06/2017 15:25:27       32           Voice     210  35705    35705
(504) 205-7695        -159         (504) 638-7196  Routed_Call   09/06/2017 15:24:55   09/06/2017 15:25:27       32           Voice     210    0        0
(504) 758-5389   (504) 638-7196    (504) 638-7196   Inbound      09/06/2017 15:37:05   09/06/2017 15:38:13       68           Voice     210  35705    35705
    -9343        (504) 638-7196                      Inbound     09/06/2017 15:37:47   09/06/2017 15:37:47       0          Text Detail 541    0        0
(504) 570-6011        -225         (504) 638-7196  Routed_Call   09/06/2017 16:27:39   09/06/2017 16:28:15       36           Voice     210    0        0
(504) 570-6011   (504) 638-7196         -225        Inbound      09/06/2017 16:27:40   09/06/2017 16:28:14       34           Voice     210  35705    35705
(504) 906-7302   (504) 638-7196       638-7196      Inbound      09/06/2017 16:57:55   09/06/2017 16:58:42       47           Voice     210  35705    30000
(504) 205-7695   (504) 638-7196    (504) 638-7196   Inbound      09/06/2017 17:03:54   09/06/2017 17:04:56       62           Voice     210  35705    35705
(504) 205-7695   (504) 638-7196    (504) 638-7196   Inbound      09/06/2017 17:07:26   09/06/2017 17:07:49       23           Voice     210  35705    35705
(504) 564-2011   (504) 638-7196    (504) 638-7196   Inbound      09/06/2017 17:37:59   09/06/2017 17:38:42       43           Voice     210  35705    35705
(504) 638-7196   (504) 516-5074    (504) 516-5074   Outbound     09/06/2017 17:40:09   09/06/2017 17:40:30       21           Voice     210  35705    35705
(504) 758-5389   (504) 638-7196    (504) 638-7196   Inbound      09/06/2017 17:44:21   09/06/2017 17:45:24       63           Voice     210  35705    35705
(504) 758-5389   (504) 638-7196    (504) 638-7196   Inbound      09/06/2017 17:46:37   09/06/2017 17:47:33       56           Voice     210  35705    35705
(504) 327-0746        -431         (504) 638-7196  Routed_Call   09/06/2017 17:49:20   09/06/2017 17:52:48      208           Voice     210    0        0
(504) 327-0746   (504) 638-7196         -431        Inbound      09/06/2017 17:49:21   09/06/2017 17:52:48      207           Voice     210  25706    34706
(504) 638-7196   (504) 516-5074    (504) 516-5074   Outbound     09/06/2017 17:55:03   09/06/2017 17:55:15       12           Voice     210  34706    24700
(504) 638-7196   (504) 758-5389   (1504) 758-5389   Outbound     09/06/2017 17:58:55   09/06/2017 17:59:22       27           Voice     210  24700    24700
(504) 333-9478        -634         (504) 638-7196  Routed_Call   09/06/2017 18:00:05   09/06/2017 18:00:46       41           Voice     210    0        0
(504) 333-9478   (504) 638-7196         -634        Inbound      09/06/2017 18:00:06   09/06/2017 18:00:46       40           Voice     210  24700    35706
(504) 638-7196   (504) 516-5074    (504) 516-5074   Outbound     09/06/2017 18:08:05   09/06/2017 18:08:27       22           Voice     210  25700    25700
(504) 638-7196   (504) 333-9478    (504) 333-9478   Outbound     09/06/2017 18:20:46   09/06/2017 18:21:30       44           Voice     210  15521    15521
(504) 210-5143        -279         (504) 638-7196  Routed_Call   09/06/2017 18:28:46   09/06/2017 18:29:57       71           Voice     210  25577    25577
(504) 210-5143   (504) 638-7196         -279        Inbound      09/06/2017 18:28:47   09/06/2017 18:29:57       70           Voice     210  35515    35515
(504) 333-9478   (504) 638-7196         -831      Undetermined   09/06/2017 18:29:13   09/06/2017 18:29:33       20           Voice     210    0        0
(504) 333-9478        -831         (504) 638-7196  Routed_Call   09/06/2017 18:29:13   09/06/2017 18:29:33       20           Voice     210    0        0
(504) 638-7196   (504) 333-9478    (504) 333-9478   Outbound     09/06/2017 18:30:02   09/06/2017 18:30:26       24           Voice     210  15516    15516
(504) 564-2011         -27         (504) 638-7196  Routed_Call   09/06/2017 18:45:44   09/06/2017 18:46:10       26           Voice     210    0        0
(504) 564-2011   (504) 638-7196          -27        Inbound      09/06/2017 18:45:45   09/06/2017 18:46:10       25           Voice     210  25514    35513
(504) 210-5143        -358         (504) 638-7196  Routed_Call   09/06/2017 18:59:05   09/06/2017 18:59:38       33           Voice     210  25577    25577
(504) 210-5143   (504) 638-7196         -358        Inbound      09/06/2017 18:59:06   09/06/2017 18:59:38       32           Voice     210  25520    25520
(504) 638-7196   (504) 210-5143    (504) 210-5143   Outbound     09/06/2017 19:15:29   09/06/2017 19:17:12      103           Voice     210  35516    15525
(504) 319-5841        -569         (504) 638-7196  Routed_Call   09/06/2017 19:20:40   09/06/2017 19:22:26      106           Voice     210  35546    25546
(504) 319-5841   (504) 638-7196         -569        Inbound      09/06/2017 19:20:43   09/06/2017 19:22:25      102           Voice     210  35530    15504
(504) 210-5143        -336         (504) 638-7196  Routed_Call   09/06/2017 19:22:04   09/06/2017 19:22:57       53           Voice     210  15504    15504
(504) 210-5143   (504) 638-7196         -336        Inbound      09/06/2017 19:22:05   09/06/2017 19:22:57       52           Voice     210  15538    15504
(504) 638-7196   (504) 300-7118    (504) 300-7118   Outbound     09/06/2017 19:45:30   09/06/2017 19:46:12       42           Voice     210  35515    35515
(504) 638-7196   (504) 333-9478    (504) 333-9478   Outbound     09/06/2017 19:55:37   09/06/2017 19:59:03      206           Voice     210  15521    35515
(504) 638-7196   (504) 300-2020    (504) 300-2020   Outbound     09/06/2017 20:00:42   09/06/2017 20:01:19       37           Voice     210  35515    35515
(504) 638-7196   (504) 948-5617    (504) 948-5617   Outbound     09/06/2017 20:26:53   09/06/2017 20:27:52       59           Voice     210  15529    35515
(504) 327-0746        -295         (504) 638-7196  Routed_Call   09/06/2017 20:33:12   09/06/2017 20:33:46       34           Voice     210    0        0
(504) 327-0746   (504) 638-7196         -295        Inbound      09/06/2017 20:33:13   09/06/2017 20:33:46       33           Voice     210  35515    35515
(504) 300-2020   (504) 638-7196    (504) 638-7196   Inbound      09/06/2017 21:21:33   09/06/2017 21:22:03       30           Voice     210  35515    30000
(504) 638-7196   (504) 333-9478    (504) 333-9478   Outbound     09/06/2017 21:42:08   09/06/2017 21:42:27       19           Voice     210  35705    35705
(504) 228-7902        -965         (504) 638-7196  Routed_Call   09/06/2017 22:22:26   09/06/2017 23:06:22     2636           Voice     210    0        0
(504) 228-7902   (504) 638-7196         -965        Inbound      09/06/2017 22:22:27   09/06/2017 23:06:22     2635           Voice     210  35705    35705
(504) 939-4997   (504) 638-7196                      Inbound     09/07/2017 07:21:13   09/07/2017 07:21:13       0          Text Detail 197    0        0
(504) 638-7196   (504) 939-4997                     Outbound     09/07/2017 07:22:45   09/07/2017 07:22:45       0          Text Detail 198    0        0
(504) 939-4997   (504) 638-7196                      Inbound     09/07/2017 07:23:20   09/07/2017 07:23:20       0          Text Detail 195    0        0
(504) 638-7196   (504) 939-4997                     Outbound     09/07/2017 07:25:47   09/07/2017 07:25:47       0          Text Detail 196    0        0
(504) 939-4997   (504) 638-7196                      Inbound     09/07/2017 07:27:43   09/07/2017 07:27:43       0          Text Detail 198    0        0
(504) 638-7196   (504) 939-4997                     Outbound     09/07/2017 07:28:28   09/07/2017 07:28:28       0          Text Detail 197    0        0
(504) 939-4997   (504) 638-7196                      Inbound     09/07/2017 07:28:57   09/07/2017 07:28:57       0          Text Detail 197    0        0
(504) 205-7695 (6245000) 000-0202 (504) 638-7196   Routed_Call   09/07/2017 08:30:30   09/07/2017 08:31:03       33           Voice     210    0        0
(504) 205-7695   (504) 638-7196    (504) 638-7196  Routed_Call   09/07/2017 08:30:30   09/07/2017 08:31:03       33           Voice     210    0        0
(504) 205-7695   (504) 638-7196         -950      Undetermined   09/07/2017 08:30:31   09/07/2017 08:30:59       28           Voice     210    0        0
(504) 638-7196   (504) 205-7695    (504) 205-7695   Outbound     09/07/2017 08:42:07   09/07/2017 08:44:01      114           Voice     210  15515    15515
(504) 638-7196   (504) 343-2794   (1504) 343-2794   Outbound     09/07/2017 08:53:49   09/07/2017 08:54:17       28           Voice     210  35515    15521
(504) 758-5389   (504) 638-7196         -341        Inbound      09/07/2017 08:56:13   09/07/2017 09:00:35      262           Voice     210  35515    35515
(504) 758-5389        -341         (504) 638-7196  Routed_Call   09/07/2017 08:56:13   09/07/2017 09:00:35      262           Voice     210    0        0
(504) 427-5965        -179         (504) 638-7196  Routed_Call   09/07/2017 09:04:38   09/07/2017 09:05:30       52           Voice     210    0        0
(504) 427-5965   (504) 638-7196         -179        Inbound      09/07/2017 09:04:38   09/07/2017 09:05:30       52           Voice     210  15521    15521
(504) 638-7196   (205) 821-0981                     Outbound     09/07/2017 09:53:22   09/07/2017 09:53:22       0          Text Detail 198    0        0




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 28 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                          28 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 638-7196     (504) 758-5389   (1504) 758-5389   Outbound     09/07/2017 10:10:37   09/07/2017 10:11:07       30           Voice     210  35569    35569
(504) 570-3382     (504) 638-7196                      Inbound     09/07/2017 10:34:16   09/07/2017 10:34:16       0          Text Detail 541    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/07/2017 10:34:17   09/07/2017 10:34:17       0          Text Detail 541    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/07/2017 10:34:18   09/07/2017 10:34:18       0          Text Detail 541    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/07/2017 10:34:19   09/07/2017 10:34:19       0          Text Detail 541    0        0
(504) 758-5389     (504) 638-7196         -455        Inbound      09/07/2017 10:39:40   09/07/2017 10:41:14       94           Voice     210  35569    35569
(504) 758-5389          -455         (504) 638-7196  Routed_Call   09/07/2017 10:39:40   09/07/2017 10:41:14       94           Voice     210    0        0
(504) 205-7695   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/07/2017 10:40:48   09/07/2017 10:41:15       27           Voice     210    0        0
(504) 638-7196     (504) 205-7695    (504) 205-7695   Outbound     09/07/2017 10:41:17   09/07/2017 10:41:51       34           Voice     210  35569    35569
(504) 205-7695     (504) 638-7196    (504) 638-7196   Inbound      09/07/2017 10:45:59   09/07/2017 10:46:31       32           Voice     210  35569    35569
(504) 327-0746          -166         (504) 638-7196  Routed_Call   09/07/2017 10:47:33   09/07/2017 10:49:55      142           Voice     210    0        0
(504) 327-0746     (504) 638-7196         -166        Inbound      09/07/2017 10:47:34   09/07/2017 10:49:55      141           Voice     210  35569    35579
(504) 638-7196     (504) 205-7695    (504) 205-7695   Outbound     09/07/2017 10:56:20   09/07/2017 10:56:35       15           Voice     210  25577    25577
(504) 205-7695          -543         (504) 638-7196  Routed_Call   09/07/2017 11:11:17   09/07/2017 11:11:36       19           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -543        Inbound      09/07/2017 11:11:17   09/07/2017 11:11:37       20           Voice     210  25521    25521
(504) 349-6465     (504) 638-7196    (504) 638-7196   Inbound      09/07/2017 11:16:10   09/07/2017 11:17:19       69           Voice     210  25521    25521
(504) 349-6465     (504) 638-7196    (504) 638-7196   Inbound      09/07/2017 11:18:42   09/07/2017 11:19:16       34           Voice     210  25521    25521
(504) 228-7902     (504) 638-7196    (504) 638-7196   Inbound      09/07/2017 11:20:13   09/07/2017 11:28:21      488           Voice     210  25521    35513
(504) 228-7902     (504) 638-7196    (504) 638-7196   Inbound      09/07/2017 11:33:15   09/07/2017 11:35:37      142           Voice     210  25513    25513
(504) 228-7902     (504) 638-7196         -920        Inbound      09/07/2017 11:39:01   09/07/2017 11:41:03      122           Voice     210  25513    25513
(504) 228-7902          -920         (504) 638-7196  Routed_Call   09/07/2017 11:39:01   09/07/2017 11:41:03      122           Voice     210    0        0
(504) 758-5389     (504) 638-7196    (504) 638-7196   Inbound      09/07/2017 11:50:05   09/07/2017 11:51:14       69           Voice     210  25513    35513
(504) 205-7695          -935         (504) 638-7196  Routed_Call   09/07/2017 13:00:08   09/07/2017 13:00:33       25           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -935        Inbound      09/07/2017 13:00:09   09/07/2017 13:00:33       24           Voice     210  25513    25513
(504) 638-7196     (504) 205-7695    (504) 205-7695   Outbound     09/07/2017 13:58:39   09/07/2017 13:59:09       30           Voice     210  35569    35569
(504) 638-7196     (504) 228-7902    (504) 228-7902   Outbound     09/07/2017 13:59:16   09/07/2017 13:59:54       38           Voice     210  35569    35569
(504) 205-7695          -200         (504) 638-7196  Routed_Call   09/07/2017 14:01:23   09/07/2017 14:01:53       30           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -200        Inbound      09/07/2017 14:01:23   09/07/2017 14:01:52       29           Voice     210  35569    35569
(504) 228-7902     (504) 638-7196    (504) 638-7196  Routed_Call   09/07/2017 14:01:27   09/07/2017 14:01:32       5            Voice     210    0        0
(504) 228-7902   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/07/2017 14:01:27   09/07/2017 14:01:32       5            Voice     210    0        0
(504) 228-7902     (504) 638-7196         -254        Inbound      09/07/2017 14:01:36   09/07/2017 14:02:15       39           Voice     210  35569    35569
(504) 228-7902          -254         (504) 638-7196  Routed_Call   09/07/2017 14:01:36   09/07/2017 14:02:16       40           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -399        Inbound      09/07/2017 14:03:53   09/07/2017 14:04:17       24           Voice     210  25581    25581
(504) 205-7695          -399         (504) 638-7196  Routed_Call   09/07/2017 14:03:53   09/07/2017 14:04:17       24           Voice     210    0        0
(504) 638-7196     (504) 205-7695    (504) 205-7695   Outbound     09/07/2017 14:09:11   09/07/2017 14:09:40       29           Voice     210  15581    35573
(504) 638-7196     (504) 205-7695    (504) 205-7695   Outbound     09/07/2017 14:10:48   09/07/2017 14:11:05       17           Voice     210  25577    25577
(504) 205-7695     (504) 638-7196         -749        Inbound      09/07/2017 14:26:12   09/07/2017 14:26:27       15           Voice     210  35565    35565
(504) 205-7695          -749         (504) 638-7196  Routed_Call   09/07/2017 14:26:12   09/07/2017 14:26:27       15           Voice     210    0        0
(504) 758-5389     (504) 638-7196         -698        Inbound      09/07/2017 14:41:25   09/07/2017 14:42:19       54           Voice     210  35515    35515
(504) 758-5389          -698         (504) 638-7196  Routed_Call   09/07/2017 14:41:25   09/07/2017 14:42:19       54           Voice     210    0        0
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/07/2017 14:49:38   09/07/2017 14:51:08       90           Voice     210  25682    25682
(504) 460-9319          -434         (504) 638-7196  Routed_Call   09/07/2017 14:52:11   09/07/2017 14:53:25       74           Voice     210    0        0
(504) 460-9319     (504) 638-7196         -434        Inbound      09/07/2017 14:52:11   09/07/2017 14:53:25       74           Voice     210  35694    25677
(205) 821-0981     (504) 638-7196                      Inbound     09/07/2017 14:52:34   09/07/2017 14:52:34       0          Text Detail 546    0        0
(205) 821-0981     (504) 638-7196                      Inbound     09/07/2017 14:54:16   09/07/2017 14:54:16       0          Text Detail 546    0        0
(504) 312-1683     (504) 638-7196    (504) 638-7196   Inbound      09/07/2017 15:08:35   09/07/2017 15:10:26      111           Voice     210  35694    25682
(504) 205-7695          -511         (504) 638-7196  Routed_Call   09/07/2017 15:26:41   09/07/2017 15:26:44       3            Voice     210    0        0
(504) 205-7695     (504) 638-7196         -511       Routed_Call   09/07/2017 15:26:41   09/07/2017 15:26:44       3            Voice     210    0        0
(504) 312-1683     (504) 638-7196    (504) 638-7196   Inbound      09/07/2017 15:37:28   09/07/2017 15:38:11       43           Voice     210  15691    15691
(504) 205-7695     (504) 638-7196    (504) 638-7196   Inbound      09/07/2017 15:59:17   09/07/2017 15:59:44       27           Voice     210  35705    35705
(504) 516-5074     (504) 638-7196         -816        Inbound      09/07/2017 16:46:41   09/07/2017 16:47:08       27           Voice     210  35705    35705
(504) 516-5074          -816         (504) 638-7196  Routed_Call   09/07/2017 16:46:41   09/07/2017 16:47:08       27           Voice     210    0        0
(504) 205-7695     (504) 638-7196    (504) 638-7196 Undetermined   09/07/2017 16:53:28   09/07/2017 16:53:55       27           Voice     210    0        0
(504) 205-7695     (504) 638-7196    (504) 638-7196   Inbound      09/07/2017 16:54:43   09/07/2017 16:55:05       22           Voice     210  35705    35705
(504) 564-2011     (504) 638-7196         -139        Inbound      09/07/2017 17:07:27   09/07/2017 17:07:50       23           Voice     210  35705    35705
(504) 564-2011          -139         (504) 638-7196  Routed_Call   09/07/2017 17:07:27   09/07/2017 17:07:49       22           Voice     210    0        0
(504) 948-5617     (504) 638-7196    (504) 638-7196   Inbound      09/07/2017 17:10:49   09/07/2017 17:11:32       43           Voice     210  35705    30000
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/07/2017 17:15:49   09/07/2017 17:16:11       22           Voice     210  35705    35705
(844) 770-4875     (504) 638-7196    (504) 638-7196  Routed_Call   09/07/2017 17:19:07   09/07/2017 17:19:45       38           Voice     210    0        0
(844) 770-4875   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/07/2017 17:19:07   09/07/2017 17:19:45       38           Voice     210    0        0
(844) 770-4875     (504) 638-7196         -923      Undetermined   09/07/2017 17:19:08   09/07/2017 17:19:37       29           Voice     210    0        0
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/07/2017 17:22:09   09/07/2017 17:22:19       10           Voice     210  35706    35706
(504) 638-7196     (504) 205-7695    (504) 205-7695   Outbound     09/07/2017 17:58:21   09/07/2017 17:58:40       19           Voice     210  15581    15581
(504) 638-7196     (504) 205-7695    (504) 205-7695   Outbound     09/07/2017 17:59:48   09/07/2017 18:00:02       14           Voice     210  25577    25577
(504) 205-7695   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/07/2017 17:59:49   09/07/2017 18:00:16       27           Voice     210    0        0
(504) 205-7695     (504) 638-7196    (504) 638-7196  Routed_Call   09/07/2017 17:59:49   09/07/2017 18:00:16       27           Voice     210    0        0
(504) 228-7902   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/07/2017 18:27:10   09/07/2017 18:27:47       37           Voice     210    0        0
(504) 228-7902     (504) 638-7196         -505      Undetermined   09/07/2017 18:27:10   09/07/2017 18:27:38       28           Voice     210    0        0
(504) 228-7902     (504) 638-7196    (504) 638-7196  Routed_Call   09/07/2017 18:27:10   09/07/2017 18:27:47       37           Voice     210    0        0
(504) 638-7196     (504) 333-9478   (1504) 333-9478   Outbound     09/07/2017 18:48:15   09/07/2017 18:48:36       21           Voice     210  35515    35515
(504) 333-9478     (504) 638-7196         -715        Inbound      09/07/2017 18:53:50   09/07/2017 18:54:03       13           Voice     210  15521    15521
(504) 333-9478          -715         (504) 638-7196  Routed_Call   09/07/2017 18:53:50   09/07/2017 18:54:03       13           Voice     210    0        0
(504) 333-9478          -751         (504) 638-7196  Routed_Call   09/07/2017 18:54:06   09/07/2017 18:54:28       22           Voice     210    0        0
(504) 333-9478     (504) 638-7196         -751      Undetermined   09/07/2017 18:54:06   09/07/2017 18:54:28       22           Voice     210    0        0
(504) 638-7196     (504) 450-0675                     Outbound     09/07/2017 18:57:35   09/07/2017 18:57:35       0          Text Detail 197    0        0
(504) 782-6046          -342         (504) 638-7196  Routed_Call   09/07/2017 18:59:15   09/07/2017 19:00:38       83           Voice     210  25549    25549
(504) 782-6046     (504) 638-7196         -342        Inbound      09/07/2017 18:59:17   09/07/2017 19:00:38       81           Voice     210  25516    25516
(504) 638-7196     (504) 564-2011    (504) 564-2011   Outbound     09/07/2017 19:00:49   09/07/2017 19:01:10       21           Voice     210  25520    25516
(504) 715-5539   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/07/2017 19:02:34   09/07/2017 19:03:13       39           Voice     210    0        0
(504) 300-2020   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/07/2017 19:04:00   09/07/2017 19:04:17       17           Voice     210  35515    35515
(504) 638-7196     (504) 715-5539    (504) 715-5539   Outbound     09/07/2017 19:04:05   09/07/2017 19:04:25       20           Voice     210  15530    15530
(504) 564-2011     (504) 638-7196    (504) 638-7196   Inbound      09/07/2017 19:04:31   09/07/2017 19:04:52       21           Voice     210  25516    25516
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      09/07/2017 19:04:51   09/07/2017 19:05:30       39           Voice     210  35521    30000
(504) 564-2011           -65         (504) 638-7196  Routed_Call   09/07/2017 19:05:50   09/07/2017 19:06:22       32           Voice     210    0        0
(504) 564-2011     (504) 638-7196          -65        Inbound      09/07/2017 19:05:51   09/07/2017 19:06:22       31           Voice     210  25520    25520
(504) 948-5617     (504) 638-7196    (504) 638-7196   Inbound      09/07/2017 19:15:56   09/07/2017 19:16:21       25           Voice     210  25520    20000




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 29 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                          29 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 638-7196     (504) 564-2011    (504) 564-2011   Outbound     09/07/2017 19:40:56   09/07/2017 19:41:05       9            Voice     210  15706    15706
(504) 564-2011     (504) 638-7196    (504) 638-7196  Routed_Call   09/07/2017 19:41:00   09/07/2017 19:41:04       4            Voice     210    0        0
(504) 564-2011     (504) 638-7196    (504) 638-7196  Routed_Call   09/07/2017 19:41:00   09/07/2017 19:41:04       4            Voice     210    0        0
(504) 564-2011          -775         (504) 638-7196  Routed_Call   09/07/2017 19:41:10   09/07/2017 19:42:56      106           Voice     210    0        0
(504) 564-2011     (504) 638-7196         -775        Inbound      09/07/2017 19:41:10   09/07/2017 19:42:56      106           Voice     210  15706    15706
(504) 564-2011     (504) 638-7196         -710        Inbound      09/07/2017 19:43:11   09/07/2017 19:43:33       22           Voice     210  15706    15706
(504) 564-2011          -710         (504) 638-7196  Routed_Call   09/07/2017 19:43:11   09/07/2017 19:43:33       22           Voice     210    0        0
(504) 564-2011          -724         (504) 638-7196  Routed_Call   09/07/2017 19:44:21   09/07/2017 19:44:58       37           Voice     210    0        0
(504) 564-2011     (504) 638-7196         -724        Inbound      09/07/2017 19:44:22   09/07/2017 19:44:58       36           Voice     210  15706    25720
(504) 638-7196     (504) 840-1473   (1504) 840-1473   Outbound     09/07/2017 19:50:07   09/07/2017 19:50:19       12           Voice     210  15706    15706
(504) 564-2011     (504) 638-7196         -488        Inbound      09/07/2017 19:53:40   09/07/2017 19:54:04       24           Voice     210  25720    25720
(504) 564-2011          -488         (504) 638-7196  Routed_Call   09/07/2017 19:53:40   09/07/2017 19:54:04       24           Voice     210    0        0
(504) 317-6788     (504) 638-7196    (504) 638-7196  Routed_Call   09/07/2017 20:09:36   09/07/2017 20:10:10       34           Voice     210  35706    35706
(504) 317-6788   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/07/2017 20:09:36   09/07/2017 20:10:10       34           Voice     210  35706    35706
(504) 317-6788     (504) 638-7196         -849      Undetermined   09/07/2017 20:09:38   09/07/2017 20:10:07       29           Voice     210    0        0
(504) 638-7196     (504) 317-6788    (504) 317-6788   Outbound     09/07/2017 20:11:24   09/07/2017 20:12:10       46           Voice     210  15700    15706
(504) 638-7196     (504) 564-2011    (504) 564-2011   Outbound     09/07/2017 20:21:14   09/07/2017 20:21:56       42           Voice     210  25720    25720
(504) 638-7196     (504) 948-5617    (504) 948-5617   Outbound     09/07/2017 20:55:33   09/07/2017 20:56:07       34           Voice     210  25516    25516
(504) 638-7196     (504) 564-2011    (504) 564-2011   Outbound     09/07/2017 20:56:18   09/07/2017 20:56:58       40           Voice     210  25520    25520
(504) 333-9478     (504) 638-7196    (504) 638-7196   Inbound      09/07/2017 21:09:39   09/07/2017 21:10:38       59           Voice     210  25516    35521
(504) 638-7196     (504) 723-4477   (1504) 723-4477   Outbound     09/07/2017 21:25:46   09/07/2017 21:27:22       96           Voice     210  15705    35705
    -9343          (504) 638-7196                      Inbound     09/07/2017 22:00:16   09/07/2017 22:00:16       0          Text Detail 541    0        0
(504) 638-7196     (504) 758-5389    (504) 758-5389   Outbound     09/08/2017 07:11:17   09/08/2017 07:12:44       87           Voice     210  25706    15706
(504) 638-7196     (504) 758-5389    (504) 758-5389   Outbound     09/08/2017 07:27:16   09/08/2017 07:28:53       97           Voice     210  35705    35705
(504) 758-5389     (504) 638-7196    (504) 638-7196   Inbound      09/08/2017 08:13:12   09/08/2017 08:14:08       56           Voice     210  25513    25513
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      09/08/2017 08:16:13   09/08/2017 08:16:53       40           Voice     210  35513    30000
(504) 723-4477          -761         (504) 638-7196  Routed_Call   09/08/2017 08:23:12   09/08/2017 08:24:51       99           Voice     210    0        0
(504) 723-4477     (504) 638-7196         -761        Inbound      09/08/2017 08:23:13   09/08/2017 08:24:51       98           Voice     210  15516    15521
(504) 638-7196     (504) 758-5389    (504) 758-5389   Outbound     09/08/2017 09:02:22   09/08/2017 09:04:06      104           Voice     210  35587    35587
(504) 638-7196     (504) 723-4477    (504) 723-4477   Outbound     09/08/2017 09:07:17   09/08/2017 09:13:47      390           Voice     210  35587    35587
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/08/2017 09:14:06   09/08/2017 09:14:56       50           Voice     210  35587    35587
(504) 638-7196     (504) 205-5180                     Outbound     09/08/2017 09:33:44   09/08/2017 09:33:44       0          Text Detail 196    0        0
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/08/2017 10:18:12   09/08/2017 10:18:31       19           Voice     210  25700    25700
(504) 205-7695          -936         (504) 638-7196  Routed_Call   09/08/2017 10:25:46   09/08/2017 10:26:10       24           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -936        Inbound      09/08/2017 10:25:47   09/08/2017 10:26:10       23           Voice     210  25694    35688
(504) 564-2011     (504) 638-7196         -163        Inbound      09/08/2017 10:38:55   09/08/2017 10:39:16       21           Voice     210  15530    15530
(504) 564-2011          -163         (504) 638-7196  Routed_Call   09/08/2017 10:38:55   09/08/2017 10:39:16       21           Voice     210    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/08/2017 10:54:47   09/08/2017 10:54:47       0          Text Detail 541    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/08/2017 10:54:48   09/08/2017 10:54:48       0          Text Detail 541    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/08/2017 10:54:49   09/08/2017 10:54:49       0          Text Detail 541    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/08/2017 10:54:50   09/08/2017 10:54:50       0          Text Detail 541    0        0
(504) 564-2011          -540         (504) 638-7196  Routed_Call   09/08/2017 10:57:04   09/08/2017 10:57:19       15           Voice     210    0        0
(504) 564-2011     (504) 638-7196         -540        Inbound      09/08/2017 10:57:04   09/08/2017 10:57:19       15           Voice     210  25516    25516
(504) 939-4997     (504) 638-7196                      Inbound     09/08/2017 11:26:38   09/08/2017 11:26:38       0          Text Detail 198    0        0
(504) 638-7196     (504) 939-4997                     Outbound     09/08/2017 11:29:29   09/08/2017 11:29:29       0          Text Detail 197    0        0
(504) 939-4997     (504) 638-7196                      Inbound     09/08/2017 11:30:16   09/08/2017 11:30:16       0          Text Detail 197    0        0
(504) 343-2794     (504) 638-7196    (504) 638-7196  Routed_Call   09/08/2017 12:22:20   09/08/2017 12:22:54       34           Voice     210    0        0
(504) 343-2794   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/08/2017 12:22:20   09/08/2017 12:22:54       34           Voice     210    0        0
(504) 343-2794     (504) 638-7196         -825      Undetermined   09/08/2017 12:22:20   09/08/2017 12:22:50       30           Voice     210    0        0
(504) 948-5617     (504) 638-7196    (504) 638-7196   Inbound      09/08/2017 12:42:53   09/08/2017 12:43:48       55           Voice     210  15644    10000
(504) 315-8558     (504) 638-7196    (504) 638-7196   Inbound      09/08/2017 14:13:49   09/08/2017 14:15:45      116           Voice     210  35705    35705
(504) 205-7695     (504) 638-7196    (504) 638-7196   Inbound      09/08/2017 14:22:13   09/08/2017 14:22:37       24           Voice     210  35705    35705
(504) 205-5180     (504) 638-7196                      Inbound     09/08/2017 14:34:10   09/08/2017 14:34:10       0          Text Detail 541    0        0
(504) 564-2011          -654         (504) 638-7196  Routed_Call   09/08/2017 15:00:39   09/08/2017 15:01:19       40           Voice     210    0        0
(504) 564-2011     (504) 638-7196         -654        Inbound      09/08/2017 15:00:40   09/08/2017 15:01:19       39           Voice     210  35705    35705
(504) 312-1590     (504) 638-7196    (504) 638-7196  Routed_Call   09/08/2017 15:31:16   09/08/2017 15:31:51       35           Voice     210  35574    35574
(504) 312-1590   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/08/2017 15:31:16   09/08/2017 15:31:51       35           Voice     210  35574    35574
(504) 312-1590     (504) 638-7196         -419      Undetermined   09/08/2017 15:31:18   09/08/2017 15:31:46       28           Voice     210    0        0
(337) 201-4637   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/08/2017 15:32:39   09/08/2017 15:33:11       32           Voice     210    0        0
(504) 564-2011          -965         (504) 638-7196  Routed_Call   09/08/2017 15:37:54   09/08/2017 15:37:57       3            Voice     210    0        0
(504) 564-2011     (504) 638-7196         -965      Undetermined   09/08/2017 15:37:54   09/08/2017 15:37:57       3            Voice     210    0        0
(504) 327-0746   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/08/2017 15:41:59   09/08/2017 15:42:31       32           Voice     210    0        0
(504) 327-0746     (504) 638-7196         -948      Undetermined   09/08/2017 15:41:59   09/08/2017 15:42:26       27           Voice     210    0        0
(504) 327-0746     (504) 638-7196    (504) 638-7196  Routed_Call   09/08/2017 15:41:59   09/08/2017 15:42:31       32           Voice     210    0        0
(504) 451-9546     (504) 638-7196    (504) 638-7196   Inbound      09/08/2017 17:14:45   09/08/2017 17:16:15       90           Voice     210  35705    35705
(504) 516-5074          -877         (504) 638-7196  Routed_Call   09/08/2017 17:36:33   09/08/2017 17:37:25       52           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -877        Inbound      09/08/2017 17:36:33   09/08/2017 17:37:25       52           Voice     210  35705    35705
(504) 343-2794          -800         (504) 638-7196  Routed_Call   09/08/2017 18:17:00   09/08/2017 18:17:33       33           Voice     210    0        0
(504) 343-2794     (504) 638-7196         -800        Inbound      09/08/2017 18:17:01   09/08/2017 18:17:33       32           Voice     210  35701    35701
(504) 491-6418     (504) 638-7196    (504) 638-7196   Inbound      09/08/2017 18:51:55   09/08/2017 18:52:24       29           Voice     210  35513    35513
(504) 948-5617     (504) 638-7196    (504) 638-7196   Inbound      09/08/2017 18:58:50   09/08/2017 18:59:39       49           Voice     210  35515    30000
(504) 578-4654     (504) 638-7196    (504) 638-7196   Inbound      09/08/2017 19:10:08   09/08/2017 19:11:16       68           Voice     210  15521    35515
(741) 893-3524     (504) 638-7196    (504) 638-7196   Inbound      09/08/2017 19:14:44   09/08/2017 19:15:06       22           Voice     210  35515    35515
(504) 312-1683          -349         (504) 638-7196  Routed_Call   09/08/2017 19:26:29   09/08/2017 19:27:45       76           Voice     210    0        0
(504) 312-1683     (504) 638-7196         -349        Inbound      09/08/2017 19:26:30   09/08/2017 19:27:45       75           Voice     210  35515    35515
(504) 516-5074          -693         (504) 638-7196  Routed_Call   09/08/2017 19:30:09   09/08/2017 19:30:37       28           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -693        Inbound      09/08/2017 19:30:10   09/08/2017 19:30:38       28           Voice     210  35515    35515
(504) 578-4654     (504) 638-7196    (504) 638-7196   Inbound      09/08/2017 19:33:56   09/08/2017 19:34:38       42           Voice     210  35515    35515
(504) 638-7196     (504) 948-5617    (504) 948-5617   Outbound     09/08/2017 19:34:45   09/08/2017 19:35:45       60           Voice     210  35515    35515
(504) 715-5539          -280         (504) 638-7196  Routed_Call   09/08/2017 19:51:43   09/08/2017 19:53:20       97           Voice     210    0        0
(504) 715-5539     (504) 638-7196         -280        Inbound      09/08/2017 19:51:44   09/08/2017 19:53:20       96           Voice     210  35515    35515
(504) 564-2011          -920         (504) 638-7196  Routed_Call   09/08/2017 20:46:34   09/08/2017 20:47:26       52           Voice     210    0        0
(504) 564-2011     (504) 638-7196         -920        Inbound      09/08/2017 20:46:35   09/08/2017 20:47:26       51           Voice     210  35515    35515
(504) 458-1200     (504) 638-7196    (504) 638-7196  Routed_Call   09/08/2017 22:51:17   09/08/2017 22:51:48       31           Voice     210    0        0
(504) 458-1200     (504) 638-7196         -695      Undetermined   09/08/2017 22:51:17   09/08/2017 22:51:44       27           Voice     210    0        0
(504) 458-1200   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/08/2017 22:51:17   09/08/2017 22:51:48       31           Voice     210    0        0




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 30 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                          30 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/09/2017 00:08:28   09/09/2017 00:08:56       28           Voice     210    0        0
(504) 638-7196     (741) 893-3524    (741) 893-3524   Outbound     09/09/2017 01:05:48   09/09/2017 01:05:50       2            Voice     210  35705    35705
(504) 638-7196     (504) 715-5539    (504) 715-5539   Outbound     09/09/2017 08:12:33   09/09/2017 08:13:09       36           Voice     210  35705    35705
(504) 638-7196     (205) 821-0981                     Outbound     09/09/2017 08:22:31   09/09/2017 08:22:31       0          Text Detail 196    0        0
(504) 638-7196     (205) 821-0981                     Outbound     09/09/2017 08:24:06   09/09/2017 08:24:06       0          Text Detail 197    0        0
(504) 638-7196     (205) 821-0981                     Outbound     09/09/2017 08:26:35   09/09/2017 08:26:35       0          Text Detail 195    0        0
(504) 939-4997     (504) 638-7196                      Inbound     09/09/2017 08:40:31   09/09/2017 08:40:31       0          Text Detail 197    0        0
(504) 638-7196     (504) 939-4997                     Outbound     09/09/2017 08:41:14   09/09/2017 08:41:14       0          Text Detail 195    0        0
(504) 939-4997     (504) 638-7196                      Inbound     09/09/2017 08:42:31   09/09/2017 08:42:31       0          Text Detail 198    0        0
(504) 638-7196     (504) 939-4997                     Outbound     09/09/2017 08:43:04   09/09/2017 08:43:04       0          Text Detail 198    0        0
(504) 715-5539          -863         (504) 638-7196  Routed_Call   09/09/2017 09:13:20   09/09/2017 09:14:03       43           Voice     210    0        0
(504) 715-5539     (504) 638-7196         -863        Inbound      09/09/2017 09:13:20   09/09/2017 09:14:03       43           Voice     210  35705    35705
(504) 912-0208          -682         (504) 638-7196  Routed_Call   09/09/2017 09:43:20   09/09/2017 09:53:32      612           Voice     210    0        0
(504) 912-0208     (504) 638-7196         -682        Inbound      09/09/2017 09:43:21   09/09/2017 09:53:32      611           Voice     210  35705    35705
(504) 458-1200     (504) 638-7196    (504) 638-7196  Routed_Call   09/09/2017 09:59:51   09/09/2017 10:00:23       32           Voice     210    0        0
(504) 458-1200     (504) 638-7196         -336      Undetermined   09/09/2017 09:59:51   09/09/2017 10:00:20       29           Voice     210    0        0
(504) 458-1200   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/09/2017 09:59:51   09/09/2017 10:00:23       32           Voice     210    0        0
(504) 638-7196     (504) 458-1200    (504) 458-1200   Outbound     09/09/2017 10:07:56   09/09/2017 10:08:32       36           Voice     210  35705    35705
    -3333          (504) 638-7196                      Inbound     09/09/2017 10:12:38   09/09/2017 10:12:38       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/09/2017 10:12:39   09/09/2017 10:12:39       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/09/2017 10:15:39   09/09/2017 10:15:39       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/09/2017 10:15:40   09/09/2017 10:15:40       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/09/2017 10:36:29   09/09/2017 10:36:29       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/09/2017 10:56:13   09/09/2017 10:56:13       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/09/2017 10:56:14   09/09/2017 10:56:14       0          Text Detail 195    0        0
(504) 516-5074     (504) 638-7196         -232        Inbound      09/09/2017 10:56:16   09/09/2017 10:58:35      139           Voice     210  35705    35705
(504) 516-5074          -232         (504) 638-7196  Routed_Call   09/09/2017 10:56:16   09/09/2017 10:58:35      139           Voice     210    0        0
    -3333          (504) 638-7196                      Inbound     09/09/2017 10:57:47   09/09/2017 10:57:47       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/09/2017 10:57:48   09/09/2017 10:57:48       0          Text Detail 195    0        0
(504) 638-7196     (504) 715-5539    (504) 715-5539   Outbound     09/09/2017 10:59:49   09/09/2017 11:00:46       57           Voice     210  35705    35705
    -3333          (504) 638-7196                      Inbound     09/09/2017 11:06:47   09/09/2017 11:06:47       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/09/2017 11:06:48   09/09/2017 11:06:48       0          Text Detail 195    0        0
(504) 715-5539   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/09/2017 11:56:11   09/09/2017 11:56:41       30           Voice     210    0        0
(504) 715-5539     (504) 638-7196    (504) 638-7196  Routed_Call   09/09/2017 11:56:11   09/09/2017 11:56:41       30           Voice     210    0        0
(504) 715-5539     (504) 638-7196         -166      Undetermined   09/09/2017 11:56:12   09/09/2017 11:56:38       26           Voice     210    0        0
(504) 638-7196     (504) 715-5539    (504) 715-5539   Outbound     09/09/2017 11:57:44   09/09/2017 11:58:24       40           Voice     210  25521    15532
(504) 638-7196     (504) 715-5539    (504) 715-5539   Outbound     09/09/2017 12:30:41   09/09/2017 12:31:39       58           Voice     210  25543    25543
(504) 638-7196     (504) 564-2011    (504) 564-2011   Outbound     09/09/2017 12:31:51   09/09/2017 12:32:33       42           Voice     210  25543    25543
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/09/2017 12:32:37   09/09/2017 12:33:03       26           Voice     210  15539    15539
(504) 516-5074     (504) 638-7196         -319        Inbound      09/09/2017 12:33:13   09/09/2017 12:33:53       40           Voice     210  25543    25543
(504) 516-5074          -319         (504) 638-7196  Routed_Call   09/09/2017 12:33:13   09/09/2017 12:33:53       40           Voice     210    0        0
(504) 638-7196     (504) 205-7695    (504) 205-7695   Outbound     09/09/2017 12:40:15   09/09/2017 12:41:22       67           Voice     210  35539    15554
(504) 205-7695          -480         (504) 638-7196  Routed_Call   09/09/2017 12:42:32   09/09/2017 12:43:35       63           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -480        Inbound      09/09/2017 12:42:32   09/09/2017 12:43:35       63           Voice     210  35566    15565
(504) 638-7196     (504) 205-7695    (504) 205-7695   Outbound     09/09/2017 12:50:55   09/09/2017 12:52:24       89           Voice     210  35573    25577
(504) 638-7196     (504) 333-9478   (1504) 333-9478   Outbound     09/09/2017 12:54:25   09/09/2017 12:55:39       74           Voice     210  25577    35573
(504) 638-7196     (504) 205-7695    (504) 205-7695   Outbound     09/09/2017 12:56:26   09/09/2017 12:56:43       17           Voice     210  35573    35573
(504) 205-7695          -775         (504) 638-7196  Routed_Call   09/09/2017 13:17:16   09/09/2017 13:20:51      215           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -775        Inbound      09/09/2017 13:17:16   09/09/2017 13:20:51      215           Voice     210  35515    35515
(504) 327-0746     (504) 638-7196    (504) 638-7196  Routed_Call   09/09/2017 13:19:35   09/09/2017 13:20:09       34           Voice     210    0        0
(504) 327-0746   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/09/2017 13:19:35   09/09/2017 13:20:09       34           Voice     210    0        0
(504) 327-0746     (504) 638-7196         -303      Undetermined   09/09/2017 13:19:35   09/09/2017 13:19:58       23           Voice     210    0        0
(504) 638-7196     (504) 327-0746    (504) 327-0746   Outbound     09/09/2017 13:21:20   09/09/2017 13:26:15      295           Voice     210  35515    35515
(205) 821-0981     (504) 638-7196                      Inbound     09/09/2017 13:21:39   09/09/2017 13:21:39       0          Text Detail 546    0        0
(205) 821-0981     (504) 638-7196                      Inbound     09/09/2017 13:23:29   09/09/2017 13:23:29       0          Text Detail 546    0        0
(504) 205-7695     (504) 638-7196    (504) 638-7196   Inbound      09/09/2017 13:26:05   09/09/2017 13:28:54      169           Voice     210  35515    35515
(504) 638-7196     (504) 300-2020    (504) 300-2020   Outbound     09/09/2017 13:31:10   09/09/2017 13:32:33       83           Voice     210  35515    35515
(504) 638-7196     (504) 516-5074                     Outbound     09/09/2017 13:35:21   09/09/2017 13:35:21       0          Text Detail 198    0        0
(504) 516-5074     (504) 638-7196                      Inbound     09/09/2017 13:38:07   09/09/2017 13:38:07       0          Text Detail 227    0        0
(504) 638-7196     (504) 516-5074                     Outbound     09/09/2017 13:39:01   09/09/2017 13:39:01       0          Text Detail 196    0        0
(504) 516-5074     (504) 638-7196                      Inbound     09/09/2017 13:40:41   09/09/2017 13:40:41       0          Text Detail 227    0        0
(504) 638-7196     (504) 516-5074                     Outbound     09/09/2017 13:43:10   09/09/2017 13:43:10       0          Text Detail 196    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      09/09/2017 14:16:37   09/09/2017 14:17:03       26           Voice     210  15543    15543
(504) 516-5074          -648         (504) 638-7196  Routed_Call   09/09/2017 14:31:29   09/09/2017 14:32:39       70           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -648        Inbound      09/09/2017 14:31:30   09/09/2017 14:32:39       69           Voice     210  35543    35543
(504) 516-5074          -876         (504) 638-7196  Routed_Call   09/09/2017 14:55:20   09/09/2017 14:56:00       40           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -876        Inbound      09/09/2017 14:55:21   09/09/2017 14:56:00       39           Voice     210  25586    15586
(205) 821-0981     (504) 638-7196                      Inbound     09/09/2017 15:08:43   09/09/2017 15:08:43       0          Text Detail 546    0        0
(205) 821-0981     (504) 638-7196                      Inbound     09/09/2017 15:09:10   09/09/2017 15:09:10       0          Text Detail 546    0        0
(504) 638-7196     (504) 319-5841    (504) 319-5841   Outbound     09/09/2017 15:35:02   09/09/2017 15:35:40       38           Voice     210  35515    35515
(504) 209-4119     (504) 638-7196                      Inbound     09/09/2017 15:37:12   09/09/2017 15:37:12       0          Text Detail 227    0        0
(504) 209-4119          -773         (504) 638-7196  Routed_Call   09/09/2017 16:06:02   09/09/2017 16:07:02       60           Voice     210    0        0
(504) 209-4119     (504) 638-7196         -773        Inbound      09/09/2017 16:06:03   09/09/2017 16:07:02       59           Voice     210  15521    15521
(504) 638-7196     (504) 209-4119    (504) 209-4119   Outbound     09/09/2017 16:35:36   09/09/2017 16:36:06       30           Voice     210  15705    35705
(504) 209-4119          -917         (504) 638-7196  Routed_Call   09/09/2017 16:38:10   09/09/2017 16:38:46       36           Voice     210    0        0
(504) 209-4119     (504) 638-7196         -917        Inbound      09/09/2017 16:38:10   09/09/2017 16:38:46       36           Voice     210  35705    35705
(504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      09/09/2017 16:45:55   09/09/2017 16:46:54       59           Voice     210  25706    35705
(504) 638-7196     (504) 209-4119    (504) 209-4119   Outbound     09/09/2017 16:50:50   09/09/2017 16:51:04       14           Voice     210  25697    25697
(504) 312-1683          -325         (504) 638-7196  Routed_Call   09/09/2017 17:58:57   09/09/2017 18:10:58      721           Voice     210    0        0
(504) 312-1683     (504) 638-7196         -325        Inbound      09/09/2017 17:58:57   09/09/2017 18:10:58      721           Voice     210  35705    35705
(504) 516-5074          -881         (504) 638-7196  Routed_Call   09/09/2017 18:16:08   09/09/2017 18:17:39       91           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -881        Inbound      09/09/2017 18:16:08   09/09/2017 18:17:39       91           Voice     210  35705    35705
(601) 466-9211     (504) 638-7196         -741        Inbound      09/09/2017 18:22:34   09/09/2017 18:26:06      212           Voice     210  35705    35705
(601) 466-9211          -741         (504) 638-7196  Routed_Call   09/09/2017 18:22:34   09/09/2017 18:26:06      212           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -319        Inbound      09/09/2017 18:36:31   09/09/2017 18:37:57       86           Voice     210  15705    35705
(504) 516-5074          -319         (504) 638-7196  Routed_Call   09/09/2017 18:36:31   09/09/2017 18:37:57       86           Voice     210    0        0




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 31 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                          31 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 516-5074     (504) 638-7196                      Inbound     09/09/2017 18:51:01   09/09/2017 18:51:01       0          Text Detail 227    0        0
(504) 638-7196     (504) 516-5074                     Outbound     09/09/2017 18:51:45   09/09/2017 18:51:45       0          Text Detail 198    0        0
(504) 312-1683     (504) 638-7196         -393        Inbound      09/09/2017 20:43:18   09/09/2017 20:43:36       18           Voice     210  35515    15529
(504) 312-1683          -393         (504) 638-7196  Routed_Call   09/09/2017 20:43:18   09/09/2017 20:43:36       18           Voice     210    0        0
(504) 638-7196     (504) 312-1683    (504) 312-1683   Outbound     09/09/2017 20:43:58   09/09/2017 20:44:08       10           Voice     210  15532    15532
(504) 320-4126     (504) 638-7196    (504) 638-7196   Inbound      09/09/2017 20:50:36   09/09/2017 20:51:48       72           Voice     210  35573    25577
(504) 638-7196     (504) 723-4477   (1504) 723-4477   Outbound     09/09/2017 22:01:07   09/09/2017 22:02:44       97           Voice     210  15542    15542
(504) 638-7196     (504) 516-5074                     Outbound     09/09/2017 22:15:07   09/09/2017 22:15:07       0          Text Detail 196    0        0
(504) 638-7196     (504) 516-5074                     Outbound     09/09/2017 23:08:39   09/09/2017 23:08:39       0          Text Detail 196    0        0
(504) 516-5074          -206         (504) 638-7196  Routed_Call   09/09/2017 23:13:31   09/09/2017 23:14:02       31           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -206        Inbound      09/09/2017 23:13:31   09/09/2017 23:14:02       31           Voice     210  15542    15542
(504) 638-7196     (504) 516-5074                     Outbound     09/09/2017 23:49:18   09/09/2017 23:49:18       0          Text Detail 195    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196 Undetermined   09/10/2017 00:05:41   09/10/2017 00:06:08       27           Voice     210    0        0
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/10/2017 00:10:01   09/10/2017 00:10:30       29           Voice     210  35542    15542
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/10/2017 00:24:03   09/10/2017 00:24:44       41           Voice     210  15542    15542
(504) 516-5074          -406         (504) 638-7196  Routed_Call   09/10/2017 00:56:31   09/10/2017 00:58:42      131           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -406        Inbound      09/10/2017 00:56:31   09/10/2017 00:58:42      131           Voice     210  35554    35554
(504) 516-5074     (504) 638-7196         -778      Undetermined   09/10/2017 01:45:23   09/10/2017 01:45:49       26           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/10/2017 01:45:23   09/10/2017 01:45:51       28           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/10/2017 01:45:23   09/10/2017 01:45:51       28           Voice     210    0        0
    -9343          (504) 638-7196                      Inbound     09/10/2017 08:58:01   09/10/2017 08:58:01       0          Text Detail 195    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/10/2017 09:57:18   09/10/2017 09:58:01       43           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/10/2017 09:57:18   09/10/2017 09:58:01       43           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -874      Undetermined   09/10/2017 09:57:19   09/10/2017 09:57:46       27           Voice     210    0        0
    -9343          (504) 638-7196                      Inbound     09/10/2017 12:39:49   09/10/2017 12:39:49       0          Text Detail 195    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      09/10/2017 12:52:19   09/10/2017 12:53:26       67           Voice     210  35705    35705
(504) 460-9319     (504) 638-7196    (504) 638-7196  Routed_Call   09/10/2017 13:38:38   09/10/2017 13:39:49       71           Voice     210    0        0
(504) 460-9319     (504) 638-7196         -227      Undetermined   09/10/2017 13:38:38   09/10/2017 13:39:07       29           Voice     210    0        0
(504) 460-9319   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/10/2017 13:38:38   09/10/2017 13:39:49       71           Voice     210    0        0
(504) 715-5539   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/10/2017 13:42:13   09/10/2017 13:42:48       35           Voice     210    0        0
(504) 638-7196     (504) 715-5539    (504) 715-5539   Outbound     09/10/2017 13:43:52   09/10/2017 13:44:45       53           Voice     210  35705    35705
(504) 715-5539     (504) 638-7196    (504) 638-7196   Inbound      09/10/2017 13:45:05   09/10/2017 13:46:08       63           Voice     210  35705    35705
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/10/2017 13:45:35   09/10/2017 13:46:01       26           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/10/2017 13:46:08   09/10/2017 13:46:24       16           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -459       Routed_Call   09/10/2017 13:46:08   09/10/2017 13:46:19       11           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/10/2017 13:46:08   09/10/2017 13:46:24       16           Voice     210    0        0
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/10/2017 13:46:13   09/10/2017 13:46:21       8            Voice     210  35705    35705
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/10/2017 13:46:24   09/10/2017 13:49:28      184           Voice     210  35705    35705
(504) 460-9319   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/10/2017 15:17:07   09/10/2017 15:17:39       32           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/10/2017 16:14:37   09/10/2017 16:15:09       32           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -864      Undetermined   09/10/2017 16:14:37   09/10/2017 16:15:06       29           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/10/2017 16:14:37   09/10/2017 16:15:09       32           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -982      Undetermined   09/10/2017 16:24:22   09/10/2017 16:24:50       28           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/10/2017 16:24:22   09/10/2017 16:24:53       31           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/10/2017 16:24:22   09/10/2017 16:24:53       31           Voice     210    0        0
(504) 460-9319          -974         (504) 638-7196  Routed_Call   09/10/2017 16:34:27   09/10/2017 16:36:42      135           Voice     210    0        0
(504) 460-9319     (504) 638-7196         -974        Inbound      09/10/2017 16:34:27   09/10/2017 16:36:42      135           Voice     210  35705    35705
(504) 701-4135     (504) 638-7196    (504) 638-7196  Routed_Call   09/10/2017 16:38:10   09/10/2017 16:38:23       13           Voice     210  15521    15521
(504) 701-4135   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/10/2017 16:38:10   09/10/2017 16:38:23       13           Voice     210  15521    15521
(504) 701-4135     (504) 638-7196         -711      Undetermined   09/10/2017 16:38:12   09/10/2017 16:38:18       6            Voice     210    0        0
(504) 241-0016     (504) 638-7196    (504) 638-7196   Inbound      09/10/2017 17:26:40   09/10/2017 17:28:08       88           Voice     210  35705    35705
(504) 701-4135     (504) 638-7196                      Inbound     09/10/2017 17:46:56   09/10/2017 17:46:56       0          Text Detail 198    0        0
(504) 701-4135     (504) 638-7196                      Inbound     09/10/2017 17:47:23   09/10/2017 17:47:23       0          Text Detail 198    0        0
(504) 701-4135     (504) 638-7196                      Inbound     09/10/2017 17:47:37   09/10/2017 17:47:37       0          Text Detail 196    0        0
(504) 701-4135   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/10/2017 18:43:52   09/10/2017 18:44:05       13           Voice     210  15521    15521
(504) 701-4135     (504) 638-7196    (504) 638-7196  Routed_Call   09/10/2017 18:43:52   09/10/2017 18:44:05       13           Voice     210  15521    15521
(504) 701-4135     (504) 638-7196         -295      Undetermined   09/10/2017 18:43:55   09/10/2017 18:44:00       5            Voice     210    0        0
(504) 701-4135   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/10/2017 22:51:44   09/10/2017 22:51:58       14           Voice     210  35515    35515
(504) 701-4135     (504) 638-7196    (504) 638-7196  Routed_Call   09/10/2017 22:51:44   09/10/2017 22:51:58       14           Voice     210  35515    35515
(504) 701-4135     (504) 638-7196         -472      Undetermined   09/10/2017 22:51:45   09/10/2017 22:51:48       3            Voice     210    0        0
    -9471          (504) 638-7196                      Inbound     09/11/2017 03:24:28   09/11/2017 03:24:28       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/11/2017 06:17:21   09/11/2017 06:17:21       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/11/2017 06:17:22   09/11/2017 06:17:22       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/11/2017 06:17:23   09/11/2017 06:17:23       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/11/2017 06:17:24   09/11/2017 06:17:24       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/11/2017 06:17:27   09/11/2017 06:17:27       0          Text Detail 227    0        0
(504) 241-0016     (504) 638-7196         -716      Undetermined   09/11/2017 08:25:32   09/11/2017 08:26:02       30           Voice     210    0        0
(504) 241-0016     (504) 638-7196    (504) 638-7196  Routed_Call   09/11/2017 08:25:32   09/11/2017 08:26:05       33           Voice     210    0        0
(504) 241-0016   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/11/2017 08:25:32   09/11/2017 08:26:05       33           Voice     210    0        0
(504) 638-7196     (504) 241-0016    (504) 241-0016   Outbound     09/11/2017 08:29:23   09/11/2017 08:30:29       66           Voice     210  25540    35540
(504) 912-0208     (504) 638-7196    (504) 638-7196   Inbound      09/11/2017 08:44:44   09/11/2017 08:46:10       86           Voice     210  25540    25540
(504) 912-0208     (504) 638-7196    (504) 638-7196   Inbound      09/11/2017 08:51:17   09/11/2017 08:53:04      107           Voice     210  35542    35542
(504) 638-7196     (504) 317-6788    (504) 317-6788   Outbound     09/11/2017 09:17:23   09/11/2017 09:17:52       29           Voice     210  35705    35705
(504) 638-7196            -3                -3        Outbound     09/11/2017 09:18:33   09/11/2017 09:18:45       12           Voice     210  35705    35705
(504) 317-6788          -282         (504) 638-7196  Routed_Call   09/11/2017 09:20:03   09/11/2017 09:21:51      108           Voice     210  25519    15649
(504) 317-6788     (504) 638-7196         -282        Inbound      09/11/2017 09:20:06   09/11/2017 09:21:50      104           Voice     210  35705    35705
(504) 343-5161     (504) 638-7196    (504) 638-7196   Inbound      09/11/2017 09:29:43   09/11/2017 09:30:28       45           Voice     210  35705    35705
(504) 235-7309          -687         (504) 638-7196  Routed_Call   09/11/2017 09:35:47   09/11/2017 09:37:52      125           Voice     210    0        0
(504) 235-7309     (504) 638-7196         -687        Inbound      09/11/2017 09:35:48   09/11/2017 09:37:52      124           Voice     210  35705    35705
(504) 235-7309          -366         (504) 638-7196  Routed_Call   09/11/2017 11:30:52   09/11/2017 11:31:26       34           Voice     210    0        0
(504) 235-7309     (504) 638-7196         -366        Inbound      09/11/2017 11:30:53   09/11/2017 11:31:26       33           Voice     210  25697    25697
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/11/2017 12:05:04   09/11/2017 12:05:27       23           Voice     210  25697    25697
(985) 710-1952     (504) 638-7196                      Inbound     09/11/2017 12:31:53   09/11/2017 12:31:53       0          Text Detail 227    0        0
(504) 349-6465     (504) 638-7196         -193      Undetermined   09/11/2017 13:56:02   09/11/2017 13:56:30       28           Voice     210    0        0
(504) 349-6465          -193         (504) 638-7196  Routed_Call   09/11/2017 13:56:02   09/11/2017 13:56:30       28           Voice     210    0        0
(504) 723-4477     (504) 638-7196    (504) 638-7196 Undetermined   09/11/2017 15:01:22   09/11/2017 15:01:46       24           Voice     210    0        0




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 32 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                          32 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/11/2017 15:15:17   09/11/2017 15:15:46       29           Voice     210    0        0
(504) 638-7196     (985) 710-1952                     Outbound     09/11/2017 16:04:17   09/11/2017 16:04:17       0          Text Detail 198    0        0
(504) 638-7196     (504) 939-4997                     Outbound     09/11/2017 16:05:34   09/11/2017 16:05:34       0          Text Detail 198    0        0
(504) 939-4997     (504) 638-7196                      Inbound     09/11/2017 16:06:49   09/11/2017 16:06:49       0          Text Detail 196    0        0
(504) 638-7196     (504) 939-4997                     Outbound     09/11/2017 16:07:27   09/11/2017 16:07:27       0          Text Detail 198    0        0
(504) 638-7196     (504) 516-5074                     Outbound     09/11/2017 16:11:32   09/11/2017 16:11:32       0          Text Detail 195    0        0
(504) 939-4997     (504) 638-7196                      Inbound     09/11/2017 16:18:55   09/11/2017 16:18:55       0          Text Detail 197    0        0
(504) 516-5074           -32         (504) 638-7196  Routed_Call   09/11/2017 17:06:05   09/11/2017 17:06:46       41           Voice     210    0        0
(504) 516-5074     (504) 638-7196          -32        Inbound      09/11/2017 17:06:05   09/11/2017 17:06:46       41           Voice     210  15520    15520
(504) 343-2794   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/11/2017 18:24:53   09/11/2017 18:25:26       33           Voice     210    0        0
(504) 343-2794     (504) 638-7196    (504) 638-7196  Routed_Call   09/11/2017 18:24:53   09/11/2017 18:25:26       33           Voice     210    0        0
(504) 343-2794     (504) 638-7196         -736      Undetermined   09/11/2017 18:24:54   09/11/2017 18:25:20       26           Voice     210    0        0
(504) 343-2794     (504) 638-7196    (504) 638-7196  Routed_Call   09/11/2017 18:25:29   09/11/2017 18:26:00       31           Voice     210    0        0
(504) 343-2794   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/11/2017 18:25:29   09/11/2017 18:26:00       31           Voice     210    0        0
(504) 343-2794     (504) 638-7196         -778      Undetermined   09/11/2017 18:25:29   09/11/2017 18:25:55       26           Voice     210    0        0
(504) 516-5074          -532         (504) 638-7196  Routed_Call   09/11/2017 18:30:03   09/11/2017 18:31:15       72           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -532        Inbound      09/11/2017 18:30:03   09/11/2017 18:31:15       72           Voice     210  15577    15577
(985) 710-1952     (504) 638-7196                      Inbound     09/11/2017 18:40:21   09/11/2017 18:40:21       0          Text Detail 227    0        0
(985) 710-1952     (504) 638-7196                      Inbound     09/11/2017 18:40:54   09/11/2017 18:40:54       0          Text Detail 227    0        0
(504) 460-9319     (504) 638-7196         -449        Inbound      09/11/2017 18:48:53   09/11/2017 18:51:19      146           Voice     210  25521    15529
(504) 460-9319          -449         (504) 638-7196  Routed_Call   09/11/2017 18:48:53   09/11/2017 18:51:19      146           Voice     210    0        0
(504) 638-7196     (504) 450-0675                     Outbound     09/11/2017 18:52:33   09/11/2017 18:52:33       0          Text Detail 195    0        0
(504) 516-5074          -856         (504) 638-7196  Routed_Call   09/11/2017 19:22:24   09/11/2017 19:24:23      119           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -856        Inbound      09/11/2017 19:22:24   09/11/2017 19:24:23      119           Voice     210  35705    35705
(504) 638-7196     (504) 343-2794    (504) 343-2794   Outbound     09/11/2017 19:24:57   09/11/2017 19:26:19       82           Voice     210  35705    35705
(504) 638-7196     (504) 343-2794    (504) 343-2794   Outbound     09/11/2017 19:27:38   09/11/2017 19:27:48       10           Voice     210  35705    35705
(504) 638-7196     (504) 723-4477    (504) 723-4477   Outbound     09/11/2017 19:27:56   09/11/2017 19:32:06      250           Voice     210  35705    35705
(504) 638-7196                       (504) 723-4477   Outbound     09/11/2017 19:32:10   09/11/2017 19:32:11       1            Voice     210  35705    35705
(504) 638-7196                       (504) 723-4477   Outbound     09/11/2017 19:32:18   09/11/2017 19:32:19       1            Voice     210  35705    35705
(504) 638-7196     (205) 335-9549    (205) 335-9549   Outbound     09/11/2017 19:32:35   09/11/2017 19:33:07       32           Voice     210  15705    15705
(504) 516-5074     (504) 638-7196         -199      Undetermined   09/11/2017 20:21:37   09/11/2017 20:22:04       27           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/11/2017 20:21:37   09/11/2017 20:22:08       31           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/11/2017 20:21:37   09/11/2017 20:22:08       31           Voice     210    0        0
(504) 516-5074          -122         (504) 638-7196  Routed_Call   09/11/2017 20:36:15   09/11/2017 20:36:44       29           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -122        Inbound      09/11/2017 20:36:16   09/11/2017 20:36:44       28           Voice     210  35705    35705
(504) 312-1683     (504) 638-7196    (504) 638-7196   Inbound      09/11/2017 21:26:21   09/11/2017 21:30:05      224           Voice     210  35705    35705
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/11/2017 22:19:15   09/11/2017 22:19:53       38           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/11/2017 22:19:15   09/11/2017 22:19:53       38           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -428      Undetermined   09/11/2017 22:19:16   09/11/2017 22:19:44       28           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -207      Undetermined   09/11/2017 22:19:59   09/11/2017 22:20:25       26           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/11/2017 22:19:59   09/11/2017 22:20:29       30           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/11/2017 22:19:59   09/11/2017 22:20:29       30           Voice     210    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/12/2017 07:00:44   09/12/2017 07:00:44       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/12/2017 07:00:45   09/12/2017 07:00:45       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/12/2017 07:00:46   09/12/2017 07:00:46       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/12/2017 07:00:47   09/12/2017 07:00:47       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/12/2017 07:00:48   09/12/2017 07:00:48       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/12/2017 07:00:49   09/12/2017 07:00:49       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/12/2017 07:00:50   09/12/2017 07:00:50       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/12/2017 07:00:51   09/12/2017 07:00:51       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/12/2017 07:00:55   09/12/2017 07:00:55       0          Text Detail 227    0        0
(504) 638-7196     (504) 858-1183                     Outbound     09/12/2017 07:35:51   09/12/2017 07:35:51       0          Text Detail 196    0        0
(205) 335-9549     (504) 638-7196          -35        Inbound      09/12/2017 08:58:45   09/12/2017 09:16:13     1048           Voice     210  25682    35705
(205) 335-9549           -35         (504) 638-7196  Routed_Call   09/12/2017 08:58:45   09/12/2017 09:16:13     1048           Voice     210    0        0
(504) 638-7196     (504) 228-7902    (504) 228-7902   Outbound     09/12/2017 09:20:53   09/12/2017 09:24:58      245           Voice     210  35705    35705
(504) 638-7196     (504) 450-0675                     Outbound     09/12/2017 09:25:33   09/12/2017 09:25:33       0          Text Detail 195    0        0
(504) 638-7196     (504) 327-0746    (504) 327-0746   Outbound     09/12/2017 09:27:01   09/12/2017 09:27:29       28           Voice     210  35705    35705
(985) 710-1952     (504) 638-7196         -147        Inbound      09/12/2017 11:12:14   09/12/2017 11:12:53       39           Voice     210  35705    35705
(985) 710-1952          -147         (504) 638-7196  Routed_Call   09/12/2017 11:12:14   09/12/2017 11:12:53       39           Voice     210    0        0
(877) 618-3516   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/12/2017 11:17:50   09/12/2017 11:18:26       36           Voice     210    0        0
(877) 618-3516     (504) 638-7196          -43      Undetermined   09/12/2017 11:17:50   09/12/2017 11:18:19       29           Voice     210    0        0
(877) 618-3516     (504) 638-7196    (504) 638-7196  Routed_Call   09/12/2017 11:17:50   09/12/2017 11:18:26       36           Voice     210    0        0
(877) 618-3516   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/12/2017 11:18:48   09/12/2017 11:19:23       35           Voice     210    0        0
(504) 333-9478     (504) 638-7196    (504) 638-7196   Inbound      09/12/2017 11:34:01   09/12/2017 11:34:50       49           Voice     210  35705    35705
(504) 516-5074     (504) 638-7196         -608      Undetermined   09/12/2017 11:53:27   09/12/2017 11:53:54       27           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/12/2017 11:53:27   09/12/2017 11:53:58       31           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/12/2017 11:53:27   09/12/2017 11:53:58       31           Voice     210    0        0
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/12/2017 12:00:34   09/12/2017 12:01:51       77           Voice     210  35705    35705
    -3333          (504) 638-7196                      Inbound     09/12/2017 13:52:29   09/12/2017 13:52:29       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/12/2017 13:52:40   09/12/2017 13:52:40       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/12/2017 13:52:41   09/12/2017 13:52:41       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/12/2017 13:52:47   09/12/2017 13:52:47       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/12/2017 13:52:48   09/12/2017 13:52:48       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/12/2017 13:52:52   09/12/2017 13:52:52       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/12/2017 13:52:58   09/12/2017 13:52:58       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/12/2017 13:52:59   09/12/2017 13:52:59       0          Text Detail 195    0        0
(504) 638-7196     (205) 335-9549                     Outbound     09/12/2017 13:54:01   09/12/2017 13:54:01       0          Text Detail 197    0        0
(205) 335-9549     (504) 638-7196                      Inbound     09/12/2017 14:00:09   09/12/2017 14:00:09       0          Text Detail 227    0        0
(504) 638-7196     (205) 335-9549                     Outbound     09/12/2017 14:13:00   09/12/2017 14:13:00       0          Text Detail 195    0        0
(225) 573-7118     (504) 638-7196         -645        Inbound      09/12/2017 15:39:43   09/12/2017 16:00:58     1275           Voice     210  35705    35705
(225) 573-7118          -645         (504) 638-7196  Routed_Call   09/12/2017 15:39:43   09/12/2017 16:00:58     1275           Voice     210    0        0
(504) 838-4111     (504) 638-7196         -519        Inbound      09/12/2017 16:11:28   09/12/2017 16:12:07       39           Voice     210  35705    35705
(504) 838-4111          -519         (504) 638-7196  Routed_Call   09/12/2017 16:11:28   09/12/2017 16:12:07       39           Voice     210    0        0
(504) 758-5389          -788         (504) 638-7196  Routed_Call   09/12/2017 16:59:55   09/12/2017 17:13:03      788           Voice     210    0        0
(504) 758-5389     (504) 638-7196         -788        Inbound      09/12/2017 16:59:56   09/12/2017 17:13:03      787           Voice     210  15536    35537
(504) 228-7902     (504) 638-7196    (504) 638-7196   Inbound      09/12/2017 17:13:38   09/12/2017 17:14:30       52           Voice     210  25541    25541




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 33 of 61
10/11/2019-3:27 PM                                                   Call Records For PTN 5046387196                                                          33 of 61




CALLING_NBR         CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
 (504) 255-6690           -37         (504) 638-7196  Routed_Call   09/12/2017 17:14:18   09/12/2017 17:16:19      121           Voice     210    0        0
 (504) 255-6690     (504) 638-7196          -37        Inbound      09/12/2017 17:14:18   09/12/2017 17:16:18      120           Voice     210  25541    25541
 (504) 255-6690     (504) 638-7196    (504) 638-7196   Inbound      09/12/2017 17:17:26   09/12/2017 17:18:17       51           Voice     210  35537    35537
 (504) 638-7196     (504) 228-7902    (504) 228-7902   Outbound     09/12/2017 17:18:21   09/12/2017 17:19:18       57           Voice     210  35540    35537
     -9343          (504) 638-7196                      Inbound     09/12/2017 17:40:44   09/12/2017 17:40:44       0          Text Detail 194    0        0
 (504) 460-9319          -683         (504) 638-7196  Routed_Call   09/12/2017 18:04:42   09/12/2017 18:05:18       36           Voice     210    0        0
 (504) 460-9319     (504) 638-7196         -683      Undetermined   09/12/2017 18:04:43   09/12/2017 18:05:18       35           Voice     210    0        0
 (504) 516-5074          -225         (504) 638-7196  Routed_Call   09/12/2017 18:09:59   09/12/2017 18:11:04       65           Voice     210    0        0
 (504) 516-5074     (504) 638-7196         -225        Inbound      09/12/2017 18:10:00   09/12/2017 18:11:04       64           Voice     210  25559    15559
 (504) 948-5617     (504) 638-7196    (504) 638-7196   Inbound      09/12/2017 18:35:49   09/12/2017 18:36:29       40           Voice     210  15513    10000
 (504) 205-6799     (504) 638-7196    (504) 638-7196  Routed_Call   09/12/2017 18:40:00   09/12/2017 18:40:44       44           Voice     210    0        0
 (504) 205-6799   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/12/2017 18:40:00   09/12/2017 18:40:44       44           Voice     210    0        0
 (504) 205-6799     (504) 638-7196         -519      Undetermined   09/12/2017 18:40:01   09/12/2017 18:40:26       25           Voice     210    0        0
 (504) 516-5074     (504) 638-7196         -500        Inbound      09/12/2017 19:31:14   09/12/2017 19:33:25      131           Voice     210  35705    35705
 (504) 516-5074          -500         (504) 638-7196  Routed_Call   09/12/2017 19:31:14   09/12/2017 19:33:25      131           Voice     210    0        0
(1844) 770-4875   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/12/2017 19:37:15   09/12/2017 19:37:48       33           Voice     210    0        0
 (504) 638-7196     (504) 300-2020    (504) 300-2020   Outbound     09/12/2017 20:06:38   09/12/2017 20:07:59       81           Voice     210  35705    35705
 (504) 638-7196     (504) 343-2794   (1504) 343-2794   Outbound     09/12/2017 20:11:32   09/12/2017 20:12:55       83           Voice     210  35705    35705
 (504) 715-5539          -163         (504) 638-7196  Routed_Call   09/12/2017 20:33:25   09/12/2017 20:35:31      126           Voice     210    0        0
 (504) 715-5539     (504) 638-7196         -163        Inbound      09/12/2017 20:33:25   09/12/2017 20:35:31      126           Voice     210  35705    35705
 (504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      09/12/2017 22:01:46   09/12/2017 22:03:44      118           Voice     210  35705    30000
 (504) 570-3382     (504) 638-7196                      Inbound     09/13/2017 05:50:13   09/13/2017 05:50:13       0          Text Detail 227    0        0
 (504) 570-3382     (504) 638-7196                      Inbound     09/13/2017 05:50:14   09/13/2017 05:50:14       0          Text Detail 227    0        0
 (504) 570-3382     (504) 638-7196                      Inbound     09/13/2017 05:50:15   09/13/2017 05:50:15       0          Text Detail 227    0        0
 (504) 570-3382     (504) 638-7196                      Inbound     09/13/2017 05:50:16   09/13/2017 05:50:16       0          Text Detail 227    0        0
 (504) 570-3382     (504) 638-7196                      Inbound     09/13/2017 05:50:17   09/13/2017 05:50:17       0          Text Detail 227    0        0
 (504) 939-4997     (504) 638-7196                      Inbound     09/13/2017 07:20:38   09/13/2017 07:20:38       0          Text Detail 198    0        0
 (504) 939-4997     (504) 638-7196                      Inbound     09/13/2017 07:20:39   09/13/2017 07:20:39       0          Text Detail 198    0        0
 (504) 638-7196     (504) 939-4997                     Outbound     09/13/2017 07:29:50   09/13/2017 07:29:50       0          Text Detail 196    0        0
 (504) 939-4997     (504) 638-7196                      Inbound     09/13/2017 07:32:52   09/13/2017 07:32:52       0          Text Detail 196    0        0
     -9329          (504) 638-7196                      Inbound     09/13/2017 09:05:04   09/13/2017 09:05:04       0          Text Detail 227    0        0
 (504) 516-5074          -153         (504) 638-7196  Routed_Call   09/13/2017 09:24:04   09/13/2017 09:24:34       30           Voice     210    0        0
 (504) 516-5074     (504) 638-7196         -153        Inbound      09/13/2017 09:24:05   09/13/2017 09:24:34       29           Voice     210  15521    15521
 (504) 516-5074          -387         (504) 638-7196  Routed_Call   09/13/2017 09:26:38   09/13/2017 09:27:03       25           Voice     210    0        0
 (504) 516-5074     (504) 638-7196         -387        Inbound      09/13/2017 09:26:38   09/13/2017 09:27:03       25           Voice     210  35515    25515
 (504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/13/2017 09:34:54   09/13/2017 09:35:11       17           Voice     210  35706    35706
 (504) 228-7902          -784         (504) 638-7196  Routed_Call   09/13/2017 10:34:57   09/13/2017 10:39:13      256           Voice     210    0        0
 (504) 228-7902     (504) 638-7196         -784        Inbound      09/13/2017 10:34:58   09/13/2017 10:39:13      255           Voice     210  15521    35515
 (504) 900-5395     (504) 638-7196    (504) 638-7196   Inbound      09/13/2017 12:05:19   09/13/2017 12:11:13      354           Voice     210  35515    15697
 (504) 460-9319   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/13/2017 12:15:48   09/13/2017 12:16:21       33           Voice     210    0        0
 (504) 460-9319     (504) 638-7196         -785      Undetermined   09/13/2017 12:15:48   09/13/2017 12:16:11       23           Voice     210    0        0
 (504) 460-9319     (504) 638-7196    (504) 638-7196  Routed_Call   09/13/2017 12:15:48   09/13/2017 12:16:21       33           Voice     210    0        0
 (504) 638-7196     (504) 343-2794   (1504) 343-2794   Outbound     09/13/2017 12:31:26   09/13/2017 12:32:00       34           Voice     210  15705    35705
 (504) 638-7196     (504) 908-1785                     Outbound     09/13/2017 13:18:53   09/13/2017 13:18:53       0          Text Detail 195    0        0
 (504) 349-6465     (504) 638-7196         -333        Inbound      09/13/2017 13:44:17   09/13/2017 13:50:31      374           Voice     210  35705    35705
 (504) 349-6465          -333         (504) 638-7196  Routed_Call   09/13/2017 13:44:17   09/13/2017 13:50:31      374           Voice     210    0        0
 (504) 258-7699     (504) 638-7196         -314        Inbound      09/13/2017 13:55:03   09/13/2017 13:56:28       85           Voice     210  35705    35705
 (504) 258-7699          -314         (504) 638-7196  Routed_Call   09/13/2017 13:55:03   09/13/2017 13:56:29       86           Voice     210    0        0
 (504) 450-0675          -489         (504) 638-7196  Routed_Call   09/13/2017 14:59:33   09/13/2017 15:02:43      190           Voice     210  35515    15527
 (504) 450-0675     (504) 638-7196         -489        Inbound      09/13/2017 14:59:35   09/13/2017 15:02:43      188           Voice     210  35705    35705
 (504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/13/2017 15:00:32   09/13/2017 15:00:59       27           Voice     210    0        0
 (504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/13/2017 15:02:55   09/13/2017 15:03:55       60           Voice     210  35705    35705
 (504) 638-7196     (504) 450-0675    (504) 450-0675   Outbound     09/13/2017 15:04:06   09/13/2017 15:04:09       3            Voice     210  35705    35705
 (504) 900-5395   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/13/2017 15:05:42   09/13/2017 15:06:13       31           Voice     210    0        0
 (504) 638-7196     (504) 228-7902    (504) 228-7902   Outbound     09/13/2017 15:58:48   09/13/2017 15:59:20       32           Voice     210  15520    15520
 (504) 564-2011          -389         (504) 638-7196  Routed_Call   09/13/2017 16:04:26   09/13/2017 16:06:32      126           Voice     210    0        0
 (504) 564-2011     (504) 638-7196         -389        Inbound      09/13/2017 16:04:27   09/13/2017 16:06:32      125           Voice     210  15520    15520
 (504) 516-5074          -664         (504) 638-7196  Routed_Call   09/13/2017 16:22:53   09/13/2017 16:23:51       58           Voice     210    0        0
 (504) 516-5074     (504) 638-7196         -664        Inbound      09/13/2017 16:22:54   09/13/2017 16:23:51       57           Voice     210  15538    15504
 (504) 516-5074     (504) 638-7196         -638        Inbound      09/13/2017 16:28:37   09/13/2017 16:29:06       29           Voice     210  25542    25542
 (504) 516-5074          -638         (504) 638-7196  Routed_Call   09/13/2017 16:28:37   09/13/2017 16:29:06       29           Voice     210    0        0
 (504) 638-7196     (504) 317-6788    (504) 317-6788   Outbound     09/13/2017 17:03:36   09/13/2017 17:04:29       53           Voice     210  25541    25541
     -9343          (504) 638-7196                      Inbound     09/13/2017 17:10:11   09/13/2017 17:10:11       0          Text Detail 194    0        0
 (504) 912-0208          -640         (504) 638-7196  Routed_Call   09/13/2017 17:21:20   09/13/2017 17:36:45      925           Voice     210    0        0
 (504) 912-0208     (504) 638-7196         -640        Inbound      09/13/2017 17:21:20   09/13/2017 17:36:45      925           Voice     210  15551    35537
 (504) 912-0208   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/13/2017 17:36:52   09/13/2017 17:37:31       39           Voice     210    0        0
 (504) 912-0208     (504) 638-7196    (504) 638-7196  Routed_Call   09/13/2017 17:36:52   09/13/2017 17:37:31       39           Voice     210    0        0
 (504) 912-0208     (504) 638-7196         -540       Routed_Call   09/13/2017 17:36:53   09/13/2017 17:37:27       34           Voice     210    0        0
 (504) 912-0208   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/13/2017 17:45:50   09/13/2017 17:46:29       39           Voice     210    0        0
 (504) 912-0208     (504) 638-7196    (504) 638-7196  Routed_Call   09/13/2017 17:45:50   09/13/2017 17:46:29       39           Voice     210    0        0
 (504) 912-0208     (504) 638-7196         -330       Routed_Call   09/13/2017 17:45:50   09/13/2017 17:46:25       35           Voice     210    0        0
 (504) 317-6788   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/13/2017 18:09:23   09/13/2017 18:10:12       49           Voice     210  15642    25642
 (504) 317-6788     (504) 638-7196    (504) 638-7196  Routed_Call   09/13/2017 18:09:23   09/13/2017 18:10:12       49           Voice     210  15642    25642
 (504) 317-6788     (504) 638-7196         -389       Routed_Call   09/13/2017 18:09:25   09/13/2017 18:10:00       35           Voice     210    0        0
 (504) 255-6690     (504) 638-7196    (504) 638-7196   Inbound      09/13/2017 18:57:45   09/13/2017 18:59:19       94           Voice     210  25705    25705
 (504) 255-6690          -658         (504) 638-7196  Routed_Call   09/13/2017 19:09:23   09/13/2017 19:10:37       74           Voice     210    0        0
 (504) 255-6690     (504) 638-7196         -658        Inbound      09/13/2017 19:09:24   09/13/2017 19:10:37       73           Voice     210  35705    35705
 (504) 900-5395   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/13/2017 19:10:00   09/13/2017 19:10:26       26           Voice     210    0        0
 (504) 638-7196     (504) 900-5395    (504) 900-5395   Outbound     09/13/2017 19:10:40   09/13/2017 19:15:43      303           Voice     210  35705    35705
 (504) 900-5395           -84         (504) 638-7196  Routed_Call   09/13/2017 19:45:36   09/13/2017 19:46:19       43           Voice     210    0        0
 (504) 900-5395     (504) 638-7196          -84        Inbound      09/13/2017 19:45:36   09/13/2017 19:46:19       43           Voice     210  35705    35705
 (504) 516-5074          -372         (504) 638-7196  Routed_Call   09/13/2017 19:47:26   09/13/2017 19:47:46       20           Voice     210    0        0
 (504) 516-5074     (504) 638-7196         -372        Inbound      09/13/2017 19:47:26   09/13/2017 19:47:46       20           Voice     210  35705    35705
 (504) 516-5074     (504) 638-7196         -823      Undetermined   09/13/2017 19:47:54   09/13/2017 19:48:22       28           Voice     210    0        0
 (504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/13/2017 19:47:54   09/13/2017 19:48:26       32           Voice     210    0        0
 (504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/13/2017 19:47:54   09/13/2017 19:48:26       32           Voice     210    0        0




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 34 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                          34 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 516-5074     (504) 638-7196         -776      Undetermined   09/13/2017 19:48:32   09/13/2017 19:48:57       25           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/13/2017 19:48:32   09/13/2017 19:49:01       29           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/13/2017 19:48:32   09/13/2017 19:49:01       29           Voice     210    0        0
(504) 516-5074          -581         (504) 638-7196  Routed_Call   09/13/2017 20:09:24   09/13/2017 20:09:46       22           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -581        Inbound      09/13/2017 20:09:24   09/13/2017 20:09:46       22           Voice     210  35705    35705
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/13/2017 20:55:30   09/13/2017 20:56:00       30           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/13/2017 20:55:30   09/13/2017 20:56:00       30           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -462      Undetermined   09/13/2017 20:55:31   09/13/2017 20:55:57       26           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196 Undetermined   09/13/2017 20:56:43   09/13/2017 20:56:59       16           Voice     210    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/14/2017 05:42:31   09/14/2017 05:42:31       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/14/2017 05:42:32   09/14/2017 05:42:32       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/14/2017 05:42:33   09/14/2017 05:42:33       0          Text Detail 227    0        0
(504) 723-4477     (504) 638-7196         -734        Inbound      09/14/2017 08:54:09   09/14/2017 08:55:01       52           Voice     210  35706    35706
(504) 723-4477          -734         (504) 638-7196  Routed_Call   09/14/2017 08:54:09   09/14/2017 08:55:01       52           Voice     210    0        0
    -9343          (504) 638-7196                      Inbound     09/14/2017 09:00:13   09/14/2017 09:00:13       0          Text Detail 195    0        0
    -9343          (504) 638-7196                      Inbound     09/14/2017 09:07:16   09/14/2017 09:07:16       0          Text Detail 227    0        0
(504) 235-7309   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/14/2017 09:59:10   09/14/2017 10:00:13       63           Voice     210    0        0
(601) 660-0264     (504) 638-7196         -946        Inbound      09/14/2017 10:02:50   09/14/2017 10:05:19      149           Voice     210  35705    35705
(601) 660-0264          -946         (504) 638-7196  Routed_Call   09/14/2017 10:02:50   09/14/2017 10:05:19      149           Voice     210    0        0
(601) 660-0264     (504) 638-7196         -107        Inbound      09/14/2017 10:05:24   09/14/2017 10:07:50      146           Voice     210  35705    35705
(601) 660-0264          -107         (504) 638-7196  Routed_Call   09/14/2017 10:05:24   09/14/2017 10:07:50      146           Voice     210    0        0
(504) 235-7309     (504) 638-7196         -840      Undetermined   09/14/2017 10:06:29   09/14/2017 10:06:52       23           Voice     210    0        0
(504) 235-7309   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/14/2017 10:06:29   09/14/2017 10:07:17       48           Voice     210    0        0
(504) 235-7309     (504) 638-7196    (504) 638-7196  Routed_Call   09/14/2017 10:06:29   09/14/2017 10:07:17       48           Voice     210    0        0
(504) 235-7309     (504) 638-7196          -97      Undetermined   09/14/2017 10:11:37   09/14/2017 10:12:05       28           Voice     210    0        0
(504) 235-7309           -97         (504) 638-7196  Routed_Call   09/14/2017 10:11:37   09/14/2017 10:12:05       28           Voice     210    0        0
(504) 235-7309     (504) 638-7196         -450       Routed_Call   09/14/2017 10:15:46   09/14/2017 10:15:48       2            Voice     210    0        0
(504) 235-7309          -450         (504) 638-7196  Routed_Call   09/14/2017 10:15:46   09/14/2017 10:15:48       2            Voice     210    0        0
(504) 228-7902          -305         (504) 638-7196  Routed_Call   09/14/2017 10:42:31   09/14/2017 10:50:38      487           Voice     210    0        0
(504) 228-7902     (504) 638-7196         -305        Inbound      09/14/2017 10:42:31   09/14/2017 10:50:39      488           Voice     210  35705    35705
(504) 638-7196     (504) 251-4719    (504) 251-4719   Outbound     09/14/2017 10:54:15   09/14/2017 10:54:54       39           Voice     210  35705    35705
(504) 638-7196     (504) 228-7902    (504) 228-7902   Outbound     09/14/2017 10:59:30   09/14/2017 11:04:02      272           Voice     210  35705    35705
(504) 251-4719          -638            638-7196     Routed_Call   09/14/2017 11:03:11   09/14/2017 11:04:56      105           Voice     210  25539    25539
(504) 251-4719     (504) 638-7196         -638        Inbound      09/14/2017 11:03:12   09/14/2017 11:04:56      104           Voice     210  35705    35705
(504) 638-7196     (504) 228-7902    (504) 228-7902   Outbound     09/14/2017 11:06:17   09/14/2017 11:06:52       35           Voice     210  35705    35705
(504) 228-7902     (504) 638-7196    (504) 638-7196   Inbound      09/14/2017 11:10:18   09/14/2017 11:17:45      447           Voice     210  35705    35705
(504) 516-5074          -659         (504) 638-7196  Routed_Call   09/14/2017 13:24:31   09/14/2017 13:25:09       38           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -659        Inbound      09/14/2017 13:24:32   09/14/2017 13:25:09       37           Voice     210  25591    25591
(504) 723-4477     (504) 638-7196         -859        Inbound      09/14/2017 13:26:29   09/14/2017 13:26:56       27           Voice     210  35589    35589
(504) 723-4477          -859         (504) 638-7196  Routed_Call   09/14/2017 13:26:29   09/14/2017 13:26:56       27           Voice     210    0        0
(504) 343-2794     (504) 638-7196          -47      Undetermined   09/14/2017 13:41:47   09/14/2017 13:42:17       30           Voice     210    0        0
(504) 343-2794     (504) 638-7196    (504) 638-7196  Routed_Call   09/14/2017 13:41:47   09/14/2017 13:42:25       38           Voice     210    0        0
(504) 343-2794   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/14/2017 13:41:47   09/14/2017 13:42:25       38           Voice     210    0        0
(504) 638-7196     (504) 343-2794    (504) 343-2794   Outbound     09/14/2017 13:42:31   09/14/2017 13:43:48       77           Voice     210  35544    35544
(504) 638-7196     (504) 251-4719    (504) 251-4719   Outbound     09/14/2017 13:53:59   09/14/2017 13:54:27       28           Voice     210  35569    35569
(504) 638-7196                       (504) 251-4719   Outbound     09/14/2017 13:54:34   09/14/2017 13:54:35       1            Voice     210  35569    35569
(504) 912-0208     (504) 638-7196    (504) 638-7196  Routed_Call   09/14/2017 14:02:44   09/14/2017 14:03:15       31           Voice     210    0        0
(504) 912-0208   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/14/2017 14:02:44   09/14/2017 14:03:15       31           Voice     210    0        0
(504) 912-0208     (504) 638-7196         -308      Undetermined   09/14/2017 14:02:45   09/14/2017 14:03:12       27           Voice     210    0        0
(504) 235-7309     (504) 638-7196    (504) 638-7196   Inbound      09/14/2017 14:03:33   09/14/2017 14:04:40       67           Voice     210  25571    35569
(504) 638-7196     (504) 228-7902    (504) 228-7902   Outbound     09/14/2017 14:05:29   09/14/2017 14:05:34       5            Voice     210  35569    35569
(504) 638-7196                       (504) 228-7902   Outbound     09/14/2017 14:05:39   09/14/2017 14:05:40       1            Voice     210  35569    35569
(504) 638-7196     (504) 228-7902    (504) 228-7902   Outbound     09/14/2017 14:06:08   09/14/2017 14:08:58      170           Voice     210  35569    35569
(504) 912-0208          -889         (504) 638-7196  Routed_Call   09/14/2017 14:45:53   09/14/2017 14:47:42      109           Voice     210    0        0
(504) 912-0208     (504) 638-7196         -889        Inbound      09/14/2017 14:45:53   09/14/2017 14:47:42      109           Voice     210  35566    35566
(504) 638-7196     (504) 228-7902    (504) 228-7902   Outbound     09/14/2017 14:48:00   09/14/2017 14:48:56       56           Voice     210  35566    35566
(504) 638-7196     (504) 251-4719    (504) 251-4719   Outbound     09/14/2017 14:49:04   09/14/2017 14:50:24       80           Voice     210  35566    35566
(504) 228-7902          -552         (504) 638-7196  Routed_Call   09/14/2017 14:49:54   09/14/2017 14:54:43      289           Voice     210    0        0
(504) 228-7902     (504) 638-7196         -552        Inbound      09/14/2017 14:49:55   09/14/2017 14:54:42      287           Voice     210  35566    35565
(504) 638-7196     (504) 228-7902    (504) 228-7902   Outbound     09/14/2017 15:06:41   09/14/2017 15:07:17       36           Voice     210  15520    15520
(504) 516-5074          -911         (504) 638-7196  Routed_Call   09/14/2017 15:13:34   09/14/2017 15:14:22       48           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -911        Inbound      09/14/2017 15:13:35   09/14/2017 15:14:23       48           Voice     210  15520    15520
(504) 638-7196                       (504) 228-7902   Outbound     09/14/2017 15:15:15   09/14/2017 15:15:16       1            Voice     210  15520    15520
(504) 638-7196     (504) 251-4719    (504) 251-4719   Outbound     09/14/2017 15:15:21   09/14/2017 15:16:51       90           Voice     210  15520    15520
(504) 228-7902          -229         (504) 638-7196  Routed_Call   09/14/2017 15:19:19   09/14/2017 15:20:57       98           Voice     210    0        0
(504) 228-7902     (504) 638-7196         -229        Inbound      09/14/2017 15:19:19   09/14/2017 15:20:57       98           Voice     210  25514    35513
(504) 638-7196     (504) 251-4719    (504) 251-4719   Outbound     09/14/2017 15:28:19   09/14/2017 15:28:42       23           Voice     210  15517    35515
(504) 900-5395   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/14/2017 15:32:41   09/14/2017 15:33:11       30           Voice     210    0        0
(504) 900-5395     (504) 638-7196    (504) 638-7196  Routed_Call   09/14/2017 15:32:41   09/14/2017 15:33:11       30           Voice     210    0        0
(504) 900-5395     (504) 638-7196         -579      Undetermined   09/14/2017 15:32:41   09/14/2017 15:33:08       27           Voice     210    0        0
(504) 638-7196     (504) 900-5395    (504) 900-5395   Outbound     09/14/2017 15:36:55   09/14/2017 15:37:35       40           Voice     210  15515    35677
(504) 638-7196     (504) 900-5395    (504) 900-5395   Outbound     09/14/2017 15:38:19   09/14/2017 15:39:15       56           Voice     210  25682    25682
(504) 516-5074     (504) 638-7196         -571        Inbound      09/14/2017 15:43:30   09/14/2017 15:44:17       47           Voice     210  35706    25706
(504) 516-5074          -571         (504) 638-7196  Routed_Call   09/14/2017 15:43:30   09/14/2017 15:44:16       46           Voice     210    0        0
(504) 701-4135     (504) 638-7196                      Inbound     09/14/2017 16:41:50   09/14/2017 16:41:50       0          Text Detail 198    0        0
(504) 912-0208   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/14/2017 17:29:30   09/14/2017 17:30:00       30           Voice     210    0        0
(504) 912-0208     (504) 638-7196         -940      Undetermined   09/14/2017 17:29:30   09/14/2017 17:29:57       27           Voice     210    0        0
(504) 912-0208     (504) 638-7196    (504) 638-7196  Routed_Call   09/14/2017 17:29:30   09/14/2017 17:30:00       30           Voice     210    0        0
(504) 701-4135     (504) 638-7196    (504) 638-7196  Routed_Call   09/14/2017 17:40:49   09/14/2017 17:41:01       12           Voice     210  15521    15521
(504) 701-4135   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/14/2017 17:40:49   09/14/2017 17:41:01       12           Voice     210  15521    15521
(504) 701-4135     (504) 638-7196         -556      Undetermined   09/14/2017 17:40:51   09/14/2017 17:40:56       5            Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/14/2017 18:07:34   09/14/2017 18:08:06       32           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196 Undetermined   09/14/2017 18:09:01   09/14/2017 18:09:18       17           Voice     210    0        0
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      09/14/2017 18:41:31   09/14/2017 18:42:12       41           Voice     210  35705    30000
(504) 333-9478     (504) 638-7196    (504) 638-7196   Inbound      09/14/2017 20:21:37   09/14/2017 20:22:18       41           Voice     210  35705    35705
(504) 333-9478          -672         (504) 638-7196  Routed_Call   09/14/2017 20:23:37   09/14/2017 20:24:31       54           Voice     210    0        0




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 35 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                          35 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 333-9478     (504) 638-7196         -672        Inbound      09/14/2017 20:23:38   09/14/2017 20:24:31       53           Voice     210  35705    35705
    -9343          (504) 638-7196                      Inbound     09/14/2017 21:34:44   09/14/2017 21:34:44       0          Text Detail 195    0        0
(504) 638-7196     (504) 666-6620                     Outbound     09/14/2017 21:35:17   09/14/2017 21:35:17       0          Text Detail 195    0        0
(504) 666-6620   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/14/2017 22:29:42   09/14/2017 22:30:13       31           Voice     210    0        0
(504) 666-6620     (504) 638-7196    (504) 638-7196  Routed_Call   09/14/2017 22:29:42   09/14/2017 22:30:13       31           Voice     210    0        0
(504) 666-6620     (504) 638-7196         -800      Undetermined   09/14/2017 22:29:42   09/14/2017 22:30:09       27           Voice     210    0        0
(504) 666-6620   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/14/2017 22:33:19   09/14/2017 22:33:52       33           Voice     210    0        0
(504) 638-7196     (504) 666-6620    (504) 666-6620   Outbound     09/14/2017 22:33:55   09/14/2017 22:34:41       46           Voice     210  35705    35705
(504) 666-6620   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/14/2017 22:33:56   09/14/2017 22:34:45       49           Voice     210    0        0
(504) 666-6620     (504) 638-7196    (504) 638-7196  Routed_Call   09/14/2017 22:33:56   09/14/2017 22:34:45       49           Voice     210    0        0
(504) 638-7196     (504) 333-9478    (504) 333-9478   Outbound     09/14/2017 22:35:34   09/14/2017 22:35:55       21           Voice     210  35705    35705
(504) 666-6620          -562         (504) 638-7196  Routed_Call   09/14/2017 22:49:49   09/14/2017 22:50:17       28           Voice     210    0        0
(504) 666-6620     (504) 638-7196         -562        Inbound      09/14/2017 22:49:49   09/14/2017 22:50:17       28           Voice     210  35705    35705
(504) 638-7196     (504) 723-8091                     Outbound     09/15/2017 00:16:40   09/15/2017 00:16:40       0          Text Detail 196    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/15/2017 06:03:53   09/15/2017 06:03:53       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/15/2017 06:03:54   09/15/2017 06:03:54       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/15/2017 06:03:55   09/15/2017 06:03:55       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/15/2017 06:03:56   09/15/2017 06:03:56       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/15/2017 06:03:57   09/15/2017 06:03:57       0          Text Detail 227    0        0
(504) 638-7196     (504) 908-1785                     Outbound     09/15/2017 07:21:29   09/15/2017 07:21:29       0          Text Detail 197    0        0
(504) 241-0016          -252         (504) 638-7196  Routed_Call   09/15/2017 07:56:07   09/15/2017 07:57:15       68           Voice     210    0        0
(504) 241-0016     (504) 638-7196         -252        Inbound      09/15/2017 07:56:07   09/15/2017 07:57:15       68           Voice     210  15705    35705
(504) 228-7902          -516         (504) 638-7196  Routed_Call   09/15/2017 08:09:34   09/15/2017 08:17:05      451           Voice     210    0        0
(504) 228-7902     (504) 638-7196         -516        Inbound      09/15/2017 08:09:35   09/15/2017 08:17:05      450           Voice     210  35705    35705
(504) 638-7196                          205-7405      Outbound     09/15/2017 08:26:49   09/15/2017 08:26:50       1            Voice     210  35705    35705
    -3333          (504) 638-7196                      Inbound     09/15/2017 08:34:56   09/15/2017 08:34:56       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/15/2017 08:34:57   09/15/2017 08:34:57       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/15/2017 08:41:07   09/15/2017 08:41:07       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/15/2017 08:45:47   09/15/2017 08:45:47       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/15/2017 08:45:48   09/15/2017 08:45:48       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/15/2017 09:02:53   09/15/2017 09:02:53       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/15/2017 09:02:54   09/15/2017 09:02:54       0          Text Detail 195    0        0
(504) 638-7196     (504) 628-1280    (504) 628-1280   Outbound     09/15/2017 10:54:16   09/15/2017 10:55:09       53           Voice     210  25697    25697
(504) 638-7196     (504) 315-8558   (1504) 315-8558   Outbound     09/15/2017 10:55:47   09/15/2017 10:57:22       95           Voice     210  15688    25697
(504) 638-7196     (601) 261-0660   (1601) 261-0660   Outbound     09/15/2017 11:01:24   09/15/2017 11:02:28       64           Voice     210  25697    25697
(504) 638-7196     (504) 906-8069                     Outbound     09/15/2017 11:23:24   09/15/2017 11:23:24       0          Text Detail 196    0        0
(504) 906-8069     (504) 638-7196                      Inbound     09/15/2017 11:24:19   09/15/2017 11:24:19       0          Text Detail 227    0        0
(504) 228-7902   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/15/2017 11:24:43   09/15/2017 11:25:21       38           Voice     210    0        0
(504) 638-7196     (504) 906-8069                     Outbound     09/15/2017 11:40:00   09/15/2017 11:40:00       0          Text Detail 196    0        0
(504) 638-7196     (504) 333-9478   (1504) 333-9478   Outbound     09/15/2017 11:40:59   09/15/2017 11:41:21       22           Voice     210  25697    25697
(504) 906-8069     (504) 638-7196                      Inbound     09/15/2017 11:42:45   09/15/2017 11:42:45       0          Text Detail 227    0        0
(504) 638-7196     (504) 906-8069                     Outbound     09/15/2017 11:43:10   09/15/2017 11:43:10       0          Text Detail 196    0        0
(504) 638-7196     (504) 235-7309   (1504) 235-7309   Outbound     09/15/2017 12:09:51   09/15/2017 12:11:46      115           Voice     210  35697    35706
(504) 205-7695     (504) 638-7196                      Inbound     09/15/2017 12:32:40   09/15/2017 12:32:40       0          Text Detail 227    0        0
(504) 638-7196     (504) 606-5055   (1504) 606-5055   Outbound     09/15/2017 12:50:19   09/15/2017 12:51:03       44           Voice     210  35705    35705
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      09/15/2017 12:58:38   09/15/2017 12:59:35       57           Voice     210  35705    20000
(504) 638-7196     (504) 300-2020    (504) 300-2020   Outbound     09/15/2017 13:12:37   09/15/2017 13:13:02       25           Voice     210  35513    35513
(985) 520-4261     (504) 638-7196         -685        Inbound      09/15/2017 13:14:01   09/15/2017 13:14:22       21           Voice     210  35513    35513
(985) 520-4261          -685         (504) 638-7196  Routed_Call   09/15/2017 13:14:01   09/15/2017 13:14:22       21           Voice     210    0        0
(504) 638-7196     (504) 205-7695    (504) 205-7695   Outbound     09/15/2017 13:26:12   09/15/2017 13:27:02       50           Voice     210  35573    35573
(504) 235-7309          -916         (504) 638-7196  Routed_Call   09/15/2017 13:56:38   09/15/2017 13:57:07       29           Voice     210    0        0
(504) 235-7309     (504) 638-7196         -916        Inbound      09/15/2017 13:56:38   09/15/2017 13:57:07       29           Voice     210  15521    15521
(504) 205-6799     (504) 638-7196         -188        Inbound      09/15/2017 14:55:57   09/15/2017 14:57:19       82           Voice     210  25677    25682
(504) 205-6799          -188         (504) 638-7196  Routed_Call   09/15/2017 14:55:57   09/15/2017 14:57:19       82           Voice     210    0        0
(504) 235-7309     (504) 638-7196    (504) 638-7196   Inbound      09/15/2017 15:39:18   09/15/2017 15:39:43       25           Voice     210  35705    35705
(504) 638-7196     (504) 701-4135                     Outbound     09/15/2017 15:52:54   09/15/2017 15:52:54       0          Text Detail 197    0        0
(504) 701-4135     (504) 638-7196                      Inbound     09/15/2017 15:59:39   09/15/2017 15:59:39       0          Text Detail 195    0        0
(504) 701-4135     (504) 638-7196                      Inbound     09/15/2017 15:59:55   09/15/2017 15:59:55       0          Text Detail 195    0        0
(504) 701-4135     (504) 638-7196                      Inbound     09/15/2017 16:00:20   09/15/2017 16:00:20       0          Text Detail 196    0        0
(504) 333-3222     (504) 638-7196    (504) 638-7196   Inbound      09/15/2017 16:03:06   09/15/2017 16:03:51       45           Voice     210  35705    35705
(504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      09/15/2017 16:07:21   09/15/2017 16:08:05       44           Voice     210  35705    35705
    -9343          (504) 638-7196                      Inbound     09/15/2017 16:33:30   09/15/2017 16:33:30       0          Text Detail 227    0        0
(504) 516-5074     (504) 638-7196         -533        Inbound      09/15/2017 16:34:43   09/15/2017 16:35:21       38           Voice     210  35705    35705
(504) 516-5074          -533         (504) 638-7196  Routed_Call   09/15/2017 16:34:43   09/15/2017 16:35:21       38           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/15/2017 16:44:04   09/15/2017 16:44:36       32           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -445      Undetermined   09/15/2017 16:44:04   09/15/2017 16:44:33       29           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/15/2017 16:44:04   09/15/2017 16:44:36       32           Voice     210    0        0
(504) 638-7196     (504) 473-7251       473-7251      Outbound     09/15/2017 16:48:37   09/15/2017 16:49:33       56           Voice     210  35705    35705
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/15/2017 16:48:38   09/15/2017 16:48:42       4            Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/15/2017 16:48:38   09/15/2017 16:48:42       4            Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/15/2017 16:48:53   09/15/2017 16:49:20       27           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/15/2017 16:48:53   09/15/2017 16:49:20       27           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -224      Undetermined   09/15/2017 16:48:53   09/15/2017 16:49:16       23           Voice     210    0        0
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/15/2017 16:49:42   09/15/2017 16:50:47       65           Voice     210  35705    35705
(504) 906-8069     (504) 638-7196                      Inbound     09/15/2017 16:54:45   09/15/2017 16:54:45       0          Text Detail 227    0        0
(504) 638-7196     (504) 906-8069                     Outbound     09/15/2017 16:57:36   09/15/2017 16:57:36       0          Text Detail 197    0        0
(504) 316-4437          -493         (504) 638-7196  Routed_Call   09/15/2017 17:21:11   09/15/2017 17:22:03       52           Voice     210  34516    34516
(504) 316-4437     (504) 638-7196         -493        Inbound      09/15/2017 17:21:13   09/15/2017 17:22:03       50           Voice     210  15705    35705
(504) 638-7196     (504) 333-9478   (1504) 333-9478   Outbound     09/15/2017 17:22:26   09/15/2017 17:22:47       21           Voice     210  35705    35705
(504) 312-1683   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/15/2017 17:32:21   09/15/2017 17:33:30       69           Voice     210    0        0
(504) 205-7695   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/15/2017 17:59:04   09/15/2017 17:59:37       33           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -264      Undetermined   09/15/2017 17:59:04   09/15/2017 17:59:34       30           Voice     210    0        0
(504) 205-7695     (504) 638-7196    (504) 638-7196  Routed_Call   09/15/2017 17:59:04   09/15/2017 17:59:37       33           Voice     210    0        0
(504) 516-5074     (504) 638-7196                      Inbound     09/15/2017 18:02:11   09/15/2017 18:02:11       0          Text Detail 227    0        0
(504) 415-6357   (6245000) 000-0202     638-7196     Routed_Call   09/15/2017 18:58:01   09/15/2017 18:58:35       34           Voice     210  25688    25688
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/15/2017 18:59:52   09/15/2017 19:00:22       30           Voice     210    0        0




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 36 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                          36 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/15/2017 19:00:27   09/15/2017 19:00:57       30           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/15/2017 19:00:27   09/15/2017 19:00:57       30           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -537      Undetermined   09/15/2017 19:00:28   09/15/2017 19:00:55       27           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -124      Undetermined   09/15/2017 19:01:58   09/15/2017 19:02:22       24           Voice     210    0        0
(504) 516-5074          -124         (504) 638-7196  Routed_Call   09/15/2017 19:01:58   09/15/2017 19:02:21       23           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/15/2017 19:02:42   09/15/2017 19:03:15       33           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/15/2017 19:02:42   09/15/2017 19:03:15       33           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -408      Undetermined   09/15/2017 19:02:43   09/15/2017 19:03:13       30           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/15/2017 19:55:41   09/15/2017 19:56:11       30           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/15/2017 19:55:41   09/15/2017 19:56:11       30           Voice     210    0        0
(504) 516-5074     (504) 638-7196          -26      Undetermined   09/15/2017 19:55:42   09/15/2017 19:56:07       25           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/15/2017 19:56:17   09/15/2017 19:56:47       30           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/15/2017 19:56:17   09/15/2017 19:56:47       30           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -798      Undetermined   09/15/2017 19:56:18   09/15/2017 19:56:43       25           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/15/2017 19:56:52   09/15/2017 19:57:23       31           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/15/2017 19:56:52   09/15/2017 19:57:23       31           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -431      Undetermined   09/15/2017 19:56:53   09/15/2017 19:57:19       26           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/15/2017 19:57:33   09/15/2017 19:58:03       30           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -525      Undetermined   09/15/2017 19:57:33   09/15/2017 19:58:00       27           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/15/2017 19:57:33   09/15/2017 19:58:03       30           Voice     210    0        0
(504) 900-5395     (504) 638-7196    (504) 638-7196  Routed_Call   09/15/2017 20:46:30   09/15/2017 20:47:03       33           Voice     210    0        0
(504) 900-5395   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/15/2017 20:46:30   09/15/2017 20:47:03       33           Voice     210    0        0
(504) 900-5395     (504) 638-7196         -400      Undetermined   09/15/2017 20:46:31   09/15/2017 20:46:59       28           Voice     210    0        0
(504) 460-9319   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/15/2017 21:11:15   09/15/2017 21:11:46       31           Voice     210    0        0
(504) 516-5074          -546         (504) 638-7196  Routed_Call   09/15/2017 21:14:40   09/15/2017 21:14:54       14           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -546      Undetermined   09/15/2017 21:14:41   09/15/2017 21:14:54       13           Voice     210    0        0
(504) 900-5395     (504) 638-7196    (504) 638-7196   Inbound      09/15/2017 21:42:48   09/15/2017 21:47:26      278           Voice     210  35705    35705
(504) 638-7196     (504) 900-5395                     Outbound     09/16/2017 06:49:05   09/16/2017 06:49:05       0          Text Detail 195    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      09/16/2017 07:44:04   09/16/2017 07:47:43      219           Voice     210  35705    35705
(504) 900-5395     (504) 638-7196                      Inbound     09/16/2017 07:56:51   09/16/2017 07:56:51       0          Text Detail 227    0        0
(504) 912-0208     (504) 638-7196         -966        Inbound      09/16/2017 09:07:27   09/16/2017 09:10:27      180           Voice     210  35705    35705
(504) 912-0208          -966         (504) 638-7196  Routed_Call   09/16/2017 09:07:27   09/16/2017 09:10:27      180           Voice     210    0        0
(678) 257-3214     (504) 638-7196                      Inbound     09/16/2017 09:10:20   09/16/2017 09:10:20       0          Text Detail 227    0        0
(504) 638-7196     (678) 257-3214                     Outbound     09/16/2017 09:17:32   09/16/2017 09:17:32       0          Text Detail 196    0        0
(504) 228-7902     (504) 638-7196         -822        Inbound      09/16/2017 09:22:05   09/16/2017 09:27:34      329           Voice     210  35705    35705
(504) 228-7902          -822         (504) 638-7196  Routed_Call   09/16/2017 09:22:05   09/16/2017 09:27:34      329           Voice     210    0        0
(504) 638-7196     (504) 228-7902    (504) 228-7902   Outbound     09/16/2017 10:44:55   09/16/2017 10:45:38       43           Voice     210  35705    35705
(504) 460-4452     (504) 638-7196    (504) 638-7196   Inbound      09/16/2017 11:10:03   09/16/2017 11:10:57       54           Voice     210  35705    35705
(504) 516-5074          -885         (504) 638-7196  Routed_Call   09/16/2017 11:18:21   09/16/2017 11:20:02      101           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -885        Inbound      09/16/2017 11:18:21   09/16/2017 11:20:02      101           Voice     210  35705    35705
(504) 516-5074          -838         (504) 638-7196  Routed_Call   09/16/2017 11:34:22   09/16/2017 11:35:38       76           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -838        Inbound      09/16/2017 11:34:22   09/16/2017 11:35:38       76           Voice     210  35705    35705
(504) 638-7196     (504) 205-7695    (504) 205-7695   Outbound     09/16/2017 11:36:12   09/16/2017 11:36:52       40           Voice     210  35705    35705
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/16/2017 11:36:14   09/16/2017 11:36:21       7            Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/16/2017 11:36:14   09/16/2017 11:36:21       7            Voice     210    0        0
(504) 516-5074          -121         (504) 638-7196  Routed_Call   09/16/2017 11:37:01   09/16/2017 11:37:28       27           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -121        Inbound      09/16/2017 11:37:01   09/16/2017 11:37:28       27           Voice     210  35705    35705
(504) 638-7196     (504) 300-2020    (504) 300-2020   Outbound     09/16/2017 11:55:44   09/16/2017 11:56:17       33           Voice     210  35705    35705
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      09/16/2017 11:58:47   09/16/2017 11:59:38       51           Voice     210  35705    30000
(547) 818-4222     (504) 638-7196    (504) 638-7196   Inbound      09/16/2017 12:00:56   09/16/2017 12:01:17       21           Voice     210  35705    35705
    -9343          (504) 638-7196                      Inbound     09/16/2017 12:03:30   09/16/2017 12:03:30       0          Text Detail 227    0        0
(504) 516-5074          -184         (504) 638-7196  Routed_Call   09/16/2017 12:10:35   09/16/2017 12:12:54      139           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -184        Inbound      09/16/2017 12:10:35   09/16/2017 12:12:54      139           Voice     210  35705    35705
(504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      09/16/2017 12:23:49   09/16/2017 12:24:43       54           Voice     210  35705    35705
(504) 638-7196     (504) 900-5395                     Outbound     09/16/2017 12:23:54   09/16/2017 12:23:54       0          Text Detail 197    0        0
(504) 516-5074          -345         (504) 638-7196  Routed_Call   09/16/2017 12:48:32   09/16/2017 12:49:00       28           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -345        Inbound      09/16/2017 12:48:33   09/16/2017 12:49:00       27           Voice     210  15705    35705
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/16/2017 13:03:05   09/16/2017 13:03:29       24           Voice     210  25700    25700
(504) 228-7902   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/16/2017 13:03:17   09/16/2017 13:03:31       14           Voice     210    0        0
(504) 228-7902     (504) 638-7196    (504) 638-7196  Routed_Call   09/16/2017 13:03:17   09/16/2017 13:03:31       14           Voice     210    0        0
(504) 460-4452          -157         (504) 638-7196  Routed_Call   09/16/2017 13:03:26   09/16/2017 13:03:47       21           Voice     210    0        0
(504) 460-4452     (504) 638-7196         -157        Inbound      09/16/2017 13:03:27   09/16/2017 13:03:47       20           Voice     210  25700    25700
(504) 638-7196                       (504) 516-5074   Outbound     09/16/2017 13:04:51   09/16/2017 13:04:51       0            Voice     210  25700    25700
(504) 900-5395     (504) 638-7196    (504) 638-7196  Routed_Call   09/16/2017 13:21:02   09/16/2017 13:21:22       20           Voice     210    0        0
(504) 900-5395     (504) 638-7196         -593      Undetermined   09/16/2017 13:21:02   09/16/2017 13:21:14       12           Voice     210    0        0
(504) 900-5395   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/16/2017 13:21:02   09/16/2017 13:21:22       20           Voice     210    0        0
(504) 638-7196     (504) 900-5395    (504) 900-5395   Outbound     09/16/2017 13:21:24   09/16/2017 13:22:02       38           Voice     210  25515    25515
(504) 638-7196     (504) 900-5395    (504) 900-5395   Outbound     09/16/2017 13:22:06   09/16/2017 13:22:31       25           Voice     210  25515    25515
(504) 900-5395     (504) 638-7196         -883        Inbound      09/16/2017 13:26:46   09/16/2017 13:27:19       33           Voice     210  35517    35517
(504) 900-5395          -883         (504) 638-7196  Routed_Call   09/16/2017 13:26:46   09/16/2017 13:27:20       34           Voice     210    0        0
(504) 460-4452           -64         (504) 638-7196  Routed_Call   09/16/2017 13:45:40   09/16/2017 13:46:18       38           Voice     210    0        0
(504) 460-4452     (504) 638-7196          -64        Inbound      09/16/2017 13:45:40   09/16/2017 13:46:18       38           Voice     210  25522    25522
(504) 235-7309     (504) 638-7196    (504) 638-7196   Inbound      09/16/2017 14:08:52   09/16/2017 14:10:32      100           Voice     210  35517    25529
(504) 758-5389     (504) 638-7196         -368        Inbound      09/16/2017 14:25:42   09/16/2017 14:37:51      729           Voice     210  25520    15521
(504) 758-5389          -368         (504) 638-7196  Routed_Call   09/16/2017 14:25:42   09/16/2017 14:37:51      729           Voice     210    0        0
(504) 638-7196     (504) 205-2363    (504) 205-2363   Outbound     09/16/2017 14:42:55   09/16/2017 14:43:00       5            Voice     210  15521    15521
(504) 638-7196     (504) 205-2363    (504) 205-2363   Outbound     09/16/2017 14:43:05   09/16/2017 14:43:13       8            Voice     210  15521    15521
(504) 638-7196     (504) 900-5395    (504) 900-5395   Outbound     09/16/2017 14:54:14   09/16/2017 14:54:28       14           Voice     210  35515    15521
(504) 638-7196     (504) 900-5395    (504) 900-5395   Outbound     09/16/2017 15:14:44   09/16/2017 15:15:24       40           Voice     210  15521    15521
(504) 900-5395     (504) 638-7196         -322        Inbound      09/16/2017 15:41:17   09/16/2017 15:41:50       33           Voice     210  15521    15521
(504) 900-5395          -322         (504) 638-7196  Routed_Call   09/16/2017 15:41:17   09/16/2017 15:41:50       33           Voice     210    0        0
(504) 900-5395          -898         (504) 638-7196  Routed_Call   09/16/2017 16:25:04   09/16/2017 16:25:38       34           Voice     210    0        0
(504) 900-5395     (504) 638-7196         -898        Inbound      09/16/2017 16:25:04   09/16/2017 16:25:37       33           Voice     210  35705    35705
(504) 723-4477     (504) 638-7196         -458        Inbound      09/16/2017 16:28:53   09/16/2017 16:35:57      424           Voice     210  35705    35705
(504) 723-4477          -458         (504) 638-7196  Routed_Call   09/16/2017 16:28:53   09/16/2017 16:35:56      423           Voice     210    0        0
(504) 638-7196     (504) 723-4477    (504) 723-4477   Outbound     09/16/2017 17:12:58   09/16/2017 17:13:19       21           Voice     210  35705    35705




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 37 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                          37 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 638-7196     (504) 758-5389    (504) 758-5389   Outbound     09/16/2017 17:13:28   09/16/2017 17:13:32       4            Voice     210  35705    35705
(504) 638-7196     (504) 900-5395    (504) 900-5395   Outbound     09/16/2017 17:14:55   09/16/2017 17:15:30       35           Voice     210  25706    25706
(504) 900-5395          -983         (504) 638-7196  Routed_Call   09/16/2017 17:18:51   09/16/2017 17:19:15       24           Voice     210    0        0
(504) 900-5395     (504) 638-7196         -983        Inbound      09/16/2017 17:18:51   09/16/2017 17:19:15       24           Voice     210  25706    25706
(504) 948-5617     (504) 638-7196    (504) 638-7196   Inbound      09/16/2017 19:53:05   09/16/2017 19:53:46       41           Voice     210  15521    10000
    -9329          (504) 638-7196                      Inbound     09/17/2017 08:00:29   09/17/2017 08:00:29       0          Text Detail 227    0        0
(504) 638-7196     (504) 235-7309    (504) 235-7309   Outbound     09/17/2017 10:02:32   09/17/2017 10:03:11       39           Voice     210  25591    35591
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      09/17/2017 10:38:06   09/17/2017 10:38:30       24           Voice     210  35591    30000
(504) 638-7196     (504) 300-2020    (504) 300-2020   Outbound     09/17/2017 11:29:11   09/17/2017 11:29:40       29           Voice     210  15711    15711
(504) 638-7196     (504) 300-2020    (504) 300-2020   Outbound     09/17/2017 11:36:45   09/17/2017 11:37:17       32           Voice     210  15705    15705
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      09/17/2017 11:37:24   09/17/2017 11:37:50       26           Voice     210  15705    10000
(504) 638-7196     (504) 516-5074                     Outbound     09/17/2017 11:39:32   09/17/2017 11:39:32       0          Text Detail 196    0        0
(504) 516-5074     (504) 638-7196                      Inbound     09/17/2017 11:50:11   09/17/2017 11:50:11       0          Text Detail 227    0        0
(504) 638-7196     (504) 516-5074                     Outbound     09/17/2017 11:51:08   09/17/2017 11:51:08       0          Text Detail 197    0        0
(504) 516-5074     (504) 638-7196                      Inbound     09/17/2017 12:02:19   09/17/2017 12:02:19       0          Text Detail 227    0        0
(504) 638-7196     (504) 516-5074                     Outbound     09/17/2017 12:03:23   09/17/2017 12:03:23       0          Text Detail 196    0        0
(504) 638-7196     (504) 516-5074                     Outbound     09/17/2017 12:03:23   09/17/2017 12:03:23       0          Text Detail 196    0        0
(504) 516-5074     (504) 638-7196                      Inbound     09/17/2017 12:08:22   09/17/2017 12:08:22       0          Text Detail 227    0        0
(504) 638-7196     (504) 516-5074                     Outbound     09/17/2017 12:09:19   09/17/2017 12:09:19       0          Text Detail 198    0        0
(504) 516-5074     (504) 638-7196                      Inbound     09/17/2017 12:09:35   09/17/2017 12:09:35       0          Text Detail 227    0        0
(504) 638-7196     (504) 516-5074                     Outbound     09/17/2017 12:12:22   09/17/2017 12:12:22       0          Text Detail 196    0        0
(504) 516-5074     (504) 638-7196                      Inbound     09/17/2017 12:13:31   09/17/2017 12:13:31       0          Text Detail 227    0        0
(504) 228-7902     (504) 638-7196         -334        Inbound      09/17/2017 12:32:19   09/17/2017 12:36:38      259           Voice     210  35705    35705
(504) 228-7902          -334         (504) 638-7196  Routed_Call   09/17/2017 12:32:19   09/17/2017 12:36:38      259           Voice     210    0        0
(504) 638-7196     (504) 516-5074                     Outbound     09/17/2017 12:44:27   09/17/2017 12:44:27       0          Text Detail 196    0        0
(504) 516-5074     (504) 638-7196                      Inbound     09/17/2017 12:45:12   09/17/2017 12:45:12       0          Text Detail 227    0        0
(504) 312-1683     (504) 638-7196    (504) 638-7196   Inbound      09/17/2017 13:08:48   09/17/2017 13:12:08      200           Voice     210  35705    35705
(504) 638-7196     (504) 205-5180    (504) 205-5180   Outbound     09/17/2017 15:18:27   09/17/2017 15:23:54      327           Voice     210  35706    15700
(504) 948-5617     (504) 638-7196    (504) 638-7196   Inbound      09/17/2017 15:25:02   09/17/2017 15:25:31       29           Voice     210  15700    10000
(205) 335-9549     (504) 638-7196                      Inbound     09/17/2017 15:40:39   09/17/2017 15:40:39       0          Text Detail 227    0        0
(504) 638-7196     (504) 450-0675    (504) 450-0675   Outbound     09/17/2017 16:28:42   09/17/2017 16:29:15       33           Voice     210  35515    35515
(504) 450-0675            -1         (504) 638-7196  Routed_Call   09/17/2017 16:34:01   09/17/2017 16:34:30       29           Voice     210  35515    35515
(504) 450-0675     (504) 638-7196           -1         Inbound     09/17/2017 16:34:03   09/17/2017 16:34:28       25           Voice     210  15521    25521
(504) 799-9082     (504) 638-7196    (504) 638-7196   Inbound      09/17/2017 16:50:13   09/17/2017 16:51:12       59           Voice     210  25565    20000
(504) 638-7196     (205) 335-9549                     Outbound     09/17/2017 16:55:30   09/17/2017 16:55:30       0          Text Detail 198    0        0
(504) 638-7196     (504) 516-5074                     Outbound     09/17/2017 16:56:27   09/17/2017 16:56:27       0          Text Detail 195    0        0
(205) 335-9549     (504) 638-7196                      Inbound     09/17/2017 16:57:28   09/17/2017 16:57:28       0          Text Detail 227    0        0
(504) 638-7196     (205) 335-9549                     Outbound     09/17/2017 16:59:43   09/17/2017 16:59:43       0          Text Detail 195    0        0
(504) 638-7196     (504) 715-5539    (504) 715-5539   Outbound     09/17/2017 19:25:05   09/17/2017 19:25:55       50           Voice     210  35516    35516
(504) 638-7196     (504) 450-0675                     Outbound     09/17/2017 19:57:18   09/17/2017 19:57:18       0          Text Detail 198    0        0
(504) 638-7196     (504) 450-0675                     Outbound     09/17/2017 19:58:54   09/17/2017 19:58:54       0          Text Detail 196    0        0
(504) 343-2794          -126         (504) 638-7196  Routed_Call   09/17/2017 21:35:22   09/17/2017 21:35:26       4            Voice     210    0        0
(504) 343-2794     (504) 638-7196         -126      Undetermined   09/17/2017 21:35:22   09/17/2017 21:35:26       4            Voice     210    0        0
(504) 239-1529          -806         (504) 638-7196  Routed_Call   09/17/2017 22:24:50   09/17/2017 22:25:17       27           Voice     210  25543    25543
(504) 239-1529     (504) 638-7196         -806        Inbound      09/17/2017 22:24:52   09/17/2017 22:25:17       25           Voice     210  35513    35513
(504) 638-7196     (888) 295-4039    (504) 343-2794   Outbound     09/18/2017 08:09:23   09/18/2017 08:09:29       6            Voice     210  35705    35705
(504) 758-5389          -773         (504) 638-7196  Routed_Call   09/18/2017 09:36:53   09/18/2017 09:40:27      214           Voice     210    0        0
(504) 758-5389     (504) 638-7196         -773        Inbound      09/18/2017 09:36:53   09/18/2017 09:40:27      214           Voice     210  14583    34583
(504) 235-7309          -188         (504) 638-7196  Routed_Call   09/18/2017 09:56:17   09/18/2017 09:56:59       42           Voice     210    0        0
(504) 235-7309     (504) 638-7196         -188        Inbound      09/18/2017 09:56:17   09/18/2017 09:56:59       42           Voice     210  24591    24591
(504) 343-2794     (504) 638-7196    (504) 638-7196   Inbound      09/18/2017 11:19:40   09/18/2017 11:20:47       67           Voice     210  24591    24591
(504) 758-5389            -2         (504) 638-7196  Routed_Call   09/18/2017 11:34:29   09/18/2017 11:38:52      263           Voice     210    0        0
(504) 758-5389     (504) 638-7196           -2         Inbound     09/18/2017 11:34:29   09/18/2017 11:38:52      263           Voice     210  24591    24591
    -9343          (504) 638-7196                      Inbound     09/18/2017 11:48:39   09/18/2017 11:48:39       0          Text Detail 195    0        0
(337) 201-4637   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/18/2017 11:57:13   09/18/2017 11:57:17       4            Voice     210    0        0
(504) 300-2020   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/18/2017 12:04:49   09/18/2017 12:04:55       6            Voice     210  14701    14701
(504) 300-2020   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/18/2017 12:05:01   09/18/2017 12:05:07       6            Voice     210  14701    14701
(504) 205-7695   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/18/2017 12:05:53   09/18/2017 12:05:56       3            Voice     210    0        0
(504) 205-7695   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/18/2017 12:06:05   09/18/2017 12:06:07       2            Voice     210    0        0
(504) 205-7695   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/18/2017 12:06:22   09/18/2017 12:06:26       4            Voice     210    0        0
    -9343          (504) 638-7196                      Inbound     09/18/2017 12:10:35   09/18/2017 12:10:35       0          Text Detail 227    0        0
(504) 205-6799   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/18/2017 12:48:17   09/18/2017 12:48:40       23           Voice     210    0        0
(547) 818-4222   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/18/2017 13:10:23   09/18/2017 13:10:36       13           Voice     210    0        0
(504) 948-5617     (504) 638-7196    (504) 638-7196   Inbound      09/18/2017 13:59:28   09/18/2017 14:00:32       64           Voice     210  24711    20000
(504) 723-4477          -824         (504) 638-7196  Routed_Call   09/18/2017 14:02:42   09/18/2017 14:08:59      377           Voice     210    0        0
(504) 723-4477     (504) 638-7196         -824        Inbound      09/18/2017 14:02:43   09/18/2017 14:08:59      376           Voice     210  24711    24711
(504) 638-7196     (888) 295-4039   (1504) 606-5055   Outbound     09/18/2017 14:13:39   09/18/2017 14:13:44       5            Voice     210  14701    14701
(504) 205-7695     (504) 638-7196    (504) 638-7196   Inbound      09/18/2017 14:26:35   09/18/2017 14:26:52       17           Voice     210  14701    14701
(504) 723-4477     (504) 638-7196         -438      Undetermined   09/18/2017 14:45:43   09/18/2017 14:46:12       29           Voice     210    0        0
(504) 723-4477     (504) 638-7196    (504) 638-7196  Routed_Call   09/18/2017 14:45:43   09/18/2017 14:46:14       31           Voice     210    0        0
(504) 723-4477   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/18/2017 14:45:43   09/18/2017 14:46:14       31           Voice     210    0        0
(504) 715-5539          -553         (504) 638-7196  Routed_Call   09/18/2017 15:02:41   09/18/2017 15:03:18       37           Voice     210    0        0
(504) 715-5539     (504) 638-7196         -553        Inbound      09/18/2017 15:02:41   09/18/2017 15:03:18       37           Voice     210  24706    24711
(504) 235-7309          -742         (504) 638-7196  Routed_Call   09/18/2017 15:05:22   09/18/2017 15:06:35       73           Voice     210    0        0
(504) 235-7309     (504) 638-7196         -742        Inbound      09/18/2017 15:05:23   09/18/2017 15:06:35       72           Voice     210  24706    24711
    -9230          (504) 638-7196                      Inbound     09/18/2017 15:20:11   09/18/2017 15:20:11       0          Text Detail 196    0        0
(504) 516-5074     (504) 638-7196         -468        Inbound      09/18/2017 15:26:19   09/18/2017 15:28:47      148           Voice     210  14680    14680
(504) 516-5074          -468         (504) 638-7196  Routed_Call   09/18/2017 15:26:19   09/18/2017 15:28:47      148           Voice     210    0        0
(504) 638-7196     (888) 295-4039    (504) 516-5074   Outbound     09/18/2017 15:39:58   09/18/2017 15:41:34       96           Voice     210  14685    24685
(504) 638-7196     (888) 295-4039    (504) 516-5074   Outbound     09/18/2017 15:50:42   09/18/2017 15:50:46       4            Voice     210  34706    34706
(504) 638-7196     (888) 295-4039    (504) 516-5074   Outbound     09/18/2017 15:53:19   09/18/2017 15:53:36       17           Voice     210  24700    24700
(504) 638-7196     (888) 295-4039    (504) 516-5074   Outbound     09/18/2017 16:12:11   09/18/2017 16:14:31      140           Voice     210  14521    14521
(504) 912-0208          -635         (504) 638-7196  Routed_Call   09/18/2017 16:17:31   09/18/2017 16:19:30      119           Voice     210    0        0
(504) 912-0208     (504) 638-7196         -635        Inbound      09/18/2017 16:17:32   09/18/2017 16:19:30      118           Voice     210  34515    34515
(504) 638-7196     (888) 295-4039    (504) 516-5074   Outbound     09/18/2017 16:23:36   09/18/2017 16:28:51      315           Voice     210  34515    34515
(504) 638-7196     (888) 295-4039   (1866) 275-1411   Outbound     09/18/2017 16:29:49   09/18/2017 16:30:20       31           Voice     210  34515    34515




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 38 of 61
10/11/2019-3:27 PM                                                    Call Records For PTN 5046387196                                                          38 of 61




CALLING_NBR          CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 948-5617       (504) 638-7196    (504) 638-7196   Inbound      09/18/2017 16:36:31   09/18/2017 16:37:25       54           Voice     210  34515    10000
(504) 228-7902       (504) 638-7196                      Inbound     09/18/2017 16:41:37   09/18/2017 16:41:37       0          Text Detail 227    0        0
(504) 638-7196       (504) 228-7902                     Outbound     09/18/2017 16:42:21   09/18/2017 16:42:21       0          Text Detail 195    0        0
(504) 638-7196       (888) 295-4039    (504) 516-5074   Outbound     09/18/2017 16:42:29   09/18/2017 16:45:58      209           Voice     210  34515    14521
(504) 228-7902       (504) 638-7196         -431        Inbound      09/18/2017 16:51:21   09/18/2017 16:54:18      177           Voice     210  34515    34515
(504) 228-7902            -431         (504) 638-7196  Routed_Call   09/18/2017 16:51:21   09/18/2017 16:54:18      177           Voice     210    0        0
(504) 638-7196       (504) 228-7902                     Outbound     09/18/2017 16:53:22   09/18/2017 16:53:22       0          Text Detail 197    0        0
(504) 228-7902       (504) 638-7196    (504) 638-7196   Inbound      09/18/2017 16:59:10   09/18/2017 17:00:36       86           Voice     210  14521    24516
(504) 541-7355            -255         (504) 638-7196  Routed_Call   09/18/2017 17:00:24   09/18/2017 17:03:52      208           Voice     210    0        0
(504) 541-7355       (504) 638-7196         -255        Inbound      09/18/2017 17:00:25   09/18/2017 17:03:53      208           Voice     210  24516    14530
(504) 638-7196                         (504) 541-7355   Outbound     09/18/2017 17:18:01   09/18/2017 17:18:02       1            Voice     210  24564    24564
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     09/18/2017 17:18:04   09/18/2017 17:18:11       7            Voice     210  24564    24564
(504) 638-7196     (504) 715-5539      (504) 715-5539   Outbound     09/18/2017 17:30:54   09/18/2017 17:31:32       38           Voice     210  24564    24564
(504) 948-5617     (504) 638-7196      (504) 638-7196   Inbound      09/18/2017 17:54:51   09/18/2017 17:55:31       40           Voice     210  14525    10000
(504) 715-5539     (504) 638-7196            -43      Undetermined   09/18/2017 19:23:40   09/18/2017 19:24:07       27           Voice     210    0        0
(504) 715-5539     (504) 638-7196      (504) 638-7196  Routed_Call   09/18/2017 19:23:40   09/18/2017 19:24:11       31           Voice     210    0        0
(504) 715-5539   (6245000) 000-0202    (504) 638-7196  Routed_Call   09/18/2017 19:23:40   09/18/2017 19:24:11       31           Voice     210    0        0
(504) 638-7196     (504) 715-5539      (504) 715-5539   Outbound     09/18/2017 19:25:05   09/18/2017 19:25:44       39           Voice     210  14521    14521
(504) 812-0578     (504) 638-7196           -632        Inbound      09/18/2017 19:41:26   09/18/2017 19:42:56       90           Voice     210  24551    24551
(504) 812-0578          -632           (504) 638-7196  Routed_Call   09/18/2017 19:41:26   09/18/2017 19:42:56       90           Voice     210    0        0
(504) 638-7196     (504) 715-5539      (504) 715-5539   Outbound     09/18/2017 19:43:05   09/18/2017 19:43:33       28           Voice     210  24551    24551
(504) 638-7196     (504) 458-1200     (1504) 458-1200   Outbound     09/18/2017 19:58:00   09/18/2017 19:59:55      115           Voice     210  24540    24551
(504) 638-7196     (504) 410-4593     (1504) 410-4593   Outbound     09/18/2017 20:00:45   09/18/2017 20:01:46       61           Voice     210  24540    24540
(504) 638-7196     (504) 541-7355     (1504) 541-7355   Outbound     09/18/2017 20:16:35   09/18/2017 20:16:54       19           Voice     210  24551    24551
(504) 300-2020     (504) 638-7196      (504) 638-7196   Inbound      09/18/2017 20:19:53   09/18/2017 20:21:29       96           Voice     210  24551    20000
(504) 638-7196     (504) 450-0675                       Outbound     09/18/2017 20:25:25   09/18/2017 20:25:25       0          Text Detail 198    0        0
(504) 638-7196     (504) 450-0675                       Outbound     09/18/2017 20:25:25   09/18/2017 20:25:25       0          Text Detail 195    0        0
(504) 638-7196     (504) 541-7355     (1504) 541-7355   Outbound     09/18/2017 20:46:01   09/18/2017 20:46:17       16           Voice     210  14521    14521
(337) 201-4637   (6245000) 000-0202    (504) 638-7196  Routed_Call   09/18/2017 23:11:40   09/18/2017 23:12:02       22           Voice     210    0        0
(337) 201-4637     (504) 638-7196      (504) 638-7196  Routed_Call   09/18/2017 23:11:40   09/18/2017 23:12:02       22           Voice     210    0        0
(337) 201-4637     (504) 638-7196           -907      Undetermined   09/18/2017 23:11:40   09/18/2017 23:11:55       15           Voice     210    0        0
(504) 570-3382     (504) 638-7196                        Inbound     09/19/2017 05:50:59   09/19/2017 05:50:59       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                        Inbound     09/19/2017 05:51:00   09/19/2017 05:51:00       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                        Inbound     09/19/2017 05:51:01   09/19/2017 05:51:01       0          Text Detail 227    0        0
(504) 758-5389     (504) 638-7196      (504) 638-7196   Inbound      09/19/2017 07:33:46   09/19/2017 07:36:45      179           Voice     210  14701    14701
(504) 912-0208     (504) 638-7196           -199        Inbound      09/19/2017 08:23:44   09/19/2017 08:25:28      104           Voice     210  24706    24706
(504) 912-0208          -199           (504) 638-7196  Routed_Call   09/19/2017 08:23:44   09/19/2017 08:25:27      103           Voice     210    0        0
(504) 912-0208     (504) 638-7196      (504) 638-7196   Inbound      09/19/2017 08:27:35   09/19/2017 08:28:01       26           Voice     210  24711    24706
(504) 912-0208     (504) 638-7196                        Inbound     09/19/2017 09:23:41   09/19/2017 09:23:41       0          Text Detail 227    0        0
(504) 638-7196     (504) 333-9478     (1504) 333-9478   Outbound     09/19/2017 10:45:11   09/19/2017 10:45:34       23           Voice     210  34706    34706
(844) 770-4875   (6245000) 000-0202    (504) 638-7196  Routed_Call   09/19/2017 10:52:39   09/19/2017 10:53:19       40           Voice     210    0        0
(844) 770-4875     (504) 638-7196      (504) 638-7196  Routed_Call   09/19/2017 10:52:39   09/19/2017 10:53:19       40           Voice     210    0        0
(844) 770-4875     (504) 638-7196           -969      Undetermined   09/19/2017 10:52:39   09/19/2017 10:53:09       30           Voice     210    0        0
(504) 333-9478          -586           (504) 638-7196  Routed_Call   09/19/2017 11:05:29   09/19/2017 11:05:48       19           Voice     210    0        0
(504) 333-9478     (504) 638-7196           -586        Inbound      09/19/2017 11:05:30   09/19/2017 11:05:48       18           Voice     210  14569    14569
(504) 715-5539          -711           (504) 638-7196  Routed_Call   09/19/2017 12:24:52   09/19/2017 12:25:49       57           Voice     210    0        0
(504) 715-5539     (504) 638-7196           -711        Inbound      09/19/2017 12:24:52   09/19/2017 12:25:49       57           Voice     210  24706    14701
(504) 205-7695          -692           (504) 638-7196  Routed_Call   09/19/2017 12:56:13   09/19/2017 13:00:07      234           Voice     210    0        0
(504) 205-7695     (504) 638-7196           -692        Inbound      09/19/2017 12:56:13   09/19/2017 13:00:07      234           Voice     210  14701    24706
(504) 638-7196     (504) 948-5617      (504) 948-5617   Outbound     09/19/2017 14:27:36   09/19/2017 14:28:37       61           Voice     210  24583    34583
(504) 638-7196     (504) 948-5617      (504) 948-5617   Outbound     09/19/2017 14:52:00   09/19/2017 14:52:47       47           Voice     210  34551    34551
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     09/19/2017 15:14:37   09/19/2017 15:15:18       41           Voice     210  14521    14521
(504) 638-7196     (504) 343-2794     (1504) 343-2794   Outbound     09/19/2017 15:22:22   09/19/2017 15:22:50       28           Voice     210  14521    14521
(337) 201-4637     (504) 638-7196           -405        Inbound      09/19/2017 15:34:26   09/19/2017 15:40:26      360           Voice     210  14521    34515
(337) 201-4637          -405           (504) 638-7196  Routed_Call   09/19/2017 15:34:26   09/19/2017 15:40:26      360           Voice     210    0        0
(504) 541-7355     (504) 638-7196           -333        Inbound      09/19/2017 15:38:13   09/19/2017 15:40:02      109           Voice     210  34515    34515
(504) 541-7355          -333           (504) 638-7196  Routed_Call   09/19/2017 15:38:13   09/19/2017 15:40:02      109           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -960        Inbound      09/19/2017 15:42:25   09/19/2017 15:42:58       33           Voice     210  34515    14521
(504) 516-5074          -960           (504) 638-7196  Routed_Call   09/19/2017 15:42:25   09/19/2017 15:42:58       33           Voice     210    0        0
(504) 812-0578     (504) 638-7196           -400        Inbound      09/19/2017 16:06:48   09/19/2017 16:07:29       41           Voice     210  24513    24513
(504) 812-0578          -400           (504) 638-7196  Routed_Call   09/19/2017 16:06:48   09/19/2017 16:07:29       41           Voice     210    0        0
(504) 300-2020     (504) 638-7196                        Inbound     09/19/2017 16:09:44   09/19/2017 16:09:44       0          Text Detail 195    0        0
(504) 638-7196     (504) 300-2020                       Outbound     09/19/2017 16:10:12   09/19/2017 16:10:12       0          Text Detail 197    0        0
(504) 516-5074     (504) 638-7196      (504) 638-7196   Inbound      09/19/2017 16:17:24   09/19/2017 16:17:43       19           Voice     210  14515    14515
(504) 516-5074     (504) 638-7196      (504) 638-7196   Inbound      09/19/2017 16:17:48   09/19/2017 16:18:15       27           Voice     210  14515    14515
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     09/19/2017 16:25:46   09/19/2017 16:26:16       30           Voice     210  14515    14515
(504) 638-7196     (504) 333-9478     (1504) 333-9478   Outbound     09/19/2017 16:28:07   09/19/2017 16:28:21       14           Voice     210  14515    14515
(504) 638-7196     (504) 333-9478     (1504) 333-9478   Outbound     09/19/2017 16:28:40   09/19/2017 16:29:39       59           Voice     210  14515    14515
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     09/19/2017 16:37:12   09/19/2017 16:37:37       25           Voice     210  24700    24700
(504) 516-5074     (504) 638-7196      (504) 638-7196   Inbound      09/19/2017 16:38:41   09/19/2017 16:38:56       15           Voice     210  24700    24700
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     09/19/2017 16:39:33   09/19/2017 16:39:42       9            Voice     210  14701    14701
(504) 300-2020   (6245000) 000-0202    (504) 638-7196  Routed_Call   09/19/2017 17:08:48   09/19/2017 17:09:07       19           Voice     210  35516    35516
(504) 638-7196     (504) 300-2020      (504) 300-2020   Outbound     09/19/2017 17:09:10   09/19/2017 17:09:28       18           Voice     210  14521    14521
(504) 300-2020   (6245000) 000-0202    (504) 638-7196  Routed_Call   09/19/2017 17:09:17   09/19/2017 17:09:21       4            Voice     210  25520    25520
(504) 638-7196     (504) 300-2020      (504) 300-2020   Outbound     09/19/2017 17:10:27   09/19/2017 17:11:48       81           Voice     210  14521    34515
(504) 516-5074     (504) 638-7196           -971        Inbound      09/19/2017 17:13:48   09/19/2017 17:14:18       30           Voice     210  14521    14521
(504) 516-5074          -971           (504) 638-7196  Routed_Call   09/19/2017 17:13:48   09/19/2017 17:14:18       30           Voice     210    0        0
(504) 638-7196     (504) 205-5491     (1504) 205-5491   Outbound     09/19/2017 17:17:34   09/19/2017 17:17:51       17           Voice     210  34515    14521
(504) 638-7196     (504) 215-4003      (504) 215-4003   Outbound     09/19/2017 17:20:20   09/19/2017 17:20:54       34           Voice     210  14529    14521
(504) 410-4593           -83           (504) 638-7196  Routed_Call   09/19/2017 17:22:03   09/19/2017 17:23:36       93           Voice     210    0        0
(504) 410-4593     (504) 638-7196            -83        Inbound      09/19/2017 17:22:04   09/19/2017 17:23:26       82           Voice     210  34515    34515
(504) 215-4003          -577           (504) 638-7196  Routed_Call   09/19/2017 17:23:08   09/19/2017 17:23:26       18           Voice     210  35573    35573
(504) 215-4003     (504) 638-7196           -577        Inbound      09/19/2017 17:23:10   09/19/2017 17:23:26       16           Voice     210  14521    34515
(504) 410-4593     (504) 638-7196            -83        Inbound      09/19/2017 17:23:25   09/19/2017 17:23:36       11           Voice     210  14529    14529
(504) 278-0775   (6245000) 000-0202       638-7196     Routed_Call   09/19/2017 17:24:50   09/19/2017 17:25:30       40           Voice     210  15564    15564
(504) 278-0775     (504) 638-7196         638-7196     Routed_Call   09/19/2017 17:24:50   09/19/2017 17:25:30       40           Voice     210  15564    15564




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 39 of 61
10/11/2019-3:27 PM                                                    Call Records For PTN 5046387196                                                          39 of 61




CALLING_NBR        CALLED_NBR         DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 278-0775     (504) 638-7196           -342       Routed_Call   09/19/2017 17:24:51   09/19/2017 17:25:26       35           Voice     210    0        0
(504) 410-4593   (6245000) 000-0202    (504) 638-7196  Routed_Call   09/19/2017 17:33:05   09/19/2017 17:33:46       41           Voice     210    0        0
(504) 410-4593     (504) 638-7196           -950       Routed_Call   09/19/2017 17:33:49   09/19/2017 17:34:11       22           Voice     210    0        0
(504) 410-4593          -950           (504) 638-7196  Routed_Call   09/19/2017 17:33:49   09/19/2017 17:34:11       22           Voice     210    0        0
(504) 410-4593           -10           (504) 638-7196  Routed_Call   09/19/2017 17:35:28   09/19/2017 17:35:45       17           Voice     210    0        0
(504) 410-4593     (504) 638-7196            -10       Routed_Call   09/19/2017 17:35:28   09/19/2017 17:35:45       17           Voice     210    0        0
(504) 758-5389          -819           (504) 638-7196  Routed_Call   09/19/2017 17:41:21   09/19/2017 17:47:09      348           Voice     210    0        0
(504) 758-5389     (504) 638-7196           -819        Inbound      09/19/2017 17:41:21   09/19/2017 17:47:09      348           Voice     210  14564    24564
(303) 489-5801          -260           (504) 638-7196  Routed_Call   09/19/2017 17:49:02   09/19/2017 17:49:18       16           Voice     210    0        0
(303) 489-5801     (504) 638-7196           -260        Inbound      09/19/2017 17:49:02   09/19/2017 17:49:18       16           Voice     210  24564    24564
(504) 723-4477     (504) 638-7196      (504) 638-7196   Inbound      09/19/2017 18:06:30   09/19/2017 18:13:03      393           Voice     210  34565    14559
(504) 638-7196     (504) 900-5395      (504) 900-5395   Outbound     09/19/2017 19:34:28   09/19/2017 19:35:09       41           Voice     210  34515    34515
(504) 638-7196     (601) 466-9211      (601) 466-9211   Outbound     09/19/2017 19:35:38   09/19/2017 19:37:00       82           Voice     210  34515    34515
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     09/19/2017 20:07:30   09/19/2017 20:07:44       14           Voice     210  14521    14521
(504) 516-5074     (504) 638-7196      (504) 638-7196  Routed_Call   09/19/2017 20:49:12   09/19/2017 20:49:42       30           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202    (504) 638-7196  Routed_Call   09/19/2017 20:49:12   09/19/2017 20:49:42       30           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -140      Undetermined   09/19/2017 20:49:12   09/19/2017 20:49:37       25           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202    (504) 638-7196  Routed_Call   09/19/2017 21:02:47   09/19/2017 21:03:19       32           Voice     210    0        0
(504) 516-5074     (504) 638-7196      (504) 638-7196  Routed_Call   09/19/2017 21:02:47   09/19/2017 21:03:19       32           Voice     210    0        0
(504) 516-5074     (504) 638-7196           -548      Undetermined   09/19/2017 21:02:47   09/19/2017 21:03:17       30           Voice     210    0        0
(504) 799-9082     (504) 638-7196      (504) 638-7196   Inbound      09/19/2017 21:06:29   09/19/2017 21:25:36     1147           Voice     210  14701    10000
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     09/19/2017 21:25:39   09/19/2017 21:26:07       28           Voice     210  14701    14701
    -9343          (504) 638-7196                        Inbound     09/20/2017 05:26:08   09/20/2017 05:26:08       0          Text Detail 227    0        0
(504) 638-7196         -9343                            Outbound     09/20/2017 05:30:34   09/20/2017 05:30:34       0          Text Detail 197    0        0
(504) 638-7196         -9343                            Outbound     09/20/2017 05:30:34   09/20/2017 05:30:34       0          Text Detail 197    0        0
    -9343          (504) 638-7196                        Inbound     09/20/2017 05:30:38   09/20/2017 05:30:38       0          Text Detail 227    0        0
(504) 638-7196         -9343                            Outbound     09/20/2017 05:30:38   09/20/2017 05:30:38       0          Text Detail 198    0        0
(504) 516-5074     (504) 638-7196                        Inbound     09/20/2017 05:35:13   09/20/2017 05:35:13       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                        Inbound     09/20/2017 05:37:50   09/20/2017 05:37:50       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                        Inbound     09/20/2017 05:37:51   09/20/2017 05:37:51       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                        Inbound     09/20/2017 05:37:52   09/20/2017 05:37:52       0          Text Detail 227    0        0
(504) 638-7196     (504) 343-2794                       Outbound     09/20/2017 06:14:09   09/20/2017 06:14:09       0          Text Detail 195    0        0
(504) 758-5389   (6245000) 000-0202    (504) 638-7196  Routed_Call   09/20/2017 06:25:46   09/20/2017 06:26:08       22           Voice     210    0        0
(504) 343-2794     (504) 638-7196                        Inbound     09/20/2017 06:34:20   09/20/2017 06:34:20       0          Text Detail 227    0        0
(504) 638-7196     (504) 516-5074                       Outbound     09/20/2017 06:57:58   09/20/2017 06:57:58       0          Text Detail 195    0        0
(504) 939-4997     (504) 638-7196                        Inbound     09/20/2017 07:26:43   09/20/2017 07:26:43       0          Text Detail 196    0        0
(504) 638-7196     (504) 939-4997                       Outbound     09/20/2017 07:29:57   09/20/2017 07:29:57       0          Text Detail 195    0        0
(504) 638-7196     (504) 939-4997                       Outbound     09/20/2017 07:29:58   09/20/2017 07:29:58       0          Text Detail 195    0        0
(504) 327-0746     (504) 638-7196           -479        Inbound      09/20/2017 08:14:56   09/20/2017 08:15:47       51           Voice     210  14701    24711
(504) 327-0746          -479           (504) 638-7196  Routed_Call   09/20/2017 08:14:56   09/20/2017 08:15:46       50           Voice     210    0        0
(504) 312-1683     (504) 638-7196           -785        Inbound      09/20/2017 08:16:21   09/20/2017 08:16:45       24           Voice     210  24711    24711
(504) 312-1683          -785           (504) 638-7196  Routed_Call   09/20/2017 08:16:21   09/20/2017 08:16:44       23           Voice     210    0        0
(504) 638-7196     (504) 939-4997      (504) 939-4997   Outbound     09/20/2017 08:30:19   09/20/2017 08:31:21       62           Voice     210  14688    14691
(504) 638-7196     (504) 343-2794     (1504) 343-2794   Outbound     09/20/2017 08:45:08   09/20/2017 08:45:37       29           Voice     210  34515    14521
(504) 516-5074     (504) 638-7196           -844        Inbound      09/20/2017 08:54:27   09/20/2017 08:54:57       30           Voice     210  14521    14521
(504) 516-5074          -844           (504) 638-7196  Routed_Call   09/20/2017 08:54:27   09/20/2017 08:54:57       30           Voice     210    0        0
(504) 912-0208          -227           (504) 638-7196  Routed_Call   09/20/2017 09:02:26   09/20/2017 09:06:34      248           Voice     210    0        0
(504) 912-0208     (504) 638-7196           -227        Inbound      09/20/2017 09:02:26   09/20/2017 09:06:34      248           Voice     210  14546    14564
(601) 466-9211     (504) 638-7196      (504) 638-7196   Inbound      09/20/2017 09:07:20   09/20/2017 09:09:19      119           Voice     210  34565    24566
(504) 912-0208     (504) 638-7196           -858        Inbound      09/20/2017 09:08:17   09/20/2017 09:08:35       18           Voice     210  24565    24565
(504) 912-0208          -858           (504) 638-7196  Routed_Call   09/20/2017 09:08:17   09/20/2017 09:08:34       17           Voice     210    0        0
(504) 758-5389   (6245000) 000-0202    (504) 638-7196  Routed_Call   09/20/2017 09:08:50   09/20/2017 09:09:20       30           Voice     210    0        0
(504) 638-7196     (504) 758-5389      (504) 758-5389   Outbound     09/20/2017 09:09:27   09/20/2017 09:15:51      384           Voice     210  24571    14544
(601) 466-9211     (504) 638-7196            -42      Undetermined   09/20/2017 09:14:32   09/20/2017 09:14:38       6            Voice     210    0        0
(601) 466-9211           -42           (504) 638-7196  Routed_Call   09/20/2017 09:14:32   09/20/2017 09:14:38       6            Voice     210    0        0
(504) 638-7196     (601) 466-9211      (601) 466-9211   Outbound     09/20/2017 09:15:55   09/20/2017 09:16:09       14           Voice     210  14544    14544
(504) 638-7196     (504) 312-1683      (504) 312-1683   Outbound     09/20/2017 09:16:13   09/20/2017 09:16:41       28           Voice     210  14544    14544
(504) 638-7196     (504) 327-0746      (504) 327-0746   Outbound     09/20/2017 09:58:07   09/20/2017 09:58:35       28           Voice     210  14567    14567
(504) 327-0746           -62           (504) 638-7196  Routed_Call   09/20/2017 10:02:24   09/20/2017 10:06:17      233           Voice     210    0        0
(504) 327-0746     (504) 638-7196            -62        Inbound      09/20/2017 10:02:25   09/20/2017 10:06:17      232           Voice     210  24554    24554
(504) 638-7196     (504) 327-0746      (504) 327-0746   Outbound     09/20/2017 10:19:01   09/20/2017 10:19:28       27           Voice     210  14544    14544
(504) 327-0746          -244           (504) 638-7196  Routed_Call   09/20/2017 10:19:41   09/20/2017 10:20:36       55           Voice     210    0        0
(504) 327-0746     (504) 638-7196           -244        Inbound      09/20/2017 10:19:41   09/20/2017 10:20:36       55           Voice     210  14544    14544
(504) 638-7196     (504) 327-0746      (504) 327-0746   Outbound     09/20/2017 10:52:25   09/20/2017 10:52:56       31           Voice     210  24533    24533
(504) 638-7196     (504) 327-0746      (504) 327-0746   Outbound     09/20/2017 11:26:14   09/20/2017 11:27:36       82           Voice     210  14589    14589
(504) 638-7196     (504) 327-0746      (504) 327-0746   Outbound     09/20/2017 11:45:14   09/20/2017 11:47:12      118           Voice     210  14589    14589
(504) 300-2020     (504) 638-7196      (504) 638-7196   Inbound      09/20/2017 12:14:18   09/20/2017 12:15:00       42           Voice     210  14589    10000
(504) 638-7196     (504) 327-0746      (504) 327-0746   Outbound     09/20/2017 12:31:01   09/20/2017 12:34:25      204           Voice     210  14589    14589
(504) 638-7196     (504) 312-1683      (504) 312-1683   Outbound     09/20/2017 14:04:58   09/20/2017 14:05:32       34           Voice     210  14544    14544
(504) 516-5074   (6245000) 000-0202    (504) 638-7196  Routed_Call   09/20/2017 14:38:05   09/20/2017 14:38:34       29           Voice     210    0        0
(504) 912-0208     (504) 638-7196      (504) 638-7196  Routed_Call   09/20/2017 14:38:20   09/20/2017 14:38:24       4            Voice     210    0        0
(504) 912-0208   (6245000) 000-0202    (504) 638-7196  Routed_Call   09/20/2017 14:38:20   09/20/2017 14:38:24       4            Voice     210    0        0
(504) 513-1280          -328           (504) 638-7196  Routed_Call   09/20/2017 15:20:24   09/20/2017 15:21:14       50           Voice     210    0        0
(504) 513-1280     (504) 638-7196           -328        Inbound      09/20/2017 15:20:24   09/20/2017 15:21:14       50           Voice     210  24697    24697
(504) 638-7196     (504) 343-2794     (1504) 343-2794   Outbound     09/20/2017 15:42:33   09/20/2017 15:43:14       41           Voice     210  24697    14697
(504) 516-5074     (504) 638-7196           -647        Inbound      09/20/2017 15:50:00   09/20/2017 15:50:42       42           Voice     210  14701    14701
(504) 516-5074          -647           (504) 638-7196  Routed_Call   09/20/2017 15:50:00   09/20/2017 15:50:42       42           Voice     210    0        0
(504) 300-2020     (504) 638-7196      (504) 638-7196   Inbound      09/20/2017 16:22:37   09/20/2017 16:23:06       29           Voice     210  24513    20000
(504) 638-7196     (504) 300-2020      (504) 300-2020   Outbound     09/20/2017 16:34:52   09/20/2017 16:35:38       46           Voice     210  24513    24513
(504) 638-7196     (504) 628-3593      (504) 628-3593   Outbound     09/20/2017 16:35:44   09/20/2017 16:37:08       84           Voice     210  24513    14515
(504) 638-7196     (504) 410-4593     (1504) 410-4593   Outbound     09/20/2017 16:59:46   09/20/2017 17:00:11       25           Voice     210  34515    34515
(504) 300-2020     (504) 638-7196      (504) 638-7196   Inbound      09/20/2017 17:05:41   09/20/2017 17:06:02       21           Voice     210  34515    30000
(504) 460-4452     (504) 638-7196      (504) 638-7196 Undetermined   09/20/2017 17:17:18   09/20/2017 17:17:45       27           Voice     210    0        0
(504) 758-5389     (504) 638-7196      (504) 638-7196  Routed_Call   09/20/2017 17:19:04   09/20/2017 17:19:40       36           Voice     210    0        0
(504) 758-5389   (6245000) 000-0202    (504) 638-7196  Routed_Call   09/20/2017 17:19:04   09/20/2017 17:19:40       36           Voice     210    0        0
(504) 758-5389     (504) 638-7196           -263      Undetermined   09/20/2017 17:19:04   09/20/2017 17:19:32       28           Voice     210    0        0




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 40 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                          40 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 638-7196     (504) 460-4452    (504) 460-4452   Outbound     09/20/2017 17:20:52   09/20/2017 17:21:36       44           Voice     210  34515    14521
(504) 638-7196     (504) 758-5389    (504) 758-5389   Outbound     09/20/2017 17:21:40   09/20/2017 17:21:42       2            Voice     210  14529    14529
(504) 758-5389          -883         (504) 638-7196  Routed_Call   09/20/2017 17:21:58   09/20/2017 17:22:43       45           Voice     210    0        0
(504) 758-5389     (504) 638-7196         -883        Inbound      09/20/2017 17:21:59   09/20/2017 17:22:43       44           Voice     210  14521    14521
(504) 510-1753     (504) 638-7196    (504) 638-7196 Undetermined   09/20/2017 17:44:37   09/20/2017 17:44:48       11           Voice     210    0        0
(504) 307-1715          -949            638-7196     Routed_Call   09/20/2017 22:20:31   09/20/2017 22:20:57       26           Voice     210  34515    34515
(504) 307-1715     (504) 638-7196         -949      Undetermined   09/20/2017 22:20:33   09/20/2017 22:20:57       24           Voice     210    0        0
(504) 516-5074     (504) 638-7196                      Inbound     09/20/2017 23:06:21   09/20/2017 23:06:21       0          Text Detail 227    0        0
    -9329          (504) 638-7196                      Inbound     09/21/2017 04:47:05   09/21/2017 04:47:05       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/21/2017 06:27:02   09/21/2017 06:27:02       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/21/2017 06:27:03   09/21/2017 06:27:03       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/21/2017 06:27:04   09/21/2017 06:27:04       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/21/2017 06:27:05   09/21/2017 06:27:05       0          Text Detail 227    0        0
(504) 912-0208          -772         (504) 638-7196  Routed_Call   09/21/2017 08:10:26   09/21/2017 08:12:22      116           Voice     210    0        0
(504) 912-0208     (504) 638-7196         -772        Inbound      09/21/2017 08:10:26   09/21/2017 08:12:22      116           Voice     210  24540    24540
(504) 758-5389     (504) 638-7196    (504) 638-7196   Inbound      09/21/2017 08:34:09   09/21/2017 08:35:38       89           Voice     210  24540    24540
(504) 241-0016          -907         (504) 638-7196  Routed_Call   09/21/2017 09:27:02   09/21/2017 09:27:03       1            Voice     210    0        0
(504) 241-0016     (504) 638-7196         -907       Routed_Call   09/21/2017 09:27:02   09/21/2017 09:27:03       1            Voice     210    0        0
(504) 241-0016     (504) 638-7196    (504) 638-7196   Inbound      09/21/2017 09:27:08   09/21/2017 09:28:12       64           Voice     210  24540    24540
(504) 241-0016     (504) 638-7196    (504) 638-7196   Inbound      09/21/2017 09:28:17   09/21/2017 09:30:19      122           Voice     210  24540    24540
(504) 228-7902     (504) 638-7196         -608        Inbound      09/21/2017 09:41:22   09/21/2017 09:47:42      380           Voice     210  24540    24540
(504) 228-7902          -608         (504) 638-7196  Routed_Call   09/21/2017 09:41:22   09/21/2017 09:47:42      380           Voice     210    0        0
(225) 802-4467     (504) 638-7196         -274       Routed_Call   09/21/2017 09:57:01   09/21/2017 09:57:36       35           Voice     210    0        0
(225) 802-4467   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/21/2017 09:57:01   09/21/2017 09:57:39       38           Voice     210    0        0
(225) 802-4467     (504) 638-7196    (504) 638-7196  Routed_Call   09/21/2017 09:57:01   09/21/2017 09:57:39       38           Voice     210    0        0
(504) 638-7196     (504) 715-5539    (504) 715-5539   Outbound     09/21/2017 10:03:12   09/21/2017 10:03:39       27           Voice     210  24540    24540
(504) 912-0208           -33         (504) 638-7196  Routed_Call   09/21/2017 10:19:21   09/21/2017 10:21:23      122           Voice     210    0        0
(504) 912-0208     (504) 638-7196          -33        Inbound      09/21/2017 10:19:22   09/21/2017 10:21:23      121           Voice     210  24540    24540
(504) 241-0016     (504) 638-7196    (504) 638-7196   Inbound      09/21/2017 12:20:40   09/21/2017 12:23:06      146           Voice     210  24711    24711
(504) 300-2020     (504) 638-7196                      Inbound     09/21/2017 12:52:24   09/21/2017 12:52:24       0          Text Detail 196    0        0
(504) 307-1715          -718            638-7196     Routed_Call   09/21/2017 12:54:45   09/21/2017 12:55:26       41           Voice     210  14521    14521
(504) 307-1715     (504) 638-7196         -718        Inbound      09/21/2017 12:54:47   09/21/2017 12:55:26       39           Voice     210  24711    24711
(504) 317-6788          -206         (504) 638-7196  Routed_Call   09/21/2017 13:10:57   09/21/2017 13:12:14       77           Voice     210  35643    35643
(504) 317-6788     (504) 638-7196         -206        Inbound      09/21/2017 13:10:59   09/21/2017 13:12:13       74           Voice     210  24711    24711
(504) 715-5539           -71         (504) 638-7196  Routed_Call   09/21/2017 13:16:26   09/21/2017 13:17:40       74           Voice     210    0        0
(504) 715-5539     (504) 638-7196          -71        Inbound      09/21/2017 13:16:26   09/21/2017 13:17:40       74           Voice     210  24711    24711
(225) 802-4467          -512         (504) 638-7196  Routed_Call   09/21/2017 13:20:10   09/21/2017 13:22:51      161           Voice     210    0        0
(225) 802-4467     (504) 638-7196         -512        Inbound      09/21/2017 13:20:10   09/21/2017 13:22:51      161           Voice     210  24706    24706
(847) 719-5237     (504) 638-7196    (504) 638-7196   Inbound      09/21/2017 13:37:39   09/21/2017 13:40:23      164           Voice     210  24706    24706
(504) 300-2020   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/21/2017 13:46:43   09/21/2017 13:47:20       37           Voice     210  24513    24513
(504) 300-2020   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/21/2017 13:48:10   09/21/2017 13:48:45       35           Voice     210  24513    24513
(504) 205-7695     (504) 638-7196    (504) 638-7196   Inbound      09/21/2017 13:49:55   09/21/2017 13:50:51       56           Voice     210  24706    24706
(504) 638-7196     (504) 300-2020    (504) 300-2020   Outbound     09/21/2017 13:50:56   09/21/2017 13:51:51       55           Voice     210  24711    24706
(504) 205-7695     (504) 638-7196    (504) 638-7196   Inbound      09/21/2017 13:52:31   09/21/2017 13:53:28       57           Voice     210  24711    24706
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      09/21/2017 13:53:28   09/21/2017 13:54:30       62           Voice     210  24706    20000
(844) 770-4875     (504) 638-7196         -102        Inbound      09/21/2017 13:57:28   09/21/2017 13:57:51       23           Voice     210  24711    24711
(844) 770-4875          -102         (504) 638-7196  Routed_Call   09/21/2017 13:57:28   09/21/2017 13:57:51       23           Voice     210    0        0
(504) 912-0208          -592         (504) 638-7196  Routed_Call   09/21/2017 14:20:28   09/21/2017 14:21:43       75           Voice     210    0        0
(504) 912-0208     (504) 638-7196         -592        Inbound      09/21/2017 14:20:29   09/21/2017 14:21:43       74           Voice     210  14701    14701
    -3333          (504) 638-7196                      Inbound     09/21/2017 15:05:50   09/21/2017 15:05:50       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/21/2017 15:05:51   09/21/2017 15:05:51       0          Text Detail 195    0        0
(504) 912-0208          -961         (504) 638-7196  Routed_Call   09/21/2017 16:12:46   09/21/2017 16:14:48      122           Voice     210    0        0
(504) 912-0208     (504) 638-7196         -961        Inbound      09/21/2017 16:12:47   09/21/2017 16:14:48      121           Voice     210  14696    24706
(504) 621-6507          -458            638-7196     Routed_Call   09/21/2017 16:21:24   09/21/2017 16:21:50       26           Voice     210  35565    35565
(504) 621-6507     (504) 638-7196         -458        Inbound      09/21/2017 16:21:26   09/21/2017 16:21:50       24           Voice     210  14701    14701
(504) 621-6507   (6245000) 000-0202     638-7196     Routed_Call   09/21/2017 16:22:11   09/21/2017 16:22:32       21           Voice     210  35565    35565
(504) 621-6507     (504) 638-7196       638-7196     Routed_Call   09/21/2017 16:22:11   09/21/2017 16:22:32       21           Voice     210  35565    35565
(504) 621-6507     (504) 638-7196         -812       Routed_Call   09/21/2017 16:22:13   09/21/2017 16:22:24       11           Voice     210    0        0
(504) 638-7196     (504) 621-6507    (504) 621-6507   Outbound     09/21/2017 16:22:15   09/21/2017 16:22:20       5            Voice     210  24711    24711
(504) 621-6507     (504) 638-7196       638-7196     Routed_Call   09/21/2017 16:22:42   09/21/2017 16:23:06       24           Voice     210  35565    35565
(504) 621-6507   (6245000) 000-0202     638-7196     Routed_Call   09/21/2017 16:22:42   09/21/2017 16:23:06       24           Voice     210  35565    35565
(504) 621-6507     (504) 638-7196         -472      Undetermined   09/21/2017 16:22:44   09/21/2017 16:23:00       16           Voice     210    0        0
(225) 573-7118          -451         (504) 638-7196  Routed_Call   09/21/2017 16:43:48   09/21/2017 16:48:10      262           Voice     210    0        0
(225) 573-7118     (504) 638-7196         -451        Inbound      09/21/2017 16:43:48   09/21/2017 16:48:10      262           Voice     210  24700    24682
(504) 343-2794     (504) 638-7196         -614        Inbound      09/21/2017 16:53:03   09/21/2017 16:53:57       54           Voice     210  14515    34515
(504) 343-2794          -614         (504) 638-7196  Routed_Call   09/21/2017 16:53:03   09/21/2017 16:53:57       54           Voice     210    0        0
(504) 621-6507          -436            638-7196     Routed_Call   09/21/2017 17:00:14   09/21/2017 17:01:35       81           Voice     210  15565    35565
(504) 621-6507     (504) 638-7196         -436        Inbound      09/21/2017 17:00:17   09/21/2017 17:01:35       78           Voice     210  24513    24513
(404) 497-6166     (504) 638-7196         -363        Inbound      09/21/2017 17:01:17   09/21/2017 17:02:09       52           Voice     210  24513    24513
(404) 497-6166          -363         (504) 638-7196  Routed_Call   09/21/2017 17:01:17   09/21/2017 17:02:09       52           Voice     210    0        0
(504) 320-4126     (504) 638-7196         -210        Inbound      09/21/2017 17:30:48   09/21/2017 17:31:45       57           Voice     210  14521    14521
(504) 320-4126          -210         (504) 638-7196  Routed_Call   09/21/2017 17:30:48   09/21/2017 17:32:01       73           Voice     210    0        0
(504) 432-0010     (504) 638-7196    (504) 638-7196   Inbound      09/21/2017 17:31:21   09/21/2017 17:31:45       24           Voice     210  14521    14521
(504) 320-4126     (504) 638-7196         -210        Inbound      09/21/2017 17:31:45   09/21/2017 17:32:01       16           Voice     210  14521    14521
(504) 320-4126          -474         (504) 638-7196  Routed_Call   09/21/2017 17:43:05   09/21/2017 17:44:20       75           Voice     210    0        0
(504) 320-4126     (504) 638-7196         -474        Inbound      09/21/2017 17:43:05   09/21/2017 17:44:20       75           Voice     210  14521    14521
(504) 638-7196     (504) 715-5539    (504) 715-5539   Outbound     09/21/2017 18:07:14   09/21/2017 18:07:37       23           Voice     210  34566    34566
(504) 432-0010   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/21/2017 18:26:12   09/21/2017 18:26:46       34           Voice     210    0        0
(504) 432-0010     (504) 638-7196    (504) 638-7196  Routed_Call   09/21/2017 18:26:12   09/21/2017 18:26:46       34           Voice     210    0        0
(504) 432-0010     (504) 638-7196         -152      Undetermined   09/21/2017 18:26:13   09/21/2017 18:26:41       28           Voice     210    0        0
(504) 638-7196     (225) 802-4467    (225) 802-4467   Outbound     09/21/2017 18:28:53   09/21/2017 18:28:54       1            Voice     210  24540    24540
(504) 638-7196     (504) 715-5539    (504) 715-5539   Outbound     09/21/2017 18:29:02   09/21/2017 18:29:19       17           Voice     210  24540    24540
(504) 432-0010   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/21/2017 18:30:53   09/21/2017 18:31:36       43           Voice     210    0        0
(504) 432-0010     (504) 638-7196    (504) 638-7196  Routed_Call   09/21/2017 18:30:53   09/21/2017 18:31:36       43           Voice     210    0        0
(504) 432-0010     (504) 638-7196         -746      Undetermined   09/21/2017 18:30:53   09/21/2017 18:31:33       40           Voice     210    0        0
(504) 432-0010     (504) 638-7196    (504) 638-7196  Routed_Call   09/21/2017 18:45:01   09/21/2017 18:45:31       30           Voice     210    0        0




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 41 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                          41 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 432-0010   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/21/2017 18:45:01   09/21/2017 18:45:31       30           Voice     210    0        0
(504) 432-0010     (504) 638-7196          -26      Undetermined   09/21/2017 18:45:01   09/21/2017 18:45:28       27           Voice     210    0        0
    -9343          (504) 638-7196                      Inbound     09/21/2017 18:52:18   09/21/2017 18:52:18       0          Text Detail 227    0        0
(504) 638-7196     (504) 450-0675                     Outbound     09/21/2017 19:04:15   09/21/2017 19:04:15       0          Text Detail 195    0        0
(504) 638-7196     (504) 450-0675                     Outbound     09/21/2017 19:04:16   09/21/2017 19:04:16       0          Text Detail 196    0        0
(504) 218-6594     (504) 638-7196    (504) 638-7196   Inbound      09/21/2017 19:13:49   09/21/2017 19:15:09       80           Voice     210  34504    14538
(504) 638-7196     (504) 410-4593   (1504) 410-4593   Outbound     09/21/2017 19:15:13   09/21/2017 19:15:42       29           Voice     210  14538    14538
    -9343          (504) 638-7196                      Inbound     09/21/2017 19:15:19   09/21/2017 19:15:19       0          Text Detail 227    0        0
(504) 432-0010   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/21/2017 19:24:30   09/21/2017 19:25:02       32           Voice     210    0        0
(504) 432-0010     (504) 638-7196    (504) 638-7196  Routed_Call   09/21/2017 19:24:30   09/21/2017 19:25:02       32           Voice     210    0        0
(504) 432-0010     (504) 638-7196         -819      Undetermined   09/21/2017 19:24:30   09/21/2017 19:24:59       29           Voice     210    0        0
(504) 657-7804   (6245000) 000-0202     638-7196     Routed_Call   09/21/2017 19:50:59   09/21/2017 19:52:19       80           Voice     210  34566    34565
(504) 329-1083     (504) 638-7196    (504) 638-7196  Routed_Call   09/21/2017 20:14:22   09/21/2017 20:15:20       58           Voice     210    0        0
(504) 329-1083   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/21/2017 20:14:22   09/21/2017 20:15:20       58           Voice     210    0        0
(504) 329-1083     (504) 638-7196         -252      Undetermined   09/21/2017 20:14:23   09/21/2017 20:14:49       26           Voice     210    0        0
(504) 410-4593     (504) 638-7196         -572        Inbound      09/21/2017 20:17:37   09/21/2017 20:18:01       24           Voice     210  34515    34515
(504) 410-4593          -572         (504) 638-7196  Routed_Call   09/21/2017 20:17:37   09/21/2017 20:18:01       24           Voice     210    0        0
(504) 638-7196     (504) 329-1083   (1504) 329-1083   Outbound     09/21/2017 20:24:19   09/21/2017 20:25:08       49           Voice     210  14521    14521
(504) 799-9082     (504) 638-7196    (504) 638-7196   Inbound      09/21/2017 20:50:43   09/21/2017 21:05:18      875           Voice     210  24706    10000
(504) 333-9478     (504) 638-7196    (504) 638-7196   Inbound      09/21/2017 21:05:43   09/21/2017 21:06:14       31           Voice     210  24694    14701
(504) 799-9082     (504) 638-7196    (504) 638-7196   Inbound      09/21/2017 21:06:13   09/21/2017 21:26:33     1220           Voice     210  14701    20000
(504) 799-9082   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/21/2017 21:50:55   09/21/2017 21:51:30       35           Voice     210  35700    35700
(504) 799-9082     (504) 638-7196    (504) 638-7196   Inbound      09/21/2017 21:53:08   09/21/2017 21:53:52       44           Voice     210  24711    20000
(225) 573-7118   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/21/2017 22:12:59   09/21/2017 22:13:21       22           Voice     210    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/22/2017 05:53:14   09/22/2017 05:53:14       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/22/2017 05:53:15   09/22/2017 05:53:15       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/22/2017 05:53:16   09/22/2017 05:53:16       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/22/2017 05:53:17   09/22/2017 05:53:17       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/22/2017 05:53:18   09/22/2017 05:53:18       0          Text Detail 227    0        0
    -3333          (504) 638-7196                      Inbound     09/22/2017 06:19:52   09/22/2017 06:19:52       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/22/2017 06:20:50   09/22/2017 06:20:50       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/22/2017 06:20:51   09/22/2017 06:20:51       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/22/2017 06:24:24   09/22/2017 06:24:24       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/22/2017 06:24:25   09/22/2017 06:24:25       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/22/2017 06:28:57   09/22/2017 06:28:57       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/22/2017 06:51:26   09/22/2017 06:51:26       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/22/2017 07:12:29   09/22/2017 07:12:29       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/22/2017 07:12:30   09/22/2017 07:12:30       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/22/2017 08:33:18   09/22/2017 08:33:18       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/22/2017 08:33:19   09/22/2017 08:33:19       0          Text Detail 195    0        0
(225) 573-7118     (504) 638-7196         -112        Inbound      09/22/2017 09:05:55   09/22/2017 09:13:09      434           Voice     210  24706    14701
(225) 573-7118          -112         (504) 638-7196  Routed_Call   09/22/2017 09:05:55   09/22/2017 09:13:09      434           Voice     210    0        0
    -3333          (504) 638-7196                      Inbound     09/22/2017 09:10:51   09/22/2017 09:10:51       0          Text Detail 195    0        0
(225) 573-7118   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/22/2017 09:13:26   09/22/2017 09:13:40       14           Voice     210    0        0
(225) 573-7118     (504) 638-7196    (504) 638-7196  Routed_Call   09/22/2017 09:13:26   09/22/2017 09:13:40       14           Voice     210    0        0
(504) 638-7196     (225) 573-7118    (225) 573-7118   Outbound     09/22/2017 09:13:27   09/22/2017 09:13:36       9            Voice     210  24711    24711
(225) 573-7118     (504) 638-7196         -917       Routed_Call   09/22/2017 09:13:27   09/22/2017 09:13:38       11           Voice     210    0        0
(225) 573-7118     (504) 638-7196         -862        Inbound      09/22/2017 09:14:14   09/22/2017 09:22:18      484           Voice     210  24700    24711
(225) 573-7118          -862         (504) 638-7196  Routed_Call   09/22/2017 09:14:14   09/22/2017 09:22:18      484           Voice     210    0        0
(504) 758-5389     (504) 638-7196    (504) 638-7196   Inbound      09/22/2017 09:36:14   09/22/2017 09:37:29       75           Voice     210  24706    24706
(504) 638-7196     (504) 758-5389    (504) 758-5389   Outbound     09/22/2017 10:50:51   09/22/2017 10:51:13       22           Voice     210  24711    24711
(504) 228-7902            -1         (504) 638-7196  Routed_Call   09/22/2017 11:06:58   09/22/2017 11:07:38       40           Voice     210    0        0
(504) 228-7902     (504) 638-7196           -1         Inbound     09/22/2017 11:06:58   09/22/2017 11:07:38       40           Voice     210  24697    24697
(504) 758-5389     (504) 638-7196    (504) 638-7196   Inbound      09/22/2017 11:10:02   09/22/2017 11:10:22       20           Voice     210  24697    24697
(504) 758-5389          -987         (504) 638-7196  Routed_Call   09/22/2017 11:10:44   09/22/2017 11:11:04       20           Voice     210    0        0
(504) 758-5389     (504) 638-7196         -987        Inbound      09/22/2017 11:10:44   09/22/2017 11:11:04       20           Voice     210  24697    24697
(504) 758-5389          -764         (504) 638-7196  Routed_Call   09/22/2017 11:11:28   09/22/2017 11:12:42       74           Voice     210    0        0
(504) 758-5389     (504) 638-7196         -764        Inbound      09/22/2017 11:11:28   09/22/2017 11:12:42       74           Voice     210  24697    24697
(504) 758-5389          -235         (504) 638-7196  Routed_Call   09/22/2017 11:17:49   09/22/2017 11:21:16      207           Voice     210    0        0
(504) 758-5389     (504) 638-7196         -235        Inbound      09/22/2017 11:17:49   09/22/2017 11:21:16      207           Voice     210  24697    24697
(504) 758-5389     (504) 638-7196    (504) 638-7196   Inbound      09/22/2017 11:23:45   09/22/2017 11:32:57      552           Voice     210  24697    34701
(504) 758-5389     (504) 638-7196         -540        Inbound      09/22/2017 11:34:41   09/22/2017 11:36:57      136           Voice     210  34701    34701
(504) 758-5389          -540         (504) 638-7196  Routed_Call   09/22/2017 11:34:41   09/22/2017 11:36:56      135           Voice     210    0        0
(504) 638-7196     (504) 228-7902    (504) 228-7902   Outbound     09/22/2017 11:52:32   09/22/2017 11:53:08       36           Voice     210  24706    14701
(504) 638-6739     (504) 638-7196          -32        Inbound      09/22/2017 12:08:47   09/22/2017 12:09:13       26           Voice     210  24711    24711
(504) 638-6739           -32         (504) 638-7196  Routed_Call   09/22/2017 12:08:47   09/22/2017 12:09:13       26           Voice     210    0        0
(504) 606-5055          -134         (504) 638-7196  Routed_Call   09/22/2017 12:28:01   09/22/2017 12:29:26       85           Voice     210    0        0
(504) 606-5055     (504) 638-7196         -134        Inbound      09/22/2017 12:28:01   09/22/2017 12:29:26       85           Voice     210  24711    24711
(504) 205-6799     (504) 638-7196    (504) 638-7196   Inbound      09/22/2017 12:29:49   09/22/2017 12:31:01       72           Voice     210  24711    24711
(504) 228-7902          -509         (504) 638-7196  Routed_Call   09/22/2017 13:05:53   09/22/2017 13:11:33      340           Voice     210    0        0
(504) 228-7902     (504) 638-7196         -509        Inbound      09/22/2017 13:05:54   09/22/2017 13:11:33      339           Voice     210  14521    14521
(678) 257-3214     (504) 638-7196                      Inbound     09/22/2017 13:10:25   09/22/2017 13:10:25       0          Text Detail 227    0        0
(504) 638-7196     (504) 900-5395    (504) 900-5395   Outbound     09/22/2017 13:22:13   09/22/2017 13:22:23       10           Voice     210  14519    14519
(504) 638-7196     (504) 948-5617    (504) 948-5617   Outbound     09/22/2017 13:25:20   09/22/2017 13:26:22       62           Voice     210  24540    24540
(504) 516-5074     (504) 638-7196         -944        Inbound      09/22/2017 13:33:18   09/22/2017 13:34:12       54           Voice     210  34551    14551
(504) 516-5074          -944         (504) 638-7196  Routed_Call   09/22/2017 13:33:18   09/22/2017 13:34:12       54           Voice     210    0        0
(504) 516-5074     (504) 638-7196                      Inbound     09/22/2017 14:16:41   09/22/2017 14:16:41       0          Text Detail 227    0        0
(504) 638-7196     (504) 516-5074                     Outbound     09/22/2017 14:19:16   09/22/2017 14:19:16       0          Text Detail 196    0        0
(504) 241-0016   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/22/2017 14:20:05   09/22/2017 14:20:35       30           Voice     210    0        0
(504) 241-0016     (504) 638-7196         -989      Undetermined   09/22/2017 14:20:05   09/22/2017 14:20:30       25           Voice     210    0        0
(504) 241-0016     (504) 638-7196    (504) 638-7196  Routed_Call   09/22/2017 14:20:05   09/22/2017 14:20:35       30           Voice     210    0        0
(504) 516-5074     (504) 638-7196                      Inbound     09/22/2017 14:20:46   09/22/2017 14:20:46       0          Text Detail 227    0        0
(504) 638-7196     (504) 516-5074                     Outbound     09/22/2017 14:21:41   09/22/2017 14:21:41       0          Text Detail 197    0        0
(504) 516-5074     (504) 638-7196                      Inbound     09/22/2017 14:25:09   09/22/2017 14:25:09       0          Text Detail 227    0        0
(504) 241-0016   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/22/2017 14:44:31   09/22/2017 14:45:04       33           Voice     210    0        0
(504) 241-0016     (504) 638-7196    (504) 638-7196  Routed_Call   09/22/2017 14:44:31   09/22/2017 14:45:04       33           Voice     210    0        0




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 42 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                          42 of 61




CALLING_NBR      CALLED_NBR         DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 241-0016   (504) 638-7196           -853      Undetermined   09/22/2017 14:44:32   09/22/2017 14:45:00       28           Voice     210    0        0
(504) 516-5074   (504) 638-7196                        Inbound     09/22/2017 15:08:18   09/22/2017 15:08:18       0          Text Detail 227    0        0
(504) 638-7196   (504) 516-5074                       Outbound     09/22/2017 15:09:21   09/22/2017 15:09:21       0          Text Detail 198    0        0
(504) 516-5074   (504) 638-7196                        Inbound     09/22/2017 15:20:21   09/22/2017 15:20:21       0          Text Detail 227    0        0
(504) 638-7196   (504) 516-5074                       Outbound     09/22/2017 15:24:26   09/22/2017 15:24:26       0          Text Detail 196    0        0
(504) 516-5074   (504) 638-7196                        Inbound     09/22/2017 15:25:07   09/22/2017 15:25:07       0          Text Detail 227    0        0
    -3333        (504) 638-7196                        Inbound     09/22/2017 15:31:31   09/22/2017 15:31:31       0          Text Detail 195    0        0
    -3333        (504) 638-7196                        Inbound     09/22/2017 15:31:32   09/22/2017 15:31:32       0          Text Detail 195    0        0
    -3333        (504) 638-7196                        Inbound     09/22/2017 15:33:37   09/22/2017 15:33:37       0          Text Detail 195    0        0
    -3333        (504) 638-7196                        Inbound     09/22/2017 15:33:38   09/22/2017 15:33:38       0          Text Detail 195    0        0
(205) 335-9549   (504) 638-7196                        Inbound     09/22/2017 15:36:09   09/22/2017 15:36:09       0          Text Detail 227    0        0
(504) 638-7196   (205) 335-9549                       Outbound     09/22/2017 15:37:06   09/22/2017 15:37:06       0          Text Detail 198    0        0
    -3333        (504) 638-7196                        Inbound     09/22/2017 15:38:38   09/22/2017 15:38:38       0          Text Detail 195    0        0
    -3333        (504) 638-7196                        Inbound     09/22/2017 15:42:09   09/22/2017 15:42:09       0          Text Detail 195    0        0
(205) 335-9549   (504) 638-7196                        Inbound     09/22/2017 15:42:27   09/22/2017 15:42:27       0          Text Detail 227    0        0
    -3333        (504) 638-7196                        Inbound     09/22/2017 15:42:42   09/22/2017 15:42:42       0          Text Detail 195    0        0
    -3333        (504) 638-7196                        Inbound     09/22/2017 15:43:02   09/22/2017 15:43:02       0          Text Detail 195    0        0
    -3333        (504) 638-7196                        Inbound     09/22/2017 15:43:03   09/22/2017 15:43:03       0          Text Detail 195    0        0
(504) 638-7196   (205) 335-9549                       Outbound     09/22/2017 15:44:31   09/22/2017 15:44:31       0          Text Detail 198    0        0
(504) 638-7196   (504) 329-1083     (1504) 329-1083   Outbound     09/22/2017 16:11:58   09/22/2017 16:12:52       54           Voice     210  14701    14701
    -9343        (504) 638-7196                        Inbound     09/22/2017 16:49:48   09/22/2017 16:49:48       0          Text Detail 227    0        0
(205) 335-9549        -624           (504) 638-7196  Routed_Call   09/22/2017 16:53:43   09/22/2017 16:58:55      312           Voice     210    0        0
(205) 335-9549   (504) 638-7196           -624        Inbound      09/22/2017 16:53:44   09/22/2017 16:58:55      311           Voice     210  24711    24711
(504) 638-7196   (504) 758-6988      (504) 758-6988   Outbound     09/22/2017 17:01:01   09/22/2017 17:02:20       79           Voice     210  24706    24706
(504) 510-1753   (504) 638-7196      (504) 638-7196   Inbound      09/22/2017 17:06:22   09/22/2017 17:06:47       25           Voice     210  24706    24706
(504) 510-1753        -239           (504) 638-7196  Routed_Call   09/22/2017 17:20:06   09/22/2017 17:20:50       44           Voice     210    0        0
(504) 510-1753   (504) 638-7196           -239        Inbound      09/22/2017 17:20:07   09/22/2017 17:20:50       43           Voice     210  24711    24706
(504) 510-1753   (504) 638-7196                        Inbound     09/22/2017 17:33:36   09/22/2017 17:33:36       0          Text Detail 227    0        0
(504) 638-7196   (504) 510-1753                       Outbound     09/22/2017 17:34:03   09/22/2017 17:34:03       0          Text Detail 195    0        0
(504) 307-1715 (6245000) 000-0202       638-7196     Routed_Call   09/22/2017 17:48:57   09/22/2017 17:49:49       52           Voice     210  25577    15577
(504) 307-1715   (504) 638-7196         638-7196     Routed_Call   09/22/2017 17:48:57   09/22/2017 17:49:49       52           Voice     210  25577    15577
(504) 307-1715   (504) 638-7196           -893      Undetermined   09/22/2017 17:48:59   09/22/2017 17:49:24       25           Voice     210    0        0
(504) 638-7196   (504) 510-1753                       Outbound     09/22/2017 18:30:01   09/22/2017 18:30:01       0          Text Detail 197    0        0
(504) 228-7902   (504) 638-7196      (504) 638-7196   Inbound      09/22/2017 18:40:07   09/22/2017 18:43:43      216           Voice     210  14701    14701
(504) 948-5617   (504) 638-7196      (504) 638-7196   Inbound      09/22/2017 18:44:28   09/22/2017 18:45:20       52           Voice     210  14701    10000
(504) 948-5617   (504) 638-7196      (504) 638-7196   Inbound      09/22/2017 18:45:58   09/22/2017 18:46:33       35           Voice     210  24711    20000
(504) 948-5617   (504) 638-7196      (504) 638-7196   Inbound      09/22/2017 19:09:40   09/22/2017 19:10:23       43           Voice     210  14701    20000
(504) 948-5617   (504) 638-7196      (504) 638-7196   Inbound      09/22/2017 19:14:49   09/22/2017 19:15:26       37           Voice     210  24711    20000
(504) 638-7196   (504) 513-0648      (504) 513-0648   Outbound     09/22/2017 19:37:33   09/22/2017 19:37:40       7            Voice     210  34515    34515
(504) 638-7196   (504) 510-1753      (504) 510-1753   Outbound     09/22/2017 19:38:09   09/22/2017 19:38:36       27           Voice     210  14529    14529
(504) 638-7196   (504) 307-1715      (504) 307-1715   Outbound     09/22/2017 19:38:41   09/22/2017 19:39:08       27           Voice     210  34515    34515
(504) 638-7196   (504) 615-5721         615-5721      Outbound     09/22/2017 19:46:31   09/22/2017 19:49:04      153           Voice     210  34515    14521
(504) 638-7196   (504) 516-5074                       Outbound     09/22/2017 20:08:26   09/22/2017 20:08:26       0          Text Detail 195    0        0
(504) 516-5074   (504) 638-7196                        Inbound     09/22/2017 20:09:13   09/22/2017 20:09:13       0          Text Detail 227    0        0
(504) 516-5074   (504) 638-7196                        Inbound     09/22/2017 20:09:24   09/22/2017 20:09:24       0          Text Detail 227    0        0
(504) 638-7196   (504) 516-5074                       Outbound     09/22/2017 20:09:51   09/22/2017 20:09:51       0          Text Detail 197    0        0
(504) 516-5074   (504) 638-7196                        Inbound     09/22/2017 20:13:31   09/22/2017 20:13:31       0          Text Detail 227    0        0
(504) 638-7196   (504) 516-5074                       Outbound     09/22/2017 20:14:29   09/22/2017 20:14:29       0          Text Detail 196    0        0
(504) 516-5074        -114           (504) 638-7196  Routed_Call   09/22/2017 21:15:31   09/22/2017 21:17:41      130           Voice     210    0        0
(504) 516-5074   (504) 638-7196           -114        Inbound      09/22/2017 21:15:32   09/22/2017 21:17:41      129           Voice     210  24531    14551
(504) 638-7196   (504) 799-9082     (1504) 799-9082   Outbound     09/22/2017 22:13:46   09/22/2017 22:17:46      240           Voice     210  34688    24688
(504) 210-5143        -879           (504) 638-7196  Routed_Call   09/22/2017 22:28:42   09/22/2017 22:30:09       87           Voice     210  25577    25577
(504) 210-5143   (504) 638-7196           -879        Inbound      09/22/2017 22:28:43   09/22/2017 22:30:09       86           Voice     210  24688    24688
(504) 638-7196   (504) 205-7695      (504) 205-7695   Outbound     09/22/2017 22:30:26   09/22/2017 22:31:04       38           Voice     210  24688    24688
(504) 638-7196   (504) 210-5143      (504) 210-5143   Outbound     09/22/2017 22:54:46   09/22/2017 22:55:29       43           Voice     210  24688    24688
(504) 638-7196   (504) 209-4119      (504) 209-4119   Outbound     09/22/2017 23:03:58   09/22/2017 23:04:28       30           Voice     210  24688    24688
(504) 638-7196   (504) 333-9478     (1504) 333-9478   Outbound     09/22/2017 23:08:12   09/22/2017 23:08:41       29           Voice     210  24688    24688
(504) 516-5074   (504) 638-7196           -430        Inbound      09/23/2017 10:30:02   09/23/2017 10:31:52      110           Voice     210  24706    24706
(504) 516-5074        -430           (504) 638-7196  Routed_Call   09/23/2017 10:30:02   09/23/2017 10:31:52      110           Voice     210    0        0
(504) 638-7196   (504) 333-9478     (1504) 333-9478   Outbound     09/23/2017 11:04:24   09/23/2017 11:05:23       59           Voice     210  14701    14701
(504) 638-7196   (504) 333-9478     (1504) 333-9478   Outbound     09/23/2017 11:05:38   09/23/2017 11:06:24       46           Voice     210  14701    14701
(504) 516-5074        -609           (504) 638-7196  Routed_Call   09/23/2017 11:18:29   09/23/2017 11:19:01       32           Voice     210    0        0
(504) 516-5074   (504) 638-7196           -609        Inbound      09/23/2017 11:18:30   09/23/2017 11:19:01       31           Voice     210  14701    24706
(225) 802-4467   (504) 638-7196      (504) 638-7196   Inbound      09/23/2017 11:55:17   09/23/2017 11:55:52       35           Voice     210  14701    10000
(504) 209-4119   (504) 638-7196                        Inbound     09/23/2017 12:25:35   09/23/2017 12:25:35       0          Text Detail 227    0        0
(504) 638-7196   (504) 209-4119                       Outbound     09/23/2017 12:26:29   09/23/2017 12:26:29       0          Text Detail 198    0        0
(504) 209-4119   (504) 638-7196                        Inbound     09/23/2017 12:31:34   09/23/2017 12:31:34       0          Text Detail 227    0        0
(504) 638-7196   (504) 209-4119                       Outbound     09/23/2017 12:32:34   09/23/2017 12:32:34       0          Text Detail 198    0        0
(504) 209-4119   (504) 638-7196                        Inbound     09/23/2017 12:33:08   09/23/2017 12:33:08       0          Text Detail 227    0        0
(504) 606-5055   (504) 638-7196      (504) 638-7196   Inbound      09/23/2017 12:45:38   09/23/2017 12:46:13       35           Voice     210  34549    24549
(504) 205-7695        -319           (504) 638-7196  Routed_Call   09/23/2017 12:50:10   09/23/2017 12:50:54       44           Voice     210    0        0
(504) 205-7695   (504) 638-7196           -319        Inbound      09/23/2017 12:50:10   09/23/2017 12:50:54       44           Voice     210  24549    24549
(504) 516-5074   (504) 638-7196           -990        Inbound      09/23/2017 12:50:42   09/23/2017 12:51:07       25           Voice     210  24549    24549
(504) 516-5074        -990           (504) 638-7196  Routed_Call   09/23/2017 12:50:42   09/23/2017 12:51:08       26           Voice     210    0        0
(504) 205-7695   (504) 638-7196            -74        Inbound      09/23/2017 12:55:54   09/23/2017 12:56:32       38           Voice     210  24549    24549
(504) 205-7695         -74           (504) 638-7196  Routed_Call   09/23/2017 12:55:54   09/23/2017 12:56:31       37           Voice     210    0        0
(504) 606-5055        -766           (504) 638-7196  Routed_Call   09/23/2017 13:18:32   09/23/2017 13:19:01       29           Voice     210    0        0
(504) 606-5055   (504) 638-7196           -766        Inbound      09/23/2017 13:18:33   09/23/2017 13:19:00       27           Voice     210  24549    24549
(504) 205-7695         -84           (504) 638-7196  Routed_Call   09/23/2017 13:22:36   09/23/2017 13:23:03       27           Voice     210    0        0
(504) 205-7695   (504) 638-7196            -84        Inbound      09/23/2017 13:22:36   09/23/2017 13:23:03       27           Voice     210  24549    24549
(504) 606-5055   (504) 638-7196           -413        Inbound      09/23/2017 13:31:53   09/23/2017 13:32:13       20           Voice     210  24549    24549
(504) 606-5055        -413           (504) 638-7196  Routed_Call   09/23/2017 13:31:53   09/23/2017 13:32:13       20           Voice     210    0        0
(504) 205-7695   (504) 638-7196      (504) 638-7196   Inbound      09/23/2017 13:38:47   09/23/2017 13:39:03       16           Voice     210  34549    34549
(504) 638-7196   (504) 516-5074      (504) 516-5074   Outbound     09/23/2017 14:06:26   09/23/2017 14:07:09       43           Voice     210  24577    24577
(504) 516-5074   (504) 638-7196      (504) 638-7196   Inbound      09/23/2017 14:13:05   09/23/2017 14:13:28       23           Voice     210  14529    14529
(504) 638-7196   (504) 516-5074      (504) 516-5074   Outbound     09/23/2017 14:26:03   09/23/2017 14:26:16       13           Voice     210  24700    24700




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 43 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                          43 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 205-5180     (504) 638-7196                      Inbound     09/23/2017 15:07:07   09/23/2017 15:07:07       0          Text Detail 227    0        0
(504) 205-5180     (504) 638-7196         -961      Undetermined   09/23/2017 16:06:23   09/23/2017 16:06:43       20           Voice     210    0        0
(504) 205-5180          -961         (504) 638-7196  Routed_Call   09/23/2017 16:06:23   09/23/2017 16:06:43       20           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/23/2017 16:11:08   09/23/2017 16:11:40       32           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/23/2017 16:11:45   09/23/2017 16:12:16       31           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -351      Undetermined   09/23/2017 16:11:45   09/23/2017 16:12:12       27           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/23/2017 16:11:45   09/23/2017 16:12:16       31           Voice     210    0        0
(504) 241-0016     (504) 638-7196    (504) 638-7196  Routed_Call   09/23/2017 16:28:15   09/23/2017 16:28:45       30           Voice     210    0        0
(504) 241-0016   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/23/2017 16:28:15   09/23/2017 16:28:45       30           Voice     210    0        0
(504) 241-0016     (504) 638-7196         -459      Undetermined   09/23/2017 16:28:15   09/23/2017 16:28:41       26           Voice     210    0        0
(504) 241-0016   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/23/2017 16:44:38   09/23/2017 16:45:05       27           Voice     210    0        0
(504) 638-7196     (504) 205-5180                     Outbound     09/23/2017 17:13:44   09/23/2017 17:13:44       0          Text Detail 196    0        0
(504) 638-7196     (504) 300-2020                     Outbound     09/23/2017 18:05:34   09/23/2017 18:05:34       0          Text Detail 195    0        0
(504) 638-7196     (504) 799-9082                     Outbound     09/23/2017 19:08:59   09/23/2017 19:08:59       0          Text Detail 198    0        0
(504) 638-7196     (504) 799-9082                     Outbound     09/23/2017 19:15:39   09/23/2017 19:15:39       0          Text Detail 198    0        0
(504) 410-4593          -935         (504) 638-7196  Routed_Call   09/23/2017 19:47:41   09/23/2017 19:48:00       19           Voice     210    0        0
(504) 410-4593     (504) 638-7196         -935      Undetermined   09/23/2017 19:47:42   09/23/2017 19:48:00       18           Voice     210    0        0
(504) 638-7196     (504) 410-4593    (504) 410-4593   Outbound     09/23/2017 19:48:07   09/23/2017 19:48:37       30           Voice     210  24516    14516
(504) 300-2020     (504) 638-7196                      Inbound     09/23/2017 19:58:35   09/23/2017 19:58:35       0          Text Detail 195    0        0
(504) 300-2020     (504) 638-7196                      Inbound     09/23/2017 19:59:35   09/23/2017 19:59:35       0          Text Detail 198    0        0
(504) 638-7196     (504) 300-2020                     Outbound     09/23/2017 20:00:21   09/23/2017 20:00:21       0          Text Detail 198    0        0
(504) 300-2020     (504) 638-7196                      Inbound     09/23/2017 20:01:14   09/23/2017 20:01:14       0          Text Detail 197    0        0
(504) 638-7196     (504) 300-2020                     Outbound     09/23/2017 20:09:30   09/23/2017 20:09:30       0          Text Detail 198    0        0
(504) 300-2020     (504) 638-7196                      Inbound     09/23/2017 20:10:42   09/23/2017 20:10:42       0          Text Detail 198    0        0
(504) 300-2020     (504) 638-7196                      Inbound     09/23/2017 21:04:33   09/23/2017 21:04:33       0          Text Detail 198    0        0
(504) 300-2020     (504) 638-7196                      Inbound     09/23/2017 21:04:38   09/23/2017 21:04:38       0          Text Detail 197    0        0
(504) 300-2020     (504) 638-7196                      Inbound     09/23/2017 21:05:09   09/23/2017 21:05:09       0          Text Detail 198    0        0
(504) 300-2020     (504) 638-7196                      Inbound     09/23/2017 21:07:35   09/23/2017 21:07:35       0          Text Detail 197    0        0
(504) 799-9082     (504) 638-7196    (504) 638-7196   Inbound      09/23/2017 23:03:26   09/23/2017 23:05:29      123           Voice     210  34633    10000
(504) 516-5074          -266         (504) 638-7196  Routed_Call   09/24/2017 09:58:28   09/24/2017 09:59:32       64           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -266        Inbound      09/24/2017 09:58:28   09/24/2017 09:59:31       63           Voice     210  24711    24711
(504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      09/24/2017 10:00:14   09/24/2017 10:01:04       50           Voice     210  24711    24706
(504) 516-5074     (504) 638-7196                      Inbound     09/24/2017 10:14:14   09/24/2017 10:14:14       0          Text Detail 227    0        0
(504) 516-5074          -670         (504) 638-7196  Routed_Call   09/24/2017 11:07:34   09/24/2017 11:08:29       55           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -670        Inbound      09/24/2017 11:07:34   09/24/2017 11:08:29       55           Voice     210  24706    24706
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/24/2017 11:25:08   09/24/2017 11:25:26       18           Voice     210  14694    14694
(504) 205-7695     (504) 638-7196    (504) 638-7196   Inbound      09/24/2017 11:43:41   09/24/2017 11:44:29       48           Voice     210  34677    24515
(504) 205-7695          -242         (504) 638-7196  Routed_Call   09/24/2017 11:45:00   09/24/2017 11:45:34       34           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -242        Inbound      09/24/2017 11:45:00   09/24/2017 11:45:34       34           Voice     210  34515    34515
(504) 638-7196     (225) 802-4467    (225) 802-4467   Outbound     09/24/2017 11:48:18   09/24/2017 11:48:45       27           Voice     210  14521    14521
(225) 802-4467     (504) 638-7196    (504) 638-7196   Inbound      09/24/2017 11:48:54   09/24/2017 11:49:42       48           Voice     210  34515    10000
(504) 638-7196     (504) 205-7695    (504) 205-7695   Outbound     09/24/2017 12:23:14   09/24/2017 12:23:32       18           Voice     210  24573    24573
(504) 450-0675          -662         (504) 638-7196  Routed_Call   09/24/2017 12:44:24   09/24/2017 12:44:58       34           Voice     210  34515    34515
(504) 450-0675     (504) 638-7196         -662        Inbound      09/24/2017 12:44:26   09/24/2017 12:44:57       31           Voice     210  34515    34515
(504) 638-7196     (504) 205-5180                     Outbound     09/24/2017 13:07:31   09/24/2017 13:07:31       0          Text Detail 196    0        0
(504) 300-2020     (504) 638-7196                      Inbound     09/24/2017 14:13:29   09/24/2017 14:13:29       0          Text Detail 198    0        0
    -3333          (504) 638-7196                      Inbound     09/24/2017 14:15:34   09/24/2017 14:15:34       0          Text Detail 195    0        0
(504) 638-7196     (205) 335-9549                     Outbound     09/24/2017 14:44:18   09/24/2017 14:44:18       0          Text Detail 195    0        0
(205) 335-9549     (504) 638-7196                      Inbound     09/24/2017 14:45:19   09/24/2017 14:45:19       0          Text Detail 227    0        0
(205) 335-9549     (504) 638-7196                      Inbound     09/24/2017 14:46:09   09/24/2017 14:46:09       0          Text Detail 227    0        0
(504) 638-7196     (205) 335-9549                     Outbound     09/24/2017 14:46:37   09/24/2017 14:46:37       0          Text Detail 198    0        0
(205) 335-9549     (504) 638-7196                      Inbound     09/24/2017 14:48:19   09/24/2017 14:48:19       0          Text Detail 227    0        0
(504) 638-7196     (205) 335-9549                     Outbound     09/24/2017 14:49:08   09/24/2017 14:49:08       0          Text Detail 197    0        0
(205) 335-9549     (504) 638-7196                      Inbound     09/24/2017 14:52:00   09/24/2017 14:52:00       0          Text Detail 227    0        0
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      09/24/2017 15:07:17   09/24/2017 15:08:17       60           Voice     210  34515    30000
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      09/24/2017 15:10:52   09/24/2017 15:12:10       78           Voice     210  14521    10000
(504) 516-5074           -27         (504) 638-7196  Routed_Call   09/24/2017 15:25:16   09/24/2017 15:25:44       28           Voice     210    0        0
(504) 516-5074     (504) 638-7196          -27        Inbound      09/24/2017 15:25:17   09/24/2017 15:25:44       27           Voice     210  14648    14648
(504) 758-5389          -219         (504) 638-7196  Routed_Call   09/24/2017 15:26:25   09/24/2017 15:27:09       44           Voice     210    0        0
(504) 758-5389     (504) 638-7196         -219        Inbound      09/24/2017 15:26:25   09/24/2017 15:27:09       44           Voice     210  14648    14648
(504) 906-8069     (504) 638-7196                      Inbound     09/24/2017 17:20:59   09/24/2017 17:20:59       0          Text Detail 227    0        0
(504) 906-8069     (504) 638-7196                      Inbound     09/24/2017 17:21:05   09/24/2017 17:21:05       0          Text Detail 227    0        0
(504) 638-7196     (504) 906-8069                     Outbound     09/24/2017 17:21:56   09/24/2017 17:21:56       0          Text Detail 196    0        0
(504) 906-8069     (504) 638-7196                      Inbound     09/24/2017 17:22:15   09/24/2017 17:22:15       0          Text Detail 227    0        0
(504) 638-7196     (504) 799-9082   (1504) 799-9082   Outbound     09/24/2017 18:03:19   09/24/2017 18:03:36       17           Voice     210  24711    24711
(504) 948-5617     (504) 638-7196    (504) 638-7196   Inbound      09/24/2017 18:20:04   09/24/2017 18:20:41       37           Voice     210  14701    10000
(504) 948-5617     (504) 638-7196    (504) 638-7196   Inbound      09/24/2017 18:27:41   09/24/2017 18:28:12       31           Voice     210  24711    20000
(504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      09/24/2017 19:20:10   09/24/2017 19:20:54       44           Voice     210  24711    24711
(504) 799-9082     (504) 638-7196    (504) 638-7196   Inbound      09/24/2017 21:29:13   09/24/2017 21:29:40       27           Voice     210  14701    20000
(504) 570-3382     (504) 638-7196                      Inbound     09/25/2017 05:55:31   09/25/2017 05:55:31       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/25/2017 05:55:32   09/25/2017 05:55:32       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/25/2017 05:55:33   09/25/2017 05:55:33       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/25/2017 05:55:34   09/25/2017 05:55:34       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/25/2017 05:55:35   09/25/2017 05:55:35       0          Text Detail 227    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/25/2017 06:27:16   09/25/2017 06:27:48       32           Voice     210    0        0
(504) 939-4997     (504) 638-7196                      Inbound     09/25/2017 08:32:15   09/25/2017 08:32:15       0          Text Detail 196    0        0
(504) 939-4997     (504) 638-7196                      Inbound     09/25/2017 08:32:16   09/25/2017 08:32:16       0          Text Detail 195    0        0
(504) 638-7196     (504) 939-4997                     Outbound     09/25/2017 08:33:40   09/25/2017 08:33:40       0          Text Detail 197    0        0
(504) 638-7196     (504) 939-4997                     Outbound     09/25/2017 08:34:22   09/25/2017 08:34:22       0          Text Detail 195    0        0
(504) 939-4997     (504) 638-7196                      Inbound     09/25/2017 08:34:25   09/25/2017 08:34:25       0          Text Detail 196    0        0
(504) 939-4997     (504) 638-7196                      Inbound     09/25/2017 08:35:11   09/25/2017 08:35:11       0          Text Detail 198    0        0
    -3333          (504) 638-7196                      Inbound     09/25/2017 08:41:30   09/25/2017 08:41:30       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/25/2017 08:41:31   09/25/2017 08:41:31       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/25/2017 08:41:41   09/25/2017 08:41:41       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/25/2017 08:41:54   09/25/2017 08:41:54       0          Text Detail 195    0        0
(504) 638-7196     (504) 300-2020                     Outbound     09/25/2017 08:43:35   09/25/2017 08:43:35       0          Text Detail 197    0        0




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 44 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                          44 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 758-5389          -142         (504) 638-7196  Routed_Call   09/25/2017 08:51:52   09/25/2017 08:54:05      133           Voice     210    0        0
(504) 758-5389     (504) 638-7196         -142        Inbound      09/25/2017 08:51:52   09/25/2017 08:54:05      133           Voice     210  24706    24706
(504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      09/25/2017 08:57:53   09/25/2017 08:59:12       79           Voice     210  14701    24706
(504) 228-7902     (504) 638-7196                      Inbound     09/25/2017 10:03:14   09/25/2017 10:03:14       0          Text Detail 227    0        0
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/25/2017 10:10:27   09/25/2017 10:10:41       14           Voice     210  14521    14521
(504) 228-7902     (504) 638-7196    (504) 638-7196   Inbound      09/25/2017 10:17:50   09/25/2017 10:26:09      499           Voice     210  34515    24700
(504) 912-0208     (504) 638-7196    (504) 638-7196  Routed_Call   09/25/2017 10:25:14   09/25/2017 10:25:41       27           Voice     210    0        0
(504) 912-0208     (504) 638-7196         -939      Undetermined   09/25/2017 10:25:14   09/25/2017 10:25:38       24           Voice     210    0        0
(504) 912-0208   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/25/2017 10:25:14   09/25/2017 10:25:41       27           Voice     210    0        0
(504) 900-5395           -83         (504) 638-7196  Routed_Call   09/25/2017 10:25:58   09/25/2017 10:29:42      224           Voice     210    0        0
(504) 900-5395     (504) 638-7196          -83        Inbound      09/25/2017 10:25:58   09/25/2017 10:29:41      223           Voice     210  24700    24700
(504) 638-7196     (504) 912-0208    (504) 912-0208   Outbound     09/25/2017 10:30:03   09/25/2017 10:31:14       71           Voice     210  24700    24700
(504) 900-5395     (504) 638-7196         -322        Inbound      09/25/2017 11:17:22   09/25/2017 11:18:52       90           Voice     210  24697    24697
(504) 900-5395          -322         (504) 638-7196  Routed_Call   09/25/2017 11:17:22   09/25/2017 11:18:52       90           Voice     210    0        0
(504) 228-7902          -150         (504) 638-7196  Routed_Call   09/25/2017 13:05:16   09/25/2017 13:08:39      203           Voice     210    0        0
(504) 228-7902     (504) 638-7196         -150        Inbound      09/25/2017 13:05:17   09/25/2017 13:08:39      202           Voice     210  24642    24651
(504) 228-7902     (504) 638-7196         -774        Inbound      09/25/2017 13:23:10   09/25/2017 13:25:39      149           Voice     210  24518    14536
(504) 228-7902          -774         (504) 638-7196  Routed_Call   09/25/2017 13:23:10   09/25/2017 13:25:39      149           Voice     210    0        0
(504) 638-7196     (504) 205-7695    (504) 205-7695   Outbound     09/25/2017 13:38:20   09/25/2017 13:39:00       40           Voice     210  14551    14551
(504) 205-7695     (504) 638-7196         -466        Inbound      09/25/2017 13:46:12   09/25/2017 13:48:28      136           Voice     210  24564    14546
(504) 205-7695          -466         (504) 638-7196  Routed_Call   09/25/2017 13:46:12   09/25/2017 13:48:28      136           Voice     210    0        0
(504) 205-7695     (504) 638-7196    (504) 638-7196   Inbound      09/25/2017 13:51:08   09/25/2017 13:51:36       28           Voice     210  24529    24529
(504) 205-7695     (504) 638-7196         -733        Inbound      09/25/2017 14:25:50   09/25/2017 14:26:07       17           Voice     210  34573    34573
(504) 205-7695          -733         (504) 638-7196  Routed_Call   09/25/2017 14:25:50   09/25/2017 14:26:07       17           Voice     210    0        0
(504) 451-0501     (504) 638-7196    (504) 638-7196   Inbound      09/25/2017 14:32:50   09/25/2017 14:36:27      217           Voice     210  24577    14581
(504) 638-7196     (504) 327-0746    (504) 327-0746   Outbound     09/25/2017 14:38:42   09/25/2017 14:39:09       27           Voice     210  24577    24577
(504) 638-7196     (504) 758-5389    (504) 758-5389   Outbound     09/25/2017 14:40:31   09/25/2017 14:40:53       22           Voice     210  24564    24564
(504) 415-6357     (504) 638-7196       638-7196      Inbound      09/25/2017 15:14:02   09/25/2017 15:15:01       59           Voice     210  24711    20000
    -9343          (504) 638-7196                      Inbound     09/25/2017 15:20:56   09/25/2017 15:20:56       0          Text Detail 195    0        0
(504) 758-5389     (504) 638-7196         -574      Undetermined   09/25/2017 16:00:42   09/25/2017 16:01:07       25           Voice     210    0        0
(504) 758-5389   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/25/2017 16:00:42   09/25/2017 16:01:11       29           Voice     210    0        0
(504) 758-5389     (504) 638-7196    (504) 638-7196  Routed_Call   09/25/2017 16:00:42   09/25/2017 16:01:11       29           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/25/2017 16:13:30   09/25/2017 16:14:05       35           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -431      Undetermined   09/25/2017 16:13:30   09/25/2017 16:14:00       30           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/25/2017 16:13:30   09/25/2017 16:14:05       35           Voice     210    0        0
(504) 516-5074     (504) 638-7196          -63      Undetermined   09/25/2017 16:14:14   09/25/2017 16:14:51       37           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/25/2017 16:14:14   09/25/2017 16:14:54       40           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/25/2017 16:14:14   09/25/2017 16:14:54       40           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/25/2017 16:16:36   09/25/2017 16:17:08       32           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/25/2017 16:16:36   09/25/2017 16:17:08       32           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -615      Undetermined   09/25/2017 16:16:36   09/25/2017 16:17:05       29           Voice     210    0        0
    -9343          (504) 638-7196                      Inbound     09/25/2017 16:18:34   09/25/2017 16:18:34       0          Text Detail 227    0        0
(504) 516-5074     (504) 638-7196         -210      Undetermined   09/25/2017 16:20:17   09/25/2017 16:20:44       27           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/25/2017 16:20:17   09/25/2017 16:20:57       40           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/25/2017 16:20:17   09/25/2017 16:20:57       40           Voice     210    0        0
(504) 638-7196     (504) 799-9082                     Outbound     09/25/2017 16:34:15   09/25/2017 16:34:15       0          Text Detail 198    0        0
(504) 948-5617     (504) 638-7196    (504) 638-7196   Inbound      09/25/2017 16:57:04   09/25/2017 16:57:55       51           Voice     210  24700    20000
(504) 758-5389     (504) 638-7196    (504) 638-7196   Inbound      09/25/2017 17:04:58   09/25/2017 17:09:41      283           Voice     210  24706    14697
(504) 758-5389   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/25/2017 17:17:44   09/25/2017 17:18:34       50           Voice     210    0        0
(504) 758-5389     (504) 638-7196    (504) 638-7196  Routed_Call   09/25/2017 17:17:44   09/25/2017 17:18:34       50           Voice     210    0        0
(504) 758-5389     (504) 638-7196         -971       Routed_Call   09/25/2017 17:17:44   09/25/2017 17:18:19       35           Voice     210    0        0
(504) 410-4593          -719         (504) 638-7196  Routed_Call   09/25/2017 17:33:40   09/25/2017 17:33:56       16           Voice     210    0        0
(504) 410-4593     (504) 638-7196         -719        Inbound      09/25/2017 17:33:40   09/25/2017 17:33:56       16           Voice     210  14516    14516
(504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      09/25/2017 17:50:46   09/25/2017 17:51:26       40           Voice     210  14514    14514
(504) 516-5074          -816         (504) 638-7196  Routed_Call   09/25/2017 17:51:35   09/25/2017 17:52:24       49           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -816        Inbound      09/25/2017 17:51:36   09/25/2017 17:52:24       48           Voice     210  14514    14514
(504) 638-7196     (504) 410-4593    (504) 410-4593   Outbound     09/25/2017 17:52:32   09/25/2017 17:53:04       32           Voice     210  14514    14514
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/25/2017 17:52:33   09/25/2017 17:52:37       4            Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/25/2017 17:52:46   09/25/2017 17:53:19       33           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -970      Undetermined   09/25/2017 17:52:46   09/25/2017 17:53:09       23           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/25/2017 17:52:46   09/25/2017 17:53:19       33           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/25/2017 17:53:25   09/25/2017 17:53:55       30           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -349      Undetermined   09/25/2017 17:53:25   09/25/2017 17:53:50       25           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/25/2017 17:53:25   09/25/2017 17:53:55       30           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      09/25/2017 17:54:30   09/25/2017 17:55:05       35           Voice     210  14514    14514
(504) 451-0501     (504) 638-7196         -962        Inbound      09/25/2017 19:00:14   09/25/2017 19:01:03       49           Voice     210  14514    14514
(504) 451-0501          -962         (504) 638-7196  Routed_Call   09/25/2017 19:00:14   09/25/2017 19:01:03       49           Voice     210    0        0
(504) 516-5074          -760         (504) 638-7196  Routed_Call   09/25/2017 19:25:47   09/25/2017 19:26:40       53           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -760        Inbound      09/25/2017 19:25:47   09/25/2017 19:26:40       53           Voice     210  24513    24513
(504) 232-0329          -222         (504) 638-7196  Routed_Call   09/25/2017 19:39:08   09/25/2017 19:39:11       3            Voice     210  15592    15592
(504) 232-0329     (504) 638-7196         -222       Routed_Call   09/25/2017 19:39:10   09/25/2017 19:39:11       1            Voice     210    0        0
(504) 516-5074     (504) 638-7196                      Inbound     09/25/2017 19:50:27   09/25/2017 19:50:27       0          Text Detail 227    0        0
(504) 638-7196     (504) 715-5539    (504) 715-5539   Outbound     09/25/2017 19:57:30   09/25/2017 19:58:01       31           Voice     210  14514    14514
(504) 715-5539          -198         (504) 638-7196  Routed_Call   09/25/2017 20:03:01   09/25/2017 20:03:26       25           Voice     210    0        0
(504) 715-5539     (504) 638-7196         -198        Inbound      09/25/2017 20:03:02   09/25/2017 20:03:26       24           Voice     210  14514    14514
(504) 210-5143     (504) 638-7196    (504) 638-7196  Routed_Call   09/25/2017 20:11:24   09/25/2017 20:12:02       38           Voice     210  25577    25577
(504) 210-5143   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/25/2017 20:11:24   09/25/2017 20:12:02       38           Voice     210  25577    25577
(504) 210-5143     (504) 638-7196         -332      Undetermined   09/25/2017 20:11:25   09/25/2017 20:11:56       31           Voice     210    0        0
(504) 715-5539          -286         (504) 638-7196  Routed_Call   09/25/2017 20:17:24   09/25/2017 20:17:56       32           Voice     210    0        0
(504) 715-5539     (504) 638-7196         -286        Inbound      09/25/2017 20:17:25   09/25/2017 20:17:56       31           Voice     210  14521    14521
(504) 638-7196     (504) 715-5539    (504) 715-5539   Outbound     09/25/2017 20:29:05   09/25/2017 20:29:48       43           Voice     210  14521    14521
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/25/2017 20:48:36   09/25/2017 20:49:05       29           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/25/2017 20:48:36   09/25/2017 20:49:05       29           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -592      Undetermined   09/25/2017 20:48:36   09/25/2017 20:49:02       26           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/25/2017 20:49:25   09/25/2017 20:49:57       32           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/25/2017 20:49:25   09/25/2017 20:49:57       32           Voice     210    0        0




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 45 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                          45 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 516-5074     (504) 638-7196         -241      Undetermined   09/25/2017 20:49:26   09/25/2017 20:49:53       27           Voice     210    0        0
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/25/2017 20:55:06   09/25/2017 20:55:47       41           Voice     210  24551    24551
(504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      09/25/2017 21:03:49   09/25/2017 21:05:55      126           Voice     210  24540    24551
(504) 715-5539     (504) 638-7196         -108        Inbound      09/25/2017 21:20:58   09/25/2017 21:21:28       30           Voice     210  24540    24540
(504) 715-5539          -108         (504) 638-7196  Routed_Call   09/25/2017 21:20:58   09/25/2017 21:21:28       30           Voice     210    0        0
(504) 638-7196     (504) 278-0775   (1504) 278-0775   Outbound     09/25/2017 21:57:17   09/25/2017 21:57:50       33           Voice     210  34649    34649
(504) 638-7196     (504) 278-0775   (1504) 278-0775   Outbound     09/25/2017 21:58:11   09/25/2017 21:58:41       30           Voice     210  34649    34649
(504) 638-7196     (504) 278-0775   (1504) 278-0775   Outbound     09/25/2017 21:59:28   09/25/2017 21:59:58       30           Voice     210  34649    34649
(504) 638-7196     (504) 278-0775   (1504) 278-0775   Outbound     09/25/2017 22:00:43   09/25/2017 22:01:14       31           Voice     210  34649    34649
(504) 278-0775          -670         (504) 638-7196  Routed_Call   09/25/2017 22:53:40   09/25/2017 22:54:22       42           Voice     210  35649    35649
(504) 278-0775     (504) 638-7196         -670        Inbound      09/25/2017 22:53:41   09/25/2017 22:54:22       41           Voice     210  24706    14701
(504) 516-5074   (6245000) 000-0202  (504) 638-7196  Routed_Call   09/26/2017 00:14:18   09/26/2017 00:14:50       32           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/26/2017 00:14:18   09/26/2017 00:14:50       32           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -948      Undetermined   09/26/2017 00:14:18   09/26/2017 00:14:46       28           Voice     210    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/26/2017 06:43:54   09/26/2017 06:43:54       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/26/2017 06:43:55   09/26/2017 06:43:55       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/26/2017 06:43:56   09/26/2017 06:43:56       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/26/2017 06:43:57   09/26/2017 06:43:57       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/26/2017 06:43:58   09/26/2017 06:43:58       0          Text Detail 227    0        0
(504) 278-0775          -438         (504) 638-7196  Routed_Call   09/26/2017 07:34:44   09/26/2017 07:35:12       28           Voice     210  25566    25566
(504) 278-0775     (504) 638-7196         -438        Inbound      09/26/2017 07:34:46   09/26/2017 07:35:12       26           Voice     210  24566    24566
(504) 516-5074     (504) 638-7196                      Inbound     09/26/2017 08:03:36   09/26/2017 08:03:36       0          Text Detail 227    0        0
(504) 638-7196     (504) 516-5074                     Outbound     09/26/2017 08:04:00   09/26/2017 08:04:00       0          Text Detail 198    0        0
(504) 516-5074     (504) 638-7196                      Inbound     09/26/2017 08:04:45   09/26/2017 08:04:45       0          Text Detail 227    0        0
(504) 516-5074     (504) 638-7196                      Inbound     09/26/2017 08:05:01   09/26/2017 08:05:01       0          Text Detail 227    0        0
(504) 516-5074   (6245000) 000-0202  (504) 638-7196  Routed_Call   09/26/2017 09:00:33   09/26/2017 09:01:05       32           Voice     210    0        0
(504) 327-0746     (504) 638-7196         -526        Inbound      09/26/2017 09:02:01   09/26/2017 09:03:40       99           Voice     210  35705    35705
(504) 327-0746          -526         (504) 638-7196  Routed_Call   09/26/2017 09:02:01   09/26/2017 09:03:40       99           Voice     210    0        0
(504) 516-5074          -817         (504) 638-7196  Routed_Call   09/26/2017 09:05:12   09/26/2017 09:06:16       64           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -817        Inbound      09/26/2017 09:05:12   09/26/2017 09:06:16       64           Voice     210  35705    35705
(504) 638-7196     (504) 516-5074                     Outbound     09/26/2017 09:12:20   09/26/2017 09:12:20       0          Text Detail 195    0        0
(504) 516-5074     (504) 638-7196                      Inbound     09/26/2017 09:13:54   09/26/2017 09:13:54       0          Text Detail 227    0        0
(504) 516-5074   (6245000) 000-0202  (504) 638-7196  Routed_Call   09/26/2017 09:53:35   09/26/2017 09:54:05       30           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/26/2017 09:53:35   09/26/2017 09:54:05       30           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -716      Undetermined   09/26/2017 09:53:36   09/26/2017 09:54:01       25           Voice     210    0        0
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/26/2017 10:01:37   09/26/2017 10:02:16       39           Voice     210  35682    35682
(504) 638-7196     (504) 451-0501    (504) 451-0501   Outbound     09/26/2017 10:02:30   09/26/2017 10:03:18       48           Voice     210  35682    35682
(504) 638-7196     (504) 205-7695    (504) 205-7695   Outbound     09/26/2017 10:03:40   09/26/2017 10:04:21       41           Voice     210  35682    35682
(504) 516-5074     (504) 638-7196         -652        Inbound      09/26/2017 10:05:29   09/26/2017 10:05:57       28           Voice     210  35682    35682
(504) 516-5074          -652         (504) 638-7196  Routed_Call   09/26/2017 10:05:29   09/26/2017 10:05:57       28           Voice     210    0        0
(504) 451-0501          -153         (504) 638-7196  Routed_Call   09/26/2017 10:12:27   09/26/2017 10:12:51       24           Voice     210    0        0
(504) 451-0501     (504) 638-7196         -153        Inbound      09/26/2017 10:12:27   09/26/2017 10:12:51       24           Voice     210  25700    25700
(844) 770-4875     (504) 638-7196    (504) 638-7196   Inbound      09/26/2017 10:13:50   09/26/2017 10:14:10       20           Voice     210  25700    25700
(504) 205-7695     (504) 638-7196    (504) 638-7196   Inbound      09/26/2017 10:20:46   09/26/2017 10:21:14       28           Voice     210  25677    25677
(504) 205-7695          -369         (504) 638-7196  Routed_Call   09/26/2017 10:21:57   09/26/2017 10:22:45       48           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -369        Inbound      09/26/2017 10:21:57   09/26/2017 10:22:45       48           Voice     210  35677    25515
(504) 205-7695          -178         (504) 638-7196  Routed_Call   09/26/2017 10:23:51   09/26/2017 10:24:36       45           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -178        Inbound      09/26/2017 10:23:51   09/26/2017 10:24:36       45           Voice     210  15529    25521
(504) 638-7196     (504) 205-7695    (504) 205-7695   Outbound     09/26/2017 10:28:54   09/26/2017 10:29:21       27           Voice     210  35521    35521
(504) 205-7695          -967         (504) 638-7196  Routed_Call   09/26/2017 10:57:26   09/26/2017 10:59:31      125           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -967        Inbound      09/26/2017 10:57:27   09/26/2017 10:59:31      124           Voice     210  25542    25542
(504) 205-7695     (504) 638-7196         -515        Inbound      09/26/2017 11:04:12   09/26/2017 11:14:28      616           Voice     210  25542    25542
(504) 205-7695          -515         (504) 638-7196  Routed_Call   09/26/2017 11:04:12   09/26/2017 11:14:28      616           Voice     210    0        0
(504) 205-7695     (504) 638-7196    (504) 638-7196   Inbound      09/26/2017 11:15:16   09/26/2017 11:22:10      414           Voice     210  25542    25542
(504) 638-7196     (504) 205-7695    (504) 205-7695   Outbound     09/26/2017 11:34:42   09/26/2017 11:35:08       26           Voice     210  25542    25542
(504) 205-7695     (504) 638-7196         -470        Inbound      09/26/2017 11:35:49   09/26/2017 11:36:07       18           Voice     210  25542    25542
(504) 205-7695          -470         (504) 638-7196  Routed_Call   09/26/2017 11:35:49   09/26/2017 11:36:07       18           Voice     210    0        0
(504) 638-7196                       (504) 491-5639   Outbound     09/26/2017 11:46:22   09/26/2017 11:46:23       1            Voice     210  15581    15581
(504) 638-7196     (504) 333-9478   (1504) 333-9478   Outbound     09/26/2017 12:04:08   09/26/2017 12:04:22       14           Voice     210  25577    25577
(504) 333-9478          -738         (504) 638-7196  Routed_Call   09/26/2017 12:04:59   09/26/2017 12:05:08       9            Voice     210    0        0
(504) 333-9478     (504) 638-7196         -738        Inbound      09/26/2017 12:05:00   09/26/2017 12:05:08       8            Voice     210  25577    25577
(504) 638-7196     (504) 333-9478   (1504) 333-9478   Outbound     09/26/2017 12:05:21   09/26/2017 12:05:33       12           Voice     210  25577    25577
(504) 333-9478     (504) 638-7196    (504) 638-7196   Inbound      09/26/2017 12:05:35   09/26/2017 12:07:29      114           Voice     210  35573    25577
(504) 327-0746     (504) 638-7196    (504) 638-7196  Routed_Call   09/26/2017 12:38:06   09/26/2017 12:38:47       41           Voice     210    0        0
(504) 327-0746   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/26/2017 12:38:06   09/26/2017 12:38:47       41           Voice     210    0        0
(504) 327-0746     (504) 638-7196         -205       Routed_Call   09/26/2017 12:38:07   09/26/2017 12:38:41       34           Voice     210    0        0
(504) 327-0746          -327         (504) 638-7196  Routed_Call   09/26/2017 12:39:40   09/26/2017 12:41:43      123           Voice     210    0        0
(504) 327-0746     (504) 638-7196         -327        Inbound      09/26/2017 12:39:40   09/26/2017 12:41:43      123           Voice     210  15577    15577
(225) 802-4467     (504) 638-7196    (504) 638-7196   Inbound      09/26/2017 12:47:51   09/26/2017 12:48:35       44           Voice     210  25559    30000
(504) 638-7196     (504) 333-9478    (504) 333-9478   Outbound     09/26/2017 12:49:47   09/26/2017 12:50:43       56           Voice     210  35573    35573
(504) 541-7355          -406         (504) 638-7196  Routed_Call   09/26/2017 13:50:05   09/26/2017 13:50:37       32           Voice     210    0        0
(504) 541-7355     (504) 638-7196         -406        Inbound      09/26/2017 13:50:05   09/26/2017 13:50:37       32           Voice     210  15522    15522
(504) 205-7695           -42         (504) 638-7196  Routed_Call   09/26/2017 14:00:07   09/26/2017 14:00:14       7            Voice     210    0        0
(504) 205-7695     (504) 638-7196          -42      Undetermined   09/26/2017 14:00:08   09/26/2017 14:00:14       6            Voice     210    0        0
(504) 205-7695          -387         (504) 638-7196  Routed_Call   09/26/2017 14:02:18   09/26/2017 14:03:10       52           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -387        Inbound      09/26/2017 14:02:19   09/26/2017 14:03:10       51           Voice     210  15522    15522
(504) 518-3267     (504) 638-7196         -605        Inbound      09/26/2017 14:22:01   09/26/2017 14:22:41       40           Voice     210  15522    15522
(504) 518-3267          -605         (504) 638-7196  Routed_Call   09/26/2017 14:22:01   09/26/2017 14:22:41       40           Voice     210    0        0
(504) 541-7355     (504) 638-7196    (504) 638-7196   Inbound      09/26/2017 14:23:00   09/26/2017 14:23:26       26           Voice     210  25523    15523
(504) 518-3267     (504) 638-7196                      Inbound     09/26/2017 14:34:13   09/26/2017 14:34:13       0          Text Detail 227    0        0
(504) 638-7196     (504) 701-4135    (504) 701-4135   Outbound     09/26/2017 14:44:16   09/26/2017 14:44:41       25           Voice     210  35515    35515
(504) 638-7196     (504) 300-2020    (504) 300-2020   Outbound     09/26/2017 14:49:42   09/26/2017 14:50:49       67           Voice     210  25520    35520
(504) 638-7196     (504) 518-3267                     Outbound     09/26/2017 15:04:39   09/26/2017 15:04:39       0          Text Detail 196    0        0
(504) 638-7196     (504) 657-7649                     Outbound     09/26/2017 15:12:33   09/26/2017 15:12:33       0          Text Detail 198    0        0
(504) 657-7649     (504) 638-7196                      Inbound     09/26/2017 15:15:20   09/26/2017 15:15:20       0          Text Detail 195    0        0
(504) 205-7695          -602         (504) 638-7196  Routed_Call   09/26/2017 15:45:31   09/26/2017 15:46:02       31           Voice     210    0        0




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 46 of 61
10/11/2019-3:27 PM                                                    Call Records For PTN 5046387196                                                          46 of 61




CALLING_NBR        CALLED_NBR         DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 205-7695     (504) 638-7196           -602       Routed_Call   09/26/2017 15:45:31   09/26/2017 15:46:02       31           Voice     210    0        0
(504) 638-7196     (504) 460-4452     (1504) 460-4452   Outbound     09/26/2017 16:23:04   09/26/2017 16:23:36       32           Voice     210  14521    14521
(504) 228-7902          -544           (504) 638-7196  Routed_Call   09/26/2017 16:53:41   09/26/2017 16:59:16      335           Voice     210    0        0
(504) 228-7902     (504) 638-7196           -544        Inbound      09/26/2017 16:53:42   09/26/2017 16:59:16      334           Voice     210  14521    14521
(504) 460-4452          -567           (504) 638-7196  Routed_Call   09/26/2017 17:09:30   09/26/2017 17:10:00       30           Voice     210    0        0
(504) 460-4452     (504) 638-7196           -567        Inbound      09/26/2017 17:09:31   09/26/2017 17:10:00       29           Voice     210  34515    34515
(504) 300-2020     (504) 638-7196      (504) 638-7196   Inbound      09/26/2017 17:36:26   09/26/2017 17:37:47       81           Voice     210  14521    10000
(504) 300-2020     (504) 638-7196      (504) 638-7196   Inbound      09/26/2017 17:44:39   09/26/2017 17:45:31       52           Voice     210  14529    10000
(504) 300-2020     (504) 638-7196      (504) 638-7196   Inbound      09/26/2017 17:46:19   09/26/2017 17:46:51       32           Voice     210  14516    10000
(504) 758-5389           -22           (504) 638-7196  Routed_Call   09/26/2017 17:49:04   09/26/2017 17:49:59       55           Voice     210    0        0
(504) 758-5389     (504) 638-7196            -22        Inbound      09/26/2017 17:49:05   09/26/2017 17:49:59       54           Voice     210  34515    34515
(504) 300-2020   (6245000) 000-0202    (504) 638-7196  Routed_Call   09/26/2017 17:57:45   09/26/2017 17:58:20       35           Voice     210  15705    15705
(205) 335-9549     (504) 638-7196                        Inbound     09/26/2017 20:44:27   09/26/2017 20:44:27       0          Text Detail 227    0        0
(504) 638-7196     (205) 335-9549                       Outbound     09/26/2017 20:45:22   09/26/2017 20:45:22       0          Text Detail 195    0        0
(504) 638-7196     (205) 335-9549                       Outbound     09/26/2017 20:48:08   09/26/2017 20:48:08       0          Text Detail 198    0        0
(205) 335-9549     (504) 638-7196                        Inbound     09/26/2017 20:48:25   09/26/2017 20:48:25       0          Text Detail 227    0        0
(504) 638-7196     (205) 335-9549                       Outbound     09/26/2017 20:49:22   09/26/2017 20:49:22       0          Text Detail 196    0        0
(504) 638-7196     (504) 230-2624                       Outbound     09/26/2017 21:01:46   09/26/2017 21:01:46       0          Text Detail 198    0        0
(504) 230-2624     (504) 638-7196                        Inbound     09/26/2017 21:08:44   09/26/2017 21:08:44       0          Text Detail 196    0        0
(504) 638-7196     (504) 230-2624                       Outbound     09/26/2017 21:09:39   09/26/2017 21:09:39       0          Text Detail 198    0        0
(504) 230-2624          -658           (504) 638-7196  Routed_Call   09/26/2017 21:46:35   09/26/2017 21:47:38       63           Voice     210  15525    25520
(504) 230-2624     (504) 638-7196           -658        Inbound      09/26/2017 21:46:37   09/26/2017 21:47:38       61           Voice     210  24706    24706
(504) 638-7196     (504) 230-2624      (504) 230-2624   Outbound     09/26/2017 21:49:29   09/26/2017 21:50:15       46           Voice     210  14701    24706
(504) 638-7196     (504) 230-2624      (504) 230-2624   Outbound     09/26/2017 22:02:20   09/26/2017 22:03:03       43           Voice     210  24711    24711
(504) 230-2624          -598           (504) 638-7196  Routed_Call   09/26/2017 22:04:59   09/26/2017 22:05:53       54           Voice     210  15705    15705
(504) 230-2624     (504) 638-7196           -598        Inbound      09/26/2017 22:05:02   09/26/2017 22:05:52       50           Voice     210  24706    24711
(504) 570-3382     (504) 638-7196                        Inbound     09/27/2017 05:39:27   09/27/2017 05:39:27       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                        Inbound     09/27/2017 05:39:28   09/27/2017 05:39:28       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                        Inbound     09/27/2017 05:39:29   09/27/2017 05:39:29       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                        Inbound     09/27/2017 05:39:30   09/27/2017 05:39:30       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                        Inbound     09/27/2017 05:39:31   09/27/2017 05:39:31       0          Text Detail 227    0        0
(504) 228-1713          -235          (1504) 638-7196  Routed_Call   09/27/2017 08:32:38   09/27/2017 08:34:07       89           Voice     210  15515    15515
(504) 228-1713     (504) 638-7196           -235        Inbound      09/27/2017 08:32:39   09/27/2017 08:34:07       88           Voice     210  24711    24711
(504) 460-4452     (504) 638-7196           -817        Inbound      09/27/2017 09:54:05   09/27/2017 09:54:30       25           Voice     210  24711    24706
(504) 460-4452          -817           (504) 638-7196  Routed_Call   09/27/2017 09:54:05   09/27/2017 09:54:30       25           Voice     210    0        0
(504) 638-7196     (504) 529-3230         529-3230      Outbound     09/27/2017 10:10:03   09/27/2017 10:10:21       18           Voice     210  14701    14701
(504) 638-7196     (504) 592-3230         592-3230      Outbound     09/27/2017 10:10:31   09/27/2017 10:11:59       88           Voice     210  14701    14701
(504) 638-7196     (877) 872-7475      (877) 872-7475   Outbound     09/27/2017 10:13:27   09/27/2017 10:17:52      265           Voice     210  14701    14701
(504) 228-7902     (504) 638-7196      (504) 638-7196   Inbound      09/27/2017 10:17:55   09/27/2017 10:20:56      181           Voice     210  24711    14701
(504) 592-3230     (504) 638-7196      (504) 638-7196   Inbound      09/27/2017 10:41:05   09/27/2017 10:43:01      116           Voice     210  24711    24711
(504) 758-5389     (504) 638-7196      (504) 638-7196   Inbound      09/27/2017 10:53:20   09/27/2017 11:04:32      672           Voice     210  24706    14701
(504) 701-4135     (504) 638-7196      (504) 638-7196  Routed_Call   09/27/2017 10:53:50   09/27/2017 10:54:19       29           Voice     210  15521    15521
(504) 701-4135   (6245000) 000-0202    (504) 638-7196  Routed_Call   09/27/2017 10:53:50   09/27/2017 10:54:19       29           Voice     210  15521    15521
(504) 701-4135     (504) 638-7196           -738      Undetermined   09/27/2017 10:53:52   09/27/2017 10:54:15       23           Voice     210    0        0
(847) 719-5237     (504) 638-7196           -644        Inbound      09/27/2017 10:54:54   09/27/2017 10:57:08      134           Voice     210  24706    24706
(847) 719-5237          -644           (504) 638-7196  Routed_Call   09/27/2017 10:54:54   09/27/2017 10:57:08      134           Voice     210    0        0
(504) 638-7196     (847) 719-5237      (847) 719-5237   Outbound     09/27/2017 11:58:25   09/27/2017 11:59:17       52           Voice     210  24711    24711
(847) 719-5237          -504           (504) 638-7196  Routed_Call   09/27/2017 12:13:49   09/27/2017 12:15:05       76           Voice     210    0        0
(847) 719-5237     (504) 638-7196           -504        Inbound      09/27/2017 12:13:49   09/27/2017 12:15:05       76           Voice     210  24706    24706
(504) 205-5180          -375           (504) 638-7196  Routed_Call   09/27/2017 12:46:51   09/27/2017 12:47:10       19           Voice     210    0        0
(504) 205-5180     (504) 638-7196           -375      Undetermined   09/27/2017 12:46:52   09/27/2017 12:47:10       18           Voice     210    0        0
    -9343          (504) 638-7196                        Inbound     09/27/2017 13:46:26   09/27/2017 13:46:26       0          Text Detail 195    0        0
    -9343          (504) 638-7196                        Inbound     09/27/2017 13:49:24   09/27/2017 13:49:24       0          Text Detail 195    0        0
(504) 241-0016     (504) 638-7196      (504) 638-7196   Inbound      09/27/2017 13:58:44   09/27/2017 13:59:41       57           Voice     210  24711    24711
(504) 300-2020     (504) 638-7196                        Inbound     09/27/2017 14:08:16   09/27/2017 14:08:16       0          Text Detail 198    0        0
(504) 300-2020     (504) 638-7196                        Inbound     09/27/2017 14:08:53   09/27/2017 14:08:53       0          Text Detail 196    0        0
(504) 460-4452     (504) 638-7196      (504) 638-7196   Inbound      09/27/2017 14:17:50   09/27/2017 14:18:25       35           Voice     210  24700    24700
(504) 638-7196     (504) 300-2020                       Outbound     09/27/2017 14:17:52   09/27/2017 14:17:52       0          Text Detail 197    0        0
(504) 638-7196     (504) 516-5074                       Outbound     09/27/2017 14:24:28   09/27/2017 14:24:28       0          Text Detail 197    0        0
(504) 230-2624     (504) 638-7196                        Inbound     09/27/2017 14:36:26   09/27/2017 14:36:26       0          Text Detail 198    0        0
(504) 638-7196     (504) 452-7623      (504) 452-7623   Outbound     09/27/2017 14:44:22   09/27/2017 14:46:27      125           Voice     210  24711    24711
(504) 300-2020     (504) 638-7196      (504) 638-7196   Inbound      09/27/2017 14:45:24   09/27/2017 14:47:17      113           Voice     210  24711    20000
(504) 812-0578   (6245000) 000-0202    (504) 638-7196  Routed_Call   09/27/2017 14:45:57   09/27/2017 14:46:02       5            Voice     210    0        0
(504) 812-0578     (504) 638-7196      (504) 638-7196  Routed_Call   09/27/2017 14:46:07   09/27/2017 14:46:26       19           Voice     210    0        0
(504) 812-0578   (6245000) 000-0202    (504) 638-7196  Routed_Call   09/27/2017 14:46:07   09/27/2017 14:46:26       19           Voice     210    0        0
(504) 638-7196     (504) 812-0578     (1504) 812-0578   Outbound     09/27/2017 14:48:25   09/27/2017 14:49:27       62           Voice     210  24711    24706
(504) 452-7623     (504) 638-7196      (504) 638-7196  Routed_Call   09/27/2017 14:48:36   09/27/2017 14:49:24       48           Voice     210    0        0
(504) 452-7623   (6245000) 000-0202    (504) 638-7196  Routed_Call   09/27/2017 14:48:36   09/27/2017 14:49:24       48           Voice     210    0        0
(504) 452-7623          -563           (504) 638-7196  Routed_Call   09/27/2017 14:50:11   09/27/2017 14:52:24      133           Voice     210    0        0
(504) 452-7623     (504) 638-7196           -563        Inbound      09/27/2017 14:50:11   09/27/2017 14:52:24      133           Voice     210  24711    24711
(504) 241-0016          -203           (504) 638-7196  Routed_Call   09/27/2017 15:25:35   09/27/2017 15:26:38       63           Voice     210    0        0
(504) 241-0016     (504) 638-7196           -203        Inbound      09/27/2017 15:25:35   09/27/2017 15:26:38       63           Voice     210  24706    14701
(504) 516-5074     (504) 638-7196           -657      Undetermined   09/27/2017 15:33:14   09/27/2017 15:33:43       29           Voice     210    0        0
(504) 516-5074     (504) 638-7196      (504) 638-7196  Routed_Call   09/27/2017 15:33:14   09/27/2017 15:33:46       32           Voice     210    0        0
(504) 516-5074     (504) 638-7196      (504) 638-7196  Routed_Call   09/27/2017 15:33:14   09/27/2017 15:33:46       32           Voice     210    0        0
(504) 300-2020     (504) 638-7196      (504) 638-7196   Inbound      09/27/2017 15:33:43   09/27/2017 15:34:24       41           Voice     210  34696    30000
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     09/27/2017 15:35:32   09/27/2017 15:36:13       41           Voice     210  34696    34696
(504) 516-5074     (504) 638-7196      (504) 638-7196  Routed_Call   09/27/2017 15:35:33   09/27/2017 15:35:44       11           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202    (504) 638-7196  Routed_Call   09/27/2017 15:35:33   09/27/2017 15:35:44       11           Voice     210    0        0
(504) 638-7196     (504) 230-2624      (504) 230-2624   Outbound     09/27/2017 15:36:42   09/27/2017 15:37:24       42           Voice     210  34696    34696
(504) 230-2624     (504) 638-7196                        Inbound     09/27/2017 15:56:12   09/27/2017 15:56:12       0          Text Detail 197    0        0
(504) 638-7196     (504) 230-2624                       Outbound     09/27/2017 15:57:24   09/27/2017 15:57:24       0          Text Detail 195    0        0
(504) 638-7196     (504) 230-2624                       Outbound     09/27/2017 15:57:27   09/27/2017 15:57:27       0          Text Detail 198    0        0
(504) 638-7196     (504) 300-2020      (504) 300-2020   Outbound     09/27/2017 15:57:52   09/27/2017 15:58:34       42           Voice     210  24711    25705
(504) 230-2624     (504) 638-7196                        Inbound     09/27/2017 15:58:40   09/27/2017 15:58:40       0          Text Detail 198    0        0
(504) 230-2624     (504) 638-7196                        Inbound     09/27/2017 15:59:17   09/27/2017 15:59:17       0          Text Detail 198    0        0




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 47 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                          47 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 638-7196     (504) 230-2624                     Outbound     09/27/2017 16:01:56   09/27/2017 16:01:56       0          Text Detail 196    0        0
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/27/2017 16:07:36   09/27/2017 16:08:01       25           Voice     210  15706    15706
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/27/2017 16:08:08   09/27/2017 16:08:29       21           Voice     210  15706    35706
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/27/2017 16:11:46   09/27/2017 16:12:03       17           Voice     210  25700    25700
(614) 890-1025     (504) 638-7196    (504) 638-7196   Inbound      09/27/2017 16:16:43   09/27/2017 16:17:01       18           Voice     210  15697    35697
(504) 460-4452          -582         (504) 638-7196  Routed_Call   09/27/2017 16:21:25   09/27/2017 16:22:02       37           Voice     210    0        0
(504) 460-4452     (504) 638-7196         -582        Inbound      09/27/2017 16:21:25   09/27/2017 16:22:02       37           Voice     210  15515    25515
(504) 638-7196     (504) 906-8069                     Outbound     09/27/2017 16:28:32   09/27/2017 16:28:32       0          Text Detail 198    0        0
(504) 638-7196     (205) 335-9549    (205) 335-9549   Outbound     09/27/2017 17:02:15   09/27/2017 17:07:15      300           Voice     210  35515    35515
(504) 906-8069     (504) 638-7196                      Inbound     09/27/2017 17:23:13   09/27/2017 17:23:13       0          Text Detail 227    0        0
(504) 638-7196     (504) 906-8069                     Outbound     09/27/2017 17:24:28   09/27/2017 17:24:28       0          Text Detail 195    0        0
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      09/27/2017 18:03:03   09/27/2017 18:03:36       33           Voice     210  15530    10000
(817) 898-2324     (504) 638-7196    (504) 638-7196  Routed_Call   09/27/2017 18:03:14   09/27/2017 18:03:21       7            Voice     210    0        0
(817) 898-2324   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/27/2017 18:03:14   09/27/2017 18:03:21       7            Voice     210    0        0
(504) 638-7196     (504) 343-2794   (1504) 343-2794   Outbound     09/27/2017 18:11:08   09/27/2017 18:11:50       42           Voice     210  15521    15521
(504) 906-8069           -28         (504) 638-7196  Routed_Call   09/27/2017 18:25:08   09/27/2017 18:26:04       56           Voice     210    0        0
(504) 906-8069     (504) 638-7196          -28        Inbound      09/27/2017 18:25:08   09/27/2017 18:26:04       56           Voice     210  15521    15521
(504) 230-2624          -800         (504) 638-7196  Routed_Call   09/27/2017 20:00:13   09/27/2017 20:01:20       67           Voice     210  35705    15705
(504) 230-2624     (504) 638-7196         -800        Inbound      09/27/2017 20:00:16   09/27/2017 20:01:20       64           Voice     210  35705    35705
(504) 230-2624     (504) 638-7196                      Inbound     09/27/2017 20:38:20   09/27/2017 20:38:20       0          Text Detail 197    0        0
(504) 230-2624     (504) 638-7196                      Inbound     09/27/2017 20:38:51   09/27/2017 20:38:51       0          Text Detail 197    0        0
(504) 638-7196     (504) 230-2624                     Outbound     09/27/2017 20:39:04   09/27/2017 20:39:04       0          Text Detail 197    0        0
(504) 638-7196     (504) 230-2624                     Outbound     09/27/2017 20:39:43   09/27/2017 20:39:43       0          Text Detail 195    0        0
(504) 230-2624     (504) 638-7196                      Inbound     09/27/2017 20:40:10   09/27/2017 20:40:10       0          Text Detail 197    0        0
(504) 230-2624     (504) 638-7196                      Inbound     09/27/2017 20:41:10   09/27/2017 20:41:10       0          Text Detail 196    0        0
(504) 638-7196     (504) 230-2624                     Outbound     09/27/2017 20:41:37   09/27/2017 20:41:37       0          Text Detail 197    0        0
(504) 638-7196     (504) 230-2624                     Outbound     09/27/2017 20:41:57   09/27/2017 20:41:57       0          Text Detail 195    0        0
(504) 230-2624     (504) 638-7196                      Inbound     09/27/2017 20:42:14   09/27/2017 20:42:14       0          Text Detail 196    0        0
(504) 230-2624     (504) 638-7196                      Inbound     09/27/2017 20:42:55   09/27/2017 20:42:55       0          Text Detail 196    0        0
(504) 230-2624     (504) 638-7196                      Inbound     09/27/2017 20:42:59   09/27/2017 20:42:59       0          Text Detail 197    0        0
(504) 209-5530   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/27/2017 21:11:08   09/27/2017 21:11:37       29           Voice     210    0        0
(504) 228-2701   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/27/2017 21:51:02   09/27/2017 21:51:33       31           Voice     210    0        0
(504) 228-2701     (504) 638-7196    (504) 638-7196  Routed_Call   09/27/2017 21:51:02   09/27/2017 21:51:33       31           Voice     210    0        0
(504) 228-2701     (504) 638-7196         -534      Undetermined   09/27/2017 21:51:02   09/27/2017 21:51:30       28           Voice     210    0        0
(504) 228-2701          -857         (504) 638-7196  Routed_Call   09/27/2017 21:51:36   09/27/2017 21:51:57       21           Voice     210    0        0
(504) 228-2701     (504) 638-7196         -857      Undetermined   09/27/2017 21:51:37   09/27/2017 21:51:57       20           Voice     210    0        0
(504) 230-2624     (504) 638-7196                      Inbound     09/27/2017 22:08:57   09/27/2017 22:08:57       0          Text Detail 195    0        0
(504) 230-2624     (504) 638-7196                      Inbound     09/27/2017 22:59:00   09/27/2017 22:59:00       0          Text Detail 195    0        0
(504) 230-2624   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/28/2017 00:05:13   09/28/2017 00:05:48       35           Voice     210  25682    25682
(504) 230-2624     (504) 638-7196    (504) 638-7196  Routed_Call   09/28/2017 00:05:13   09/28/2017 00:05:48       35           Voice     210  25682    25682
(504) 230-2624     (504) 638-7196         -106      Undetermined   09/28/2017 00:05:15   09/28/2017 00:05:43       28           Voice     210    0        0
(504) 230-2624          -478         (504) 638-7196  Routed_Call   09/28/2017 00:27:28   09/28/2017 00:27:37       9            Voice     210  35517    35517
(504) 230-2624     (504) 638-7196         -478      Undetermined   09/28/2017 00:27:30   09/28/2017 00:27:37       7            Voice     210    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/28/2017 05:50:08   09/28/2017 05:50:08       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/28/2017 05:50:09   09/28/2017 05:50:09       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/28/2017 05:50:10   09/28/2017 05:50:10       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/28/2017 05:50:11   09/28/2017 05:50:11       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/28/2017 05:50:12   09/28/2017 05:50:12       0          Text Detail 227    0        0
(504) 638-7196     (504) 230-2624                     Outbound     09/28/2017 07:19:05   09/28/2017 07:19:05       0          Text Detail 198    0        0
(504) 230-2624     (504) 638-7196                      Inbound     09/28/2017 08:30:25   09/28/2017 08:30:25       0          Text Detail 195    0        0
(504) 228-7902     (504) 638-7196    (504) 638-7196   Inbound      09/28/2017 08:38:49   09/28/2017 08:59:23     1234           Voice     210  15515    15515
(504) 205-7695     (504) 638-7196         -124        Inbound      09/28/2017 09:19:55   09/28/2017 09:20:25       30           Voice     210  15515    15515
(504) 205-7695          -124         (504) 638-7196  Routed_Call   09/28/2017 09:19:55   09/28/2017 09:20:25       30           Voice     210    0        0
(504) 638-7196     (225) 802-4467    (225) 802-4467   Outbound     09/28/2017 09:36:08   09/28/2017 09:38:03      115           Voice     210  15515    15515
(504) 317-6788           -20         (504) 638-7196  Routed_Call   09/28/2017 09:50:32   09/28/2017 09:52:05       93           Voice     210  15603    25603
(504) 317-6788     (504) 638-7196          -20        Inbound      09/28/2017 09:50:34   09/28/2017 09:52:05       91           Voice     210  35677    35677
(504) 948-5617     (504) 638-7196    (504) 638-7196   Inbound      09/28/2017 10:21:32   09/28/2017 10:22:51       79           Voice     210  15705    30000
(504) 205-7695          -680         (504) 638-7196  Routed_Call   09/28/2017 10:25:00   09/28/2017 10:27:46      166           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -680        Inbound      09/28/2017 10:25:01   09/28/2017 10:27:46      165           Voice     210  35705    35705
(504) 205-7695          -572         (504) 638-7196  Routed_Call   09/28/2017 10:34:12   09/28/2017 10:34:42       30           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -572        Inbound      09/28/2017 10:34:12   09/28/2017 10:34:42       30           Voice     210  35705    35705
(504) 205-7695     (504) 638-7196          -55        Inbound      09/28/2017 11:00:03   09/28/2017 11:00:49       46           Voice     210  35705    35705
(504) 205-7695           -55         (504) 638-7196  Routed_Call   09/28/2017 11:00:03   09/28/2017 11:00:49       46           Voice     210    0        0
(504) 300-2020   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/28/2017 11:32:01   09/28/2017 11:32:08       7            Voice     210  34513    34513
(504) 205-7695     (504) 638-7196    (504) 638-7196   Inbound      09/28/2017 11:37:04   09/28/2017 11:37:30       26           Voice     210  15521    15521
(504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      09/28/2017 11:39:11   09/28/2017 11:40:14       63           Voice     210  15521    15529
(504) 230-2624     (504) 638-7196                      Inbound     09/28/2017 11:46:18   09/28/2017 11:46:18       0          Text Detail 198    0        0
(504) 638-7196     (504) 230-2624                     Outbound     09/28/2017 11:46:59   09/28/2017 11:46:59       0          Text Detail 198    0        0
(504) 205-7695          -278         (504) 638-7196  Routed_Call   09/28/2017 11:48:52   09/28/2017 11:49:15       23           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -278        Inbound      09/28/2017 11:48:52   09/28/2017 11:49:15       23           Voice     210  25564    25564
(504) 230-2624     (504) 638-7196                      Inbound     09/28/2017 11:51:07   09/28/2017 11:51:07       0          Text Detail 196    0        0
(504) 638-7196     (504) 799-9082                     Outbound     09/28/2017 11:51:32   09/28/2017 11:51:32       0          Text Detail 197    0        0
(504) 638-7196     (504) 230-2624                     Outbound     09/28/2017 11:52:05   09/28/2017 11:52:05       0          Text Detail 197    0        0
(504) 416-5777          -261         (504) 638-7196  Routed_Call   09/28/2017 11:55:24   09/28/2017 11:55:25       1            Voice     210    0        0
(504) 416-5777     (504) 638-7196         -261       Routed_Call   09/28/2017 11:55:24   09/28/2017 11:55:25       1            Voice     210    0        0
(504) 516-5074     (504) 638-7196         -408        Inbound      09/28/2017 11:57:22   09/28/2017 11:57:45       23           Voice     210  15581    15581
(504) 516-5074          -408         (504) 638-7196  Routed_Call   09/28/2017 11:57:22   09/28/2017 11:57:45       23           Voice     210    0        0
(504) 565-6915          -316         (504) 638-7196  Routed_Call   09/28/2017 12:11:53   09/28/2017 12:13:08       75           Voice     210  25677    25677
(504) 565-6915     (504) 638-7196         -316        Inbound      09/28/2017 12:11:55   09/28/2017 12:13:08       73           Voice     210  15556    15556
(504) 758-5389          -952         (504) 638-7196  Routed_Call   09/28/2017 12:43:54   09/28/2017 12:44:55       61           Voice     210    0        0
(504) 758-5389     (504) 638-7196         -952        Inbound      09/28/2017 12:43:54   09/28/2017 12:44:55       61           Voice     210  25614    25614
(504) 565-6915          -314         (504) 638-7196  Routed_Call   09/28/2017 12:49:22   09/28/2017 12:50:08       46           Voice     210  25677    25677
(504) 565-6915     (504) 638-7196         -314        Inbound      09/28/2017 12:49:24   09/28/2017 12:50:08       44           Voice     210  35612    35612
(504) 205-7695     (985) 228-8511    (504) 638-7196  Routed_Call   09/28/2017 13:16:05   09/28/2017 13:16:36       31           Voice     210    0        0
(504) 230-2624     (504) 638-7196                      Inbound     09/28/2017 13:46:35   09/28/2017 13:46:35       0          Text Detail 197    0        0
(504) 638-7196     (504) 516-5074                     Outbound     09/28/2017 13:58:27   09/28/2017 13:58:27       0          Text Detail 196    0        0




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 48 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                          48 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 516-5074     (504) 638-7196                      Inbound     09/28/2017 14:04:29   09/28/2017 14:04:29       0          Text Detail 227    0        0
(504) 638-7196     (504) 516-5074                     Outbound     09/28/2017 14:05:20   09/28/2017 14:05:20       0          Text Detail 195    0        0
(504) 516-5074     (504) 638-7196                      Inbound     09/28/2017 14:07:15   09/28/2017 14:07:15       0          Text Detail 227    0        0
(504) 912-0208          -474         (504) 638-7196  Routed_Call   09/28/2017 14:23:46   09/28/2017 14:24:49       63           Voice     210    0        0
(504) 912-0208     (504) 638-7196         -474        Inbound      09/28/2017 14:23:46   09/28/2017 14:24:49       63           Voice     210  34515    24515
(504) 638-7196     (504) 701-4060   (1504) 701-4060   Outbound     09/28/2017 14:47:16   09/28/2017 14:47:50       34           Voice     210  24711    24711
(504) 205-7695     (504) 638-7196         -989        Inbound      09/28/2017 14:53:28   09/28/2017 14:53:59       31           Voice     210  24711    24711
(504) 205-7695          -989         (504) 638-7196  Routed_Call   09/28/2017 14:53:28   09/28/2017 14:53:59       31           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -280      Undetermined   09/28/2017 14:57:56   09/28/2017 14:58:19       23           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/28/2017 14:57:56   09/28/2017 14:58:22       26           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/28/2017 14:57:56   09/28/2017 14:58:22       26           Voice     210    0        0
(504) 799-9082   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/28/2017 15:07:27   09/28/2017 15:07:59       32           Voice     210  14538    14538
(504) 320-6470     (504) 638-7196         -772        Inbound      09/28/2017 15:45:27   09/28/2017 15:46:15       48           Voice     210  24711    24711
(504) 320-6470          -772         (504) 638-7196  Routed_Call   09/28/2017 15:45:27   09/28/2017 15:46:15       48           Voice     210    0        0
(504) 638-7196     (504) 228-7902                     Outbound     09/28/2017 15:48:01   09/28/2017 15:48:01       0          Text Detail 198    0        0
(504) 638-7196     (504) 228-7902    (504) 228-7902   Outbound     09/28/2017 16:44:49   09/28/2017 16:46:18       89           Voice     210  14701    24706
(844) 770-4875   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/28/2017 16:54:14   09/28/2017 16:54:53       39           Voice     210    0        0
(844) 770-4875     (504) 638-7196         -942      Undetermined   09/28/2017 16:54:14   09/28/2017 16:54:43       29           Voice     210    0        0
(844) 770-4875     (504) 638-7196    (504) 638-7196  Routed_Call   09/28/2017 16:54:14   09/28/2017 16:54:53       39           Voice     210    0        0
(504) 638-7196     (504) 228-7902    (504) 228-7902   Outbound     09/28/2017 17:14:36   09/28/2017 17:15:03       27           Voice     210  24520    24520
(504) 516-5074     (504) 638-7196                      Inbound     09/28/2017 17:16:48   09/28/2017 17:16:48       0          Text Detail 227    0        0
(504) 638-7196     (504) 516-5074                     Outbound     09/28/2017 17:17:14   09/28/2017 17:17:14       0          Text Detail 196    0        0
(504) 638-7196     (504) 516-5074                     Outbound     09/28/2017 17:17:26   09/28/2017 17:17:26       0          Text Detail 197    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      09/28/2017 17:34:14   09/28/2017 17:35:19       65           Voice     210  34529    34529
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/28/2017 17:46:20   09/28/2017 17:46:46       26           Voice     210  24565    24565
(504) 416-9751          -389         (504) 638-7196  Routed_Call   09/28/2017 17:49:44   09/28/2017 17:50:07       23           Voice     210    0        0
(504) 416-9751     (504) 638-7196         -389        Inbound      09/28/2017 17:49:44   09/28/2017 17:50:07       23           Voice     210  34569    34569
(504) 638-7196     (504) 228-7902    (504) 228-7902   Outbound     09/28/2017 17:54:01   09/28/2017 17:54:43       42           Voice     210  34569    34569
(504) 416-9751          -167         (504) 638-7196  Routed_Call   09/28/2017 18:01:44   09/28/2017 18:02:11       27           Voice     210    0        0
(504) 416-9751     (504) 638-7196         -167        Inbound      09/28/2017 18:01:45   09/28/2017 18:02:11       26           Voice     210  34569    34569
(504) 228-7902     (504) 638-7196    (504) 638-7196   Inbound      09/28/2017 18:05:16   09/28/2017 18:08:20      184           Voice     210  34569    34571
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/28/2017 18:09:52   09/28/2017 18:10:17       25           Voice     210  34566    34566
(504) 228-7902     (504) 638-7196    (504) 638-7196   Inbound      09/28/2017 19:38:57   09/28/2017 19:47:28      511           Voice     210  14521    14516
(504) 230-2624     (504) 638-7196                      Inbound     09/28/2017 19:56:26   09/28/2017 19:56:26       0          Text Detail 195    0        0
(504) 230-2624          -262         (504) 638-7196  Routed_Call   09/28/2017 19:56:42   09/28/2017 19:57:39       57           Voice     210  15701    15701
(504) 230-2624     (504) 638-7196         -262        Inbound      09/28/2017 19:56:44   09/28/2017 19:57:38       54           Voice     210  14516    14521
(504) 638-7196     (504) 230-2624                     Outbound     09/28/2017 20:12:53   09/28/2017 20:12:53       0          Text Detail 197    0        0
(504) 230-2624     (504) 638-7196                      Inbound     09/28/2017 20:13:57   09/28/2017 20:13:57       0          Text Detail 195    0        0
(504) 638-7196     (504) 230-2624                     Outbound     09/28/2017 20:14:32   09/28/2017 20:14:32       0          Text Detail 198    0        0
(504) 516-5074     (504) 638-7196                      Inbound     09/28/2017 21:26:08   09/28/2017 21:26:08       0          Text Detail 227    0        0
(504) 491-5639     (504) 638-7196         -582      Undetermined   09/28/2017 21:50:43   09/28/2017 21:51:04       21           Voice     210    0        0
(504) 491-5639          -582         (504) 638-7196  Routed_Call   09/28/2017 21:50:43   09/28/2017 21:51:04       21           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196 Undetermined   09/28/2017 22:25:15   09/28/2017 22:25:39       24           Voice     210    0        0
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/29/2017 08:54:43   09/29/2017 08:55:04       21           Voice     210  14701    14701
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/29/2017 08:55:09   09/29/2017 08:55:31       22           Voice     210  14701    14701
(504) 758-6988     (504) 638-7196         -974        Inbound      09/29/2017 08:55:51   09/29/2017 08:57:14       83           Voice     210  14701    24706
(504) 758-6988          -974         (504) 638-7196  Routed_Call   09/29/2017 08:55:51   09/29/2017 08:57:14       83           Voice     210    0        0
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/29/2017 08:59:16   09/29/2017 08:59:30       14           Voice     210  14701    14701
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/29/2017 09:02:24   09/29/2017 09:02:50       26           Voice     210  14701    14701
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/29/2017 09:13:12   09/29/2017 09:13:30       18           Voice     210  34706    34706
(504) 715-5539     (504) 638-7196         -470      Undetermined   09/29/2017 09:39:33   09/29/2017 09:40:01       28           Voice     210    0        0
(504) 715-5539   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/29/2017 09:39:33   09/29/2017 09:40:07       34           Voice     210    0        0
(504) 715-5539     (504) 638-7196    (504) 638-7196  Routed_Call   09/29/2017 09:39:33   09/29/2017 09:40:07       34           Voice     210    0        0
(504) 638-7196     (504) 715-5539    (504) 715-5539   Outbound     09/29/2017 09:41:07   09/29/2017 09:42:40       93           Voice     210  34571    34571
(504) 228-7902     (504) 638-7196         -930        Inbound      09/29/2017 09:44:44   09/29/2017 09:46:20       96           Voice     210  24571    24571
(504) 228-7902          -930         (504) 638-7196  Routed_Call   09/29/2017 09:44:44   09/29/2017 09:46:20       96           Voice     210    0        0
(504) 638-7196     (504) 312-1683    (504) 312-1683   Outbound     09/29/2017 10:03:50   09/29/2017 10:04:18       28           Voice     210  34569    34569
(504) 638-7196     (504) 758-6988    (504) 758-6988   Outbound     09/29/2017 10:04:34   09/29/2017 10:06:24      110           Voice     210  34569    34569
(504) 491-5639          -699         (504) 638-7196  Routed_Call   09/29/2017 10:05:16   09/29/2017 10:05:51       35           Voice     210    0        0
(504) 491-5639     (504) 638-7196         -699        Inbound      09/29/2017 10:05:16   09/29/2017 10:05:51       35           Voice     210  34569    34569
(504) 758-6988          -559         (504) 638-7196  Routed_Call   09/29/2017 10:13:38   09/29/2017 10:17:53      255           Voice     210    0        0
(504) 758-6988     (504) 638-7196         -559        Inbound      09/29/2017 10:13:38   09/29/2017 10:17:53      255           Voice     210  34569    34569
(504) 451-0501          -781         (504) 638-7196  Routed_Call   09/29/2017 10:14:49   09/29/2017 10:16:47      118           Voice     210    0        0
(504) 451-0501     (504) 638-7196         -781        Inbound      09/29/2017 10:14:49   09/29/2017 10:16:46      117           Voice     210  34569    34569
(504) 758-6988     (504) 638-7196    (504) 638-7196   Inbound      09/29/2017 10:22:25   09/29/2017 10:23:58       93           Voice     210  24571    24571
(504) 638-7196     (504) 228-7902    (504) 228-7902   Outbound     09/29/2017 10:24:11   09/29/2017 10:26:10      119           Voice     210  34569    34569
(504) 570-3382     (504) 638-7196                      Inbound     09/29/2017 10:26:04   09/29/2017 10:26:04       0          Text Detail 546    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/29/2017 10:26:05   09/29/2017 10:26:05       0          Text Detail 546    0        0
(504) 570-3382     (504) 638-7196                      Inbound     09/29/2017 10:26:06   09/29/2017 10:26:06       0          Text Detail 546    0        0
(504) 205-7695          -829         (504) 638-7196  Routed_Call   09/29/2017 10:28:14   09/29/2017 10:28:39       25           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -829        Inbound      09/29/2017 10:28:14   09/29/2017 10:28:39       25           Voice     210  14579    34569
(504) 228-7902     (504) 638-7196         -239        Inbound      09/29/2017 10:53:56   09/29/2017 10:59:54      358           Voice     210  34569    34569
(504) 228-7902          -239         (504) 638-7196  Routed_Call   09/29/2017 10:53:56   09/29/2017 10:59:54      358           Voice     210    0        0
(504) 312-1683     (504) 638-7196    (504) 638-7196   Inbound      09/29/2017 11:00:40   09/29/2017 11:01:27       47           Voice     210  34569    34569
    -3333          (504) 638-7196                      Inbound     09/29/2017 11:13:41   09/29/2017 11:13:41       0          Text Detail 195    0        0
(504) 312-1683     (504) 638-7196    (504) 638-7196   Inbound      09/29/2017 12:03:02   09/29/2017 12:03:29       27           Voice     210  34569    34569
(504) 638-7196     (504) 758-6988    (504) 758-6988   Outbound     09/29/2017 12:03:36   09/29/2017 12:06:01      145           Voice     210  34569    34569
(504) 638-7196     (504) 312-1683    (504) 312-1683   Outbound     09/29/2017 12:06:06   09/29/2017 12:09:23      197           Voice     210  34569    34569
(504) 638-7196     (504) 228-7902                     Outbound     09/29/2017 12:20:27   09/29/2017 12:20:27       0          Text Detail 197    0        0
    -9343          (504) 638-7196                      Inbound     09/29/2017 12:44:23   09/29/2017 12:44:23       0          Text Detail 195    0        0
(877) 618-3516   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/29/2017 12:44:53   09/29/2017 12:45:24       31           Voice     210    0        0
(877) 618-3516     (504) 638-7196    (504) 638-7196  Routed_Call   09/29/2017 12:44:53   09/29/2017 12:45:24       31           Voice     210    0        0
(877) 618-3516     (504) 638-7196         -338      Undetermined   09/29/2017 12:44:54   09/29/2017 12:45:21       27           Voice     210    0        0
(504) 228-7902     (504) 638-7196    (504) 638-7196   Inbound      09/29/2017 13:05:01   09/29/2017 13:05:54       53           Voice     210  34569    34569
(504) 516-5074           -95         (504) 638-7196  Routed_Call   09/29/2017 13:08:51   09/29/2017 13:10:26       95           Voice     210    0        0
(504) 516-5074     (504) 638-7196          -95        Inbound      09/29/2017 13:08:51   09/29/2017 13:10:26       95           Voice     210  34569    34569




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 49 of 61
10/11/2019-3:27 PM                                                   Call Records For PTN 5046387196                                                          49 of 61




CALLING_NBR          CALLED_NBR      DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 300-7118            -437        (504) 638-7196  Routed_Call   09/29/2017 13:11:23   09/29/2017 13:11:31       8            Voice     210    0        0
(504) 300-7118       (504) 638-7196        -437      Undetermined   09/29/2017 13:11:24   09/29/2017 13:11:31       7            Voice     210    0        0
(504) 228-7902       (504) 638-7196   (504) 638-7196   Inbound      09/29/2017 13:12:07   09/29/2017 13:12:52       45           Voice     210  34569    34569
(504) 638-7196                        (504) 948-5617   Outbound     09/29/2017 13:15:46   09/29/2017 13:15:47       1            Voice     210  34569    34569
(504) 638-7196      (504) 205-7695    (504) 205-7695   Outbound     09/29/2017 13:15:58   09/29/2017 13:16:21       23           Voice     210  34569    34569
(504) 638-7196      (504) 228-7902    (504) 228-7902   Outbound     09/29/2017 13:18:53   09/29/2017 13:18:59       6            Voice     210  34571    34571
(504) 638-7196      (504) 228-7902    (504) 228-7902   Outbound     09/29/2017 13:19:52   09/29/2017 13:19:57       5            Voice     210  34571    34571
(504) 205-7695           -331         (504) 638-7196  Routed_Call   09/29/2017 13:23:43   09/29/2017 13:24:08       25           Voice     210    0        0
(504) 205-7695      (504) 638-7196         -331        Inbound      09/29/2017 13:23:44   09/29/2017 13:24:08       24           Voice     210  24573    24573
(504) 300-7118           -780         (504) 638-7196  Routed_Call   09/29/2017 13:43:58   09/29/2017 13:44:42       44           Voice     210    0        0
(504) 300-7118      (504) 638-7196         -780        Inbound      09/29/2017 13:43:59   09/29/2017 13:44:42       43           Voice     210  14577    14577
(504) 228-7902    (6245000) 000-0202 (504) 638-7196   Routed_Call   09/29/2017 13:44:03   09/29/2017 13:44:23       20           Voice     210    0        0
(504) 300-7118      (504) 638-7196    (504) 638-7196 Undetermined   09/29/2017 14:04:44   09/29/2017 14:04:52       8            Voice     210    0        0
(504) 300-7118           -299         (504) 638-7196  Routed_Call   09/29/2017 14:05:38   09/29/2017 14:05:42       4            Voice     210    0        0
(504) 300-7118      (504) 638-7196         -299       Routed_Call   09/29/2017 14:05:38   09/29/2017 14:05:42       4            Voice     210    0        0
(504) 638-7196      (504) 300-7118    (504) 300-7118   Outbound     09/29/2017 14:07:44   09/29/2017 14:08:02       18           Voice     210  24577    24577
(504) 638-7196      (504) 228-7902    (504) 228-7902   Outbound     09/29/2017 14:10:06   09/29/2017 14:22:01      715           Voice     210  14577    34515
(504) 516-5074      (504) 638-7196                      Inbound     09/29/2017 14:10:34   09/29/2017 14:10:34       0          Text Detail 546    0        0
(504) 300-7118      (504) 638-7196    (504) 638-7196 Undetermined   09/29/2017 14:16:54   09/29/2017 14:17:14       20           Voice     210    0        0
(504) 638-7196      (504) 343-2794   (1504) 343-2794   Outbound     09/29/2017 14:27:52   09/29/2017 14:28:44       52           Voice     210  14516    14516
(504) 799-9082      (504) 638-7196    (504) 638-7196   Inbound      09/29/2017 14:30:23   09/29/2017 14:40:34      611           Voice     210  14516    10000
(504) 723-4477      (504) 638-7196         -452        Inbound      09/29/2017 15:29:16   09/29/2017 15:30:16       60           Voice     210  24625    24625
(504) 723-4477           -452         (504) 638-7196  Routed_Call   09/29/2017 15:29:16   09/29/2017 15:30:16       60           Voice     210    0        0
(225) 802-4467      (504) 638-7196    (504) 638-7196   Inbound      09/29/2017 16:29:41   09/29/2017 16:30:12       31           Voice     210  14691    10000
(504) 516-5074      (504) 638-7196                      Inbound     09/29/2017 16:31:44   09/29/2017 16:31:44       0          Text Detail 227    0        0
(504) 638-7196      (504) 812-0578    (504) 812-0578   Outbound     09/29/2017 16:31:54   09/29/2017 16:32:41       47           Voice     210  34701    34701
(504) 638-7196      (504) 516-5074                     Outbound     09/29/2017 16:32:49   09/29/2017 16:32:49       0          Text Detail 197    0        0
(504) 638-7196      (225) 802-4467    (225) 802-4467   Outbound     09/29/2017 16:33:32   09/29/2017 16:34:05       33           Voice     210  14701    14701
(504) 516-5074      (504) 638-7196                      Inbound     09/29/2017 16:33:56   09/29/2017 16:33:56       0          Text Detail 227    0        0
(504) 516-5074    (6245000) 000-0202 (504) 638-7196   Routed_Call   09/29/2017 17:26:55   09/29/2017 17:27:26       31           Voice     210    0        0
(504) 516-5074            -51         (504) 638-7196  Routed_Call   09/29/2017 17:30:33   09/29/2017 17:30:49       16           Voice     210    0        0
(504) 516-5074      (504) 638-7196          -51        Inbound      09/29/2017 17:30:33   09/29/2017 17:30:49       16           Voice     210  24711    24711
(504) 205-7695      (504) 638-7196    (504) 638-7196 Undetermined   09/29/2017 17:49:12   09/29/2017 17:49:16       4            Voice     210    0        0
(504) 799-9082      (504) 638-7196    (504) 638-7196   Inbound      09/29/2017 19:54:51   09/29/2017 19:56:18       87           Voice     210  14701    10000
(504) 444-3877    (6245000) 000-0202 (504) 638-7196   Routed_Call   09/29/2017 20:13:31   09/29/2017 20:14:04       33           Voice     210    0        0
(504) 300-2020      (504) 638-7196    (504) 638-7196   Inbound      09/29/2017 20:33:16   09/29/2017 20:34:06       50           Voice     210  24706    20000
(504) 230-2624      (504) 638-7196                      Inbound     09/29/2017 20:33:35   09/29/2017 20:33:35       0          Text Detail 198    0        0
(504) 939-4997      (504) 638-7196                      Inbound     09/30/2017 07:18:34   09/30/2017 07:18:34       0          Text Detail 195    0        0
(504) 638-7196      (504) 278-0775                     Outbound     09/30/2017 08:19:58   09/30/2017 08:19:58       0          Text Detail 198    0        0
(504) 638-7196      (504) 715-5539    (504) 715-5539   Outbound     09/30/2017 08:25:58   09/30/2017 08:26:43       45           Voice     210  14577    14577
(504) 715-5539      (504) 638-7196    (504) 638-7196  Routed_Call   09/30/2017 08:35:34   09/30/2017 08:35:38       4            Voice     210    0        0
(504) 715-5539    (6245000) 000-0202 (504) 638-7196   Routed_Call   09/30/2017 08:35:34   09/30/2017 08:35:38       4            Voice     210    0        0
(504) 638-7196      (504) 715-5539    (504) 715-5539   Outbound     09/30/2017 08:35:34   09/30/2017 08:35:51       17           Voice     210  24540    24540
(504) 715-5539      (504) 638-7196         -101      Undetermined   09/30/2017 08:35:57   09/30/2017 08:36:27       30           Voice     210    0        0
(504) 715-5539    (6245000) 000-0202 (504) 638-7196   Routed_Call   09/30/2017 08:35:57   09/30/2017 08:36:38       41           Voice     210    0        0
(504) 715-5539      (504) 638-7196    (504) 638-7196  Routed_Call   09/30/2017 08:35:57   09/30/2017 08:36:38       41           Voice     210    0        0
(504) 715-5539           -133         (504) 638-7196  Routed_Call   09/30/2017 08:36:50   09/30/2017 08:37:15       25           Voice     210    0        0
(504) 715-5539      (504) 638-7196         -133      Undetermined   09/30/2017 08:36:50   09/30/2017 08:37:15       25           Voice     210    0        0
(504) 638-7196      (504) 948-5617    (504) 948-5617   Outbound     09/30/2017 09:09:08   09/30/2017 09:09:55       47           Voice     210  14566    14565
(504) 638-7196      (337) 201-4637   (1337) 201-4637   Outbound     09/30/2017 09:10:18   09/30/2017 09:11:44       86           Voice     210  14565    14565
(504) 638-7196      (337) 201-4637   (1337) 201-4637   Outbound     09/30/2017 09:23:15   09/30/2017 09:24:00       45           Voice     210  24700    24700
(504) 638-7196      (337) 201-4637   (1337) 201-4637   Outbound     09/30/2017 09:24:43   09/30/2017 09:25:05       22           Voice     210  24700    24700
(337) 201-4637      (504) 638-7196    (504) 638-7196   Inbound      09/30/2017 09:25:10   09/30/2017 09:25:44       34           Voice     210  24700    24700
    -3333           (504) 638-7196                      Inbound     09/30/2017 10:19:31   09/30/2017 10:19:31       0          Text Detail 195    0        0
    -3333           (504) 638-7196                      Inbound     09/30/2017 10:19:32   09/30/2017 10:19:32       0          Text Detail 195    0        0
(504) 516-5074      (504) 638-7196                      Inbound     09/30/2017 10:19:43   09/30/2017 10:19:43       0          Text Detail 227    0        0
(504) 799-9082      (504) 638-7196    (504) 638-7196   Inbound      09/30/2017 10:52:43   09/30/2017 10:55:00      137           Voice     210  24711    20000
(504) 638-7196      (504) 799-9082                     Outbound     09/30/2017 10:54:04   09/30/2017 10:54:04       0          Text Detail 196    0        0
    -8787           (504) 638-7196                      Inbound     09/30/2017 11:07:39   09/30/2017 11:07:39       0          Text Detail 197    0        0
                                                     Undetermined   09/30/2017 11:07:39   09/30/2017 11:07:39       0          Text Detail 197    0        0
     -8787          (504) 638-7196                      Inbound     09/30/2017 11:07:40   09/30/2017 11:07:40       0          Text Detail 197    0        0
 (504) 930-2749     (504) 638-7196    (504) 638-7196  Routed_Call   09/30/2017 11:42:36   09/30/2017 11:43:07       31           Voice     210    0        0
 (504) 930-2749   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/30/2017 11:42:36   09/30/2017 11:43:07       31           Voice     210    0        0
 (504) 930-2749     (504) 638-7196         -901      Undetermined   09/30/2017 11:42:36   09/30/2017 11:43:04       28           Voice     210    0        0
 (281) 736-0903   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/30/2017 11:43:06   09/30/2017 11:43:38       32           Voice     210  34697    34697
 (504) 638-7196     (504) 812-0578    (504) 812-0578   Outbound     09/30/2017 11:54:27   09/30/2017 11:55:26       59           Voice     210  24706    24706
 (504) 638-7196     (281) 736-0903    (281) 736-0903   Outbound     09/30/2017 12:02:40   09/30/2017 12:03:36       56           Voice     210  24711    24711
 (504) 205-7695          -537         (504) 638-7196  Routed_Call   09/30/2017 13:14:34   09/30/2017 13:15:28       54           Voice     210    0        0
 (504) 205-7695     (504) 638-7196         -537        Inbound      09/30/2017 13:14:34   09/30/2017 13:15:28       54           Voice     210  14577    14577
 (504) 205-7695     (504) 638-7196         -424        Inbound      09/30/2017 13:17:33   09/30/2017 13:18:06       33           Voice     210  24564    24564
 (504) 205-7695          -424         (504) 638-7196  Routed_Call   09/30/2017 13:17:33   09/30/2017 13:18:06       33           Voice     210    0        0
 (225) 573-7118     (504) 638-7196    (504) 638-7196   Inbound      09/30/2017 13:31:45   09/30/2017 14:09:19     2254           Voice     210  14515    14515
 (504) 638-7196     (281) 736-0903    (281) 736-0903   Outbound     09/30/2017 14:14:46   09/30/2017 14:15:09       23           Voice     210  14515    14515
 (504) 638-7196     (281) 736-0903    (281) 736-0903   Outbound     09/30/2017 14:22:53   09/30/2017 14:23:38       45           Voice     210  34688    24694
 (504) 638-7196     (281) 736-0903    (281) 736-0903   Outbound     09/30/2017 14:25:24   09/30/2017 14:26:03       39           Voice     210  34697    34697
 (504) 516-5074     (504) 638-7196                      Inbound     09/30/2017 14:32:42   09/30/2017 14:32:42       0          Text Detail 227    0        0
 (504) 516-5074     (504) 638-7196                      Inbound     09/30/2017 14:33:47   09/30/2017 14:33:47       0          Text Detail 227    0        0
 (281) 736-0903     (504) 638-7196    (504) 638-7196   Inbound      09/30/2017 14:49:35   09/30/2017 14:50:09       34           Voice     210  24711    20000
 (504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      09/30/2017 14:52:36   09/30/2017 14:53:43       67           Voice     210  24711    24711
 (504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/30/2017 15:30:45   09/30/2017 15:31:23       38           Voice     210    0        0
 (504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/30/2017 15:32:51   09/30/2017 15:33:25       34           Voice     210    0        0
 (504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/30/2017 15:32:51   09/30/2017 15:33:25       34           Voice     210    0        0
 (504) 516-5074     (504) 638-7196         -470      Undetermined   09/30/2017 15:32:52   09/30/2017 15:33:23       31           Voice     210    0        0
 (225) 802-4467     (504) 638-7196    (504) 638-7196   Inbound      09/30/2017 15:34:24   09/30/2017 15:35:20       56           Voice     210  24711    20000
 (337) 201-4637     (504) 638-7196                      Inbound     09/30/2017 15:36:19   09/30/2017 15:36:19       0          Text Detail 227    0        0
 (504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   09/30/2017 15:48:36   09/30/2017 15:49:08       32           Voice     210    0        0




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 50 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                          50 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/30/2017 15:48:36   09/30/2017 15:49:08       32           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -788      Undetermined   09/30/2017 15:48:37   09/30/2017 15:49:05       28           Voice     210    0        0
(504) 205-7695     (504) 638-7196    (504) 638-7196  Routed_Call   09/30/2017 16:35:08   09/30/2017 16:35:38       30           Voice     210    0        0
(504) 205-7695   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/30/2017 16:35:08   09/30/2017 16:35:38       30           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -605      Undetermined   09/30/2017 16:35:09   09/30/2017 16:35:35       26           Voice     210    0        0
(504) 209-4119     (504) 638-7196         -197      Undetermined   09/30/2017 16:37:26   09/30/2017 16:37:48       22           Voice     210    0        0
(504) 209-4119          -197         (504) 638-7196  Routed_Call   09/30/2017 16:37:26   09/30/2017 16:37:48       22           Voice     210    0        0
(504) 638-7196     (337) 201-4637                     Outbound     09/30/2017 16:52:04   09/30/2017 16:52:04       0          Text Detail 198    0        0
(337) 201-4637     (504) 638-7196                      Inbound     09/30/2017 17:00:25   09/30/2017 17:00:25       0          Text Detail 227    0        0
    -3333          (504) 638-7196                      Inbound     09/30/2017 17:02:25   09/30/2017 17:02:25       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/30/2017 17:02:28   09/30/2017 17:02:28       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/30/2017 17:05:02   09/30/2017 17:05:02       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/30/2017 17:05:03   09/30/2017 17:05:03       0          Text Detail 195    0        0
(504) 638-7196     (337) 201-4637                     Outbound     09/30/2017 17:13:31   09/30/2017 17:13:31       0          Text Detail 196    0        0
(337) 201-4637     (504) 638-7196                      Inbound     09/30/2017 17:31:06   09/30/2017 17:31:06       0          Text Detail 227    0        0
    -3333          (504) 638-7196                      Inbound     09/30/2017 17:31:10   09/30/2017 17:31:10       0          Text Detail 195    0        0
(504) 900-5395          -648         (504) 638-7196  Routed_Call   09/30/2017 18:01:46   09/30/2017 18:12:24      638           Voice     210    0        0
(504) 900-5395     (504) 638-7196         -648        Inbound      09/30/2017 18:01:46   09/30/2017 18:12:23      637           Voice     210  24706    14701
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      09/30/2017 18:04:32   09/30/2017 18:04:50       18           Voice     210  14701    10000
(504) 516-5074          -852         (504) 638-7196  Routed_Call   09/30/2017 18:41:57   09/30/2017 18:42:32       35           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -852        Inbound      09/30/2017 18:41:57   09/30/2017 18:42:32       35           Voice     210  14701    14701
(504) 638-7196     (504) 564-2011    (504) 564-2011   Outbound     09/30/2017 18:51:18   09/30/2017 18:51:50       32           Voice     210  24711    24711
(504) 210-5143          -130         (504) 638-7196  Routed_Call   09/30/2017 18:55:00   09/30/2017 18:55:52       52           Voice     210  15536    35536
(504) 210-5143     (504) 638-7196         -130        Inbound      09/30/2017 18:55:02   09/30/2017 18:55:52       50           Voice     210  24711    24711
(504) 638-7196     (504) 205-7695    (504) 205-7695   Outbound     09/30/2017 18:57:26   09/30/2017 18:58:06       40           Voice     210  24711    24711
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/30/2017 19:06:41   09/30/2017 19:07:31       50           Voice     210  14701    14701
(504) 638-7196     (504) 210-5143    (504) 210-5143   Outbound     09/30/2017 19:11:37   09/30/2017 19:13:15       98           Voice     210  14706    14706
(504) 205-7695     (504) 638-7196         -674        Inbound      09/30/2017 19:12:23   09/30/2017 19:13:14       51           Voice     210  14706    14706
(504) 205-7695          -674         (504) 638-7196  Routed_Call   09/30/2017 19:12:23   09/30/2017 19:13:14       51           Voice     210    0        0
(504) 638-7196     (504) 210-5143    (504) 210-5143   Outbound     09/30/2017 19:13:14   09/30/2017 19:13:32       18           Voice     210  14700    14700
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     09/30/2017 19:18:06   09/30/2017 19:18:24       18           Voice     210  14694    14694
(504) 638-7196     (504) 210-5143    (504) 210-5143   Outbound     09/30/2017 19:19:00   09/30/2017 19:19:07       7            Voice     210  14694    14694
(504) 210-5143          -177         (504) 638-7196  Routed_Call   09/30/2017 19:22:08   09/30/2017 19:23:00       52           Voice     210  24577    24577
(504) 210-5143     (504) 638-7196         -177        Inbound      09/30/2017 19:22:09   09/30/2017 19:23:00       51           Voice     210  24694    34697
(504) 205-7695     (504) 638-7196    (504) 638-7196   Inbound      09/30/2017 19:31:27   09/30/2017 19:31:48       21           Voice     210  24515    24515
(504) 205-7695   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/30/2017 19:32:26   09/30/2017 19:33:05       39           Voice     210    0        0
(504) 205-7695          -275         (504) 638-7196  Routed_Call   09/30/2017 19:33:13   09/30/2017 19:33:41       28           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -275        Inbound      09/30/2017 19:33:14   09/30/2017 19:33:41       27           Voice     210  34515    34515
(504) 205-7695          -903         (504) 638-7196  Routed_Call   09/30/2017 19:35:40   09/30/2017 19:36:19       39           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -903        Inbound      09/30/2017 19:35:40   09/30/2017 19:36:18       38           Voice     210  34515    24515
(504) 205-7695          -122         (504) 638-7196  Routed_Call   09/30/2017 19:37:46   09/30/2017 19:38:19       33           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -122       Routed_Call   09/30/2017 19:37:46   09/30/2017 19:38:19       33           Voice     210    0        0
(504) 205-7695     (504) 638-7196    (504) 638-7196 Undetermined   09/30/2017 19:38:24   09/30/2017 19:38:58       34           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -929        Inbound      09/30/2017 19:39:56   09/30/2017 19:40:56       60           Voice     210  24515    24515
(504) 205-7695          -929         (504) 638-7196  Routed_Call   09/30/2017 19:39:56   09/30/2017 19:40:56       60           Voice     210    0        0
(504) 638-7196     (504) 205-7695    (504) 205-7695   Outbound     09/30/2017 19:55:50   09/30/2017 19:56:08       18           Voice     210  24577    24577
(504) 210-5143           -98         (504) 638-7196  Routed_Call   09/30/2017 20:02:36   09/30/2017 20:03:29       53           Voice     210  25577    25577
(504) 210-5143     (504) 638-7196          -98        Inbound      09/30/2017 20:02:38   09/30/2017 20:03:29       51           Voice     210  14577    14577
(504) 638-7196     (504) 210-5143    (504) 210-5143   Outbound     09/30/2017 20:13:50   09/30/2017 20:14:17       27           Voice     210  24577    24577
    -3333          (504) 638-7196                      Inbound     09/30/2017 20:48:53   09/30/2017 20:48:53       0          Text Detail 195    0        0
    -3333          (504) 638-7196                      Inbound     09/30/2017 20:48:54   09/30/2017 20:48:54       0          Text Detail 195    0        0
(504) 638-7196     (504) 300-2020                     Outbound     09/30/2017 20:49:45   09/30/2017 20:49:45       0          Text Detail 198    0        0
(504) 300-2020     (504) 638-7196                      Inbound     09/30/2017 20:50:22   09/30/2017 20:50:22       0          Text Detail 196    0        0
(504) 300-2020     (504) 638-7196                      Inbound     09/30/2017 20:51:22   09/30/2017 20:51:22       0          Text Detail 198    0        0
(504) 300-2020     (504) 638-7196                      Inbound     09/30/2017 20:52:27   09/30/2017 20:52:27       0          Text Detail 196    0        0
(504) 638-7196     (504) 300-2020                     Outbound     09/30/2017 20:55:03   09/30/2017 20:55:03       0          Text Detail 195    0        0
(504) 948-5617     (504) 638-7196    (504) 638-7196   Inbound      09/30/2017 21:51:40   09/30/2017 21:52:28       48           Voice     210  14521    10000
(504) 638-7196     (504) 948-5617    (504) 948-5617   Outbound     09/30/2017 21:58:21   09/30/2017 21:58:42       21           Voice     210  34516    34516
    -3333          (504) 638-7196                      Inbound     09/30/2017 22:27:21   09/30/2017 22:27:21       0          Text Detail 195    0        0
(504) 638-7196     (504) 516-5074                     Outbound     09/30/2017 22:30:07   09/30/2017 22:30:07       0          Text Detail 197    0        0
(504) 206-5817     (504) 638-7196         -501      Undetermined   09/30/2017 23:59:09   09/30/2017 23:59:34       25           Voice     210    0        0
(504) 206-5817   (6245000) 000-0202 (504) 638-7196   Routed_Call   09/30/2017 23:59:09   09/30/2017 23:59:42       33           Voice     210    0        0
(504) 206-5817     (504) 638-7196    (504) 638-7196  Routed_Call   09/30/2017 23:59:09   09/30/2017 23:59:42       33           Voice     210    0        0
(504) 638-7196     (504) 799-9082                     Outbound     10/01/2017 00:51:18   10/01/2017 00:51:18       0          Text Detail 198    0        0
(504) 638-7196     (504) 799-9082   (1504) 799-9082   Outbound     10/01/2017 01:44:22   10/01/2017 01:44:55       33           Voice     210  24633    14632
(504) 638-7196     (504) 799-9082   (1504) 799-9082   Outbound     10/01/2017 01:48:47   10/01/2017 01:49:26       39           Voice     210  34632    34632
(504) 209-4119     (504) 638-7196                      Inbound     10/01/2017 08:58:13   10/01/2017 08:58:13       0          Text Detail 227    0        0
(504) 205-7695     (504) 638-7196    (504) 638-7196 Undetermined   10/01/2017 10:54:50   10/01/2017 10:55:14       24           Voice     210    0        0
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      10/01/2017 11:03:53   10/01/2017 11:04:21       28           Voice     210  24711    20000
(504) 205-7695     (504) 638-7196         -491        Inbound      10/01/2017 11:05:11   10/01/2017 11:05:37       26           Voice     210  24711    24711
(504) 205-7695          -491         (504) 638-7196  Routed_Call   10/01/2017 11:05:11   10/01/2017 11:05:37       26           Voice     210    0        0
(504) 209-4119          -785         (504) 638-7196  Routed_Call   10/01/2017 12:26:48   10/01/2017 12:27:20       32           Voice     210    0        0
(504) 209-4119     (504) 638-7196         -785        Inbound      10/01/2017 12:26:49   10/01/2017 12:27:20       31           Voice     210  24711    24706
(504) 638-7196     (504) 799-9082                     Outbound     10/01/2017 12:28:04   10/01/2017 12:28:04       0          Text Detail 198    0        0
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     10/01/2017 12:29:57   10/01/2017 12:32:04      127           Voice     210  24706    24711
(504) 516-5074     (504) 638-7196                      Inbound     10/01/2017 13:14:24   10/01/2017 13:14:24       0          Text Detail 227    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   10/01/2017 13:58:49   10/01/2017 13:59:18       29           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -295      Undetermined   10/01/2017 13:58:49   10/01/2017 13:59:15       26           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/01/2017 13:58:49   10/01/2017 13:59:18       29           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/01/2017 14:00:20   10/01/2017 14:00:51       31           Voice     210    0        0
(504) 241-0016     (504) 638-7196         -979      Undetermined   10/01/2017 14:05:17   10/01/2017 14:05:45       28           Voice     210    0        0
(504) 241-0016     (504) 638-7196    (504) 638-7196  Routed_Call   10/01/2017 14:05:17   10/01/2017 14:05:48       31           Voice     210    0        0
(504) 241-0016   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/01/2017 14:05:17   10/01/2017 14:05:48       31           Voice     210    0        0
(504) 300-7118          -670         (504) 638-7196  Routed_Call   10/01/2017 14:26:53   10/01/2017 14:26:57       4            Voice     210    0        0
(504) 300-7118     (504) 638-7196         -670       Routed_Call   10/01/2017 14:26:53   10/01/2017 14:26:57       4            Voice     210    0        0
(225) 603-3623   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/01/2017 14:27:42   10/01/2017 14:28:15       33           Voice     210    0        0




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 51 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                          51 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 258-8943     (504) 638-7196    (504) 638-7196  Routed_Call   10/01/2017 14:42:03   10/01/2017 14:42:34       31           Voice     210  35705    35705
(504) 258-8943   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/01/2017 14:42:03   10/01/2017 14:42:34       31           Voice     210  35705    35705
(504) 258-8943     (504) 638-7196         -105      Undetermined   10/01/2017 14:42:05   10/01/2017 14:42:31       26           Voice     210    0        0
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     10/01/2017 16:17:10   10/01/2017 16:18:13       63           Voice     210  14701    14701
(504) 342-7809     (504) 638-7196                      Inbound     10/01/2017 16:21:18   10/01/2017 16:21:18       0          Text Detail 197    0        0
(504) 638-7196     (504) 342-7809                     Outbound     10/01/2017 16:22:47   10/01/2017 16:22:47       0          Text Detail 195    0        0
(504) 342-7809     (504) 638-7196                      Inbound     10/01/2017 16:23:08   10/01/2017 16:23:08       0          Text Detail 195    0        0
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     10/01/2017 16:24:38   10/01/2017 16:24:57       19           Voice     210  24711    24711
(504) 638-7196     (504) 300-2020                     Outbound     10/01/2017 16:35:33   10/01/2017 16:35:33       0          Text Detail 197    0        0
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     10/01/2017 16:36:02   10/01/2017 16:36:20       18           Voice     210  24700    24700
(504) 206-5817     (504) 638-7196    (504) 638-7196  Routed_Call   10/01/2017 17:01:10   10/01/2017 17:01:41       31           Voice     210    0        0
(504) 206-5817   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/01/2017 17:01:10   10/01/2017 17:01:41       31           Voice     210    0        0
(504) 206-5817     (504) 638-7196         -786      Undetermined   10/01/2017 17:01:11   10/01/2017 17:01:37       26           Voice     210    0        0
(504) 812-0578     (504) 638-7196         -579        Inbound      10/01/2017 17:03:06   10/01/2017 17:04:54      108           Voice     210  34515    34515
(504) 812-0578          -579         (504) 638-7196  Routed_Call   10/01/2017 17:03:06   10/01/2017 17:04:54      108           Voice     210    0        0
(504) 638-7196     (504) 799-9082                     Outbound     10/01/2017 17:18:15   10/01/2017 17:18:15       0          Text Detail 198    0        0
(504) 638-7196     (504) 300-2020                     Outbound     10/01/2017 17:20:15   10/01/2017 17:20:15       0          Text Detail 197    0        0
(504) 638-7196     (504) 300-2020    (504) 300-2020   Outbound     10/01/2017 17:30:21   10/01/2017 17:30:26       5            Voice     210  24521    24521
(504) 638-7196     (504) 333-9478   (1504) 333-9478   Outbound     10/01/2017 17:30:51   10/01/2017 17:31:13       22           Voice     210  14521    14521
(504) 638-7196     (504) 333-9478   (1504) 333-9478   Outbound     10/01/2017 17:31:17   10/01/2017 17:31:34       17           Voice     210  14521    14521
(504) 638-7196     (504) 300-2020    (504) 300-2020   Outbound     10/01/2017 17:35:01   10/01/2017 17:35:08       7            Voice     210  14521    14521
(504) 799-9082     (504) 638-7196    (504) 638-7196   Inbound      10/01/2017 17:36:37   10/01/2017 17:38:43      126           Voice     210  14521    10000
(504) 638-7196     (504) 516-5074                     Outbound     10/01/2017 18:00:42   10/01/2017 18:00:42       0          Text Detail 197    0        0
(504) 516-5074     (504) 638-7196                      Inbound     10/01/2017 18:01:19   10/01/2017 18:01:19       0          Text Detail 227    0        0
(504) 638-7196     (504) 516-5074                     Outbound     10/01/2017 18:01:37   10/01/2017 18:01:37       0          Text Detail 195    0        0
(504) 638-7196     (504) 300-2020    (504) 300-2020   Outbound     10/01/2017 18:10:34   10/01/2017 18:11:08       34           Voice     210  14521    14521
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      10/01/2017 18:57:52   10/01/2017 18:58:19       27           Voice     210  14521    10000
(504) 209-4119     (504) 638-7196    (504) 638-7196  Routed_Call   10/01/2017 18:58:57   10/01/2017 18:59:26       29           Voice     210    0        0
(504) 209-4119   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/01/2017 18:58:57   10/01/2017 18:59:26       29           Voice     210    0        0
(504) 209-4119     (504) 638-7196         -169      Undetermined   10/01/2017 18:58:57   10/01/2017 18:59:23       26           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -646        Inbound      10/01/2017 19:55:52   10/01/2017 19:56:26       34           Voice     210  14521    14521
(504) 516-5074          -646         (504) 638-7196  Routed_Call   10/01/2017 19:55:52   10/01/2017 19:56:26       34           Voice     210    0        0
(225) 573-7118     (504) 638-7196    (504) 638-7196   Inbound      10/01/2017 20:08:07   10/01/2017 20:15:23      436           Voice     210  34515    14521
(504) 638-7196     (504) 799-9082                     Outbound     10/01/2017 20:58:04   10/01/2017 20:58:04       0          Text Detail 196    0        0
(504) 516-5074     (504) 638-7196                      Inbound     10/01/2017 21:32:40   10/01/2017 21:32:40       0          Text Detail 227    0        0
(504) 300-2020   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/01/2017 21:51:03   10/01/2017 21:51:38       35           Voice     210  24706    24706
(504) 516-5074     (504) 638-7196         -785      Undetermined   10/01/2017 22:31:16   10/01/2017 22:31:41       25           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   10/01/2017 22:31:16   10/01/2017 22:31:44       28           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/01/2017 22:31:16   10/01/2017 22:31:44       28           Voice     210    0        0
(504) 570-3382     (504) 638-7196                      Inbound     10/02/2017 05:46:52   10/02/2017 05:46:52       0          Text Detail 227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     10/02/2017 05:46:53   10/02/2017 05:46:53       0          Text Detail 227    0        0
(225) 573-7118     (504) 638-7196         -368        Inbound      10/02/2017 08:03:15   10/02/2017 09:01:32     3497           Voice     210  24711    14701
(225) 573-7118          -368         (504) 638-7196  Routed_Call   10/02/2017 08:03:15   10/02/2017 09:01:32     3497           Voice     210    0        0
(225) 573-7118     (504) 638-7196                      Inbound     10/02/2017 08:24:18   10/02/2017 08:24:18       0          Text Detail 227    0        0
(225) 573-7118     (504) 638-7196                      Inbound     10/02/2017 08:24:19   10/02/2017 08:24:19       0          Text Detail 227    0        0
(225) 573-7118     (504) 638-7196                      Inbound     10/02/2017 08:24:20   10/02/2017 08:24:20       0          Text Detail 227    0        0
(504) 758-5389          -273         (504) 638-7196  Routed_Call   10/02/2017 08:57:42   10/02/2017 09:02:11      269           Voice     210    0        0
(504) 758-5389     (504) 638-7196         -273        Inbound      10/02/2017 08:57:43   10/02/2017 09:02:12      269           Voice     210  14701    14701
(504) 638-7196     (504) 491-5639    (504) 491-5639   Outbound     10/02/2017 09:03:02   10/02/2017 09:03:33       31           Voice     210  24711    24711
(504) 491-5639     (504) 638-7196    (504) 638-7196   Inbound      10/02/2017 09:03:37   10/02/2017 09:04:12       35           Voice     210  24711    24706
(205) 335-9549     (504) 638-7196                      Inbound     10/02/2017 09:19:31   10/02/2017 09:19:31       0          Text Detail 227    0        0
(504) 638-7196     (225) 573-7118    (225) 573-7118   Outbound     10/02/2017 09:21:01   10/02/2017 09:26:37      336           Voice     210  24711    24711
(504) 638-7196     (205) 335-9549                     Outbound     10/02/2017 09:22:37   10/02/2017 09:22:37       0          Text Detail 195    0        0
(225) 573-7118     (504) 638-7196    (504) 638-7196   Inbound      10/02/2017 09:26:50   10/02/2017 09:28:02       72           Voice     210  14701    14701
(205) 335-9549          -544         (504) 638-7196  Routed_Call   10/02/2017 09:30:30   10/02/2017 09:32:13      103           Voice     210    0        0
(205) 335-9549     (504) 638-7196         -544        Inbound      10/02/2017 09:30:30   10/02/2017 09:32:13      103           Voice     210  14701    14701
(504) 228-7902          -301         (504) 638-7196  Routed_Call   10/02/2017 09:50:14   10/02/2017 09:54:27      253           Voice     210    0        0
(504) 228-7902     (504) 638-7196         -301        Inbound      10/02/2017 09:50:14   10/02/2017 09:54:27      253           Voice     210  24711    24706
(504) 228-7902     (504) 638-7196         -853        Inbound      10/02/2017 10:01:38   10/02/2017 10:03:32      114           Voice     210  14701    24706
(504) 228-7902          -853         (504) 638-7196  Routed_Call   10/02/2017 10:01:38   10/02/2017 10:03:32      114           Voice     210    0        0
(504) 638-7196     (504) 689-0957       689-0957      Outbound     10/02/2017 10:04:07   10/02/2017 10:04:16       9            Voice     210  14701    24706
(504) 516-5074     (504) 638-7196                      Inbound     10/02/2017 10:04:51   10/02/2017 10:04:51       0          Text Detail 227    0        0
(504) 638-7196          -111              -111        Outbound     10/02/2017 10:04:57   10/02/2017 10:05:18       21           Voice     210  24706    24706
(205) 335-9549          -678         (504) 638-7196  Routed_Call   10/02/2017 10:05:49   10/02/2017 10:13:05      436           Voice     210    0        0
(205) 335-9549     (504) 638-7196         -678        Inbound      10/02/2017 10:05:49   10/02/2017 10:13:05      436           Voice     210  14701    14701
(504) 638-7196     (504) 516-5074                     Outbound     10/02/2017 10:09:14   10/02/2017 10:09:14       0          Text Detail 198    0        0
(504) 638-7196     (504) 516-5074                     Outbound     10/02/2017 10:09:39   10/02/2017 10:09:39       0          Text Detail 195    0        0
(504) 228-7902     (504) 638-7196          -36        Inbound      10/02/2017 10:20:05   10/02/2017 10:20:23       18           Voice     210  24697    24697
(504) 228-7902           -36         (504) 638-7196  Routed_Call   10/02/2017 10:20:05   10/02/2017 10:20:23       18           Voice     210    0        0
(504) 205-7695          -641         (504) 638-7196  Routed_Call   10/02/2017 10:32:14   10/02/2017 10:33:06       52           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -641        Inbound      10/02/2017 10:32:15   10/02/2017 10:33:06       51           Voice     210  24697    24697
    -9471          (504) 638-7196                      Inbound     10/02/2017 10:38:51   10/02/2017 10:38:51       0          Text Detail 227    0        0
(504) 638-7196     (504) 228-7902    (504) 228-7902   Outbound     10/02/2017 10:39:09   10/02/2017 10:41:01      112           Voice     210  24697    24697
(504) 638-7196         -9343                          Outbound     10/02/2017 10:39:35   10/02/2017 10:39:35       0          Text Detail 195    0        0
    -9343          (504) 638-7196                      Inbound     10/02/2017 10:39:35   10/02/2017 10:39:35       0          Text Detail 195    0        0
(504) 715-5539     (504) 638-7196         -392        Inbound      10/02/2017 10:45:04   10/02/2017 10:46:17       73           Voice     210  14706    24706
(504) 715-5539          -392         (504) 638-7196  Routed_Call   10/02/2017 10:45:04   10/02/2017 10:46:17       73           Voice     210    0        0
(504) 205-7695     (504) 638-7196    (504) 638-7196 Undetermined   10/02/2017 11:04:33   10/02/2017 11:04:57       24           Voice     210    0        0
(337) 201-4637     (504) 638-7196                      Inbound     10/02/2017 11:06:55   10/02/2017 11:06:55       0             Wifi     227    0        0
    -9343          (504) 638-7196                      Inbound     10/02/2017 11:11:12   10/02/2017 11:11:12       0          Text Detail 227    0        0
(504) 638-7196         -9343                          Outbound     10/02/2017 11:11:12   10/02/2017 11:11:12       0          Text Detail 195    0        0
(504) 638-7196         -9343                          Outbound     10/02/2017 11:11:17   10/02/2017 11:11:17       0          Text Detail 196    0        0
    -9343          (504) 638-7196                      Inbound     10/02/2017 11:11:17   10/02/2017 11:11:17       0          Text Detail 227    0        0
(504) 638-7196         -9343                          Outbound     10/02/2017 11:11:17   10/02/2017 11:11:17       0             Wifi     193    0        0
    -9343          (504) 638-7196                      Inbound     10/02/2017 11:11:18   10/02/2017 11:11:18       0          Text Detail 227    0        0
(504) 638-7196         -9343                          Outbound     10/02/2017 11:11:20   10/02/2017 11:11:20       0             Wifi     192    0        0




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 52 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                          52 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
    -9343          (504) 638-7196                      Inbound     10/02/2017 11:11:20   10/02/2017 11:11:20       0          Text Detail 227    0        0
(504) 638-7196         -9343                          Outbound     10/02/2017 11:11:35   10/02/2017 11:11:35       0             Wifi     228    0        0
    -9343          (504) 638-7196                      Inbound     10/02/2017 11:11:35   10/02/2017 11:11:35       0             Wifi     227    0        0
    -9343          (504) 638-7196                      Inbound     10/02/2017 11:11:36   10/02/2017 11:11:36       0             Wifi     227    0        0
(504) 205-7695   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/02/2017 11:18:09   10/02/2017 11:18:38       29           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -276      Undetermined   10/02/2017 11:18:09   10/02/2017 11:18:35       26           Voice     210    0        0
(504) 205-7695     (504) 638-7196    (504) 638-7196  Routed_Call   10/02/2017 11:18:09   10/02/2017 11:18:38       29           Voice     210    0        0
(504) 701-4060          -517         (504) 638-7196  Routed_Call   10/02/2017 11:27:26   10/02/2017 11:28:44       78           Voice     210  34657    34657
(504) 701-4060     (504) 638-7196         -517        Inbound      10/02/2017 11:27:28   10/02/2017 11:28:44       76           Voice     210  14680    14680
(504) 300-2020   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/02/2017 11:53:13   10/02/2017 11:53:48       35           Voice     210  14516    14516
(337) 201-4637   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/02/2017 12:06:26   10/02/2017 12:06:29       3            Voice     210    0        0
(504) 638-7196     (504) 300-2020    (504) 300-2020   Outbound     10/02/2017 12:22:52   10/02/2017 12:23:10       18           Voice     210  15680    15680
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      10/02/2017 12:24:22   10/02/2017 12:25:08       46           Voice     210  15680    10000
(504) 317-6788          -440         (504) 638-7196  Routed_Call   10/02/2017 12:37:31   10/02/2017 12:38:51       80           Voice     210  15685    15685
(504) 317-6788     (504) 638-7196         -440        Inbound      10/02/2017 12:37:34   10/02/2017 12:38:51       77           Voice     210  15685    15685
(504) 317-6788          -626         (504) 638-7196  Routed_Call   10/02/2017 12:44:02   10/02/2017 12:44:40       38           Voice     210  15680    15680
(504) 317-6788     (504) 638-7196         -626        Inbound      10/02/2017 12:44:04   10/02/2017 12:44:40       36           Voice     210  15685    15685
(504) 638-7196     (504) 205-5180                     Outbound     10/02/2017 12:53:31   10/02/2017 12:53:31       0             Wifi     196    0        0
(504) 491-5639          -274         (504) 638-7196  Routed_Call   10/02/2017 13:20:38   10/02/2017 13:21:56       78           Voice     210    0        0
(504) 491-5639     (504) 638-7196         -274        Inbound      10/02/2017 13:20:38   10/02/2017 13:21:56       78           Voice     210  15685    15685
    -3333          (504) 638-7196                      Inbound     10/02/2017 13:20:47   10/02/2017 13:20:47       0             Wifi     195    0        0
    -3333          (504) 638-7196                      Inbound     10/02/2017 13:20:48   10/02/2017 13:20:48       0             Wifi     195    0        0
(504) 638-7196     (504) 906-8069                     Outbound     10/02/2017 13:21:23   10/02/2017 13:21:23       0             Wifi     227    0        0
(504) 205-5180     (504) 638-7196                      Inbound     10/02/2017 13:24:33   10/02/2017 13:24:33       0          Text Detail 227    0        0
(504) 205-5180     (504) 638-7196                      Inbound     10/02/2017 13:29:13   10/02/2017 13:29:13       0             Wifi     227    0        0
(504) 349-6465     (504) 638-7196         -115        Inbound      10/02/2017 13:31:45   10/02/2017 13:32:25       40           Voice     210  35696    35696
(504) 349-6465          -115         (504) 638-7196  Routed_Call   10/02/2017 13:31:45   10/02/2017 13:32:25       40           Voice     210    0        0
(504) 564-2011          -251         (504) 638-7196  Routed_Call   10/02/2017 13:33:03   10/02/2017 13:33:30       27           Voice     210    0        0
(504) 564-2011     (504) 638-7196         -251        Inbound      10/02/2017 13:33:04   10/02/2017 13:33:30       26           Voice     210  15680    15680
    -9343          (504) 638-7196                      Inbound     10/02/2017 13:35:45   10/02/2017 13:35:45       0             Wifi     227    0        0
(504) 205-5180     (504) 638-7196                      Inbound     10/02/2017 13:36:08   10/02/2017 13:36:08       0             Wifi     227    0        0
(281) 736-0903     (504) 638-7196    (504) 638-7196   Inbound      10/02/2017 13:38:21   10/02/2017 13:38:53       32           Voice     210  15680    10000
(504) 228-7902     (504) 638-7196                      Inbound     10/02/2017 13:59:41   10/02/2017 13:59:41       0             Wifi     227    0        0
(504) 271-1062   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/02/2017 13:59:56   10/02/2017 14:00:26       30           Voice     210    0        0
(504) 205-5180     (504) 638-7196         -311        Inbound      10/02/2017 14:01:39   10/02/2017 14:02:17       38           Voice     210  15680    15680
(504) 205-5180          -311         (504) 638-7196  Routed_Call   10/02/2017 14:01:39   10/02/2017 14:02:17       38           Voice     210    0        0
(504) 638-7196     (504) 228-7902                     Outbound     10/02/2017 14:07:43   10/02/2017 14:07:43       0             Wifi     195    0        0
(504) 638-7196     (504) 228-7902                     Outbound     10/02/2017 14:07:43   10/02/2017 14:07:43       0             Wifi     227    0        0
(504) 228-7902     (504) 638-7196                      Inbound     10/02/2017 14:08:29   10/02/2017 14:08:29       0             Wifi     227    0        0
(504) 451-0501   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/02/2017 14:34:50   10/02/2017 14:35:46       56           Voice     210    0        0
(504) 451-0501     (504) 638-7196         -874      Undetermined   10/02/2017 14:34:50   10/02/2017 14:35:16       26           Voice     210    0        0
(504) 451-0501     (504) 638-7196    (504) 638-7196  Routed_Call   10/02/2017 14:34:50   10/02/2017 14:35:46       56           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      10/02/2017 14:39:51   10/02/2017 14:40:25       34           Voice     210  25682    35688
(504) 228-7902     (504) 638-7196                      Inbound     10/02/2017 14:44:01   10/02/2017 14:44:01       0             Wifi     227    0        0
(504) 228-7902     (504) 638-7196                      Inbound     10/02/2017 14:44:20   10/02/2017 14:44:20       0             Wifi     227    0        0
(504) 638-7196     (504) 228-7902                     Outbound     10/02/2017 14:44:22   10/02/2017 14:44:22       0             Wifi     197    0        0
(504) 638-7196     (504) 228-7902                     Outbound     10/02/2017 14:44:37   10/02/2017 14:44:37       0             Wifi     196    0        0
(504) 228-7902     (504) 638-7196                      Inbound     10/02/2017 14:45:06   10/02/2017 14:45:06       0             Wifi     227    0        0
(504) 228-7902     (504) 638-7196                      Inbound     10/02/2017 14:52:39   10/02/2017 14:52:39       0             Wifi     227    0        0
(504) 638-7196     (504) 228-7902                     Outbound     10/02/2017 14:53:15   10/02/2017 14:53:15       0             Wifi     194    0        0
(504) 228-7902     (504) 638-7196                      Inbound     10/02/2017 15:02:41   10/02/2017 15:02:41       0             Wifi     227    0        0
(504) 241-0016          -540         (504) 638-7196  Routed_Call   10/02/2017 15:03:40   10/02/2017 15:05:01       81           Voice     210    0        0
(504) 241-0016     (504) 638-7196         -540        Inbound      10/02/2017 15:03:40   10/02/2017 15:05:01       81           Voice     210  35705    35705
(504) 317-6788     (504) 638-7196    (504) 638-7196  Routed_Call   10/02/2017 15:14:29   10/02/2017 15:14:58       29           Voice     210  24700    24700
(504) 317-6788   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/02/2017 15:14:29   10/02/2017 15:14:58       29           Voice     210  24700    24700
(504) 317-6788     (504) 638-7196         -184      Undetermined   10/02/2017 15:14:31   10/02/2017 15:14:57       26           Voice     210    0        0
(504) 638-7196     (504) 317-6788    (504) 317-6788   Outbound     10/02/2017 15:15:13   10/02/2017 15:15:44       31           Voice     210  35705    35705
    -3333          (504) 638-7196                      Inbound     10/02/2017 15:47:32   10/02/2017 15:47:32       0             Wifi     195    0        0
    -3333          (504) 638-7196                      Inbound     10/02/2017 15:47:33   10/02/2017 15:47:33       0             Wifi     195    0        0
(504) 638-7196     (205) 335-9549                     Outbound     10/02/2017 15:48:29   10/02/2017 15:48:29       0             Wifi     194    0        0
(205) 335-9549     (504) 638-7196                      Inbound     10/02/2017 15:49:03   10/02/2017 15:49:03       0             Wifi     227    0        0
(504) 638-7196     (205) 335-9549                     Outbound     10/02/2017 15:49:29   10/02/2017 15:49:29       0             Wifi     228    0        0
(205) 335-9549     (504) 638-7196                      Inbound     10/02/2017 15:53:47   10/02/2017 15:53:47       0             Wifi     227    0        0
(205) 335-9549     (504) 638-7196                      Inbound     10/02/2017 15:54:01   10/02/2017 15:54:01       0             Wifi     227    0        0
(504) 638-7196     (205) 335-9549                     Outbound     10/02/2017 15:55:13   10/02/2017 15:55:13       0             Wifi     198    0        0
(205) 335-9549     (504) 638-7196                      Inbound     10/02/2017 15:55:55   10/02/2017 15:55:55       0             Wifi     227    0        0
(504) 638-7196     (205) 335-9549                     Outbound     10/02/2017 15:56:29   10/02/2017 15:56:29       0             Wifi     193    0        0
(205) 335-9549     (504) 638-7196                      Inbound     10/02/2017 15:56:45   10/02/2017 15:56:45       0             Wifi     227    0        0
(504) 638-7196         -9343                          Outbound     10/02/2017 16:11:35   10/02/2017 16:11:35       0          Text Detail 546    0        0
(225) 802-4467     (504) 638-7196    (504) 638-7196   Inbound      10/02/2017 16:22:19   10/02/2017 16:23:23       64           Voice     210  35705    30000
(504) 205-7695          -385         (504) 638-7196  Routed_Call   10/02/2017 16:50:21   10/02/2017 16:50:49       28           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -385        Inbound      10/02/2017 16:50:22   10/02/2017 16:50:49       27           Voice     210  35705    35705
    2-8581         (504) 638-7196                   Undetermined   10/02/2017 17:08:35   10/02/2017 17:08:35       0          Text Detail 227    0        0
    2-8581         (504) 638-7196                      Inbound     10/02/2017 17:08:35   10/02/2017 17:08:35       0             Wifi     227    0        0
(504) 209-4119     (504) 638-7196         -784      Undetermined   10/02/2017 17:23:54   10/02/2017 17:24:15       21           Voice     210    0        0
(504) 209-4119          -784         (504) 638-7196  Routed_Call   10/02/2017 17:23:54   10/02/2017 17:24:15       21           Voice     210    0        0
(504) 638-7196     (504) 205-5180                     Outbound     10/02/2017 18:32:56   10/02/2017 18:32:56       0          Text Detail 546    0        0
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      10/02/2017 19:07:43   10/02/2017 19:08:08       25           Voice     210  35705    30000
(504) 230-2624     (504) 638-7196                      Inbound     10/02/2017 19:17:17   10/02/2017 19:17:17       0             Wifi     198    0        0
(504) 638-7196     (504) 230-2624                     Outbound     10/02/2017 19:17:36   10/02/2017 19:17:36       0             Wifi     228    0        0
(504) 230-2624     (504) 638-7196                      Inbound     10/02/2017 19:18:11   10/02/2017 19:18:11       0             Wifi     195    0        0
(504) 564-2011     (504) 638-7196    (504) 638-7196   Inbound      10/02/2017 19:23:32   10/02/2017 19:24:04       32           Voice     210  35705    35705
(504) 638-7196     (504) 230-2624    (504) 230-2624   Outbound     10/02/2017 20:18:24   10/02/2017 20:19:55       91           Voice     210  35705    35705
(281) 736-0903     (504) 638-7196    (504) 638-7196   Inbound      10/02/2017 20:29:06   10/02/2017 20:30:13       67           Voice     210  35705    30000
(281) 736-0903     (504) 638-7196    (504) 638-7196   Inbound      10/02/2017 20:31:28   10/02/2017 20:34:48      200           Voice     210  35705    30000
(504) 333-9478     (504) 638-7196         -578        Inbound      10/02/2017 21:20:41   10/02/2017 21:21:27       46           Voice     210  35705    35705




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 53 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                          53 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 333-9478          -578         (504) 638-7196  Routed_Call   10/02/2017 21:20:41   10/02/2017 21:21:27       46           Voice     210    0        0
(504) 570-3382     (504) 638-7196                      Inbound     10/03/2017 06:35:32   10/03/2017 06:35:32       0             Wifi     227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     10/03/2017 06:35:33   10/03/2017 06:35:33       0             Wifi     227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     10/03/2017 06:35:34   10/03/2017 06:35:34       0             Wifi     227    0        0
(504) 570-3382     (504) 638-7196                      Inbound     10/03/2017 06:35:35   10/03/2017 06:35:35       0             Wifi     227    0        0
(225) 573-7118     (504) 638-7196                      Inbound     10/03/2017 07:02:25   10/03/2017 07:02:25       0          Text Detail 227    0        0
    -3333          (504) 638-7196                      Inbound     10/03/2017 07:04:06   10/03/2017 07:04:06       0          Text Detail 195    0        0
(504) 638-7196     (225) 573-7118    (225) 573-7118   Outbound     10/03/2017 07:57:23   10/03/2017 08:32:21     2098           Voice     210  15532    35569
(225) 573-7118          -222         (504) 638-7196  Routed_Call   10/03/2017 08:33:10   10/03/2017 08:59:07     1557           Voice     210    0        0
(225) 573-7118     (504) 638-7196         -222        Inbound      10/03/2017 08:33:10   10/03/2017 08:59:07     1557           Voice     210  35569    35569
(504) 638-7196     (504) 228-7902    (504) 228-7902   Outbound     10/03/2017 08:59:42   10/03/2017 09:00:17       35           Voice     210  35569    35569
(504) 228-7902          -834         (504) 638-7196  Routed_Call   10/03/2017 09:00:36   10/03/2017 09:01:36       60           Voice     210    0        0
(504) 228-7902     (504) 638-7196         -834        Inbound      10/03/2017 09:00:37   10/03/2017 09:01:36       59           Voice     210  35569    35569
(504) 228-7902          -606         (504) 638-7196  Routed_Call   10/03/2017 09:03:26   10/03/2017 09:04:28       62           Voice     210    0        0
(504) 228-7902     (504) 638-7196         -606        Inbound      10/03/2017 09:03:26   10/03/2017 09:04:28       62           Voice     210  35569    35569
(225) 573-7118          -705         (504) 638-7196  Routed_Call   10/03/2017 09:10:24   10/03/2017 09:11:04       40           Voice     210    0        0
(225) 573-7118     (504) 638-7196         -705        Inbound      10/03/2017 09:10:24   10/03/2017 09:11:04       40           Voice     210  35569    35569
    -9343          (504) 638-7196                      Inbound     10/03/2017 09:16:23   10/03/2017 09:16:23       0             Wifi     227    0        0
(504) 638-7196     (504) 228-7902                     Outbound     10/03/2017 09:17:35   10/03/2017 09:17:35       0             Wifi     193    0        0
(504) 638-7196     (504) 205-7695    (504) 205-7695   Outbound     10/03/2017 09:52:22   10/03/2017 09:53:01       39           Voice     210  35569    35569
(504) 205-7695          -502         (504) 638-7196  Routed_Call   10/03/2017 09:56:02   10/03/2017 09:56:25       23           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -502        Inbound      10/03/2017 09:56:02   10/03/2017 09:56:25       23           Voice     210  35569    35569
(844) 770-4875   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/03/2017 10:01:14   10/03/2017 10:01:53       39           Voice     210    0        0
(844) 770-4875     (504) 638-7196    (504) 638-7196  Routed_Call   10/03/2017 10:01:14   10/03/2017 10:01:53       39           Voice     210    0        0
(844) 770-4875     (504) 638-7196         -900      Undetermined   10/03/2017 10:01:15   10/03/2017 10:01:42       27           Voice     210    0        0
(504) 912-0208     (504) 638-7196    (504) 638-7196  Routed_Call   10/03/2017 10:01:28   10/03/2017 10:01:35       7            Voice     210    0        0
(504) 912-0208   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/03/2017 10:01:28   10/03/2017 10:01:35       7            Voice     210    0        0
(504) 491-5639           -37         (504) 638-7196  Routed_Call   10/03/2017 10:06:32   10/03/2017 10:07:51       79           Voice     210    0        0
(504) 491-5639     (504) 638-7196          -37        Inbound      10/03/2017 10:06:33   10/03/2017 10:07:51       78           Voice     210  25581    25573
(504) 638-7196     (504) 644-8099                     Outbound     10/03/2017 10:09:37   10/03/2017 10:09:37       0             Wifi     198    0        0
(504) 205-7695     (504) 638-7196         -638        Inbound      10/03/2017 10:09:39   10/03/2017 10:09:59       20           Voice     210  25577    25577
(504) 205-7695          -638         (504) 638-7196  Routed_Call   10/03/2017 10:09:39   10/03/2017 10:09:58       19           Voice     210    0        0
(504) 228-7902   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/03/2017 10:15:23   10/03/2017 10:16:23       60           Voice     210    0        0
(504) 638-7196     (504) 228-7902    (504) 228-7902   Outbound     10/03/2017 10:16:54   10/03/2017 10:17:00       6            Voice     210  35573    35573
(504) 638-7196                       (504) 228-7902   Outbound     10/03/2017 10:17:04   10/03/2017 10:17:05       1            Voice     210  35573    35573
(504) 205-7695          -982         (504) 638-7196  Routed_Call   10/03/2017 10:19:59   10/03/2017 10:20:35       36           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -982        Inbound      10/03/2017 10:19:59   10/03/2017 10:20:35       36           Voice     210  35573    25577
(504) 638-7196     (504) 205-7695    (504) 205-7695   Outbound     10/03/2017 10:21:36   10/03/2017 10:21:56       20           Voice     210  35573    35573
(504) 638-7196     (504) 644-8099                     Outbound     10/03/2017 10:25:21   10/03/2017 10:25:21       0             Wifi     193    0        0
(504) 638-7196     (504) 912-0208    (504) 912-0208   Outbound     10/03/2017 10:35:36   10/03/2017 10:36:02       26           Voice     210  35515    25515
(504) 228-7902     (504) 638-7196         -711        Inbound      10/03/2017 10:46:12   10/03/2017 10:47:20       68           Voice     210  15697    15697
(504) 228-7902          -711         (504) 638-7196  Routed_Call   10/03/2017 10:46:12   10/03/2017 10:47:20       68           Voice     210    0        0
(504) 228-7902          -712         (504) 638-7196  Routed_Call   10/03/2017 10:51:40   10/03/2017 10:52:45       65           Voice     210    0        0
(504) 228-7902     (504) 638-7196         -712        Inbound      10/03/2017 10:51:40   10/03/2017 10:52:45       65           Voice     210  35706    35706
(504) 912-0208     (504) 638-7196          -29        Inbound      10/03/2017 11:11:29   10/03/2017 11:16:58      329           Voice     210  35705    35705
(504) 912-0208           -29         (504) 638-7196  Routed_Call   10/03/2017 11:11:29   10/03/2017 11:16:58      329           Voice     210    0        0
(504) 209-4119     (504) 638-7196    (504) 638-7196   Inbound      10/03/2017 11:30:07   10/03/2017 11:31:13       66           Voice     210  35705    35705
(205) 335-9549     (504) 638-7196         -186      Undetermined   10/03/2017 11:58:08   10/03/2017 11:58:28       20           Voice     210    0        0
(205) 335-9549          -186         (504) 638-7196  Routed_Call   10/03/2017 11:58:08   10/03/2017 11:58:28       20           Voice     210    0        0
(504) 564-2011            -5         (504) 638-7196  Routed_Call   10/03/2017 12:07:31   10/03/2017 12:08:04       33           Voice     210    0        0
(504) 564-2011     (504) 638-7196           -5         Inbound     10/03/2017 12:07:32   10/03/2017 12:08:04       32           Voice     210  35705    35705
(504) 638-7196     (888) 460-4677   (1888) 460-4677   Outbound     10/03/2017 12:15:27   10/03/2017 12:17:15      108           Voice     210  35705    35705
(504) 638-7196     (813) 603-3035    (813) 603-3035   Outbound     10/03/2017 12:18:01   10/03/2017 12:18:48       47           Voice     210  35705    35705
(504) 638-7196                      (1832) 742-6205   Outbound     10/03/2017 12:23:07   10/03/2017 12:23:08       1            Voice     210  35705    35705
(504) 638-7196     (832) 742-6205   (1832) 742-6205   Outbound     10/03/2017 12:49:39   10/03/2017 12:50:28       49           Voice     210  35569    35569
(504) 638-7196     (205) 462-7296   (1205) 462-7296   Outbound     10/03/2017 12:57:28   10/03/2017 12:59:10      102           Voice     210  35569    35569
(504) 638-7196     (504) 228-7902    (504) 228-7902   Outbound     10/03/2017 13:01:37   10/03/2017 13:03:30      113           Voice     210  35569    35569
(504) 715-5539   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/03/2017 13:07:34   10/03/2017 13:08:03       29           Voice     210    0        0
(504) 638-7196     (504) 564-2011    (504) 564-2011   Outbound     10/03/2017 13:21:01   10/03/2017 13:21:36       35           Voice     210  35566    25565
(504) 638-7196     (504) 564-2011    (504) 564-2011   Outbound     10/03/2017 13:31:01   10/03/2017 13:31:21       20           Voice     210  25520    25520
(504) 638-7196     (504) 715-5539    (504) 715-5539   Outbound     10/03/2017 13:31:23   10/03/2017 13:31:48       25           Voice     210  25520    25520
(504) 638-7196     (504) 715-5539    (504) 715-5539   Outbound     10/03/2017 13:31:53   10/03/2017 13:31:59       6            Voice     210  25520    25520
(337) 201-4637     (504) 638-7196                      Inbound     10/03/2017 14:33:41   10/03/2017 14:33:41       0             Wifi     227    0        0
(337) 201-4637          -441         (504) 638-7196  Routed_Call   10/03/2017 14:59:42   10/03/2017 14:59:58       16           Voice     210    0        0
(337) 201-4637     (504) 638-7196         -441        Inbound      10/03/2017 14:59:43   10/03/2017 14:59:58       15           Voice     210  15521    15521
(504) 638-7196     (337) 201-4637    (337) 201-4637   Outbound     10/03/2017 15:00:08   10/03/2017 15:00:30       22           Voice     210  25516    25520
(504) 228-7902     (504) 638-7196         -138        Inbound      10/03/2017 15:14:42   10/03/2017 15:17:58      196           Voice     210  15521    15521
(504) 228-7902          -138         (504) 638-7196  Routed_Call   10/03/2017 15:14:42   10/03/2017 15:17:58      196           Voice     210    0        0
(504) 638-7196     (504) 343-2794   (1504) 343-2794   Outbound     10/03/2017 15:23:19   10/03/2017 15:24:01       42           Voice     210  15529    15529
(504) 638-7196     (504) 644-8099                     Outbound     10/03/2017 15:26:29   10/03/2017 15:26:29       0          Text Detail 549    0        0
(504) 638-7196     (337) 201-4637   (1337) 201-4637   Outbound     10/03/2017 15:33:54   10/03/2017 15:35:02       68           Voice     210  15521    15521
(504) 638-7196     (504) 715-5539    (504) 715-5539   Outbound     10/03/2017 15:41:16   10/03/2017 15:41:30       14           Voice     210  35515    35515
    -3333          (504) 638-7196                      Inbound     10/03/2017 15:52:53   10/03/2017 15:52:53       0             Wifi     195    0        0
    -9343          (504) 638-7196                      Inbound     10/03/2017 16:10:19   10/03/2017 16:10:19       0             Wifi     227    0        0
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     10/03/2017 16:14:00   10/03/2017 16:16:53      173           Voice     210  35515    35515
(225) 802-4467     (504) 638-7196    (504) 638-7196   Inbound      10/03/2017 16:24:03   10/03/2017 16:26:11      128           Voice     210  35515    30000
(504) 491-5639          -518         (504) 638-7196  Routed_Call   10/03/2017 16:54:02   10/03/2017 16:55:31       89           Voice     210    0        0
(504) 491-5639     (504) 638-7196         -518        Inbound      10/03/2017 16:54:03   10/03/2017 16:55:31       88           Voice     210  35515    35515
(504) 451-0501     (504) 638-7196    (504) 638-7196  Routed_Call   10/03/2017 17:09:30   10/03/2017 17:10:20       50           Voice     210    0        0
(504) 451-0501   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/03/2017 17:09:30   10/03/2017 17:10:20       50           Voice     210    0        0
(504) 451-0501     (504) 638-7196         -598      Undetermined   10/03/2017 17:09:31   10/03/2017 17:09:59       28           Voice     210    0        0
(504) 205-7695          -719         (504) 638-7196  Routed_Call   10/03/2017 17:34:01   10/03/2017 17:37:19      198           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -719        Inbound      10/03/2017 17:34:01   10/03/2017 17:37:19      198           Voice     210  15644    15644
    -9343          (504) 638-7196                      Inbound     10/03/2017 17:42:16   10/03/2017 17:42:16       0             Wifi     227    0        0
(504) 975-3565          -705            638-7196     Routed_Call   10/03/2017 17:49:00   10/03/2017 17:58:35      575           Voice     210  24556    14582
(504) 975-3565     (504) 638-7196         -705        Inbound      10/03/2017 17:49:02   10/03/2017 17:58:35      573           Voice     210  15649    15521




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 54 of 61
10/11/2019-3:27 PM                                                    Call Records For PTN 5046387196                                                        54 of 61




CALLING_NBR        CALLED_NBR         DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC) Call Type NEID 1ST CELL LAST CELL
(504) 250-4204          -671           (504) 638-7196  Routed_Call   10/03/2017 18:23:45   10/03/2017 18:28:16      271         Voice     210    0        0
(504) 250-4204     (504) 638-7196           -671        Inbound      10/03/2017 18:23:45   10/03/2017 18:28:16      271         Voice     210  15521    15521
(504) 451-0501   (6245000) 000-0202    (504) 638-7196  Routed_Call   10/03/2017 18:41:19   10/03/2017 18:42:16       57         Voice     210    0        0
(504) 451-0501     (504) 638-7196      (504) 638-7196  Routed_Call   10/03/2017 18:41:19   10/03/2017 18:42:16       57         Voice     210    0        0
(504) 451-0501     (504) 638-7196           -182      Undetermined   10/03/2017 18:41:19   10/03/2017 18:41:54       35         Voice     210    0        0
(504) 715-5539     (504) 638-7196            -43        Inbound      10/03/2017 18:42:18   10/03/2017 18:44:21      123         Voice     210  35515    35515
(504) 715-5539           -43           (504) 638-7196  Routed_Call   10/03/2017 18:42:18   10/03/2017 18:44:21      123         Voice     210    0        0
(504) 516-5074     (504) 638-7196      (504) 638-7196   Inbound      10/03/2017 19:07:19   10/03/2017 19:07:50       31         Voice     210  15521    15521
(504) 250-4204          -590           (504) 638-7196  Routed_Call   10/03/2017 19:12:15   10/03/2017 19:13:18       63         Voice     210    0        0
(504) 250-4204     (504) 638-7196           -590        Inbound      10/03/2017 19:12:16   10/03/2017 19:13:18       62         Voice     210  15521    15521
(504) 205-7695   (6245000) 000-0202    (504) 638-7196  Routed_Call   10/03/2017 19:12:46   10/03/2017 19:13:13       27         Voice     210    0        0
(504) 205-7695     (504) 638-7196           -400      Undetermined   10/03/2017 19:12:46   10/03/2017 19:13:09       23         Voice     210    0        0
(504) 205-7695     (504) 638-7196      (504) 638-7196  Routed_Call   10/03/2017 19:12:46   10/03/2017 19:13:13       27         Voice     210    0        0
(504) 638-7196     (504) 205-7695      (504) 205-7695   Outbound     10/03/2017 19:13:21   10/03/2017 19:14:21       60         Voice     210  35515    35515
(504) 723-4477     (504) 638-7196           -904        Inbound      10/03/2017 19:15:29   10/03/2017 19:16:30       61         Voice     210  15521    15521
(504) 723-4477          -904           (504) 638-7196  Routed_Call   10/03/2017 19:15:29   10/03/2017 19:16:30       61         Voice     210    0        0
(504) 638-7196     (504) 715-5539      (504) 715-5539   Outbound     10/03/2017 19:26:48   10/03/2017 19:27:20       32         Voice     210  35515    35515
(504) 715-5539     (504) 638-7196      (504) 638-7196   Inbound      10/03/2017 19:33:17   10/03/2017 19:33:44       27         Voice     210  15521    15521
(504) 638-7196     (205) 335-9549                       Outbound     10/03/2017 20:43:30   10/03/2017 20:43:30       0           Wifi     194    0        0
(504) 307-1715          -708              638-7196     Routed_Call   10/03/2017 22:01:05   10/03/2017 22:01:49       44         Voice     210  35515    35515
(504) 307-1715     (504) 638-7196           -708        Inbound      10/03/2017 22:01:07   10/03/2017 22:01:49       42         Voice     210  35705    35705
(205) 335-9549     (504) 638-7196                        Inbound     10/03/2017 22:52:11   10/03/2017 22:52:11       0           Wifi     227    0        0
(504) 570-3382     (504) 638-7196                        Inbound     10/04/2017 05:33:17   10/04/2017 05:33:17       0           Wifi     227    0        0
(504) 570-3382     (504) 638-7196                        Inbound     10/04/2017 05:33:18   10/04/2017 05:33:18       0           Wifi     227    0        0
(504) 570-3382     (504) 638-7196                        Inbound     10/04/2017 05:33:19   10/04/2017 05:33:19       0           Wifi     227    0        0
(504) 570-3382     (504) 638-7196                        Inbound     10/04/2017 05:33:20   10/04/2017 05:33:20       0           Wifi     227    0        0
(504) 570-3382     (504) 638-7196                        Inbound     10/04/2017 05:33:21   10/04/2017 05:33:21       0           Wifi     227    0        0
(504) 638-7196     (205) 335-9549                       Outbound     10/04/2017 05:50:36   10/04/2017 05:50:36       0           Wifi     192    0        0
(205) 335-9549     (504) 638-7196                        Inbound     10/04/2017 06:21:42   10/04/2017 06:21:42       0           Wifi     227    0        0
(504) 638-7196     (205) 335-9549                       Outbound     10/04/2017 06:22:25   10/04/2017 06:22:25       0           Wifi     198    0        0
(504) 715-5539     (504) 638-7196           -534        Inbound      10/04/2017 08:02:35   10/04/2017 08:03:44       69         Voice     210  25566    15566
(504) 715-5539          -534           (504) 638-7196  Routed_Call   10/04/2017 08:02:35   10/04/2017 08:03:44       69         Voice     210    0        0
(504) 205-7695     (504) 638-7196           -530        Inbound      10/04/2017 08:06:33   10/04/2017 08:07:01       28         Voice     210  25566    25566
(504) 205-7695          -530           (504) 638-7196  Routed_Call   10/04/2017 08:06:33   10/04/2017 08:07:01       28         Voice     210    0        0
(504) 205-7695     (504) 638-7196      (504) 638-7196   Inbound      10/04/2017 08:20:36   10/04/2017 08:21:50       74         Voice     210  25566    35566
(504) 638-7196     (504) 333-9478     (1504) 333-9478   Outbound     10/04/2017 08:23:19   10/04/2017 08:23:33       14         Voice     210  15565    15565
(225) 573-7118          -655           (504) 638-7196  Routed_Call   10/04/2017 08:42:12   10/04/2017 08:43:13       61         Voice     210    0        0
(225) 573-7118     (504) 638-7196           -655        Inbound      10/04/2017 08:42:12   10/04/2017 08:43:13       61         Voice     210  15564    15564
(504) 638-7196     (504) 799-9082                       Outbound     10/04/2017 08:43:47   10/04/2017 08:43:47       0           Wifi     192    0        0
(504) 491-5639     (504) 638-7196      (504) 638-7196   Inbound      10/04/2017 09:07:52   10/04/2017 09:08:25       33         Voice     210  35569    35569
(504) 228-7902     (504) 638-7196           -542        Inbound      10/04/2017 10:06:40   10/04/2017 10:07:57       77         Voice     210  15564    15564
(504) 228-7902          -542           (504) 638-7196  Routed_Call   10/04/2017 10:06:40   10/04/2017 10:07:57       77         Voice     210    0        0
(504) 638-7196     (504) 858-1183     (1504) 858-1183   Outbound     10/04/2017 10:26:59   10/04/2017 10:27:05       6          Voice     210  35569    35569
(504) 638-7196     (205) 335-9549      (205) 335-9549   Outbound     10/04/2017 10:27:09   10/04/2017 10:30:05      176         Voice     210  25571    35569
(504) 758-5389     (504) 638-7196           -380        Inbound      10/04/2017 10:53:35   10/04/2017 10:54:51       76         Voice     210  35581    35581
(504) 758-5389          -380           (504) 638-7196  Routed_Call   10/04/2017 10:53:35   10/04/2017 10:54:51       76         Voice     210    0        0
(504) 912-0208   (6245000) 000-0202    (504) 638-7196  Routed_Call   10/04/2017 10:54:42   10/04/2017 10:55:08       26         Voice     210    0        0
(504) 638-7196     (504) 912-0208      (504) 912-0208   Outbound     10/04/2017 10:55:36   10/04/2017 10:58:54      198         Voice     210  35581    25581
(504) 638-7196     (504) 758-5389      (504) 758-5389   Outbound     10/04/2017 10:58:57   10/04/2017 11:04:44      347         Voice     210  25581    35569
(504) 638-7196     (504) 228-7902                       Outbound     10/04/2017 11:01:50   10/04/2017 11:01:50       0           Wifi     197    0        0
(504) 205-7695     (504) 638-7196           -306      Undetermined   10/04/2017 11:02:38   10/04/2017 11:02:59       21         Voice     210    0        0
(504) 205-7695          -306           (504) 638-7196  Routed_Call   10/04/2017 11:02:38   10/04/2017 11:02:59       21         Voice     210    0        0
(504) 228-7902     (504) 638-7196                        Inbound     10/04/2017 11:03:25   10/04/2017 11:03:25       0        Text Detail 227    0        0
(504) 516-5074   (6245000) 000-0202    (504) 638-7196  Routed_Call   10/04/2017 11:03:26   10/04/2017 11:03:52       26         Voice     210    0        0
(504) 638-7196     (504) 516-5074      (504) 516-5074   Outbound     10/04/2017 11:04:48   10/04/2017 11:05:43       55         Voice     210  35569    35569
(504) 638-7196     (504) 228-7902                       Outbound     10/04/2017 11:06:05   10/04/2017 11:06:05       0        Text Detail 195    0        0
(504) 912-0208     (504) 638-7196           -473        Inbound      10/04/2017 11:07:58   10/04/2017 11:08:31       33         Voice     210  35569    35569
(504) 912-0208          -473           (504) 638-7196  Routed_Call   10/04/2017 11:07:58   10/04/2017 11:08:31       33         Voice     210    0        0
(504) 205-7695     (504) 638-7196      (504) 638-7196   Inbound      10/04/2017 11:18:14   10/04/2017 11:18:33       19         Voice     210  15581    35573
(504) 638-7196     (504) 715-5539      (504) 715-5539   Outbound     10/04/2017 11:44:04   10/04/2017 11:44:24       20         Voice     210  25540    25540
(504) 638-7196     (504) 715-5539      (504) 715-5539   Outbound     10/04/2017 11:44:30   10/04/2017 11:45:07       37         Voice     210  25540    25540
(504) 316-1869          -267           (504) 638-7196  Routed_Call   10/04/2017 12:03:49   10/04/2017 12:05:46      117         Voice     210    0        0
(504) 316-1869     (504) 638-7196           -267        Inbound      10/04/2017 12:03:49   10/04/2017 12:05:46      117         Voice     210  35569    35569
(225) 802-4467     (504) 638-7196      (504) 638-7196   Inbound      10/04/2017 12:11:26   10/04/2017 12:12:09       43         Voice     210  35569    30000
(504) 451-0501          -362           (504) 638-7196  Routed_Call   10/04/2017 12:17:32   10/04/2017 12:18:49       77         Voice     210    0        0
(504) 451-0501     (504) 638-7196           -362        Inbound      10/04/2017 12:17:32   10/04/2017 12:18:49       77         Voice     210  35569    35569
(504) 758-5389          -573           (504) 638-7196  Routed_Call   10/04/2017 12:45:20   10/04/2017 12:46:13       53         Voice     210    0        0
(504) 758-5389     (504) 638-7196           -573        Inbound      10/04/2017 12:45:20   10/04/2017 12:46:13       53         Voice     210  35569    35569
(504) 758-5389     (504) 638-7196      (504) 638-7196 Undetermined   10/04/2017 12:47:05   10/04/2017 12:47:07       2          Voice     210    0        0
(504) 205-7695     (504) 638-7196           -880        Inbound      10/04/2017 12:51:13   10/04/2017 12:52:05       52         Voice     210  35569    35569
(504) 205-7695          -880           (504) 638-7196  Routed_Call   10/04/2017 12:51:13   10/04/2017 12:52:05       52         Voice     210    0        0
(504) 758-5389     (504) 638-7196      (504) 638-7196 Undetermined   10/04/2017 12:59:31   10/04/2017 12:59:37       6          Voice     210    0        0
(504) 638-7196     (504) 758-5389      (504) 758-5389   Outbound     10/04/2017 12:59:43   10/04/2017 13:01:46      123         Voice     210  35569    35569
(504) 491-5639          -795           (504) 638-7196  Routed_Call   10/04/2017 13:27:10   10/04/2017 13:27:27       17         Voice     210    0        0
(504) 491-5639     (504) 638-7196           -795        Inbound      10/04/2017 13:27:11   10/04/2017 13:27:27       16         Voice     210  35586    35586
(504) 491-5639          -225           (504) 638-7196  Routed_Call   10/04/2017 13:27:35   10/04/2017 13:28:24       49         Voice     210    0        0
(504) 491-5639     (504) 638-7196           -225        Inbound      10/04/2017 13:27:36   10/04/2017 13:28:23       47         Voice     210  35586    35586
(504) 638-7196     (205) 462-7296     (1205) 462-7296   Outbound     10/04/2017 14:24:36   10/04/2017 14:27:01      145         Voice     210  35569    35569
(504) 343-2794     (504) 638-7196      (504) 638-7196   Inbound      10/04/2017 14:27:11   10/04/2017 14:28:44       93         Voice     210  35569    35569
(504) 758-5389   (6245000) 000-0202    (504) 638-7196  Routed_Call   10/04/2017 14:48:37   10/04/2017 14:49:08       31         Voice     210    0        0
(504) 758-5389     (504) 638-7196      (504) 638-7196  Routed_Call   10/04/2017 14:48:37   10/04/2017 14:49:08       31         Voice     210    0        0
(504) 758-5389     (504) 638-7196           -490      Undetermined   10/04/2017 14:48:37   10/04/2017 14:49:04       27         Voice     210    0        0
(504) 638-7196     (205) 335-9549      (205) 335-9549   Outbound     10/04/2017 14:56:56   10/04/2017 14:57:26       30         Voice     210  35569    35569
(504) 758-5389          -255           (504) 638-7196  Routed_Call   10/04/2017 15:17:09   10/04/2017 15:20:22      193         Voice     210    0        0
(504) 758-5389     (504) 638-7196           -255        Inbound      10/04/2017 15:17:09   10/04/2017 15:20:22      193         Voice     210  35569    35569
(504) 638-7196     (504) 228-7902      (504) 228-7902   Outbound     10/04/2017 15:24:35   10/04/2017 15:26:07       92         Voice     210  35569    35569




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 55 of 61
10/11/2019-3:27 PM                                                Call Records For PTN 5046387196                                                          55 of 61




CALLING_NBR      CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 458-1473        -697         (504) 638-7196  Routed_Call   10/04/2017 15:33:03   10/04/2017 15:35:04      121           Voice     210    0        0
(504) 458-1473   (504) 638-7196         -697        Inbound      10/04/2017 15:33:04   10/04/2017 15:35:04      120           Voice     210  35569    35569
(205) 335-9549   (504) 638-7196         -705        Inbound      10/04/2017 15:36:33   10/04/2017 15:37:13       40           Voice     210  35569    35569
(205) 335-9549        -705         (504) 638-7196  Routed_Call   10/04/2017 15:36:33   10/04/2017 15:37:13       40           Voice     210    0        0
(504) 638-7196   (504) 658-7100    (504) 658-7100   Outbound     10/04/2017 15:42:45   10/04/2017 15:44:26      101           Voice     210  35569    35569
(504) 316-1869   (504) 638-7196                      Inbound     10/04/2017 15:46:36   10/04/2017 15:46:36       0             Wifi     227    0        0
(504) 638-7196   (504) 316-1869                     Outbound     10/04/2017 15:47:06   10/04/2017 15:47:06       0             Wifi     194    0        0
(504) 316-1869   (504) 638-7196                      Inbound     10/04/2017 15:47:38   10/04/2017 15:47:38       0             Wifi     227    0        0
(504) 638-7196   (504) 658-7100    (504) 658-7100   Outbound     10/04/2017 15:49:08   10/04/2017 15:50:36       88           Voice     210  35569    35569
(281) 736-0903   (504) 638-7196    (504) 638-7196   Inbound      10/04/2017 16:05:19   10/04/2017 16:06:37       78           Voice     210  35569    30000
(504) 638-7196   (205) 335-9549    (205) 335-9549   Outbound     10/04/2017 16:08:48   10/04/2017 16:08:53       5            Voice     210  35569    35569
(504) 638-7196   (281) 736-0903    (281) 736-0903   Outbound     10/04/2017 16:09:09   10/04/2017 16:09:50       41           Voice     210  35569    35569
(225) 802-4467   (504) 638-7196    (504) 638-7196   Inbound      10/04/2017 16:17:23   10/04/2017 16:18:01       38           Voice     210  35569    30000
(504) 343-2794   (504) 638-7196    (504) 638-7196   Inbound      10/04/2017 16:26:00   10/04/2017 16:26:22       22           Voice     210  35569    35569
    -3333        (504) 638-7196                      Inbound     10/04/2017 16:29:18   10/04/2017 16:29:18       0          Text Detail 195    0        0
(504) 307-1715        -974            638-7196     Routed_Call   10/04/2017 16:33:24   10/04/2017 16:33:58       34           Voice     210  34515    34515
(504) 307-1715   (504) 638-7196         -974        Inbound      10/04/2017 16:33:26   10/04/2017 16:33:57       31           Voice     210  35569    35569
(504) 516-5074   (504) 638-7196    (504) 638-7196   Inbound      10/04/2017 16:52:08   10/04/2017 16:52:48       40           Voice     210  35569    35569
(504) 638-7196   (504) 516-5074    (504) 516-5074   Outbound     10/04/2017 17:12:33   10/04/2017 17:12:58       25           Voice     210  35569    35569
(504) 300-2020   (504) 638-7196    (504) 638-7196   Inbound      10/04/2017 17:14:33   10/04/2017 17:14:57       24           Voice     210  35569    30000
(504) 333-9478   (504) 638-7196          -82        Inbound      10/04/2017 17:25:03   10/04/2017 17:25:36       33           Voice     210  35566    35566
(504) 333-9478         -82         (504) 638-7196  Routed_Call   10/04/2017 17:25:03   10/04/2017 17:25:36       33           Voice     210    0        0
(504) 638-7196   (504) 333-9478    (504) 333-9478   Outbound     10/04/2017 17:28:25   10/04/2017 17:28:49       24           Voice     210  35566    35566
(504) 900-5395        -519         (504) 638-7196  Routed_Call   10/04/2017 17:28:41   10/04/2017 17:29:04       23           Voice     210    0        0
(504) 900-5395   (504) 638-7196         -519        Inbound      10/04/2017 17:28:41   10/04/2017 17:29:03       22           Voice     210  35566    35566
(504) 638-7196   (504) 333-9478    (504) 333-9478   Outbound     10/04/2017 17:29:06   10/04/2017 17:29:13       7            Voice     210  35566    35566
(504) 638-7196   (504) 333-9478    (504) 333-9478   Outbound     10/04/2017 17:29:16   10/04/2017 17:29:55       39           Voice     210  35566    35566
(504) 333-9478   (504) 638-7196    (504) 638-7196   Inbound      10/04/2017 17:37:45   10/04/2017 17:38:34       49           Voice     210  35566    35566
(504) 228-7902   (504) 638-7196                      Inbound     10/04/2017 17:45:24   10/04/2017 17:45:24       0          Text Detail 227    0        0
(504) 333-9478        -305         (504) 638-7196  Routed_Call   10/04/2017 17:46:19   10/04/2017 17:47:10       51           Voice     210    0        0
(504) 333-9478   (504) 638-7196         -305        Inbound      10/04/2017 17:46:20   10/04/2017 17:47:10       50           Voice     210  35566    35566
(504) 723-4477   (504) 638-7196    (504) 638-7196   Inbound      10/04/2017 18:00:41   10/04/2017 18:04:43      242           Voice     210  25504    15538
(504) 638-7196   (504) 307-1715    (504) 307-1715   Outbound     10/04/2017 18:15:47   10/04/2017 18:16:20       33           Voice     210  35515    35515
(504) 307-1715        -668         (504) 638-7196  Routed_Call   10/04/2017 18:16:31   10/04/2017 18:16:53       22           Voice     210  34515    34515
(504) 307-1715   (504) 638-7196         -668        Inbound      10/04/2017 18:16:35   10/04/2017 18:16:52       17           Voice     210  35515    35515
(504) 638-7196   (281) 736-0903    (281) 736-0903   Outbound     10/04/2017 18:19:49   10/04/2017 18:20:26       37           Voice     210  35515    35515
(504) 300-2020   (504) 638-7196    (504) 638-7196   Inbound      10/04/2017 18:21:06   10/04/2017 18:22:20       74           Voice     210  35515    30000
(504) 491-5639   (504) 638-7196         -931        Inbound      10/04/2017 18:29:19   10/04/2017 18:29:48       29           Voice     210  15521    35515
(504) 491-5639        -931         (504) 638-7196  Routed_Call   10/04/2017 18:29:19   10/04/2017 18:29:48       29           Voice     210    0        0
(504) 271-1062   (504) 638-7196    (504) 638-7196   Inbound      10/04/2017 18:45:07   10/04/2017 18:45:41       34           Voice     210  15529    35515
(504) 638-7196   (504) 228-7902    (504) 228-7902   Outbound     10/04/2017 18:45:55   10/04/2017 18:50:22      267           Voice     210  15521    35515
(504) 701-4135   (504) 638-7196                      Inbound     10/04/2017 18:56:01   10/04/2017 18:56:01       0             Wifi     198    0        0
(205) 335-9549        -701         (504) 638-7196  Routed_Call   10/04/2017 19:01:54   10/04/2017 19:03:47      113           Voice     210    0        0
(205) 335-9549   (504) 638-7196         -701        Inbound      10/04/2017 19:01:54   10/04/2017 19:03:47      113           Voice     210  15521    15521
(504) 715-5539   (504) 638-7196         -721        Inbound      10/04/2017 19:15:11   10/04/2017 19:15:36       25           Voice     210  35515    35515
(504) 715-5539        -721         (504) 638-7196  Routed_Call   10/04/2017 19:15:11   10/04/2017 19:15:36       25           Voice     210    0        0
(504) 638-7196   (504) 228-7902    (504) 228-7902   Outbound     10/04/2017 19:26:45   10/04/2017 19:27:21       36           Voice     210  15520    15520
(504) 228-7902        -625         (504) 638-7196  Routed_Call   10/04/2017 19:29:22   10/04/2017 19:30:02       40           Voice     210    0        0
(504) 228-7902   (504) 638-7196         -625        Inbound      10/04/2017 19:29:22   10/04/2017 19:30:02       40           Voice     210  25520    15525
(504) 638-7196   (504) 333-9478    (504) 333-9478   Outbound     10/04/2017 19:30:59   10/04/2017 19:31:43       44           Voice     210  15530    15530
(504) 638-7196   (504) 715-5539    (504) 715-5539   Outbound     10/04/2017 19:46:33   10/04/2017 19:46:55       22           Voice     210  25540    25540
(504) 701-4135 (6245000) 000-0202 (504) 638-7196   Routed_Call   10/04/2017 19:55:10   10/04/2017 19:55:20       10           Voice     210  35515    35515
(504) 701-4135   (504) 638-7196    (504) 638-7196  Routed_Call   10/04/2017 19:55:10   10/04/2017 19:55:20       10           Voice     210  35515    35515
(504) 701-4135   (504) 638-7196         -193      Undetermined   10/04/2017 19:55:12   10/04/2017 19:55:15       3            Voice     210    0        0
(504) 295-7022        -782         (504) 638-7196  Routed_Call   10/04/2017 19:57:30   10/04/2017 19:57:57       27           Voice     210  34515    34515
(504) 295-7022   (504) 638-7196         -782        Inbound      10/04/2017 19:57:32   10/04/2017 19:57:57       25           Voice     210  25551    25551
(504) 638-7196   (504) 516-5074    (504) 516-5074   Outbound     10/04/2017 19:59:14   10/04/2017 19:59:44       30           Voice     210  25551    25551
(504) 516-5074   (504) 638-7196    (504) 638-7196   Inbound      10/04/2017 20:02:00   10/04/2017 20:03:45      105           Voice     210  25551    25551
(504) 516-5074   (504) 638-7196           -2        Inbound      10/04/2017 20:04:21   10/04/2017 20:04:38       17           Voice     210  25551    25551
(504) 516-5074          -2         (504) 638-7196  Routed_Call   10/04/2017 20:04:21   10/04/2017 20:04:38       17           Voice     210    0        0
(504) 491-5639   (504) 638-7196         -831        Inbound      10/04/2017 20:09:07   10/04/2017 20:10:18       71           Voice     210  15576    25551
(504) 491-5639        -831         (504) 638-7196  Routed_Call   10/04/2017 20:09:07   10/04/2017 20:10:18       71           Voice     210    0        0
(504) 638-7196   (504) 491-5639    (504) 491-5639   Outbound     10/04/2017 20:58:29   10/04/2017 20:58:47       18           Voice     210  25577    25577
(225) 603-3623   (504) 638-7196    (504) 638-7196  Routed_Call   10/04/2017 21:48:23   10/04/2017 21:48:54       31           Voice     210    0        0
(225) 603-3623 (6245000) 000-0202 (504) 638-7196   Routed_Call   10/04/2017 21:48:23   10/04/2017 21:48:54       31           Voice     210    0        0
(225) 603-3623   (504) 638-7196         -445      Undetermined   10/04/2017 21:48:24   10/04/2017 21:48:51       27           Voice     210    0        0
(504) 758-5389   (504) 638-7196    (504) 638-7196   Inbound      10/05/2017 08:22:11   10/05/2017 08:22:54       43           Voice     210  35705    35705
(504) 491-5639        -593         (504) 638-7196  Routed_Call   10/05/2017 08:51:52   10/05/2017 08:52:28       36           Voice     210    0        0
(504) 491-5639   (504) 638-7196         -593        Inbound      10/05/2017 08:51:52   10/05/2017 08:52:28       36           Voice     210  35705    35705
(504) 324-1760   (504) 638-7196    (504) 638-7196   Inbound      10/05/2017 09:50:49   10/05/2017 09:51:33       44           Voice     210  25700    25700
(504) 491-5639   (504) 638-7196    (504) 638-7196   Inbound      10/05/2017 09:53:01   10/05/2017 09:53:59       58           Voice     210  25700    25700
(504) 638-7196   (504) 912-0208    (504) 912-0208   Outbound     10/05/2017 09:54:36   10/05/2017 09:55:04       28           Voice     210  25700    25700
(504) 638-7196   (504) 491-5639    (504) 491-5639   Outbound     10/05/2017 09:55:11   10/05/2017 09:55:40       29           Voice     210  35700    25700
    -3333        (504) 638-7196                      Inbound     10/05/2017 10:07:53   10/05/2017 10:07:53       0             Wifi     195    0        0
    -3333        (504) 638-7196                      Inbound     10/05/2017 10:07:54   10/05/2017 10:07:54       0             Wifi     195    0        0
(504) 491-5639   (504) 638-7196    (504) 638-7196   Inbound      10/05/2017 10:20:07   10/05/2017 10:21:08       61           Voice     210  25542    25542
(844) 770-4875   (504) 638-7196    (504) 638-7196  Routed_Call   10/05/2017 10:21:58   10/05/2017 10:22:36       38           Voice     210    0        0
(844) 770-4875 (6245000) 000-0202 (504) 638-7196   Routed_Call   10/05/2017 10:21:58   10/05/2017 10:22:36       38           Voice     210    0        0
(844) 770-4875   (504) 638-7196         -312      Undetermined   10/05/2017 10:21:58   10/05/2017 10:22:25       27           Voice     210    0        0
(504) 570-3382   (504) 638-7196                      Inbound     10/05/2017 10:26:39   10/05/2017 10:26:39       0          Text Detail 541    0        0
(504) 570-3382   (504) 638-7196                      Inbound     10/05/2017 10:26:40   10/05/2017 10:26:40       0          Text Detail 541    0        0
(504) 570-3382   (504) 638-7196                      Inbound     10/05/2017 10:26:41   10/05/2017 10:26:41       0          Text Detail 541    0        0
(504) 570-3382   (504) 638-7196                      Inbound     10/05/2017 10:26:42   10/05/2017 10:26:42       0          Text Detail 541    0        0
(504) 939-4997   (504) 638-7196                      Inbound     10/05/2017 10:40:10   10/05/2017 10:40:10       0          Text Detail 196    0        0
(504) 307-1715          -1         (504) 638-7196  Routed_Call   10/05/2017 10:42:13   10/05/2017 10:42:46       33           Voice     210  25639    25639
(504) 307-1715   (504) 638-7196           -1        Inbound      10/05/2017 10:42:15   10/05/2017 10:42:44       29           Voice     210  25540    25540




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 56 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                          56 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 939-4997     (504) 638-7196                      Inbound     10/05/2017 10:45:27   10/05/2017 10:45:27       0          Text Detail 198    0        0
(504) 516-5074     (504) 638-7196         -565        Inbound      10/05/2017 10:47:16   10/05/2017 10:49:44      148           Voice     210  15542    35525
(504) 516-5074          -565         (504) 638-7196  Routed_Call   10/05/2017 10:47:16   10/05/2017 10:49:44      148           Voice     210    0        0
(504) 758-5389     (504) 638-7196    (504) 638-7196   Inbound      10/05/2017 11:19:56   10/05/2017 11:20:46       50           Voice     210  25694    25694
(225) 603-3623          -392         (504) 638-7196  Routed_Call   10/05/2017 11:40:34   10/05/2017 11:41:57       83           Voice     210    0        0
(225) 603-3623     (504) 638-7196         -392        Inbound      10/05/2017 11:40:34   10/05/2017 11:41:56       82           Voice     210  35682    15682
(504) 758-5389          -955         (504) 638-7196  Routed_Call   10/05/2017 12:00:44   10/05/2017 12:01:08       24           Voice     210    0        0
(504) 758-5389     (504) 638-7196         -955        Inbound      10/05/2017 12:00:44   10/05/2017 12:01:08       24           Voice     210  25694    25694
(504) 900-5395     (504) 638-7196         -974      Undetermined   10/05/2017 12:09:18   10/05/2017 12:09:46       28           Voice     210    0        0
(504) 900-5395   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/05/2017 12:09:18   10/05/2017 12:09:50       32           Voice     210    0        0
(504) 900-5395     (504) 638-7196    (504) 638-7196  Routed_Call   10/05/2017 12:09:18   10/05/2017 12:09:50       32           Voice     210    0        0
(504) 638-7196     (504) 900-5395    (504) 900-5395   Outbound     10/05/2017 12:13:30   10/05/2017 12:14:49       79           Voice     210  25694    25694
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      10/05/2017 12:20:24   10/05/2017 12:21:09       45           Voice     210  35701    30000
(504) 682-1809     (504) 638-7196    (504) 638-7196   Inbound      10/05/2017 12:59:52   10/05/2017 13:00:22       30           Voice     210  35705    15705
(504) 491-5639     (504) 638-7196         -912        Inbound      10/05/2017 14:15:18   10/05/2017 14:16:55       97           Voice     210  35705    35705
(504) 491-5639          -912         (504) 638-7196  Routed_Call   10/05/2017 14:15:18   10/05/2017 14:16:55       97           Voice     210    0        0
(205) 335-9549     (504) 638-7196    (504) 638-7196   Inbound      10/05/2017 14:36:51   10/05/2017 14:38:04       73           Voice     210  15705    35705
(504) 638-7196     (504) 939-4997                     Outbound     10/05/2017 15:42:43   10/05/2017 15:42:43       0          Text Detail 547    0        0
(504) 638-7196     (504) 939-4997                     Outbound     10/05/2017 15:43:05   10/05/2017 15:43:05       0          Text Detail 542    0        0
(225) 603-3623     (504) 638-7196                      Inbound     10/05/2017 15:45:31   10/05/2017 15:45:31       0          Text Detail 541    0        0
(504) 228-1817          -694         (504) 638-7196  Routed_Call   10/05/2017 16:02:36   10/05/2017 16:03:53       77           Voice     210    0        0
(504) 228-1817     (504) 638-7196         -694        Inbound      10/05/2017 16:02:37   10/05/2017 16:03:53       76           Voice     210  15696    15696
(504) 638-7196     (504) 228-7902    (504) 228-7902   Outbound     10/05/2017 16:10:04   10/05/2017 16:15:41      337           Voice     210  15688    25682
(504) 316-1869     (504) 638-7196                      Inbound     10/05/2017 16:29:22   10/05/2017 16:29:22       0          Text Detail 541    0        0
(504) 638-7196     (504) 316-1869                     Outbound     10/05/2017 16:32:19   10/05/2017 16:32:19       0          Text Detail 547    0        0
(504) 228-7902     (504) 638-7196         -751        Inbound      10/05/2017 16:53:59   10/05/2017 16:54:39       40           Voice     210  15525    15525
(504) 228-7902          -751         (504) 638-7196  Routed_Call   10/05/2017 16:53:59   10/05/2017 16:54:39       40           Voice     210    0        0
(504) 638-7196     (504) 228-7902    (504) 228-7902   Outbound     10/05/2017 16:57:55   10/05/2017 16:58:13       18           Voice     210  15520    15520
(504) 638-7196     (225) 603-3623                     Outbound     10/05/2017 17:07:01   10/05/2017 17:07:01       0          Text Detail 543    0        0
(225) 603-3623     (504) 638-7196                      Inbound     10/05/2017 17:12:49   10/05/2017 17:12:49       0          Text Detail 541    0        0
(225) 603-3623     (504) 638-7196                      Inbound     10/05/2017 17:24:16   10/05/2017 17:24:16       0          Text Detail 541    0        0
(504) 638-7196     (504) 758-5389    (504) 758-5389   Outbound     10/05/2017 17:33:58   10/05/2017 17:40:59      421           Voice     210  15521    15521
(504) 205-7695     (504) 638-7196    (504) 638-7196   Inbound      10/05/2017 17:56:58   10/05/2017 17:58:59      121           Voice     210  15555    25552
    -3333          (504) 638-7196                      Inbound     10/05/2017 18:05:29   10/05/2017 18:05:29       0             Wifi     195    0        0
    -3333          (504) 638-7196                      Inbound     10/05/2017 18:05:30   10/05/2017 18:05:30       0             Wifi     195    0        0
(504) 638-7196     (205) 335-9549                     Outbound     10/05/2017 18:10:37   10/05/2017 18:10:37       0          Text Detail 549    0        0
(205) 335-9549     (504) 638-7196    (504) 638-7196   Inbound      10/05/2017 18:13:04   10/05/2017 18:17:11      247           Voice     210  15571    35573
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      10/05/2017 18:17:09   10/05/2017 18:20:02      173           Voice     210  35573    20000
(504) 715-5539   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/05/2017 18:27:40   10/05/2017 18:28:12       32           Voice     210    0        0
(504) 715-5539     (504) 638-7196          -81      Undetermined   10/05/2017 18:27:40   10/05/2017 18:28:08       28           Voice     210    0        0
(504) 715-5539     (504) 638-7196    (504) 638-7196  Routed_Call   10/05/2017 18:27:40   10/05/2017 18:28:12       32           Voice     210    0        0
(504) 638-7196     (504) 715-5539    (504) 715-5539   Outbound     10/05/2017 18:46:43   10/05/2017 18:47:50       67           Voice     210  35515    35515
(504) 638-7196                       (504) 491-5639   Outbound     10/05/2017 18:47:56   10/05/2017 18:47:58       2            Voice     210  15521    15521
(504) 638-7196     (504) 758-5389   (1504) 758-5389   Outbound     10/05/2017 18:48:19   10/05/2017 18:48:51       32           Voice     210  15521    15521
(504) 723-4477     (504) 638-7196         -853        Inbound      10/05/2017 18:50:33   10/05/2017 18:52:29      116           Voice     210  35515    35515
(504) 723-4477          -853         (504) 638-7196  Routed_Call   10/05/2017 18:50:33   10/05/2017 18:52:28      115           Voice     210    0        0
(504) 307-1715          -258         (504) 638-7196  Routed_Call   10/05/2017 19:09:44   10/05/2017 19:10:09       25           Voice     210  35515    35515
(504) 307-1715     (504) 638-7196         -258        Inbound      10/05/2017 19:09:46   10/05/2017 19:10:09       23           Voice     210  35515    35515
(504) 515-2428          -504         (504) 638-7196  Routed_Call   10/05/2017 19:13:13   10/05/2017 19:13:45       32           Voice     210    0        0
(504) 515-2428     (504) 638-7196         -504        Inbound      10/05/2017 19:13:14   10/05/2017 19:13:45       31           Voice     210  35515    35515
(504) 638-7196     (504) 858-1183   (1504) 858-1183   Outbound     10/05/2017 19:19:43   10/05/2017 19:19:49       6            Voice     210  35515    35515
(504) 638-7196     (205) 335-9549    (205) 335-9549   Outbound     10/05/2017 19:19:53   10/05/2017 19:20:19       26           Voice     210  35515    35515
(504) 565-6915     (504) 638-7196                      Inbound     10/05/2017 19:31:15   10/05/2017 19:31:15       0             Wifi     197    0        0
(504) 565-6915          -560         (504) 638-7196  Routed_Call   10/05/2017 20:29:25   10/05/2017 20:29:36       11           Voice     210  35515    35515
(504) 565-6915     (504) 638-7196         -560      Undetermined   10/05/2017 20:29:27   10/05/2017 20:29:36       9            Voice     210    0        0
(504) 565-6915          -238         (504) 638-7196  Routed_Call   10/05/2017 20:32:15   10/05/2017 20:32:52       37           Voice     210  35515    35515
(504) 565-6915     (504) 638-7196         -238        Inbound      10/05/2017 20:32:17   10/05/2017 20:32:52       35           Voice     210  15701    25700
(504) 638-7196     (205) 335-9549                     Outbound     10/05/2017 21:46:10   10/05/2017 21:46:10       0             Wifi     197    0        0
(504) 565-6915     (504) 638-7196    (504) 638-7196  Routed_Call   10/05/2017 21:53:54   10/05/2017 21:54:35       41           Voice     210  35515    35515
(504) 565-6915   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/05/2017 21:53:54   10/05/2017 21:54:35       41           Voice     210  35515    35515
(504) 565-6915     (504) 638-7196         -905      Undetermined   10/05/2017 21:53:56   10/05/2017 21:54:23       27           Voice     210    0        0
(504) 565-6915     (504) 638-7196    (504) 638-7196  Routed_Call   10/05/2017 21:55:30   10/05/2017 21:56:05       35           Voice     210  35515    35515
(504) 565-6915     (504) 638-7196    (504) 638-7196  Routed_Call   10/05/2017 21:55:30   10/05/2017 21:56:05       35           Voice     210  35515    35515
(504) 565-6915     (504) 638-7196         -362      Undetermined   10/05/2017 21:55:32   10/05/2017 21:56:01       29           Voice     210    0        0
(504) 638-7196     (504) 516-5074                     Outbound     10/05/2017 22:03:29   10/05/2017 22:03:29       0          Text Detail 540    0        0
(504) 516-5074     (504) 638-7196                      Inbound     10/05/2017 22:05:57   10/05/2017 22:05:57       0          Text Detail 541    0        0
(504) 300-2020   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/05/2017 22:16:25   10/05/2017 22:16:58       33           Voice     210  14700    14700
(985) 200-1408     (504) 638-7196    (504) 638-7196  Routed_Call   10/05/2017 22:24:49   10/05/2017 22:25:26       37           Voice     210    0        0
(985) 200-1408   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/05/2017 22:24:49   10/05/2017 22:25:26       37           Voice     210    0        0
(985) 200-1408     (504) 638-7196         -533      Undetermined   10/05/2017 22:24:50   10/05/2017 22:25:17       27           Voice     210    0        0
(985) 200-1408          -979         (504) 638-7196  Routed_Call   10/05/2017 22:31:29   10/05/2017 22:31:32       3            Voice     210    0        0
(985) 200-1408     (504) 638-7196         -979       Routed_Call   10/05/2017 22:31:29   10/05/2017 22:31:32       3            Voice     210    0        0
(504) 565-6915   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/05/2017 23:08:17   10/05/2017 23:09:04       47           Voice     210  35515    35515
(504) 565-6915     (504) 638-7196    (504) 638-7196  Routed_Call   10/05/2017 23:08:17   10/05/2017 23:09:04       47           Voice     210  35515    35515
(504) 565-6915     (504) 638-7196         -149       Routed_Call   10/05/2017 23:08:20   10/05/2017 23:08:54       34           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   10/05/2017 23:50:33   10/05/2017 23:51:25       52           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/05/2017 23:50:33   10/05/2017 23:51:25       52           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -279      Undetermined   10/05/2017 23:50:33   10/05/2017 23:51:03       30           Voice     210    0        0
(985) 200-1408     (504) 638-7196         -858      Undetermined   10/06/2017 00:16:22   10/06/2017 00:16:49       27           Voice     210    0        0
(985) 200-1408   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/06/2017 00:16:22   10/06/2017 00:16:56       34           Voice     210    0        0
(985) 200-1408     (504) 638-7196    (504) 638-7196  Routed_Call   10/06/2017 00:16:22   10/06/2017 00:16:56       34           Voice     210    0        0
(205) 335-9549     (504) 638-7196                      Inbound     10/06/2017 02:44:54   10/06/2017 02:44:54       0          Text Detail 541    0        0
(504) 638-7196     (205) 335-9549                     Outbound     10/06/2017 02:45:35   10/06/2017 02:45:35       0          Text Detail 544    0        0
(205) 335-9549     (504) 638-7196                      Inbound     10/06/2017 02:45:49   10/06/2017 02:45:49       0          Text Detail 541    0        0
(205) 335-9549     (504) 638-7196                      Inbound     10/06/2017 02:48:32   10/06/2017 02:48:32       0          Text Detail 541    0        0
(504) 638-7196     (205) 335-9549                     Outbound     10/06/2017 02:48:56   10/06/2017 02:48:56       0          Text Detail 549    0        0




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 57 of 61
10/11/2019-3:27 PM                                                    Call Records For PTN 5046387196                                                          57 of 61




CALLING_NBR        CALLED_NBR         DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
    -9343          (504) 638-7196                        Inbound     10/06/2017 03:51:25   10/06/2017 03:51:25       0          Text Detail 541    0        0
(504) 638-7196     (205) 335-9549                       Outbound     10/06/2017 07:06:46   10/06/2017 07:06:46       0             Wifi     195    0        0
(504) 638-7196     (504) 333-9478     (1504) 333-9478   Outbound     10/06/2017 07:19:51   10/06/2017 07:20:33       42           Voice     210  35565    35565
(504) 491-5639     (504) 638-7196           -221      Undetermined   10/06/2017 08:41:13   10/06/2017 08:41:39       26           Voice     210    0        0
(504) 491-5639     (504) 638-7196      (504) 638-7196  Routed_Call   10/06/2017 08:41:13   10/06/2017 08:41:41       28           Voice     210    0        0
(504) 491-5639   (6245000) 000-0202    (504) 638-7196  Routed_Call   10/06/2017 08:41:13   10/06/2017 08:41:41       28           Voice     210    0        0
(504) 638-7196     (504) 516-5074                       Outbound     10/06/2017 08:55:38   10/06/2017 08:55:38       0          Text Detail 195    0        0
    -9343          (504) 638-7196                        Inbound     10/06/2017 09:10:35   10/06/2017 09:10:35       0          Text Detail 195    0        0
(504) 324-1760   (6245000) 000-0202    (504) 638-7196  Routed_Call   10/06/2017 09:46:31   10/06/2017 09:47:36       65           Voice     210    0        0
(504) 324-1760     (504) 638-7196      (504) 638-7196  Routed_Call   10/06/2017 09:46:31   10/06/2017 09:47:36       65           Voice     210    0        0
(504) 324-1760     (504) 638-7196           -964      Undetermined   10/06/2017 09:46:31   10/06/2017 09:47:01       30           Voice     210    0        0
(504) 333-9478          -699           (504) 638-7196  Routed_Call   10/06/2017 09:47:11   10/06/2017 09:47:44       33           Voice     210    0        0
(504) 333-9478     (504) 638-7196           -699        Inbound      10/06/2017 09:47:12   10/06/2017 09:47:44       32           Voice     210  34752    24752
(504) 271-1062     (504) 638-7196      (504) 638-7196  Routed_Call   10/06/2017 10:10:07   10/06/2017 10:10:35       28           Voice     210    0        0
(504) 271-1062   (6245000) 000-0202    (504) 638-7196  Routed_Call   10/06/2017 10:10:07   10/06/2017 10:10:35       28           Voice     210    0        0
(504) 638-7196     (205) 335-9549                       Outbound     10/06/2017 10:10:14   10/06/2017 10:10:14       0          Text Detail 549    0        0
(504) 491-5639   (6245000) 000-0202    (504) 638-7196  Routed_Call   10/06/2017 10:10:37   10/06/2017 10:11:03       26           Voice     210    0        0
(504) 491-5639     (504) 638-7196      (504) 638-7196  Routed_Call   10/06/2017 10:10:37   10/06/2017 10:11:03       26           Voice     210    0        0
(504) 491-5639     (769) 390-0919      (504) 638-7196  Routed_Call   10/06/2017 10:11:12   10/06/2017 10:11:19       7            Voice     210    0        0
(504) 565-6915     (504) 638-7196      (504) 638-7196  Routed_Call   10/06/2017 10:51:05   10/06/2017 10:51:47       42           Voice     210  35532    35532
(504) 565-6915   (6245000) 000-0202    (504) 638-7196  Routed_Call   10/06/2017 10:51:05   10/06/2017 10:51:47       42           Voice     210  35532    35532
(504) 565-6915     (504) 638-7196           -788      Undetermined   10/06/2017 10:51:07   10/06/2017 10:51:36       29           Voice     210    0        0
(205) 335-9549           -42           (504) 638-7196  Routed_Call   10/06/2017 10:59:51   10/06/2017 11:01:02       71           Voice     210    0        0
(205) 335-9549     (504) 638-7196            -42        Inbound      10/06/2017 10:59:52   10/06/2017 11:01:02       70           Voice     210  24911    24911
(504) 912-0208     (504) 638-7196      (504) 638-7196  Routed_Call   10/06/2017 11:40:48   10/06/2017 11:41:08       20           Voice     210    0        0
(504) 912-0208   (6245000) 000-0202    (504) 638-7196  Routed_Call   10/06/2017 11:40:48   10/06/2017 11:41:08       20           Voice     210    0        0
(504) 638-7196     (504) 316-1869                       Outbound     10/06/2017 12:02:51   10/06/2017 12:02:51       0          Text Detail 198    0        0
(504) 570-3382     (504) 638-7196                        Inbound     10/06/2017 12:07:11   10/06/2017 12:07:11       0          Text Detail 541    0        0
(504) 570-3382     (504) 638-7196                        Inbound     10/06/2017 12:07:12   10/06/2017 12:07:12       0          Text Detail 541    0        0
(504) 570-3382     (504) 638-7196                        Inbound     10/06/2017 12:07:13   10/06/2017 12:07:13       0          Text Detail 541    0        0
(225) 802-4467     (504) 638-7196      (504) 638-7196   Inbound      10/06/2017 12:15:51   10/06/2017 12:17:11       80           Voice     210  25924    20000
(504) 912-0208   (6245000) 000-0202    (504) 638-7196  Routed_Call   10/06/2017 12:23:40   10/06/2017 12:24:10       30           Voice     210    0        0
(504) 758-5389     (504) 638-7196      (205) 356-0934 Undetermined   10/06/2017 12:27:29   10/06/2017 12:27:58       29           Voice     206    0        0
(281) 736-0903     (504) 638-7196      (205) 356-0806 Undetermined   10/06/2017 12:41:55   10/06/2017 12:42:27       32           Voice     206    0        0
(504) 912-0208   (6245000) 000-0202    (504) 638-7196  Routed_Call   10/06/2017 12:53:01   10/06/2017 12:53:31       30           Voice     210    0        0
(504) 912-0208     (504) 638-7196           -846      Undetermined   10/06/2017 12:53:01   10/06/2017 12:53:28       27           Voice     210    0        0
(504) 912-0208     (504) 638-7196      (504) 638-7196  Routed_Call   10/06/2017 12:53:01   10/06/2017 12:53:31       30           Voice     210    0        0
(504) 912-0208     (504) 638-7196      (504) 638-7196  Routed_Call   10/06/2017 13:01:15   10/06/2017 13:02:03       48           Voice     210    0        0
(504) 912-0208   (6245000) 000-0202    (504) 638-7196  Routed_Call   10/06/2017 13:01:15   10/06/2017 13:02:03       48           Voice     210    0        0
(504) 638-7196     (205) 335-9549                       Outbound     10/06/2017 13:12:55   10/06/2017 13:12:55       0          Text Detail 197    0        0
(504) 516-5074     (504) 638-7196      (205) 356-0899 Undetermined   10/06/2017 13:22:22   10/06/2017 13:22:54       32           Voice     206    0        0
(205) 335-9549     (504) 638-7196                        Inbound     10/06/2017 13:26:28   10/06/2017 13:26:28       0          Text Detail 541    0        0
(504) 638-7196     (205) 335-9549                       Outbound     10/06/2017 13:27:02   10/06/2017 13:27:02       0          Text Detail 544    0        0
(504) 758-5389     (504) 638-7196      (504) 638-7196  Routed_Call   10/06/2017 13:27:29   10/06/2017 13:28:07       38           Voice     210    0        0
(504) 758-5389   (6245000) 000-0202    (504) 638-7196  Routed_Call   10/06/2017 13:27:29   10/06/2017 13:28:07       38           Voice     210    0        0
(281) 736-0903     (504) 638-7196      (504) 638-7196  Routed_Call   10/06/2017 13:41:52   10/06/2017 13:42:31       39           Voice     210  35688    35688
(281) 736-0903   (6245000) 000-0202    (504) 638-7196  Routed_Call   10/06/2017 13:41:52   10/06/2017 13:42:31       39           Voice     210  35688    35688
    -9343          (504) 638-7196                        Inbound     10/06/2017 13:47:36   10/06/2017 13:47:36       0          Text Detail 541    0        0
(225) 573-7118     (504) 638-7196                        Inbound     10/06/2017 14:09:50   10/06/2017 14:09:50       0          Text Detail 541    0        0
(225) 573-7118     (504) 638-7196                        Inbound     10/06/2017 14:10:46   10/06/2017 14:10:46       0          Text Detail 541    0        0
(504) 638-7196     (205) 335-9549                       Outbound     10/06/2017 14:11:03   10/06/2017 14:11:03       0          Text Detail 195    0        0
(225) 573-7118     (504) 638-7196                        Inbound     10/06/2017 14:22:11   10/06/2017 14:22:11       0          Text Detail 541    0        0
(504) 516-5074   (6245000) 000-0202    (504) 638-7196  Routed_Call   10/06/2017 14:22:21   10/06/2017 14:23:05       44           Voice     210    0        0
(504) 516-5074     (504) 638-7196      (504) 638-7196  Routed_Call   10/06/2017 14:22:21   10/06/2017 14:23:05       44           Voice     210    0        0
(504) 333-9478   (6245000) 000-0202    (504) 638-7196  Routed_Call   10/06/2017 14:22:24   10/06/2017 14:22:30       6            Voice     210    0        0
(504) 638-7196     (504) 799-9082                       Outbound     10/06/2017 14:46:13   10/06/2017 14:46:13       0             Wifi     192    0        0
(504) 638-7196     (205) 335-9549                       Outbound     10/06/2017 14:52:57   10/06/2017 14:52:57       0             Wifi     193    0        0
(504) 638-7196     (205) 335-9549                       Outbound     10/06/2017 15:00:48   10/06/2017 15:00:48       0             Wifi     196    0        0
(504) 638-7196     (205) 335-9549                       Outbound     10/06/2017 15:01:55   10/06/2017 15:01:55       0             Wifi     195    0        0
    -9343          (504) 638-7196                        Inbound     10/06/2017 15:03:21   10/06/2017 15:03:21       0          Text Detail 194    0        0
(205) 335-9549     (256) 689-4239      (504) 638-7196  Routed_Call   10/06/2017 15:05:25   10/06/2017 15:06:18       53           Voice     210    0        0
(504) 638-7196     (205) 335-9549                       Outbound     10/06/2017 15:19:48   10/06/2017 15:19:48       0          Text Detail 196    0        0
(504) 516-5074     (504) 638-7196                        Inbound     10/06/2017 15:21:31   10/06/2017 15:21:31       0          Text Detail 541    0        0
(504) 410-4593     (504) 638-7196      (205) 356-0810   Inbound      10/06/2017 15:31:55   10/06/2017 15:32:33       38           Voice     206  36335    36335
(504) 638-7196     (205) 335-9549                       Outbound     10/06/2017 15:48:43   10/06/2017 15:48:43       0             Wifi     229    0        0
(504) 638-7196     (205) 335-9549                       Outbound     10/06/2017 15:51:06   10/06/2017 15:51:06       0             Wifi     194    0        0
(225) 573-7118   (6245000) 000-0202    (504) 638-7196  Routed_Call   10/06/2017 16:02:34   10/06/2017 16:03:20       46           Voice     210    0        0
(225) 573-7118     (504) 638-7196      (504) 638-7196  Routed_Call   10/06/2017 16:02:34   10/06/2017 16:03:20       46           Voice     210    0        0
(504) 564-2011     (504) 638-7196      (205) 356-0926   Inbound      10/06/2017 16:04:52   10/06/2017 16:05:37       45           Voice     206  16422    16422
(504) 565-6915     (504) 638-7196                        Inbound     10/06/2017 16:07:44   10/06/2017 16:07:44       0             Wifi     197    0        0
(205) 335-9549     (504) 638-7196      (205) 356-0969   Inbound      10/06/2017 16:08:16   10/06/2017 16:08:40       24           Voice     206  16422    16422
(225) 573-7118     (504) 638-7196      (205) 356-0936   Inbound      10/06/2017 16:28:17   10/06/2017 16:30:48      151           Voice     206  36432    36432
(504) 638-7196     (205) 462-7296     (1205) 462-7296   Outbound     10/06/2017 16:30:55   10/06/2017 16:31:59       64           Voice     206  36432    36432
(504) 410-4593     (205) 356-0810      (504) 638-7196  Routed_Call   10/06/2017 16:31:54   10/06/2017 16:32:33       39           Voice     210    0        0
(504) 638-7196     (205) 335-9549      (205) 335-9549   Outbound     10/06/2017 16:35:03   10/06/2017 16:35:19       16           Voice     206  36432    36432
(504) 638-7196     (205) 462-7296     (1205) 462-7296   Outbound     10/06/2017 16:36:30   10/06/2017 16:37:02       32           Voice     206  36432    36432
(504) 316-1869     (504) 638-7196                        Inbound     10/06/2017 16:36:39   10/06/2017 16:36:39       0          Text Detail 541    0        0
(504) 638-7196     (205) 462-7296     (1205) 462-7296   Outbound     10/06/2017 16:40:58   10/06/2017 16:41:50       52           Voice     206  16422    16422
(504) 638-7196     (504) 906-8069                       Outbound     10/06/2017 16:44:35   10/06/2017 16:44:35       0             Wifi     195    0        0
(504) 638-7196     (504) 906-8069                       Outbound     10/06/2017 16:46:57   10/06/2017 16:46:57       0             Wifi     194    0        0
(504) 316-1869     (504) 638-7196                        Inbound     10/06/2017 17:03:04   10/06/2017 17:03:04       0          Text Detail 541    0        0
(281) 736-0903     (504) 638-7196      (205) 356-0899   Inbound      10/06/2017 17:03:31   10/06/2017 17:04:09       38           Voice     206  26427    26427
(504) 564-2011     (205) 356-0926      (504) 638-7196  Routed_Call   10/06/2017 17:04:52   10/06/2017 17:05:37       45           Voice     210    0        0
(504) 343-2794     (504) 638-7196      (205) 356-0906   Inbound      10/06/2017 17:07:05   10/06/2017 17:08:00       55           Voice     206  16429    16429
(205) 335-9549     (205) 356-0969      (504) 638-7196  Routed_Call   10/06/2017 17:08:15   10/06/2017 17:08:40       25           Voice     210    0        0
(504) 324-1760     (504) 638-7196      (205) 356-0812   Inbound      10/06/2017 17:12:42   10/06/2017 17:13:15       33           Voice     206  26425    26425




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 58 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                          58 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(225) 573-7118     (205) 356-0936    (504) 638-7196  Routed_Call   10/06/2017 17:28:17   10/06/2017 17:30:48      151           Voice     210    0        0
(504) 518-3267     (504) 638-7196    (205) 356-0926 Undetermined   10/06/2017 17:43:33   10/06/2017 17:44:01       28           Voice     206    0        0
(504) 518-3267     (504) 638-7196    (205) 356-0823  Routed_Call   10/06/2017 17:51:22   10/06/2017 17:51:22       0            Voice     206    0        0
(281) 736-0903     (205) 356-0899    (504) 638-7196  Routed_Call   10/06/2017 18:03:28   10/06/2017 18:04:09       41           Voice     210  35694    35694
(504) 906-8069   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/06/2017 18:03:33   10/06/2017 18:03:39       6            Voice     210    0        0
(504) 343-2794     (205) 356-0906    (504) 638-7196  Routed_Call   10/06/2017 18:07:04   10/06/2017 18:08:00       56           Voice     210    0        0
(504) 324-1760     (205) 356-0812    (504) 638-7196  Routed_Call   10/06/2017 18:12:41   10/06/2017 18:13:15       34           Voice     210    0        0
(205) 335-9549     (504) 638-7196                      Inbound     10/06/2017 18:13:31   10/06/2017 18:13:31       0          Text Detail 541    0        0
(504) 516-5074     (504) 638-7196    (205) 356-0847 Undetermined   10/06/2017 18:23:15   10/06/2017 18:23:42       27           Voice     206    0        0
(337) 201-4637     (504) 638-7196    (205) 356-0969 Undetermined   10/06/2017 18:29:23   10/06/2017 18:29:50       27           Voice     206    0        0
(504) 491-5639     (504) 638-7196    (205) 356-0810 Undetermined   10/06/2017 18:41:11   10/06/2017 18:41:37       26           Voice     206    0        0
(504) 518-3267   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/06/2017 18:43:30   10/06/2017 18:44:07       37           Voice     210  25565    15565
(504) 518-3267     (504) 638-7196    (504) 638-7196  Routed_Call   10/06/2017 18:43:30   10/06/2017 18:44:07       37           Voice     210  25565    15565
    -9343          (504) 638-7196                      Inbound     10/06/2017 18:43:42   10/06/2017 18:43:42       0             Wifi     195    0        0
(504) 518-3267     (205) 356-0823    (504) 638-7196  Routed_Call   10/06/2017 18:51:19   10/06/2017 18:51:22       3            Voice     210  24573    24573
(504) 564-2011     (504) 638-7196    (205) 356-0849   Inbound      10/06/2017 18:55:56   10/06/2017 18:56:19       23           Voice     206  16568    16568
(504) 638-7196     (504) 564-2011    (504) 564-2011   Outbound     10/06/2017 18:56:32   10/06/2017 18:56:51       19           Voice     206  16568    16568
(504) 564-2011     (504) 638-7196    (205) 356-0812   Inbound      10/06/2017 18:56:59   10/06/2017 18:57:12       13           Voice     206  16568    16568
(504) 638-7196     (205) 462-7296   (1205) 462-7296   Outbound     10/06/2017 18:57:19   10/06/2017 18:57:24       5            Voice     206  16568    16568
(504) 638-7196     (504) 564-2011    (504) 564-2011   Outbound     10/06/2017 18:58:22   10/06/2017 18:58:58       36           Voice     206  16569    16569
(205) 335-9549     (504) 638-7196                      Inbound     10/06/2017 19:13:23   10/06/2017 19:13:23       0          Text Detail 541    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/06/2017 19:23:14   10/06/2017 19:23:44       30           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   10/06/2017 19:23:14   10/06/2017 19:23:44       30           Voice     210    0        0
(337) 201-4637     (504) 638-7196    (504) 638-7196  Routed_Call   10/06/2017 19:29:23   10/06/2017 19:29:58       35           Voice     210    0        0
(337) 201-4637   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/06/2017 19:29:23   10/06/2017 19:29:58       35           Voice     210    0        0
(504) 638-7196     (205) 335-9549                     Outbound     10/06/2017 19:38:09   10/06/2017 19:38:09       0             Wifi     197    0        0
(504) 491-5639     (504) 638-7196    (504) 638-7196  Routed_Call   10/06/2017 19:41:10   10/06/2017 19:43:47      157           Voice     210    0        0
(504) 491-5639   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/06/2017 19:41:10   10/06/2017 19:43:47      157           Voice     210    0        0
(504) 638-7196     (504) 564-2011    (504) 564-2011   Outbound     10/06/2017 19:42:30   10/06/2017 19:43:01       31           Voice     206  17605    17605
(504) 799-9082     (504) 638-7196    (205) 356-0805   Inbound      10/06/2017 19:48:09   10/06/2017 19:56:42      513           Voice     206  27605    17613
(205) 335-9549     (504) 638-7196                      Inbound     10/06/2017 19:52:28   10/06/2017 19:52:28       0          Text Detail 541    0        0
(504) 948-5617     (504) 638-7196    (205) 356-0815 Undetermined   10/06/2017 19:52:59   10/06/2017 19:53:22       23           Voice     206    0        0
(504) 564-2011     (205) 356-0849    (504) 638-7196  Routed_Call   10/06/2017 19:55:55   10/06/2017 19:56:19       24           Voice     210    0        0
(504) 799-9082     (504) 638-7196    (205) 356-0969   Inbound      10/06/2017 19:56:44   10/06/2017 20:21:00     1456           Voice     206  27613    27621
(504) 564-2011     (205) 356-0812    (504) 638-7196  Routed_Call   10/06/2017 19:56:58   10/06/2017 19:57:12       14           Voice     210    0        0
(205) 335-9549     (504) 638-7196                      Inbound     10/06/2017 20:01:35   10/06/2017 20:01:35       0          Text Detail 541    0        0
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     10/06/2017 20:21:37   10/06/2017 20:22:17       40           Voice     206  27621    27621
(225) 573-7118     (504) 638-7196                      Inbound     10/06/2017 20:28:41   10/06/2017 20:28:41       0          Text Detail 541    0        0
(225) 573-7118     (504) 638-7196                      Inbound     10/06/2017 20:28:45   10/06/2017 20:28:45       0          Text Detail 541    0        0
(504) 638-7196     (205) 335-9549                     Outbound     10/06/2017 20:42:56   10/06/2017 20:42:56       0          Text Detail 195    0        0
(205) 335-9549     (504) 638-7196                      Inbound     10/06/2017 20:45:48   10/06/2017 20:45:48       0          Text Detail 541    0        0
(504) 799-9082     (205) 356-0805    (504) 638-7196  Routed_Call   10/06/2017 20:48:07   10/06/2017 20:56:42      515           Voice     210  25682    35677
(205) 335-9549     (504) 638-7196                      Inbound     10/06/2017 20:50:54   10/06/2017 20:50:54       0          Text Detail 541    0        0
(504) 948-5617     (504) 638-7196    (504) 638-7196  Routed_Call   10/06/2017 20:52:56   10/06/2017 20:53:27       31           Voice     210  35516    35516
(504) 948-5617   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/06/2017 20:52:56   10/06/2017 20:53:27       31           Voice     210  35516    35516
(504) 799-9082     (205) 356-0969    (504) 638-7196  Routed_Call   10/06/2017 20:56:42   10/06/2017 21:21:00     1458           Voice     210  15517    25688
(504) 906-8069     (504) 638-7196                      Inbound     10/06/2017 21:44:22   10/06/2017 21:44:22       0          Text Detail 541    0        0
(504) 906-8069     (504) 638-7196                      Inbound     10/06/2017 21:46:38   10/06/2017 21:46:38       0          Text Detail 541    0        0
(504) 906-8069     (504) 638-7196                      Inbound     10/06/2017 21:49:21   10/06/2017 21:49:21       0          Text Detail 541    0        0
(303) 489-5801     (504) 638-7196    (205) 356-0909 Undetermined   10/06/2017 21:52:26   10/06/2017 21:52:51       25           Voice     206    0        0
(303) 489-5801   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/06/2017 22:52:25   10/06/2017 22:52:56       31           Voice     210    0        0
(303) 489-5801     (504) 638-7196    (504) 638-7196  Routed_Call   10/06/2017 22:52:25   10/06/2017 22:52:56       31           Voice     210    0        0
(303) 489-5801          -378         (504) 638-7196  Routed_Call   10/06/2017 23:11:43   10/06/2017 23:12:27       44           Voice     210    0        0
(303) 489-5801     (504) 638-7196         -378        Inbound      10/06/2017 23:11:44   10/06/2017 23:12:27       43           Voice     210  25069    25069
(504) 605-9854     (504) 638-7196         -909      Undetermined   10/06/2017 23:39:22   10/06/2017 23:39:52       30           Voice     210    0        0
(504) 605-9854     (504) 638-7196    (504) 638-7196  Routed_Call   10/06/2017 23:39:22   10/06/2017 23:39:54       32           Voice     210    0        0
(504) 605-9854   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/06/2017 23:39:22   10/06/2017 23:39:54       32           Voice     210    0        0
(205) 335-9549     (504) 638-7196                      Inbound     10/07/2017 00:37:51   10/07/2017 00:37:51       0          Text Detail 541    0        0
(504) 516-5074     (504) 638-7196                      Inbound     10/07/2017 00:52:26   10/07/2017 00:52:26       0          Text Detail 541    0        0
(205) 335-9549     (504) 638-7196                      Inbound     10/07/2017 01:39:24   10/07/2017 01:39:24       0          Text Detail 541    0        0
(504) 432-9401     (504) 638-7196                      Inbound     10/07/2017 02:14:00   10/07/2017 02:14:00       0          Text Detail 541    0        0
(303) 489-5801     (504) 638-7196                      Inbound     10/07/2017 02:53:09   10/07/2017 02:53:09       0          Text Detail 541    0        0
(504) 638-7196     (504) 906-8069                     Outbound     10/07/2017 06:58:54   10/07/2017 06:58:54       0             Wifi     194    0        0
(504) 205-7695          -736         (504) 638-7196  Routed_Call   10/07/2017 09:22:24   10/07/2017 09:22:51       27           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -736        Inbound      10/07/2017 09:22:24   10/07/2017 09:22:51       27           Voice     210  35705    35705
(504) 638-7196     (504) 205-7695    (504) 205-7695   Outbound     10/07/2017 09:23:30   10/07/2017 09:24:05       35           Voice     210  35705    35705
(504) 205-7695          -142         (504) 638-7196  Routed_Call   10/07/2017 09:25:12   10/07/2017 09:25:33       21           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -142        Inbound      10/07/2017 09:25:12   10/07/2017 09:25:33       21           Voice     210  35705    35705
(504) 638-7196     (281) 736-0903                     Outbound     10/07/2017 09:27:02   10/07/2017 09:27:02       0             Wifi     227    0        0
(504) 516-5074     (504) 638-7196         -516        Inbound      10/07/2017 09:32:55   10/07/2017 09:35:18      143           Voice     210  35705    35705
(504) 516-5074          -516         (504) 638-7196  Routed_Call   10/07/2017 09:32:55   10/07/2017 09:35:18      143           Voice     210    0        0
(504) 516-5074          -966         (504) 638-7196  Routed_Call   10/07/2017 10:03:42   10/07/2017 10:04:12       30           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -966        Inbound      10/07/2017 10:03:42   10/07/2017 10:04:12       30           Voice     210  35573    35573
(504) 333-9478          -430         (504) 638-7196  Routed_Call   10/07/2017 10:29:32   10/07/2017 10:30:35       63           Voice     210    0        0
(504) 333-9478     (504) 638-7196         -430        Inbound      10/07/2017 10:29:32   10/07/2017 10:30:35       63           Voice     210  35688    25697
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     10/07/2017 10:31:03   10/07/2017 10:31:47       44           Voice     210  15697    35706
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     10/07/2017 10:33:37   10/07/2017 10:33:54       17           Voice     210  25700    25700
(504) 205-7695          -472         (504) 638-7196  Routed_Call   10/07/2017 11:01:51   10/07/2017 11:02:38       47           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -472        Inbound      10/07/2017 11:01:52   10/07/2017 11:02:38       46           Voice     210  15525    15525
(504) 324-1760          -714         (504) 638-7196  Routed_Call   10/07/2017 11:03:27   10/07/2017 11:04:02       35           Voice     210    0        0
(504) 324-1760     (504) 638-7196         -714        Inbound      10/07/2017 11:03:28   10/07/2017 11:04:02       34           Voice     210  25525    25525
(504) 333-9478          -871         (504) 638-7196  Routed_Call   10/07/2017 11:09:06   10/07/2017 11:09:26       20           Voice     210    0        0
(504) 333-9478     (504) 638-7196         -871        Inbound      10/07/2017 11:09:07   10/07/2017 11:09:26       19           Voice     210  15532    15532
(504) 205-7695     (504) 638-7196    (504) 638-7196   Inbound      10/07/2017 11:19:06   10/07/2017 11:19:32       26           Voice     210  25529    25529
(504) 638-7196     (205) 335-9549    (205) 335-9549   Outbound     10/07/2017 11:20:59   10/07/2017 11:21:13       14           Voice     210  25529    25529
(205) 335-9549     (504) 638-7196    (504) 638-7196   Inbound      10/07/2017 11:21:24   10/07/2017 11:22:02       38           Voice     210  25529    25529




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 59 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                          59 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 906-8069     (504) 638-7196                      Inbound     10/07/2017 11:56:27   10/07/2017 11:56:27       0          Text Detail 541    0        0
(504) 912-0208          -220         (504) 638-7196  Routed_Call   10/07/2017 11:57:46   10/07/2017 12:00:15      149           Voice     210    0        0
(504) 912-0208     (504) 638-7196         -220        Inbound      10/07/2017 11:57:47   10/07/2017 12:00:15      148           Voice     210  35705    35705
(504) 906-8069     (504) 638-7196                      Inbound     10/07/2017 11:59:21   10/07/2017 11:59:21       0          Text Detail 541    0        0
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      10/07/2017 12:06:23   10/07/2017 12:09:36      193           Voice     210  35706    20000
(504) 460-4452     (504) 638-7196          -38      Undetermined   10/07/2017 12:06:56   10/07/2017 12:07:20       24           Voice     210    0        0
(504) 460-4452   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/07/2017 12:06:56   10/07/2017 12:07:38       42           Voice     210    0        0
(504) 460-4452     (504) 638-7196    (504) 638-7196  Routed_Call   10/07/2017 12:06:56   10/07/2017 12:07:38       42           Voice     210    0        0
(504) 638-7196     (504) 460-4452    (504) 460-4452   Outbound     10/07/2017 12:10:01   10/07/2017 12:10:55       54           Voice     210  25694    25694
(504) 638-7196     (504) 300-2020    (504) 300-2020   Outbound     10/07/2017 12:12:03   10/07/2017 12:13:09       66           Voice     210  25694    25694
(504) 638-7196     (504) 912-0208    (504) 912-0208   Outbound     10/07/2017 12:17:26   10/07/2017 12:17:56       30           Voice     210  25694    25694
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     10/07/2017 12:44:46   10/07/2017 12:45:12       26           Voice     210  25694    25694
(504) 948-5617     (504) 638-7196    (504) 638-7196   Inbound      10/07/2017 12:55:01   10/07/2017 12:55:48       47           Voice     210  35682    30000
(504) 435-3257     (504) 638-7196    (504) 638-7196   Inbound      10/07/2017 12:57:02   10/07/2017 13:22:15     1513           Voice     210  35682    15525
(303) 489-5801   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/07/2017 12:59:37   10/07/2017 13:00:06       29           Voice     210    0        0
(504) 205-7695   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/07/2017 13:10:57   10/07/2017 13:11:25       28           Voice     210    0        0
(504) 205-7695     (504) 638-7196    (504) 638-7196  Routed_Call   10/07/2017 13:10:57   10/07/2017 13:11:25       28           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -859      Undetermined   10/07/2017 13:10:57   10/07/2017 13:11:21       24           Voice     210    0        0
(504) 205-7695     (504) 638-7196    (504) 638-7196  Routed_Call   10/07/2017 13:20:09   10/07/2017 13:20:48       39           Voice     210    0        0
(504) 205-7695   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/07/2017 13:20:09   10/07/2017 13:20:48       39           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -991      Undetermined   10/07/2017 13:20:10   10/07/2017 13:20:33       23           Voice     210    0        0
(504) 799-9082     (504) 638-7196    (504) 638-7196   Inbound      10/07/2017 13:22:06   10/07/2017 13:26:52      286           Voice     210  15525    20000
(504) 638-7196     (504) 307-1715    (504) 307-1715   Outbound     10/07/2017 13:32:35   10/07/2017 13:33:03       28           Voice     210  15521    15521
(281) 736-0903     (504) 638-7196    (504) 638-7196   Inbound      10/07/2017 13:42:32   10/07/2017 13:43:18       46           Voice     210  15521    10000
(281) 736-0903   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/07/2017 13:55:01   10/07/2017 13:55:26       25           Voice     210  34697    34697
(504) 206-5817          -679         (504) 638-7196  Routed_Call   10/07/2017 14:37:26   10/07/2017 14:38:20       54           Voice     210    0        0
(504) 206-5817     (504) 638-7196         -679        Inbound      10/07/2017 14:37:26   10/07/2017 14:38:20       54           Voice     210  35706    35706
(504) 516-5074     (504) 638-7196         -973      Undetermined   10/07/2017 15:02:15   10/07/2017 15:02:45       30           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/07/2017 15:02:15   10/07/2017 15:02:48       33           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   10/07/2017 15:02:15   10/07/2017 15:02:48       33           Voice     210    0        0
(205) 335-9549     (504) 638-7196                      Inbound     10/07/2017 15:25:18   10/07/2017 15:25:18       0          Text Detail 541    0        0
(205) 335-9549     (504) 638-7196                      Inbound     10/07/2017 15:25:38   10/07/2017 15:25:38       0          Text Detail 541    0        0
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     10/07/2017 15:30:39   10/07/2017 15:31:24       45           Voice     210  35705    35705
(504) 638-7196     (205) 335-9549                     Outbound     10/07/2017 15:36:55   10/07/2017 15:36:55       0          Text Detail 544    0        0
(205) 335-9549     (504) 638-7196                      Inbound     10/07/2017 15:37:18   10/07/2017 15:37:18       0          Text Detail 541    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   10/07/2017 15:38:35   10/07/2017 15:39:10       35           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/07/2017 15:38:35   10/07/2017 15:39:10       35           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -117      Undetermined   10/07/2017 15:38:36   10/07/2017 15:39:01       25           Voice     210    0        0
(504) 316-1869     (504) 638-7196                      Inbound     10/07/2017 15:54:56   10/07/2017 15:54:56       0          Text Detail 541    0        0
(504) 638-7196     (504) 316-1869                     Outbound     10/07/2017 15:55:28   10/07/2017 15:55:28       0          Text Detail 547    0        0
(504) 316-1869     (504) 638-7196                      Inbound     10/07/2017 15:56:08   10/07/2017 15:56:08       0          Text Detail 541    0        0
(504) 516-5074          -692         (504) 638-7196  Routed_Call   10/07/2017 16:05:14   10/07/2017 16:06:02       48           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -692        Inbound      10/07/2017 16:05:14   10/07/2017 16:06:02       48           Voice     210  35705    35705
    -9343          (504) 638-7196                      Inbound     10/07/2017 16:07:38   10/07/2017 16:07:38       0          Text Detail 541    0        0
    -9343          (504) 638-7196                      Inbound     10/07/2017 17:20:47   10/07/2017 17:20:47       0          Text Detail 541    0        0
(504) 450-0675          -129         (504) 638-7196  Routed_Call   10/07/2017 18:01:51   10/07/2017 18:02:24       33           Voice     210  25651    15649
(504) 450-0675     (504) 638-7196         -129        Inbound      10/07/2017 18:01:54   10/07/2017 18:02:23       29           Voice     210  35705    35705
(504) 450-0675          -970         (504) 638-7196  Routed_Call   10/07/2017 18:02:35   10/07/2017 18:03:34       59           Voice     210  15649    35650
(504) 450-0675     (504) 638-7196         -970        Inbound      10/07/2017 18:02:37   10/07/2017 18:03:33       56           Voice     210  35705    35705
(504) 906-8069     (504) 638-7196         -650      Undetermined   10/07/2017 18:03:02   10/07/2017 18:03:25       23           Voice     210    0        0
(504) 906-8069   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/07/2017 18:03:02   10/07/2017 18:03:32       30           Voice     210    0        0
(504) 906-8069     (504) 638-7196    (504) 638-7196  Routed_Call   10/07/2017 18:03:02   10/07/2017 18:03:32       30           Voice     210    0        0
(504) 638-7196     (504) 906-8069    (504) 906-8069   Outbound     10/07/2017 18:04:28   10/07/2017 18:05:35       67           Voice     210  15705    35705
(504) 638-7196     (504) 450-0675    (504) 450-0675   Outbound     10/07/2017 18:18:39   10/07/2017 18:19:17       38           Voice     210  15521    35515
(504) 638-7196     (504) 278-0775    (504) 278-0775   Outbound     10/07/2017 18:47:14   10/07/2017 18:47:19       5            Voice     210  15559    15559
(504) 638-7196     (504) 715-5539    (504) 715-5539   Outbound     10/07/2017 18:48:10   10/07/2017 18:48:38       28           Voice     210  35542    25536
(504) 638-7196     (504) 278-0775    (504) 278-0775   Outbound     10/07/2017 19:11:22   10/07/2017 19:11:27       5            Voice     210  35648    35648
(504) 278-0775          -102         (504) 638-7196  Routed_Call   10/07/2017 19:17:10   10/07/2017 19:17:48       38           Voice     210  35649    35649
(504) 278-0775     (504) 638-7196         -102        Inbound      10/07/2017 19:17:12   10/07/2017 19:17:48       36           Voice     210  25644    25644
(504) 278-0775          -978         (504) 638-7196  Routed_Call   10/07/2017 19:21:16   10/07/2017 19:21:44       28           Voice     210  35649    35649
(504) 278-0775     (504) 638-7196         -978        Inbound      10/07/2017 19:21:17   10/07/2017 19:21:44       27           Voice     210  35649    35649
(504) 616-8335     (504) 638-7196         -304      Undetermined   10/07/2017 19:35:32   10/07/2017 19:35:47       15           Voice     210    0        0
(504) 616-8335          -304         (504) 638-7196  Routed_Call   10/07/2017 19:35:32   10/07/2017 19:35:47       15           Voice     210    0        0
(504) 638-7196     (504) 715-5539    (504) 715-5539   Outbound     10/07/2017 19:36:35   10/07/2017 19:36:54       19           Voice     210  15576    25540
(504) 638-7196     (504) 410-4593   (1504) 410-4593   Outbound     10/07/2017 20:52:16   10/07/2017 20:52:57       41           Voice     210  35648    35648
(504) 638-7196     (504) 874-8661                     Outbound     10/07/2017 21:07:00   10/07/2017 21:07:00       0             Wifi     227    0        0
(504) 638-7196     (504) 874-8661                     Outbound     10/07/2017 21:07:23   10/07/2017 21:07:23       0             Wifi     195    0        0
(504) 510-1753          -473         (504) 638-7196  Routed_Call   10/07/2017 21:28:52   10/07/2017 21:30:08       76           Voice     210    0        0
(504) 510-1753     (504) 638-7196         -473        Inbound      10/07/2017 21:28:53   10/07/2017 21:30:08       75           Voice     210  35648    35648
(504) 874-8661     (504) 638-7196                      Inbound     10/08/2017 02:06:42   10/08/2017 02:06:42       0          Text Detail 541    0        0
(504) 874-8661     (504) 638-7196                      Inbound     10/08/2017 02:07:09   10/08/2017 02:07:09       0          Text Detail 541    0        0
(504) 874-8661     (504) 638-7196                      Inbound     10/08/2017 02:07:24   10/08/2017 02:07:24       0          Text Detail 541    0        0
(504) 874-8661     (504) 638-7196                      Inbound     10/08/2017 02:07:30   10/08/2017 02:07:30       0          Text Detail 541    0        0
(504) 638-7196     (504) 874-8661                     Outbound     10/08/2017 02:08:25   10/08/2017 02:08:25       0          Text Detail 543    0        0
(504) 874-8661     (504) 638-7196                      Inbound     10/08/2017 02:08:39   10/08/2017 02:08:39       0          Text Detail 541    0        0
(504) 638-7196     (504) 516-5074                     Outbound     10/08/2017 05:52:50   10/08/2017 05:52:50       0             Wifi     193    0        0
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     10/08/2017 06:51:56   10/08/2017 06:52:33       37           Voice     210  35705    35705
(504) 516-5074     (504) 638-7196         -454        Inbound      10/08/2017 06:55:17   10/08/2017 06:59:27      250           Voice     210  35705    35705
(504) 516-5074          -454         (504) 638-7196  Routed_Call   10/08/2017 06:55:17   10/08/2017 06:59:27      250           Voice     210    0        0
(504) 516-5074           -36         (504) 638-7196  Routed_Call   10/08/2017 10:02:00   10/08/2017 10:05:24      204           Voice     210    0        0
(504) 516-5074     (504) 638-7196          -36        Inbound      10/08/2017 10:02:01   10/08/2017 10:05:24      203           Voice     210  35705    35705
(504) 638-7196     (504) 241-7502   (1504) 241-7502   Outbound     10/08/2017 10:06:02   10/08/2017 10:06:36       34           Voice     210  15705    35705
(504) 638-7196     (504) 799-9082                     Outbound     10/08/2017 10:10:35   10/08/2017 10:10:35       0             Wifi     198    0        0
(504) 410-4593     (504) 638-7196          -79        Inbound      10/08/2017 10:21:53   10/08/2017 10:22:31       38           Voice     210  35705    35705
(504) 410-4593           -79         (504) 638-7196  Routed_Call   10/08/2017 10:21:53   10/08/2017 10:22:31       38           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      10/08/2017 10:35:15   10/08/2017 10:35:51       36           Voice     210  35705    35705




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 60 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                          60 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 205-7695     (504) 638-7196    (504) 638-7196   Inbound      10/08/2017 10:38:47   10/08/2017 10:39:01       14           Voice     210  15705    35705
(504) 516-5074     (504) 638-7196                      Inbound     10/08/2017 10:49:21   10/08/2017 10:49:21       0          Text Detail 541    0        0
(504) 638-7196     (504) 241-7502   (1504) 241-7502   Outbound     10/08/2017 10:53:16   10/08/2017 10:54:49       93           Voice     210  35705    35705
(504) 638-7196     (504) 205-5180                     Outbound     10/08/2017 11:07:32   10/08/2017 11:07:32       0             Wifi     229    0        0
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      10/08/2017 11:13:03   10/08/2017 11:13:51       48           Voice     210  35705    30000
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     10/08/2017 11:14:38   10/08/2017 11:14:59       21           Voice     210  25711    35706
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     10/08/2017 11:20:42   10/08/2017 11:21:21       39           Voice     210  25700    25700
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     10/08/2017 11:23:31   10/08/2017 11:24:11       40           Voice     210  25700    25700
(504) 516-5074     (504) 638-7196         -263        Inbound      10/08/2017 11:25:00   10/08/2017 11:25:19       19           Voice     210  25700    25700
(504) 516-5074          -263         (504) 638-7196  Routed_Call   10/08/2017 11:25:00   10/08/2017 11:25:19       19           Voice     210    0        0
(504) 715-5539     (504) 638-7196    (504) 638-7196   Inbound      10/08/2017 11:42:55   10/08/2017 11:43:48       53           Voice     210  15521    15521
(504) 324-5752     (504) 638-7196    (504) 638-7196   Inbound      10/08/2017 12:03:58   10/08/2017 12:04:33       35           Voice     210  15521    15521
(504) 723-4477     (504) 638-7196         -423      Undetermined   10/08/2017 12:04:16   10/08/2017 12:04:17       1            Voice     210    0        0
(504) 723-4477          -423         (504) 638-7196  Routed_Call   10/08/2017 12:04:16   10/08/2017 12:04:17       1            Voice     210    0        0
(504) 491-5639     (504) 638-7196    (504) 638-7196   Inbound      10/08/2017 12:16:45   10/08/2017 12:23:28      403           Voice     210  15521    15521
(504) 638-7196     (504) 723-4477    (504) 723-4477   Outbound     10/08/2017 12:23:47   10/08/2017 12:24:05       18           Voice     210  35515    35515
(504) 205-7695          -232         (504) 638-7196  Routed_Call   10/08/2017 13:33:33   10/08/2017 13:34:09       36           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -232        Inbound      10/08/2017 13:33:33   10/08/2017 13:34:09       36           Voice     210  15521    15521
(504) 638-7196     (504) 415-6357       415-6357      Outbound     10/08/2017 14:04:42   10/08/2017 14:05:28       46           Voice     210  15682    25682
(504) 906-8069     (504) 638-7196                      Inbound     10/08/2017 14:07:40   10/08/2017 14:07:40       0          Text Detail 541    0        0
(504) 638-7196     (504) 906-8069                     Outbound     10/08/2017 14:08:16   10/08/2017 14:08:16       0          Text Detail 543    0        0
(504) 906-8069     (504) 638-7196                      Inbound     10/08/2017 14:09:31   10/08/2017 14:09:31       0          Text Detail 541    0        0
(504) 205-7695     (504) 638-7196         -760        Inbound      10/08/2017 14:42:17   10/08/2017 14:43:53       96           Voice     210  35705    15705
(504) 205-7695          -760         (504) 638-7196  Routed_Call   10/08/2017 14:42:17   10/08/2017 14:43:53       96           Voice     210    0        0
(504) 758-5389     (504) 638-7196    (504) 638-7196   Inbound      10/08/2017 14:52:50   10/08/2017 14:56:02      192           Voice     210  35705    35705
(504) 564-2011          -336         (504) 638-7196  Routed_Call   10/08/2017 14:53:20   10/08/2017 14:54:04       44           Voice     210    0        0
(504) 564-2011     (504) 638-7196         -336        Inbound      10/08/2017 14:53:20   10/08/2017 14:54:04       44           Voice     210  35705    35705
(504) 638-7196     (225) 802-4467    (225) 802-4467   Outbound     10/08/2017 14:56:22   10/08/2017 14:56:49       27           Voice     210  35705    35705
(504) 758-5389     (504) 638-7196         -800        Inbound      10/08/2017 15:03:07   10/08/2017 15:04:09       62           Voice     210  35705    35705
(504) 758-5389          -800         (504) 638-7196  Routed_Call   10/08/2017 15:03:07   10/08/2017 15:04:09       62           Voice     210    0        0
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      10/08/2017 15:36:30   10/08/2017 15:36:58       28           Voice     210  35705    30000
    -3333          (504) 638-7196                      Inbound     10/08/2017 16:04:02   10/08/2017 16:04:02       0          Text Detail 541    0        0
(504) 228-7902     (504) 638-7196         -207      Undetermined   10/08/2017 16:10:33   10/08/2017 16:11:00       27           Voice     210    0        0
(504) 228-7902     (504) 638-7196    (504) 638-7196  Routed_Call   10/08/2017 16:10:33   10/08/2017 16:11:12       39           Voice     210    0        0
(504) 228-7902   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/08/2017 16:10:33   10/08/2017 16:11:12       39           Voice     210    0        0
(504) 205-5180     (504) 638-7196                      Inbound     10/08/2017 16:11:41   10/08/2017 16:11:41       0          Text Detail 541    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/08/2017 16:24:11   10/08/2017 16:24:46       35           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/08/2017 16:24:11   10/08/2017 16:24:46       35           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -601      Undetermined   10/08/2017 16:24:11   10/08/2017 16:24:40       29           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/08/2017 16:31:16   10/08/2017 16:31:48       32           Voice     210    0        0
(504) 205-7695     (504) 638-7196    (504) 638-7196  Routed_Call   10/08/2017 17:11:28   10/08/2017 17:12:00       32           Voice     210    0        0
(504) 205-7695     (504) 638-7196         -411      Undetermined   10/08/2017 17:11:28   10/08/2017 17:11:56       28           Voice     210    0        0
(504) 205-7695   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/08/2017 17:11:28   10/08/2017 17:12:00       32           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/08/2017 17:12:48   10/08/2017 17:13:16       28           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -390      Undetermined   10/08/2017 17:12:48   10/08/2017 17:13:13       25           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   10/08/2017 17:12:48   10/08/2017 17:13:16       28           Voice     210    0        0
(504) 205-7695     (504) 638-7196          -66        Inbound      10/08/2017 17:24:58   10/08/2017 17:25:45       47           Voice     210  35705    35705
(504) 205-7695           -66         (504) 638-7196  Routed_Call   10/08/2017 17:24:58   10/08/2017 17:25:45       47           Voice     210    0        0
    -6772          (504) 638-7196                      Inbound     10/08/2017 18:05:01   10/08/2017 18:05:01       0          Text Detail 541    0        0
(413) 301-2166     (413) 218-8755                   Undetermined   10/08/2017 18:05:13   10/08/2017 18:05:13       0          Text Detail 541    0        0
(504) 516-5074     (504) 638-7196         -617        Inbound      10/08/2017 18:16:41   10/08/2017 18:17:36       55           Voice     210  35705    35705
(504) 516-5074          -617         (504) 638-7196  Routed_Call   10/08/2017 18:16:41   10/08/2017 18:17:36       55           Voice     210    0        0
(504) 450-0675           -22         (504) 638-7196  Routed_Call   10/08/2017 19:32:00   10/08/2017 19:32:25       25           Voice     210    0        0
(504) 450-0675     (504) 638-7196          -22        Inbound      10/08/2017 19:32:01   10/08/2017 19:32:25       24           Voice     210  35657    35657
(504) 638-7196     (504) 799-9082                     Outbound     10/08/2017 19:41:57   10/08/2017 19:41:57       0             Wifi     228    0        0
    -9343          (504) 638-7196                      Inbound     10/08/2017 20:11:12   10/08/2017 20:11:12       0          Text Detail 541    0        0
(504) 638-7196     (504) 228-7902                     Outbound     10/08/2017 20:30:42   10/08/2017 20:30:42       0             Wifi     227    0        0
(504) 638-7196     (504) 228-7902                     Outbound     10/08/2017 20:33:01   10/08/2017 20:33:01       0             Wifi     228    0        0
(504) 516-5074     (504) 638-7196                      Inbound     10/08/2017 20:56:19   10/08/2017 20:56:19       0          Text Detail 541    0        0
(504) 228-7902     (504) 638-7196                      Inbound     10/09/2017 01:29:39   10/09/2017 01:29:39       0          Text Detail 541    0        0
(504) 228-7902     (504) 638-7196                      Inbound     10/09/2017 01:32:20   10/09/2017 01:32:20       0          Text Detail 541    0        0
(504) 228-7902     (504) 638-7196                      Inbound     10/09/2017 01:33:27   10/09/2017 01:33:27       0          Text Detail 541    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      10/09/2017 08:49:54   10/09/2017 08:52:53      179           Voice     210  35705    35705
(504) 758-5389          -516         (504) 638-7196  Routed_Call   10/09/2017 09:20:58   10/09/2017 09:26:47      349           Voice     210    0        0
(504) 758-5389     (504) 638-7196         -516        Inbound      10/09/2017 09:20:59   10/09/2017 09:26:47      348           Voice     210  35705    35705
(504) 491-5639     (504) 638-7196         -548      Undetermined   10/09/2017 09:21:59   10/09/2017 09:22:23       24           Voice     210    0        0
(504) 491-5639     (504) 638-7196    (504) 638-7196  Routed_Call   10/09/2017 09:21:59   10/09/2017 09:23:58      119           Voice     210    0        0
(504) 491-5639   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/09/2017 09:21:59   10/09/2017 09:23:58      119           Voice     210    0        0
(504) 491-5639   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/09/2017 09:24:49   10/09/2017 09:25:33       44           Voice     210    0        0
(504) 491-5639     (504) 638-7196    (504) 638-7196  Routed_Call   10/09/2017 09:24:49   10/09/2017 09:25:33       44           Voice     210    0        0
(504) 491-5639     (504) 638-7196          -32      Undetermined   10/09/2017 09:24:50   10/09/2017 09:25:13       23           Voice     210    0        0
(504) 638-7196     (504) 491-5639    (504) 491-5639   Outbound     10/09/2017 09:26:54   10/09/2017 09:31:23      269           Voice     210  35705    35705
(504) 564-2011          -637         (504) 638-7196  Routed_Call   10/09/2017 09:33:43   10/09/2017 09:34:24       41           Voice     210    0        0
(504) 564-2011     (504) 638-7196         -637        Inbound      10/09/2017 09:33:44   10/09/2017 09:34:24       40           Voice     210  35705    35705
(504) 638-7196     (504) 300-2020                     Outbound     10/09/2017 09:38:04   10/09/2017 09:38:04       0             Wifi     227    0        0
(504) 638-7196     (504) 564-2011    (504) 564-2011   Outbound     10/09/2017 09:39:29   10/09/2017 09:39:55       26           Voice     210  35705    35705
(504) 349-6465          -762         (504) 638-7196  Routed_Call   10/09/2017 09:41:26   10/09/2017 09:41:57       31           Voice     210    0        0
(504) 349-6465     (504) 638-7196         -762        Inbound      10/09/2017 09:41:26   10/09/2017 09:41:57       31           Voice     210  35705    35705
(314) 523-7350     (504) 638-7196    (504) 638-7196   Inbound      10/09/2017 09:45:20   10/09/2017 09:46:49       89           Voice     210  35705    35705
(504) 491-5639     (504) 638-7196    (504) 638-7196  Routed_Call   10/09/2017 09:45:27   10/09/2017 09:45:43       16           Voice     210    0        0
(504) 491-5639   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/09/2017 09:45:27   10/09/2017 09:45:43       16           Voice     210    0        0
(504) 491-5639     (504) 638-7196    (504) 638-7196  Routed_Call   10/09/2017 09:45:51   10/09/2017 09:46:21       30           Voice     210    0        0
(504) 491-5639     (504) 638-7196         -437      Undetermined   10/09/2017 09:45:51   10/09/2017 09:46:14       23           Voice     210    0        0
(504) 491-5639   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/09/2017 09:45:51   10/09/2017 09:46:21       30           Voice     210    0        0
(504) 564-2011     (504) 638-7196    (504) 638-7196   Inbound      10/09/2017 10:05:11   10/09/2017 10:05:34       23           Voice     210  35705    35705
(504) 638-7196     (504) 491-5639    (504) 491-5639   Outbound     10/09/2017 10:05:46   10/09/2017 10:08:18      152           Voice     210  35705    35705




SPRINT CORPORATION
            Case 2:18-cv-05077-ILRL-DMD Document 41-3 Filed 10/18/19 Page 61 of 61
10/11/2019-3:27 PM                                                  Call Records For PTN 5046387196                                                          61 of 61




CALLING_NBR        CALLED_NBR       DIALED_DIGITS MOBILE ROLE         START_DATE             END_DATE        DURATION (SEC)   Call Type NEID 1ST CELL LAST CELL
(504) 638-7196     (504) 912-0208    (504) 912-0208   Outbound     10/09/2017 10:34:25   10/09/2017 10:35:05       40           Voice     210  35705    35705
(504) 638-7196     (504) 491-5639    (504) 491-5639   Outbound     10/09/2017 10:35:17   10/09/2017 10:35:53       36           Voice     210  35705    35705
(504) 638-7196     (504) 300-2020    (504) 300-2020   Outbound     10/09/2017 10:37:08   10/09/2017 10:37:43       35           Voice     210  35705    35705
(504) 491-5639     (504) 638-7196    (504) 638-7196  Routed_Call   10/09/2017 10:37:37   10/09/2017 10:38:06       29           Voice     210    0        0
(504) 491-5639   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/09/2017 10:37:37   10/09/2017 10:38:06       29           Voice     210    0        0
(504) 322-0316     (504) 638-7196    (504) 638-7196   Inbound      10/09/2017 10:54:57   10/09/2017 10:55:34       37           Voice     210  35705    30000
(504) 715-5539     (504) 638-7196         -451        Inbound      10/09/2017 11:08:25   10/09/2017 11:10:35      130           Voice     210  35705    35705
(504) 715-5539          -451         (504) 638-7196  Routed_Call   10/09/2017 11:08:25   10/09/2017 11:10:35      130           Voice     210    0        0
(504) 638-7196     (504) 564-2011    (504) 564-2011   Outbound     10/09/2017 11:10:51   10/09/2017 11:11:10       19           Voice     210  35705    35705
(504) 715-5539   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/09/2017 11:10:52   10/09/2017 11:10:55       3            Voice     210    0        0
(504) 715-5539     (504) 638-7196    (504) 638-7196  Routed_Call   10/09/2017 11:10:52   10/09/2017 11:10:55       3            Voice     210    0        0
(504) 570-3382     (504) 638-7196                      Inbound     10/09/2017 11:23:14   10/09/2017 11:23:14       0          Text Detail 541    0        0
(504) 570-3382     (504) 638-7196                      Inbound     10/09/2017 11:23:15   10/09/2017 11:23:15       0          Text Detail 541    0        0
(504) 570-3382     (504) 638-7196                      Inbound     10/09/2017 11:23:16   10/09/2017 11:23:16       0          Text Detail 541    0        0
(504) 570-3382     (504) 638-7196                      Inbound     10/09/2017 11:23:17   10/09/2017 11:23:17       0          Text Detail 541    0        0
(205) 335-9549     (504) 638-7196          -85      Undetermined   10/09/2017 11:28:57   10/09/2017 11:29:12       15           Voice     210    0        0
(205) 335-9549           -85         (504) 638-7196  Routed_Call   10/09/2017 11:28:57   10/09/2017 11:29:12       15           Voice     210    0        0
(504) 638-7196     (205) 335-9549    (205) 335-9549   Outbound     10/09/2017 11:29:17   10/09/2017 11:33:14      237           Voice     210  25706    25697
(504) 638-7196     (504) 715-5539    (504) 715-5539   Outbound     10/09/2017 11:33:18   10/09/2017 11:35:34      136           Voice     210  25697    25697
(504) 564-2011          -247         (504) 638-7196  Routed_Call   10/09/2017 11:36:20   10/09/2017 11:37:06       46           Voice     210    0        0
(504) 564-2011     (504) 638-7196         -247        Inbound      10/09/2017 11:36:21   10/09/2017 11:37:06       45           Voice     210  25697    25697
(504) 715-5539          -124         (504) 638-7196  Routed_Call   10/09/2017 11:40:40   10/09/2017 11:42:11       91           Voice     210    0        0
(504) 715-5539     (504) 638-7196         -124        Inbound      10/09/2017 11:40:40   10/09/2017 11:42:11       91           Voice     210  25697    25697
(504) 516-5074     (504) 638-7196    (504) 638-7196   Inbound      10/09/2017 11:41:52   10/09/2017 11:49:25      453           Voice     210  25697    25697
(504) 250-4204     (504) 638-7196    (504) 638-7196   Inbound      10/09/2017 11:49:06   10/09/2017 11:50:11       65           Voice     210  25697    25697
(504) 715-5539     (504) 638-7196    (504) 638-7196   Inbound      10/09/2017 12:10:08   10/09/2017 12:11:18       70           Voice     210  35677    35677
(504) 300-2020   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/09/2017 12:19:49   10/09/2017 12:20:20       31           Voice     210  15705    15705
(504) 638-7196     (504) 300-2020    (504) 300-2020   Outbound     10/09/2017 12:20:24   10/09/2017 12:21:07       43           Voice     210  35677    35677
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      10/09/2017 12:30:16   10/09/2017 12:30:45       29           Voice     210  15515    10000
(225) 573-7118           -92         (504) 638-7196  Routed_Call   10/09/2017 12:51:57   10/09/2017 12:59:28      451           Voice     210    0        0
(225) 573-7118     (504) 638-7196          -92        Inbound      10/09/2017 12:51:58   10/09/2017 12:59:28      450           Voice     210  15691    15705
(504) 271-1062          -613         (504) 638-7196  Routed_Call   10/09/2017 13:14:30   10/09/2017 13:15:33       63           Voice     210    0        0
(504) 271-1062     (504) 638-7196         -613        Inbound      10/09/2017 13:14:31   10/09/2017 13:15:32       61           Voice     210  35705    35705
    -9343          (504) 638-7196                      Inbound     10/09/2017 13:23:57   10/09/2017 13:23:57       0          Text Detail 541    0        0
    -9343          (504) 638-7196                      Inbound     10/09/2017 13:25:33   10/09/2017 13:25:33       0          Text Detail 541    0        0
(504) 939-4997     (504) 638-7196                      Inbound     10/09/2017 13:36:29   10/09/2017 13:36:29       0             Wifi     198    0        0
    -9343          (504) 638-7196                      Inbound     10/09/2017 13:45:42   10/09/2017 13:45:42       0          Text Detail 541    0        0
(504) 616-8335     (504) 638-7196         -956      Undetermined   10/09/2017 14:31:11   10/09/2017 14:31:33       22           Voice     210    0        0
(504) 616-8335          -956         (504) 638-7196  Routed_Call   10/09/2017 14:31:11   10/09/2017 14:31:33       22           Voice     210    0        0
    -9343          (504) 638-7196                      Inbound     10/09/2017 14:38:05   10/09/2017 14:38:05       0          Text Detail 541    0        0
(504) 228-7902     (504) 638-7196    (504) 638-7196   Inbound      10/09/2017 14:38:55   10/09/2017 14:45:07      372           Voice     210  35705    35705
(504) 638-7196     (504) 491-5639    (504) 491-5639   Outbound     10/09/2017 15:30:25   10/09/2017 15:30:50       25           Voice     210  15519    15519
(504) 638-7196     (504) 270-3855    (504) 270-3855   Outbound     10/09/2017 15:50:37   10/09/2017 15:51:17       40           Voice     210  25540    25540
(337) 201-4637          -199         (504) 638-7196  Routed_Call   10/09/2017 15:57:40   10/09/2017 15:59:10       90           Voice     210    0        0
(337) 201-4637     (504) 638-7196         -199        Inbound      10/09/2017 15:57:41   10/09/2017 15:59:10       89           Voice     210  25540    25540
(504) 657-7649     (504) 638-7196    (504) 638-7196   Inbound      10/09/2017 16:07:10   10/09/2017 16:07:57       47           Voice     210  25556    20000
(504) 638-7196     (504) 250-4204                     Outbound     10/09/2017 16:26:35   10/09/2017 16:26:35       0          Text Detail 196    0        0
(504) 638-7196     (504) 491-5639    (504) 491-5639   Outbound     10/09/2017 16:33:46   10/09/2017 16:34:39       53           Voice     210  35569    35569
(504) 491-5639          -517         (504) 638-7196  Routed_Call   10/09/2017 16:34:44   10/09/2017 16:37:23      159           Voice     210    0        0
(504) 491-5639     (504) 638-7196         -517        Inbound      10/09/2017 16:34:45   10/09/2017 16:37:23      158           Voice     210  25571    25571
(504) 458-1200          -567         (504) 638-7196  Routed_Call   10/09/2017 16:40:57   10/09/2017 16:41:27       30           Voice     210    0        0
(504) 458-1200     (504) 638-7196         -567        Inbound      10/09/2017 16:40:58   10/09/2017 16:41:27       29           Voice     210  25571    25571
(504) 638-7196     (504) 491-5639    (504) 491-5639   Outbound     10/09/2017 16:42:38   10/09/2017 16:42:45       7            Voice     210  25571    25571
(504) 638-7196     (504) 228-7902    (504) 228-7902   Outbound     10/09/2017 16:46:07   10/09/2017 17:27:14     2467           Voice     210  35569    35513
(504) 250-4204   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/09/2017 16:48:02   10/09/2017 16:48:30       28           Voice     210    0        0
(504) 250-4204     (504) 638-7196    (504) 638-7196  Routed_Call   10/09/2017 16:48:02   10/09/2017 16:48:30       28           Voice     210    0        0
(504) 250-4204     (504) 638-7196         -654      Undetermined   10/09/2017 16:48:02   10/09/2017 16:48:26       24           Voice     210    0        0
(504) 758-5389          -421         (504) 638-7196  Routed_Call   10/09/2017 17:27:03   10/09/2017 17:27:51       48           Voice     210    0        0
(504) 758-5389     (504) 638-7196         -421        Inbound      10/09/2017 17:27:03   10/09/2017 17:27:51       48           Voice     210  35513    35513
(504) 638-7196     (504) 250-4204    (504) 250-4204   Outbound     10/09/2017 17:27:57   10/09/2017 17:28:03       6            Voice     210  35513    35513
(504) 638-7196     (504) 250-4204    (504) 250-4204   Outbound     10/09/2017 17:28:16   10/09/2017 17:28:44       28           Voice     210  35513    35513
(504) 638-7196     (504) 300-2020                     Outbound     10/09/2017 17:33:58   10/09/2017 17:33:58       0             Wifi     227    0        0
(504) 300-2020     (504) 638-7196    (504) 638-7196   Inbound      10/09/2017 17:39:30   10/09/2017 17:40:16       46           Voice     210  35513    30000
(504) 516-5074          -234         (504) 638-7196  Routed_Call   10/09/2017 17:53:02   10/09/2017 17:53:35       33           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -234        Inbound      10/09/2017 17:53:02   10/09/2017 17:53:35       33           Voice     210  35515    35515
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     10/09/2017 17:59:47   10/09/2017 17:59:55       8            Voice     210  15515    15515
(504) 638-7196     (504) 516-5074    (504) 516-5074   Outbound     10/09/2017 18:01:52   10/09/2017 18:02:52       60           Voice     210  25677    25691
(504) 638-7196     (504) 491-5639    (504) 491-5639   Outbound     10/09/2017 18:03:21   10/09/2017 18:04:23       62           Voice     210  25691    25691
(504) 491-5639     (504) 638-7196    (504) 638-7196   Inbound      10/09/2017 18:06:54   10/09/2017 18:07:23       29           Voice     210  35701    35701
(504) 460-4452     (504) 638-7196         -519        Inbound      10/09/2017 19:26:33   10/09/2017 19:27:17       44           Voice     210  35705    35705
(504) 460-4452          -519         (504) 638-7196  Routed_Call   10/09/2017 19:26:33   10/09/2017 19:27:17       44           Voice     210    0        0
(504) 638-7196     (504) 300-2020    (504) 300-2020   Outbound     10/09/2017 19:43:29   10/09/2017 19:44:02       33           Voice     210  35705    35705
(504) 657-7649     (504) 638-7196    (504) 638-7196   Inbound      10/09/2017 19:52:03   10/09/2017 19:52:43       40           Voice     210  35705    30000
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   10/09/2017 21:33:21   10/09/2017 21:33:52       31           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -336      Undetermined   10/09/2017 21:33:21   10/09/2017 21:33:50       29           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/09/2017 21:33:21   10/09/2017 21:33:52       31           Voice     210    0        0
(504) 516-5074     (504) 638-7196    (504) 638-7196  Routed_Call   10/09/2017 21:35:30   10/09/2017 21:36:00       30           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/09/2017 21:35:30   10/09/2017 21:36:00       30           Voice     210    0        0
(504) 516-5074     (504) 638-7196         -851      Undetermined   10/09/2017 21:35:31   10/09/2017 21:35:57       26           Voice     210    0        0
(504) 516-5074   (6245000) 000-0202 (504) 638-7196   Routed_Call   10/09/2017 21:36:46   10/09/2017 21:37:17       31           Voice     210    0        0
(303) 489-5801     (504) 638-7196    (504) 638-7196 Undetermined   10/09/2017 23:12:40   10/09/2017 23:13:01       21           Voice     210    0        0




SPRINT CORPORATION
